Exhibit 10.1

EXECUTION COPY

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MARCH 29, 2019

AMONG

ALLISON TRANSMISSION, INC.,

AS BORROWER,

ALLISON TRANSMISSION HOLDINGS, INC.,

AS HOLDINGS,

CITIBANK, N.A.,

AS ADMINISTRATIVE AGENT AND A L/C ISSUER,

CITICORP NORTH AMERICA, INC.,

AS COLLATERAL AGENT,

THE OTHER LENDERS AND L/C ISSUERS PARTY HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

    

Definitions and Accounting Terms

     1  

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Other Interpretive Provisions

     66  

Section 1.03

 

Accounting Terms

     68  

Section 1.04

 

Rounding

     69  

Section 1.05

 

References to Agreements and Laws

     69  

Section 1.06

 

Times of Day

     69  

Section 1.07

 

Timing of Payment or Performance

     69  

Section 1.08

 

Currency Equivalents Generally

     69  

Section 1.09

 

[Reserved]

     69  

Section 1.10

 

Letter of Credit Amounts

     69  

Section 1.11

 

Pro Forma Calculations

     69  

Section 1.12

 

Calculation of Baskets

     70  

ARTICLE II

    

The Commitments and Credit Extensions

     70  

Section 2.01

 

The Loans

     70  

Section 2.02

 

Borrowings, Conversions and Continuations of Loans

     70  

Section 2.03

 

Letters of Credit

     72  

Section 2.04

 

[Reserved]

     79  

Section 2.05

 

Prepayments

     79  

Section 2.06

 

Termination or Reduction of Commitments

     82  

Section 2.07

 

Repayment of Loans

     83  

Section 2.08

 

Interest

     84  

Section 2.09

 

Fees

     84  

Section 2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     84  

Section 2.11

 

Evidence of Indebtedness

     85  

Section 2.12

 

Payments Generally; Administrative Agent’s Clawback

     86  

Section 2.13

 

Sharing of Payments

     87  

Section 2.14

 

Incremental Facilities

     88  

Section 2.15

 

Incremental Equivalent Debt

     91  

Section 2.16

 

Cash Collateral

     93  

Section 2.17

 

Defaulting Lenders

     94  

Section 2.18

 

Specified Refinancing Debt

     95  

Section 2.19

 

Permitted Debt Exchanges

     97  

ARTICLE III

    

Taxes, Increased Costs Protection and Illegality

     98  

Section 3.01

 

Taxes

     98  

Section 3.02

 

[Reserved]

     101  

Section 3.03

 

Illegality

     101  

Section 3.04

 

Inability to Determine Rates

     102  

Section 3.05

 

Increased Cost and Reduced Return; Capital Adequacy and Liquidity Requirements

     102  

Section 3.06

 

Funding Losses

     103  

Section 3.07

 

Matters Applicable to All Requests for Compensation

     103  

Section 3.08

 

Replacement of Lenders under Certain Circumstances

     104  

 

i



--------------------------------------------------------------------------------

ARTICLE IV

    

Conditions Precedent to Credit Extensions

     106  

Section 4.01

 

Conditions to the Initial Credit Extension on the Closing Date

     106  

Section 4.02

 

Conditions to All Credit Extensions

     107  

ARTICLE V

    

Representations and Warranties

     108  

Section 5.01

 

Existence, Qualification and Power; Compliance with Laws

     108  

Section 5.02

 

Authorization; No Contravention

     108  

Section 5.03

 

Governmental Authorization; Other Consents

     108  

Section 5.04

 

Binding Effect

     108  

Section 5.05

 

Financial Statements; No Material Adverse Effect

     108  

Section 5.06

 

Litigation

     109  

Section 5.07

 

Use of Proceeds

     109  

Section 5.08

 

Ownership of Property; Liens

     109  

Section 5.09

 

Environmental Compliance

     109  

Section 5.10

 

Taxes

     110  

Section 5.11

 

Employee Benefits Plans

     110  

Section 5.12

 

Subsidiaries; Capital Stock

     111  

Section 5.13

 

Margin Regulations; Investment Company Act

     111  

Section 5.14

 

Disclosure

     111  

Section 5.15

 

Compliance with Laws

     112  

Section 5.16

 

Intellectual Property; Licenses, Etc

     112  

Section 5.17

 

Solvency

     112  

Section 5.18

 

EEA Financial Institutions

     112  

Section 5.19

 

[Reserved]

     112  

Section 5.20

 

Perfection, Etc

     112  

Section 5.21

 

Anti-Terrorism Laws; OFAC

     112  

Section 5.22

 

Anti-Corruption Laws

     113  

ARTICLE VI

    

Affirmative Covenants

     113  

Section 6.01

 

Financial Statements

     113  

Section 6.02

 

Certificates; Other Information

     114  

Section 6.03

 

Notices

     116  

Section 6.04

 

Payment of Taxes

     116  

Section 6.05

 

Preservation of Existence, Etc

     116  

Section 6.06

 

Maintenance of Properties

     116  

Section 6.07

 

Maintenance of Insurance

     116  

Section 6.08

 

Compliance with Laws

     117  

Section 6.09

 

Books and Records

     117  

Section 6.10

 

Inspection Rights

     117  

Section 6.11

 

Use of Proceeds

     118  

Section 6.12

 

Covenant to Guarantee Obligations and Give Security

     118  

Section 6.13

 

Compliance with Environmental Laws

     119  

Section 6.14

 

Information Regarding Collateral and Loan Documents

     120  

Section 6.15

 

Further Assurances

     120  

Section 6.16

 

Maintenance of Ratings

     121  

Section 6.17

 

Post-Closing Undertakings

     121  

Section 6.18

 

No Change in Line of Business

     121  

Section 6.19

 

Transactions with Affiliates

     121  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

    

Negative Covenants

     124  

Section 7.01

 

Indebtedness

     125  

Section 7.02

 

Limitations on Liens

     131  

Section 7.03

 

Fundamental Changes

     131  

Section 7.04

 

Asset Sales

     132  

Section 7.05

 

Restricted Payments

     134  

Section 7.06

 

Burdensome Agreements

     140  

Section 7.07

 

Accounting Changes

     142  

Section 7.08

 

Financial Covenant

     142  

Section 7.09

 

Holding Company

     142  

ARTICLE VIII

    

Events of Default and Remedies

     143  

Section 8.01

 

Events of Default

     143  

Section 8.02

 

Remedies Upon Event of Default

     145  

Section 8.03

 

Right to Cure

     146  

Section 8.04

 

Application of Funds

     147  

ARTICLE IX

    

Administrative Agent and Collateral Agent

     148  

ARTICLE X

    

Miscellaneous

     154  

Section 10.01

 

Amendments, Etc

     154  

Section 10.02

 

Notices; Electronic Communications

     157  

Section 10.03

 

No Waiver; Cumulative Remedies; Enforcement

     159  

Section 10.04

 

Costs and Expenses

     159  

Section 10.05

 

Indemnification

     160  

Section 10.06

 

Payments Set Aside

     161  

Section 10.07

 

Successors and Assigns

     161  

Section 10.08

 

Confidentiality

     166  

Section 10.09

 

Setoff

     167  

Section 10.10

 

Interest Rate Limitation

     168  

Section 10.11

 

Counterparts

     168  

Section 10.12

 

Integration; Effectiveness

     168  

Section 10.13

 

Survival of Representations and Warranties

     168  

Section 10.14

 

Severability

     168  

Section 10.15

 

Governing Law; Jurisdiction; Etc

     169  

Section 10.16

 

Service of Process

     169  

Section 10.17

 

Waiver of Right to Trial by Jury

     170  

Section 10.18

 

Binding Effect

     170  

Section 10.19

 

No Advisory or Fiduciary Responsibility

     170  

Section 10.20

 

Affiliate Activities

     170  

Section 10.21

 

Electronic Execution of Assignments and Certain Other Documents

     171  

Section 10.22

 

USA PATRIOT Act

     171  

Section 10.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     171  

Section 10.24

 

Effect of Amendment and Restatement

     171  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1

Guarantors

1.01(a)

Adjustments to Consolidated EBITDA

1.01(b)

Existing Letters of Credit

1.01(c)

Mortgaged Properties

1.01(e)

Contracts Prohibiting Subsidiary Guarantees

2.01

Commitments and Pro Rata Shares

5.08(b)

Material Real Property

5.12

Subsidiaries and Other Equity Investments

5.16

Intellectual Property Matters

6.17

Post-Closing Undertakings

7.01

Closing Date Indebtedness

7.02

Closing Date Liens

7.05

Closing Date Investments

10.02

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A-1

Committed Loan Notice

A-2

Request for L/C Credit Extension

B-1

Term Note

B-2

Revolving Credit Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Administrative Questionnaire

E

Guarantee and Collateral Agreement

F-1

U.S. Tax Compliance Certificate

F-2

U.S. Tax Compliance Certificate

F-3

U.S. Tax Compliance Certificate

F-4

U.S. Tax Compliance Certificate

G

Optional Prepayment of Loans

H

Solvency Certificate

 

iv



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
March 29, 2019, among ALLISON TRANSMISSION, INC., a Delaware corporation (the
“Borrower”), ALLISON TRANSMISSION HOLDINGS, INC., a Delaware corporation
(“Holdings”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), each L/C Issuer party hereto, and
CITIBANK, N.A., as Administrative Agent and an L/C Issuer and CITICORP NORTH
AMERICA, INC., as Collateral Agent.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower and Holdings are party to that certain Amended and
Restated Credit Agreement, dated as of September 23, 2016 (and as amended by
that certain Amendment No. 1, dated as of March 24, 2017, that certain Amendment
No. 2, dated as of March 21, 2018, and as further amended, modified and
supplemented prior to the date hereof, the “Existing Credit Agreement”).

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend and restate the Existing Credit Agreement to make certain
modifications as set forth below.

WHEREAS, the Borrower has requested that, upon the satisfaction (or waiver) in
full of the conditions precedent set forth in the applicable provisions of
Article IV below, the applicable Lenders (a) make term loans to the Borrower in
an aggregate principal amount of $648,000,000 and (b) make available to the
Borrower a revolving credit facility in an aggregate principal amount of
$600,000,000, in each case, for the making, from time to time, of revolving
loans and the issuance, from time to time, of letters of credit, in each case on
the terms and subject to the conditions set forth in this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

Definitions and Accounting Terms

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2016 Senior Notes” means the unsecured senior notes of the Borrower due 2024 in
an aggregate principal amount of $1,000,000,000 issued on September 23, 2016
pursuant to the 2016 Senior Notes Indenture.

“2016 Senior Notes Indenture” means the Indenture dated as of September 23,
2016, relating to the 2016 Senior Notes, among Wilmington Trust, National
Association, as trustee, the Borrower and the Guarantors party thereto, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, to the extent not prohibited under the Loan Documents.

“2017 Senior Notes” means the unsecured senior notes of the Borrower due 2027 in
an aggregate principal amount of $400,000,000 issued on September 26, 2017
pursuant to the 2017 Senior Notes Indenture.

“2017 Senior Notes Indenture” means the Indenture dated as of September 26,
2017, relating to the 2017 Senior Notes, among Wilmington Trust, National
Association, as trustee, the Borrower and the Guarantors party thereto, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, to the extent not prohibited under the Loan Documents.

“2019 Senior Notes” means the unsecured senior notes of the Borrower due 2029 in
an aggregate principal amount of $500,000,000 issued on the Closing Date
pursuant to the Senior Notes Indenture.

“2019 Senior Notes Indenture” means the Indenture dated as of the Closing Date,
relating to the 2019 Senior Notes, among Wilmington Trust, National Association,
as trustee, the Borrower and the Guarantors party thereto,

 

1



--------------------------------------------------------------------------------

together with all instruments and other agreements in connection therewith, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, to the extent not prohibited under the Loan Documents.

“Accepting Lender” has the meaning specified in Section 10.01.

“Acquired Indebtedness” means, with respect to any specified Person,
(a) Indebtedness of any other Person existing at the time such other Person is
merged, amalgamated or consolidated with or into or becomes a Restricted
Subsidiary of such specified Person, whether or not such Indebtedness is
Incurred in connection with, or in contemplation of, such other Person merging,
amalgamating or consolidating with or into, or becoming a Restricted Subsidiary
of, such specified Person and (b) Indebtedness secured by a Lien encumbering any
asset acquired by such specified Person.

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate
Borrowing for any Interest Period, an interest rate per annum equal to the
Eurocurrency Rate for such Interest Period (which, if negative, shall be deemed
to be 0%) multiplied by the Statutory Reserve Rate; provided that, solely with
respect to Initial Term Loans and the Revolving Credit Loans, the Adjusted
Eurocurrency Rate shall not be less than 0.00%, per annum.

“Administrative Agent” means Citibank, N.A., acting through such of its
Affiliates or branches as it may designate, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
permitted by the terms hereof.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Lender” means Holdings, the Borrower or any of its Subsidiaries.

“Affiliate Transaction” shall have the meaning specified in Section 6.19(a).

“Agent-Related Persons” means, with respect to any Agent, that Agent, together
with its Related Parties.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this second amended and restated credit agreement.

“All-in Yield” means, with respect to any Indebtedness, the yield of such
Indebtedness, whether in the form of interest rate, margin, OID, upfront fees,
index floors or otherwise, in each case payable by the Borrower generally to
lenders, provided that OID and upfront fees shall be equated to interest rate
assuming a four-year life to maturity, and shall not include arrangement fees,
structuring fees, ticking fees, commitment fees, unused line fees, underwriting
fees and any amendment and similar fees (regardless of whether paid in whole or
in part to the relevant lenders); provided that if the Adjusted Eurocurrency
Rate in respect of any New Term Facility of a like currency includes an index
floor greater than the one applicable to the Initial Term Loans, such increased
amount shall be equated to All-in Yield for purposes of determining the All-in
Yield of such New Term Facility.

 

2



--------------------------------------------------------------------------------

“Anticipated Cure Deadline” has the meaning specified in Section 8.03(a).

“Anti-Corruption Laws” shall have the meaning set forth in Section 5.22.

“Applicable Commitment Fee” means a percentage per annum equal to (a) from the
Closing Date until the first Business Day that immediately follows the date on
which a Compliance Certificate is delivered pursuant to Section 6.02(b) in
respect of the first full fiscal quarter ending after the Closing Date, 0.250%
per annum, and (b) thereafter, the applicable percentage per annum set forth
below, as determined by reference to Consolidated First Lien Net Leverage Ratio,
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Commitment Fee

 

Pricing Level

   Consolidated First Lien Net
Leverage Ratio      Applicable
Commitment Fee  

1

     < 3.50:1.00        0.250 % 

2

     >3.50:1:00        0.3750 % 

Any increase or decrease in the Applicable Commitment Fee resulting from a
change in the Consolidated First Lien Net Leverage Ratio shall become effective
as of the first Business Day immediately following the date the applicable
Compliance Certificate is delivered pursuant to Section 6.02(b); provided,
however, that “Pricing Level 2” shall apply without regard to the Consolidated
First Lien Net Leverage Ratio (x) at any time after the date on which any annual
or quarterly financial statement was required to have been delivered pursuant to
Section 6.01(a) or Section 6.01(b) but was not delivered (or the Compliance
Certificate related to such financial statements was required to have been
delivered pursuant to Section 6.02(b) but was not delivered), commencing with
the first Business Day immediately following such date and continuing until the
first Business Day immediately following the date on which such financial
statements (or, if later, the Compliance Certificate related to such financial
statements) are delivered or (y) at all times if an Event of Default shall have
occurred and be continuing.

“Applicable Rate” means a percentage per annum equal to, (a) with respect to the
Initial Term Loans, 2.00% per annum for Eurocurrency Rate Loans and 1.00% per
annum for Base Rate Loans and (b) with respect to the Revolving Credit Facility,
(i) from the Closing Date until the first Business Day that immediately follows
the date on which a Compliance Certificate is delivered pursuant to
Section 6.02(b) in respect of the first full fiscal quarter ending after the
Closing Date, 1.25% per annum for Eurocurrency Rate Loans and 0.25% per annum
for Base Rate Loans and (ii) thereafter, the applicable percentage per annum set
forth below (with no limits on reduction to be effected as of any date of
determination), as determined by reference to the Consolidated First Lien Net
Leverage Ratio, as set forth in the then most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

 

REVOLVING CREDIT FACILITY

 

Pricing Level

   Consolidated First Lien Net
Leverage Ratio      Eurocurrency
Rate Loans     Base Rate Loans  

1

     >4.00:1.00        1.75 %      0.75 % 

2

     £4.00:1.00 and >3.50:1.00        1.50 %      0.50 % 

3

     £3.50:1.00        1.25 %      0.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that “Pricing Level 1”
shall apply without

 

3



--------------------------------------------------------------------------------

regard to the Consolidated First Lien Net Leverage Ratio (x) at any time after
the date on which any annual or quarterly financial statement was required to
have been delivered pursuant to Section 6.01(a) or Section 6.01(b) but was not
delivered (or the Compliance Certificate related to such financial statements
was required to have been delivered pursuant to Section 6.02(b) but was not
delivered), commencing with the first Business Day immediately following such
date and continuing until the first Business Day immediately following the date
on which such financial statements (or, if later, the Compliance Certificate
related to such financial statements) are delivered or (y) at all times if an
Event of Default shall have occurred and be continuing.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Appropriate Lender” means, at any time, (a) with respect to any Term Facility,
a Lender that has a Commitment with respect to such Facility or holds a
Term Loan under such Term Facility at such time, (b) with respect to the Letter
of Credit Sublimit, (i) each L/C Issuer and (ii) if any Letters of Credit have
been issued pursuant to Section 2.03(a), the Revolving Credit Lenders, (c) with
respect to any New Term Facility, a Lender that holds a New Term Loan at such
time, and (d) with respect to any Specified Refinancing Debt, a Lender that
holds Specified Refinancing Term Loans or Specified Refinancing Revolving Loans.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means each of CITIGROUP GLOBAL MARKETS INC., BMO CAPITAL MARKETS
CORP, FIFTH THIRD BANK, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A., MUFG BANK, LTD., SUMITOMO MITSUI
BANKING CORPORATION, DEUTSCHE BANK SECURITIES INC. and GOLDMAN SACHS BANK USA,
in their respective capacities as exclusive joint lead arrangers and
bookrunners.

“Asset Sale” means:

(a)    the sale, conveyance, transfer or other Disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) of the Borrower or any
Restricted Subsidiary, or

(b)    the issuance or sale of Equity Interests (other than preferred stock of
Restricted Subsidiaries issued in compliance with Section 7.01 and directors’
qualifying shares or shares or interests required to be held by foreign
nationals or other third parties to the extent required by applicable law) of
any Restricted Subsidiary (other than to the Borrower or another Restricted
Subsidiary) (whether in a single transaction or a series of related
transactions),

(each of the foregoing referred to in this definition as a “Disposition”).
Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(a)    a sale, exchange or other disposition of cash, Cash Equivalents or
Investment Grade Securities, or of obsolete, damaged, unnecessary, unsuitable or
worn out equipment or other assets in the ordinary course of business, or
dispositions of property no longer used, useful or economically practicable to
maintain in the conduct of the business of the Borrower and the Restricted
Subsidiaries (including allowing any registrations or any applications for
registration of any intellectual property or other intellectual property rights
to lapse or become abandoned);

(b)    the sale, conveyance, lease or other disposition of all or substantially
all of the assets of the Borrower in compliance with the provisions of Sections
7.03 or 7.04 or any Disposition that constitutes a Change of Control;

(c)    any Restricted Payment that is permitted to be made, and is made,
pursuant to Section 7.05 or any Permitted Investment;

 

4



--------------------------------------------------------------------------------

(d)    any Disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, in a single transaction or series of related
transactions, with an aggregate Fair Market Value of less than or equal to
$40,000,000;

(e)    any transfer or Disposition of property or assets or issuance or sale of
Equity Interests by a Restricted Subsidiary to the Borrower or by the Borrower
or a Restricted Subsidiary to another Restricted Subsidiary;

(f)    the creation of any Lien permitted under this Agreement;

(g)    any issuance, sale, pledge or other disposition of Equity Interests in,
or Indebtedness or other securities of, an Unrestricted Subsidiary;

(h)    the sale, lease, assignment, license, sublicense or sublease of
inventory, equipment, accounts receivable, notes receivable or other current
assets held for sale in the ordinary course of business or the conversion of
accounts receivable and related assets to notes receivable or dispositions of
accounts receivable and related assets in connection with the collection or
compromise thereof;

(i)    the lease, assignment, license, sublicense or sublease of any real or
personal property in the ordinary course of business;

(j)    a sale, assignment or other transfer of accounts receivable, or
participations therein, and related assets of the type specified in the
definition of “Receivables Financing” to a Receivables Subsidiary in a Qualified
Receivables Financing or in factoring or similar transactions;

(k)    a sale, assignment or other transfer of accounts receivable or
participations therein, and related assets of the type specified in the
definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing;

(l)    any exchange of assets for Related Business Assets (including a
combination of Related Business Assets and a de minimis amount of cash or Cash
Equivalents) of comparable or greater market value than the assets exchanged, as
determined in good faith by the Borrower;

(m)    (i) non-exclusive licenses, sublicenses or cross-licenses of intellectual
property, other IP Rights or other general intangibles and (ii) exclusive
licenses, sublicenses or cross-licenses of intellectual property, other
intellectual property rights or other general intangibles in the ordinary course
of business of the Borrower and the Restricted Subsidiaries of the Borrower;

(n)    any Sale/Leaseback Transaction with respect to property acquired or built
after the Closing Date by the Borrower or any Restricted Subsidiaries; provided,
that such sale is for at least Fair Market Value;

(o)    the surrender or waiver of obligations of trade creditors or customers or
other contract rights that were incurred in the ordinary course of business of
the Borrower or any Restricted Subsidiary of the Borrower, including pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer or compromise, settlement, release
or surrender of a contract, tort or other litigation claim, arbitration or other
disputes;

(p)    Dispositions arising from foreclosures, condemnations, eminent domain,
seizure, nationalization or any similar action with respect to assets,
dispositions of property subject to casualty events and (except for purposes of
calculating Net Cash Proceeds of any Asset Sale under the second and third
paragraphs of Section 7.04) Dispositions necessary or advisable (as determined
by the Borrower in good faith) in order to consummate any acquisition of any
Person, business or assets;

 

5



--------------------------------------------------------------------------------

(q)    Dispositions of Investments (including Equity Interests) in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements or rights of first refusal between, the joint venture parties set
forth in joint venture arrangements and similar binding arrangements;

(r)    to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;

(s)    the issuance of directors’ qualifying shares and shares issued to foreign
nationals to the extent required by applicable law;

(t)    Dispositions of property to the extent that such property is exchanged
for credit against the purchase price of similar replacement property that is
purchased within 90 days of such disposition; and

(u)    a sale or transfer of equipment receivables, or participations therein,
and related assets.

For the avoidance of doubt, the unwinding of Swap Contracts shall not be deemed
to constitute an Asset Sale.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D-1, or otherwise in form and substance reasonably
acceptable to the Administrative Agent.

“Auction Amount” has the meaning specified in the definition of “Dutch Auction.”

“Auction Notice” has the meaning specified in the definition of “Dutch Auction.”

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(c)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate (which, if negative, shall be deemed to be
0%) on such day plus 1/2 of 1%, (b) the Prime Rate, (c) the Adjusted
Eurocurrency Rate (without regard to the proviso set forth in the definition
thereof) published on such day (or if such day is not a Business Day the next
previous Business Day) for an Interest Period of one month plus 1% and
(d) solely with respect to Initial Term Loans, and Revolving Credit Loans, 1.00%
per annum; provided, that for the purposes of clause (c), the Adjusted
Eurocurrency Rate for any day shall be based on the rate determined on such day
at approximately 11:00 a.m. (London time) by reference to the Screen Rate. If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Base Rate shall be determined without
regard to clause (a) above until the circumstances giving rise to such inability
no longer exist.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” has the meaning specified in Section 4.01(f).

 

6



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board of Directors” means as to any Person, the board of directors, board of
managers, sole member or managing member or other governing body of such Person,
or if such Person is owned or managed by a single entity or a general partner,
the board of directors, board of managers, sole member or managing member or
other governing body of such entity or general partner, or in each case, any
duly authorized committee thereof, and the term “directors” means members of the
Board of Directors.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Parties” means the collective reference to the Borrower and the
Restricted Subsidiaries, and “Borrower Party” means any one of them.

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

“Business Day” means:

(1)    any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the Laws of the State of New York, or are in
fact closed in, New York City; and

(2)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan, means any such day described in clause (1) above that is also a
London Banking Day.

“Capital Stock” means:

(1)    in the case of a corporation or a company, corporate stock or share
capital;

(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).

“Capitalized Lease Obligation” means at the time any determination thereof is to
be made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash-Capped Incremental Facility” has the meaning specified in Section 2.14(a).

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or L/C Issuer
(as applicable) and the Revolving Credit Lenders, as collateral for L/C
Obligations or obligations of Lenders to fund participations in respect of
either thereof (as the context may require),

 

7



--------------------------------------------------------------------------------

cash, Cash Equivalents (if reasonably acceptable to the Administrative Agent and
the applicable L/C Issuer) or deposit account balances (in the case of L/C
Obligations in the respective currency or currencies in which the applicable L/C
Obligations are denominated unless otherwise agreed by the Administrative Agent
or L/C Issuer benefiting from such collateral) or, if the Administrative Agent
or L/C Issuer benefiting from such collateral shall agree in its sole
discretion, other credit support (including by backstop with a letter of credit
satisfactory to the applicable L/C Issuer or by being deemed reissued under
another agreement acceptable to the applicable L/C Issuer), in each case
pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) the applicable L/C Issuer (which documents
are hereby consented to by the Lenders).

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower or any Subsidiary Guarantor (other than from a
Restricted Subsidiary) and designated as a “Cash Contribution Amount” as
described in the definition of “Contribution Indebtedness.”

“Cash Equivalents” means:

(1)    Dollars;

(2)    securities issued or directly guaranteed or insured by the government of
the United States or any country that is a member of the European Union (as it
is constituted on the Closing Date) or any agency or instrumentality thereof in
each case with maturities not exceeding two years from the date of acquisition;

(3)    money market deposits, certificates of deposit, time deposits and
eurodollar time deposits with maturities of two years or less from the date of
acquisition, bankers’ acceptances, in each case with maturities not exceeding
two years, and overnight bank deposits, in each case with any commercial bank
having capital and surplus in excess of $250,000,000 in the case of domestic
banks or $100,000,000 (or the dollar equivalent thereof) in the case of foreign
banks;

(4)    repurchase obligations for underlying securities of the types described
in clauses (2) and (3) above and clause (6) below entered into with any
financial institution or securities dealers of recognized national standing
meeting the qualifications specified in clause (3) above;

(5)    commercial paper or variable or fixed rate notes issued by a corporation
or other Person (other than an Affiliate of the Borrower) rated at least “A-2”
or “P-2” or the equivalent thereof by Moody’s or S&P (or reasonably equivalent
ratings of another internationally recognized ratings agency) and in each case
maturing within two years after the date of acquisition;

(6)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States of America or any political subdivision or
taxing authority thereof having an Investment Grade Rating from either Moody’s
or S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency) in each case with maturities not exceeding two years from the
date of acquisition;

(7)    Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition, and marketable short-term
money market and similar securities having a rating of at least “A-2” or “P-2”
from either S&P or Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency);

(8)    investment funds investing at least 95% of their assets in investments of
the types described in clauses (1) through (7) above and (9) and (10) below;

(9)    Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or
reasonably equivalent ratings of another internationally recognized ratings
agency); and

 

8



--------------------------------------------------------------------------------

(10)    in the case of investments by any Non-U.S. Subsidiary or investments
made in a country outside the United States of America, other investments of
comparable tenor and credit quality to those described in the foregoing clauses
(1) through (9) customarily utilized in the countries where such Non-U.S.
Subsidiary is located or in which such investment is made.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above;
provided that such amounts are converted into any currency listed in clause
(1) as promptly as practicable and in any event within ten Business Days
following the receipt of such amounts.

“Cash Management Agreement” means any agreement or arrangement to provide Cash
Management Services to Holdings, the Borrower or any Restricted Subsidiary.

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Agent or an Affiliate of a Lender
or an Agent, (ii) in the case of any Cash Management Agreement in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or an Agent or an Affiliate of a Lender or an Agent and a
party to a Cash Management Agreement or (iii) within 30 days after the time it
enters into the applicable Cash Management Agreement, becomes a Lender or an
Affiliate of a Lender or an Agent, in each case, in its capacity as a party to
such Cash Management Agreement.

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight draft facility that is
not in default): automated clearing house transactions, treasury and/or cash
management services, including, without limitation, treasury, depository,
overdraft, credit, purchasing or debit card, non-card e-payables services,
electronic funds transfer, treasury management services (including controlled
disbursement services, overdraft automatic clearing house fund transfer
services, return items and interstate depository network services), other demand
deposit or operating account relationships, foreign exchange facilities and
merchant services.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any casualty insurance proceeds or condemnation
awards or that gives rise to a taking by a Governmental Authority in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace, restore or repair, or compensate for the loss of, such
equipment, fixed assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

A “Change of Control” will be deemed to occur if:

(a)    at any time, (i) Holdings ceases to own, directly or indirectly,
beneficially, 100% of the issued and outstanding Voting Stock of the Borrower or
(ii) a “change of control” (or comparable event) occurs under the Senior Notes
Indentures or the documentation governing any Permitted Refinancing in respect
of the foregoing;

(b)    the Borrower becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Securities and Exchange Act of 1934 as amended)
of the consummation of any transaction the result of which is that any “person”
or “group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase, would become the holder of beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act, or any successor provision) of
more than 50% of the total voting power of the Voting Stock of Holdings
(directly or through the acquisition of voting power of Voting Stock of any of
Holdings’ direct or indirect parent companies); provided that such Change of
Control under this clause (b) shall not constitute a Default or Event of Default
unless a Ratings Event has occurred within the Ratings Decline Period; or

 

9



--------------------------------------------------------------------------------

(c)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person.

“Class” means, (a) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions and (b) with
respect to Lenders, those of such Lenders that have Commitments or Loans of a
particular Class.

“Closing Date” means March 29, 2019.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all of the “Collateral” (or similar term) referred to in the
Collateral Documents and all of the other property and assets that are or are
required under the terms of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.

“Collateral Agent” means Citicorp North America, Inc., acting through such of
its Affiliates or branches as it may designate, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent or sub
agent permitted by the terms hereof.

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Intellectual Property Security Agreement (if any), the Mortgages,
each of the mortgages, collateral assignments, Guarantee and Collateral
Agreement Supplements, Intellectual Property Security Agreement Supplements,
security agreements, pledge agreements or other similar agreements delivered to
the Collateral Agent pursuant to Section 6.12, Section 6.15 or Section 6.17, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of (i) the Collateral Agent for the benefit of the
Secured Parties and/or (ii) the Secured Parties in their respective capacities
as such (or any of them) to the extent required by applicable Law.

“Commitment” means a Term Commitment and/or a Revolving Credit Commitment, as
the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A-1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.), as amended from time to time, and any successor statute.

“Company Competitor” means any Person that competes with the business of
Holdings, the Borrower and their Subsidiaries from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form as may be agreed between the Borrower and the
Administrative Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” of any Person, at any date, all amounts (other
than (a) cash and Cash Equivalents and Foreign Cash Equivalents, (b) deferred
financing fees and (c) payments for deferred taxes so long as such items
described in clauses (b) and (c) are not cash items) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date.

“Consolidated Current Liabilities” of any Person, at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Indebtedness

 

10



--------------------------------------------------------------------------------

of such Person, (b) without duplication, all Indebtedness consisting of
Revolving Credit Loans, to the extent otherwise included therein and
(c) payments for deferred taxes so long as such items described in this clause
(c) are not cash items.

“Consolidated EBITDA” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of such Person for such period:

(1)    increased, in each case to the extent deducted and not added back or
excluded in calculating such Consolidated Net Income (and without duplication),
by:

(a)    provision for taxes based on income, profits or capital, including
federal, state, franchise, excise, property and similar taxes and foreign
withholding taxes paid or accrued, including giving effect to any penalties and
interest with respect thereto, and state taxes in lieu of business fees
(including business license fees) and payroll tax credits, income tax credits
and similar credits and including an amount equal to the amount of tax
distributions actually made pursuant to Section 7.05(12), which shall be
included as though such amounts had been paid as income taxes directly by such
Person or its Restricted Subsidiaries; plus

(b)    Consolidated Interest Expense; plus

(c)    all depreciation and amortization charges and expenses, including
amortization or expense recorded for upfront payments related to any contract
signing and signing bonus and incentive payments; plus

(d)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
Restricted Subsidiary of such Person that is not a Wholly Owned Restricted
Subsidiary of such Person; plus

(e)    earn-out obligations incurred in connection with any acquisition or other
Investment and paid or accrued during the applicable period; plus

(f)    all charges, costs, expenses, accruals or reserves in connection with the
rollover, acceleration or payout of equity interests held by management and all
losses, charges and expenses related to payments made to holders of options or
other derivative equity interests in the common equity of such Person or any
direct or indirect parent of such Person in connection with, or as a result of,
any distribution being made to equityholders of such Person or any of its direct
or indirect parents, which payments are being made to compensate such
optionholders as though they were equityholders at the time of, and entitled to
share in, such distribution; plus

(g)    all non-cash losses, charges and expenses, including any write-offs or
write-downs; provided that if any such non-cash charge represents an accrual or
reserve for potential cash items in any future four-fiscal quarter period,
(i) such Person may determine not to add back such non-cash charge in the period
for which Consolidated EBITDA is being calculated and (ii) to the extent such
Person does decide to add back such non-cash charge, the cash payment in respect
thereof in such future four-fiscal quarter period will be subtracted from
Consolidated EBITDA for such future four-fiscal quarter period; plus

(h)    all costs and expenses in connection with pre-opening and opening and
closure and/or consolidation of facilities that were not already excluded in
calculating such Consolidated Net Income; plus

(i)    restructuring charges, accruals or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with any acquisitions, start-up costs (including entry into new
market/channels and new service offerings), costs related to the closure,
relocation, reconfiguration and/or consolidation of facilities and costs to
relocate

 

11



--------------------------------------------------------------------------------

employees, integration and transaction costs, retention charges, severance,
contract termination costs, recruiting and signing bonuses and expenses, future
lease commitments, systems establishment costs, systems, facilities or equipment
conversion costs and excess pension charges and consulting fees, expenses
attributable to the implementation of costs savings initiatives, costs
associated with tax projects/audits and costs consisting of professional
consulting or other fees relating to any of the foregoing; plus

(j)    Pro Forma Cost Savings; plus

(k)    the amount of loss or discount on sale of receivables and related assets
to the Receivables Subsidiary in connection with a Receivables Financing; plus

(l)    with respect to any joint venture that is not a Restricted Subsidiary, an
amount equal to the proportion of those items described in clauses (a), (b) and
(c) above relating to such joint venture corresponding to such Person’s and the
Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary) solely to the extent Consolidated Net Income was reduced thereby;

(2)    decreased (without duplication and to the extent increasing such
Consolidated Net Income for such period) by (i) non-cash gains or income,
excluding any non-cash gains that represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges that were deducted (and not added
back) in the calculation of Consolidated EBITDA for any prior period ending
after the Closing Date and (ii) the amount of any minority interest income
consisting of a Subsidiary loss attributable to minority equity interest of
third parties in any non-Wholly Owned Subsidiary (to the extent not deducted
from Consolidated Net Income for such period);

(3)    increased (with respect to losses) or decreased (with respect to gains)
by, without duplication, any net cash or realized gains and losses relating to
(i) amounts denominated in foreign currencies resulting from the application of
Financial Accounting Standards Board’s Accounting Standards Codification 830
(including net realized gains and losses from exchange rate fluctuations on
intercompany balances and balance sheet items, net of realized gains or losses
from related Swap Contracts (entered into in the ordinary course of business or
consistent with past practice)) or (ii) any other amounts denominated in or
otherwise trued-up to provide similar accounting as if it were denominated in
foreign currencies; and

(4)    increased (with respect to losses) or decreased (with respect to gains)
by, without duplication, any gain or loss relating to Swap Contracts (excluding
Swap Contracts entered into in the ordinary course of business or consistent
with past practice);

provided, that the Borrower may, in its sole discretion, elect to not make any
adjustment for any item pursuant to the foregoing clauses (a) through (l) above
if any such item individually is less than $1,000,000 in any fiscal quarter.

“Consolidated First Lien Net Leverage Ratio” means, on any date of
determination, with respect to the Borrower Parties on a consolidated basis, the
ratio of (a) Consolidated Funded First Lien Indebtedness (less the cash and Cash
Equivalents of the Borrower Parties as of such date) of the Borrower Parties on
such date to (b) Consolidated EBITDA of the Borrower Parties for the four fiscal
quarter period most recently then ended for which financial statements have been
delivered pursuant to Section 6.01(a) or (b), as applicable.

“Consolidated Funded First Lien Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on the Collateral on an equal priority
basis (but without regard to the control of remedies) with the Liens on the
Collateral securing the Obligations. For the avoidance of doubt, Consolidated
Funded First Lien Indebtedness should not include Capitalized Lease Obligations.

“Consolidated Funded Indebtedness” means all Indebtedness of the type described
in clauses (a)(i), (a)(ii) (but excluding surety bonds, performance bonds or
other similar instruments), (a)(iv) (but solely in respect of the amount of
outstanding Indebtedness of the type described in (a)(iv) that is in excess of
$5,000,000) and (b) (in respect

 

12



--------------------------------------------------------------------------------

of Indebtedness of the type described in (a)(i), (a)(ii) (but excluding
Indebtedness constituting surety bonds, performance bonds or other similar
instruments) and (a)(iv) (but solely in respect of the amount of Indebtedness of
the type described in (a)(iv) that is in excess of $5,000,000)) of the
definition of “Indebtedness”, of a Person and its Restricted Subsidiaries on a
consolidated basis, in an amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP (but
(x) excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with any acquisition and
(y) any Indebtedness that is issued at a discount to its initial principal
amount shall be calculated based on the entire stated principal amount thereof,
without giving effect to any discounts or upfront payments), excluding
obligations in respect of letters of credit (including Letters of Credit), bank
guarantees and guarantees on first demand, in each case, except to the extent of
unreimbursed amounts thereunder. For the avoidance of doubt, it is understood
that obligations (i) under Swap Contracts, Cash Management Agreements, and any
Receivables Financing and (ii) owed by Unrestricted Subsidiaries, do not
constitute Consolidated Funded Indebtedness.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(a)    the aggregate interest expense of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including pay in kind interest payments,
amortization of original issue discount, the interest component of Capitalized
Lease Obligations and net payments and receipts (if any) pursuant to interest
rate Swap Contracts (other than in connection with the early termination
thereof) but excluding any non-cash interest expense attributable to the
movement in the mark-to-market valuation of Indebtedness, Swap Contracts or
other derivative instruments, all amortization and write-offs of deferred
financing fees, debt issuance costs, commissions, discounts, fees and expenses
and expensing of any bridge, commitment or other financing fees, costs of surety
bonds, charges owed with respect to letters of credit, bankers’ acceptances or
similar facilities, and all discounts, commissions, fees and other charges
associated with any Receivables Financing or Factoring Transaction, and any
expense resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting); plus

(b)    consolidated capitalized interest of the referent Person and its
Restricted Subsidiaries for such period, whether paid or accrued; less

(c)    interest income of the referent Person and its Restricted Subsidiaries
for such period;

provided that in the case of any Person that became a Restricted Subsidiary of
such Person after the commencement of such four-quarter period, the interest
expense of such Person paid in cash prior to the date on which it became a
Restricted Subsidiary of such Person will be disregarded. For purposes of this
definition, interest on Capitalized Lease Obligations will be deemed to accrue
at the interest rate reasonably determined by such Person to be the rate of
interest implicit in such Capitalized Lease Obligations in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income (or loss) of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP and before any reduction in respect of Preferred Stock dividends;
provided that (without duplication):

(a)    all net after-tax extraordinary, nonrecurring, infrequent, exceptional or
unusual gains, losses, income, expenses and charges in each case as determined
in good faith by such Person, and in any event including, without limitation,
all restructuring, severance, relocation, retention and completion payments,
consolidation, integration or other similar charges and expenses, contract
termination costs, system establishment charges, conversion costs, start-up or
closure or transition costs, expenses related to any reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternative uses, fees, expenses or charges relating to curtailments,
settlements or modifications to pension and post-retirement employee benefit
plans, expenses associated with strategic initiatives, facilities shutdown and
opening costs, and any fees, expenses, charges or change in control payments
related to any acquisition or Permitted Investment (including any
transition-related expenses (including retention or transaction-related bonuses
or payments) incurred before, on or after the Closing Date), will be excluded;

 

13



--------------------------------------------------------------------------------

(b)    all (i) charges and expenses relating to the Transactions,
(ii) transaction fees, costs and expenses incurred in connection with the
consummation of any equity issuances, investments, acquisitions, dispositions,
recapitalizations, mergers, amalgamations, option buyouts and the Incurrence,
modification or repayment of Indebtedness permitted to be Incurred hereunder
(including any Refinancing Indebtedness in respect thereof) or any amendments,
waivers or other modifications under the agreements relating to such
Indebtedness or similar transactions, and (iii) without duplication of any of
the foregoing, non-operating or non-recurring professional fees, costs and
expenses for such period will be excluded;

(c)    all net after-tax income, loss, expense or charge from abandoned, closed
or discontinued operations and any net after-tax gain or loss on the disposal of
abandoned, closed or discontinued operations (and all related expenses) other
than in the ordinary course of business (as determined in good faith by such
Person) will be excluded;

(d)    all net after-tax gain, loss, expense or charge attributable to business
dispositions and asset dispositions, including the sale or other disposition of
any Equity Interests of any Person, other than in the ordinary course of
business (as determined in good faith by such Person), will be excluded;

(e)    all net after-tax income, loss, expense or charge attributable to the
early extinguishment or cancellation of Indebtedness, Swap Contracts or other
derivative instruments (including deferred financing costs written off and
premiums paid) will be excluded;

(f)    all non-cash gains, losses, expenses or charges attributable to the
movement in the mark-to-market valuation of Indebtedness, Swap Contracts or
other derivative instruments will be excluded;

(g)    any non-cash or unrealized foreign currency translation or foreign
currency transaction gains and losses related to changes in currency exchange
rates (including remeasurements of Indebtedness and any net loss or gain
resulting from Swap Contracts for currency exchange risk), will be excluded;

(h)    (i) the net income for such period of any Person that is not a Restricted
Subsidiary of the referent Person or that is accounted for by the equity method
of accounting, will be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or converted into cash) with
respect to such equity ownership to the referent Person or a Restricted
Subsidiary thereof in respect of such period; and (ii) the net income for such
period will include any ordinary course dividends or distributions or other
payments paid in cash (or converted into cash) with respect to such equity
ownership received from any such Person during such period in excess of the
amounts included in subclause (i) above;

(i)    the cumulative effect of a change in accounting principles and changes as
a result of the adoption or modification of accounting policies will be
excluded;

(j)    the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the referent Person and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to any acquisition consummated before or
after the Closing Date, and the amortization, write-down or write-off of any
amounts thereof, net of taxes, will be excluded;

(k)    all non-cash impairment charges and asset write-ups, write-downs and
write-offs, in each case pursuant to GAAP, and the amortization of intangibles
arising from the application of GAAP will be excluded;

(l)    all non-cash expenses realized in connection with or resulting from
equity or equity-linked compensation plans, employee benefit plans or agreements
or post-employment benefit plans or agreements, or grants or sales of stock,
stock appreciation or similar rights, stock options, restricted stock, preferred
stock or other similar rights will be excluded;

 

14



--------------------------------------------------------------------------------

(m)    any costs or expenses incurred in connection with the payment of dividend
equivalent rights to option holders pursuant to any management equity plan,
stock option plan or any other management or employee benefit plan or agreement
or post-employment benefit plan or agreement will be excluded;

(n)    all amortization and write-offs of deferred financing fees, debt issuance
costs, commissions, fees and expenses, costs of surety bonds, charges owed with
respect to letters of credit, bankers’ acceptances or similar facilities, and
expensing of any bridge, commitment or other financing fees (including in
connection with a transaction undertaken but not completed), will be excluded;

(o)    all discounts, commissions, fees and other charges (including interest
expense) associated with any Receivables Financing or Factoring Transaction will
be excluded;

(p)    (i) the non-cash portion of “straight-line” rent expense will be excluded
and (ii) the cash portion of “straight-line” rent expense that exceeds the
amount expensed in respect of such rent expense will be included;

(q)    expenses and lost profits with respect to liability or casualty events or
business interruption will be disregarded to the extent covered by insurance and
actually reimbursed, or, so long as such Person has made a good faith
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer, but only to the extent that such amount
(i) has not been denied by the applicable carrier in writing and (ii) is in fact
reimbursed within 365 days of the date on which such liability was discovered or
such casualty event or business interruption occurred (with a deduction for any
amounts so added back that are not reimbursed within such 365-day period);
provided that any proceeds of such reimbursement when received will be excluded
from the calculation of Consolidated Net Income to the extent the expense or
lost profit reimbursed was previously disregarded pursuant to this clause (q);

(r)    losses, charges and expenses that are covered by indemnification or other
reimbursement provisions in connection with any asset disposition will be
excluded to the extent actually reimbursed, or, so long as such Person has made
a determination that a reasonable basis exists for indemnification or
reimbursement, but only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days);

(s)    non-cash charges or income relating to adjustments to deferred tax asset
valuation allowances will be excluded;

(t)    cash dividends or returns of capital from Investments (such return of
capital not reducing the ownership interest in the underlying Investment), in
each case received during such period, to the extent not otherwise included in
Consolidated Net Income for that period or any prior period subsequent to the
Closing Date will be included;

(u)    solely for the purpose of determining the amount available for Restricted
Payments under clause (c) of the first paragraph of Section 7.05, and without
duplication of provisions under clause (c) of the first paragraph of
Section 7.05 with respect to cash dividends or returns on Investments, the net
income (or loss) for such period of any Restricted Subsidiary (other than a
Guarantor) will be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary is not at the
date of determination permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of such Person will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to such Person or any of its Restricted Subsidiaries in
respect of such period, to the extent not already included therein (subject, in
the case of a dividend to another Restricted Subsidiary (other than a
Guarantor), to the limitation contained in this clause);

 

15



--------------------------------------------------------------------------------

(v)    all net after-tax income, loss, expense or charge from abandoned, closed
or discontinued operations and any net after-tax gain or loss on the disposal of
abandoned, closed or discontinued operations (and all related expenses) other
than in the ordinary course of business (as determined in good faith by such
Person) will be excluded; and

(w)    any non-cash interest expense and non-cash interest income, in each case
to the extent there is no associated cash disbursement or receipt, as the case
may be, before the latest maturity date of any then outstanding Term Loan
Tranche, shall be excluded;

provided that the Borrower may, in its sole discretion, elect to not make any
adjustment for any item pursuant to clauses (a) through (w) above if any such
item individually is less than $1,000,000 in any fiscal quarter.

For the purpose of Section 7.05 only, there shall be excluded from Consolidated
Net Income any income arising from the sale or other disposition of Restricted
Investments, from repurchases or redemptions of Restricted Investments, from
repayments of loans or advances which constituted Restricted Investments or from
any dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries, in each case to the extent such amounts increase the
amount of Restricted Payments permitted under such covenant pursuant to clause
(c)(v) or (c)(vi) of the first paragraph of Section 7.05.

“Consolidated Total Assets” means the total consolidated assets of the Borrower
and its Restricted Subsidiaries, as shown on the most recent consolidated
balance sheet of the Borrower and its Restricted Subsidiaries, determined on a
Pro Forma Basis.

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (1) (x) Consolidated Funded Indebtedness of the Borrower and its
Restricted Subsidiaries as of such date minus (y) the amount of cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries as of such date of
determination, and in each case, calculated on a Pro Forma Basis to (2) the
Consolidated EBITDA of the Borrower for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding such date, calculated on a Pro Forma Basis.

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date minus (b) Consolidated Current Liabilities on such
date; provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including,
without limitation, any changes in Consolidated Current Assets or Consolidated
Current Liabilities as a result of (i) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent and
(ii) the effects of purchase accounting.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1)    to purchase any such primary obligation or any property constituting
direct or indirect security therefor,

(2)    to advance or supply funds:

(a)    for the purchase or payment of any such primary obligation; or

(b)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

 

16



--------------------------------------------------------------------------------

(3)    to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, loan agreement, indenture, mortgage,
deed of trust, lease, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.

“Contribution Indebtedness” means Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than the aggregate
amount of cash contributions (other than Excluded Contributions) made to the
capital of the Borrower (other than Cure Equity) or any Restricted Subsidiary
(other than, in the case of such Restricted Subsidiary, contributions by the
Borrower or any other Restricted Subsidiary to its capital) after the Closing
Date and designated as a Cash Contribution Amount; provided that such
Contribution Indebtedness (a) is Incurred within 210 days after the making of
such cash contributions and (b) is so designated as “Contribution Indebtedness”
pursuant to a certificate signed by a Responsible Officer of the Borrower on the
Incurrence date thereof.

“Controlled Foreign Subsidiary” means any Subsidiary of the Borrower that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.03(a).

“Cure Equity” has the meaning specified in Section 8.03(a).

“Cure Right” has the meaning specified in Section 8.03(a).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, judicial
management, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Declined Amounts” has the meaning specified in Section 2.05(c).

“Declining Lender” has the meaning specified in Section 2.05(c).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (after as well as before
judgment), (a) with respect to any overdue principal for any Loan, the
applicable interest rate for such Loan plus 2.00% per annum (provided that with
respect to Eurocurrency Rate Loans, the determination of the applicable interest
rate is subject to Section 2.02(c) to the extent that Eurocurrency Rate Loans
may not be converted to, or continued as, Eurocurrency Rate Loans, pursuant
thereto), and (b) with respect to any other overdue amount, including overdue
interest, the interest rate applicable to Base Rate Loans of the same Class as
the Loan under which such amount is overdue plus 2.00% per annum, in each case,
to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with

 

17



--------------------------------------------------------------------------------

respect to its funding obligations hereunder or, solely with respect to a
Revolving Credit Lender, under other agreements generally in which it commits to
extend credit, (c) has failed, within three Business Days after reasonable
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that the Administrative Agent shall request such confirmation upon reasonable
request from any L/C Issuer; provided further that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (c) upon receipt of such
confirmation by the Administrative Agent) or (d) has, or has a direct or
indirect parent company that has, other than via an Undisclosed Administration,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become subject to a Bail-In Action; provided
that no Lender shall be a Defaulting Lender solely by virtue of (x) the
ownership or acquisition by a Governmental Authority of any Equity Interest in
that Lender or any direct or indirect parent company thereof so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (y) the occurrence of any of the events
described in clause (d)(i), (d)(ii) or (d)(iii) of this definition which in each
case has been dismissed or terminated prior to the date of this Agreement. Any
determination by the Administrative Agent (or the Required Lenders to the extent
that the Administrative Agent is the Defaulting Lender) that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Administrative Agent, the Borrower, each L/C
Issuer and each Lender, as applicable.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or any of the Restricted Subsidiaries in
connection with a Disposition made pursuant to Section 7.04(2)(c) that is
designated as “Designated Non-Cash Consideration” on the date received pursuant
to a certificate of a Responsible Officer of the Borrower, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on or conversion of such Designated Non-Cash Consideration.

“Designated Preferred Stock” means Preferred Stock of Holdings or any direct or
indirect parent of Holdings, as applicable (other than Excluded Equity), that is
issued after the Closing Date for cash and is so designated as Designated
Preferred Stock, pursuant to an officer’s certificate of the Borrower, on the
issuance date thereof, the cash proceeds of which are contributed to the capital
of the Borrower (if issued by Holdings or any other direct or indirect parent of
Holdings) and excluded from the calculation set forth in clause (c) of the first
paragraph of Section 7.05.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any Sale/Leaseback
Transaction and any issuance of Capital Stock by a Restricted Subsidiary of such
Person), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided, however, that “Disposition” and “Dispose” shall
not be deemed to include any issuance by Holdings of any of its Capital Stock to
another Person.

“Disqualified Institution” means (a) each person identified as a “Disqualified
Institution” on a list made available to the Administrative Agent by the
Borrower prior to March 19, 2019, (b) any Company Competitor identified on a
list made available to the Administrative Agent by the Borrower from time to
time and (c) as to any entity referenced in each of clause (a) and (b) above
(the “Primary Disqualified Institution”), any of such Primary Disqualified
Institution’s Affiliates readily identifiable as such by name, but excluding any
Affiliate that is primarily engaged in, or that advises funds, or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which the Primary
Disqualified Institution does not, directly or indirectly, possess the power to
direct or cause the direction of such entity. Notwithstanding the foregoing, any
list of Disqualified Institutions shall only be required to be available to any
Lender on the Platform or another similar electronic system to the extent the
Borrower desires to prevent any such Disqualified Institution from being a
Lender or a Participant. Such list shall be made available to the Administrative
Agent from time to time and to any Lender upon request thereof.

 

18



--------------------------------------------------------------------------------

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is puttable, redeemable or exchangeable), in each
case, at the option of the holder thereof or upon the happening of any event:

(1)    matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than as a result of a change of control or asset
sale; provided that the relevant asset sale or change of control provisions,
taken as a whole, are no more favorable in any material respect to holders of
such Equity Interests than the asset sale and change of control provisions in
the Senior Notes (as in effect on the date hereof) and any purchase requirement
triggered thereby may not become operative until compliance with, in the case of
an asset sale, the provisions of Section 7.04 or, in the case of a change of
control, the repayment in full of the Obligations),

(2)    is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3)    is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to the date that is 91 days after the Latest Maturity Date of
the Term Loans at the time of issuance of the respective Disqualified Stock;
provided that only the portion of Equity Interests that so mature or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, that if such Equity Interests are issued
to any employee or to any plan for the benefit of employees of the Borrower or
its Subsidiaries or a direct or indirect parent of the Borrower or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries or a direct or indirect parent of the Borrower in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Equity
Interests of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Stock shall not be deemed to be Disqualified Stock.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar” and “$” mean lawful money of the United States.

“Dutch Auction” means an auction (an “Auction”) conducted by Holdings or one of
its Subsidiaries in order to purchase any Term Loans under a Tranche (the
“Purchase”) in accordance with the following procedures or such other procedures
as may be agreed to between the Administrative Agent and the Borrower:

(a)    Notice Procedures. In connection with any Auction, the Borrower shall
provide notification to the Administrative Agent (for distribution to the
Appropriate Lenders) of the Term Loans under such Tranche that will be the
subject of the Auction (an “Auction Notice”). Each Auction Notice shall be in a
form reasonably acceptable to the Administrative Agent and shall specify (i) the
total cash value of the bid, in a minimum amount of $10,000,000 with minimum
increments of $2,000,000 in excess thereof (the “Auction Amount”) and (ii) the
discounts to par, which shall be expressed as a range of percentages of the par
principal amount of the Term Loans under such Tranche at issue (the “Discount
Range”), representing the range of purchase prices that could be paid in the
Auction.

 

19



--------------------------------------------------------------------------------

(b)    Reply Procedures. In connection with any Auction, each applicable Lender
may, in its sole discretion, participate in such Auction by providing the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the applicable Loans such Lender is willing to sell, which must be in
increments of $2,000,000 or in an amount equal to such Lender’s entire remaining
amount of the applicable Loans (the “Reply Amount”). Lenders may only submit one
Return Bid per Auction. In addition to the Return Bid, each Lender wishing to
participate in such Auction must execute and deliver, to be held in escrow by
the Administrative Agent, an assignment and acceptance agreement in a form
reasonably acceptable to the Administrative Agent.

(c)    Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which shall be the lowest Reply Discount for which
Holdings or its Subsidiary, as applicable, can complete the Auction at the
Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow Holdings or its Subsidiary, as applicable, to complete a
purchase of the entire Auction Amount (any such Auction, a “Failed Auction”),
Holdings or such Subsidiary shall either, at its election, (i) withdraw the
Auction or (ii) complete the Auction at an Applicable Discount equal to the
highest Reply Discount. Holdings or its Subsidiary, as applicable, shall
purchase the applicable Loans (or the respective portions thereof) from each
applicable Lender with a Reply Discount that is equal to or greater than the
Applicable Discount (“Qualifying Bids”) at the Applicable Discount; provided
that if the aggregate proceeds required to purchase all applicable Loans subject
to Qualifying Bids would exceed the Auction Amount for such Auction, Holdings or
its Subsidiary, as applicable, shall purchase such Loans at the Applicable
Discount ratably based on the principal amounts of such Qualifying Bids (subject
to adjustment for rounding as specified by the Administrative Agent). Each
participating Lender will receive notice of a Qualifying Bid as soon as
reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due.

(d)    Additional Procedures. Once initiated by an Auction Notice, Holdings or
any of its Subsidiaries, as applicable, may not withdraw an Auction other than a
Failed Auction. Furthermore, in connection with any Auction, upon submission by
a Lender of a Qualifying Bid, such Lender will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount. The Purchase shall be consummated pursuant to and in
accordance with Section 10.07 and, to the extent not otherwise provided herein,
shall otherwise be consummated pursuant to procedures (including as to timing,
rounding and minimum amounts, Interest Periods, and other notices by Holdings or
such Subsidiary, as applicable) reasonably acceptable to the Administrative
Agent and the Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway as of the Closing Date.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to receipt of such consents, if any, as
may be required for the assignment of the applicable Loan and/or Commitments to
such Person under Section 10.07(b)(iii).

“Enforcement Event” has the meaning specified in Section 8.02.

 

20



--------------------------------------------------------------------------------

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses
or governmental restrictions relating to pollution, the protection of the
environment, human health (to the extent relating to exposure to Hazardous
Materials) or safety, including those related to Hazardous Materials, air
emissions and discharges to public pollution control systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
monitoring or oversight by a Governmental Authority, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) human exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other binding consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any Capital Stock that arises only by
reason of the happening of a contingency or any debt security that is
convertible into, or exchangeable for, Capital Stock).

“Equity Issuance” means any issuance by any Person to any other Person of
(a) its Equity Interests for cash, (b) any of its Equity Interests pursuant to
the exercise of options or warrants, (c) any of its Equity Interests pursuant to
the conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Loan Party is treated
as a single employer within the meaning of Section 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code) or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA); (d) the filing of a notice of
intent to terminate or the treatment of a plan amendment as a termination under
Section 4041 or 4041A of ERISA, respectively, (e) the institution by the PBGC of
proceedings to terminate a Plan or Multiemployer Plan; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan or Multiemployer Plan;
(g) the determination that any Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; (h) the
determination that any Multiemployer Plan is considered a plan in “endangered”,
“critical”, or “critical and declining” status within the meaning of Section 432
of the Code or Section 305 of ERISA; (i) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (j) the
conditions for the imposition of a Lien under Section 430(k) of the Code or
Section 303(k) of ERISA shall have been met with respect to any Plan; (k) any
Non-U.S. Benefit Event or (l) any other event or condition with respect to a
Plan or Multiemployer Plan that could result in liability of the Borrower or any
Subsidiary.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means, in the case of any Eurocurrency Rate Loan for any
Interest Period:

 

21



--------------------------------------------------------------------------------

(i)    the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters screen (or any successor
thereto) which displays the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over
administration of that rate) (such page currently being the LIBOR01 page) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London time), two Business Days prior to the first day of such
Interest Period;

(ii)    in the event the rate referenced in the preceding clause (a)(i) does not
appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the Screen Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period; and

(iii)    if Screen Rates are quoted under either of the preceding clauses (a)(i)
or (a)(ii), but there is no such quotation for the Interest Period elected, the
Screen Rate shall be equal to the applicable Interpolated Rate; or

(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined, that:

(i)     adequate and reasonable means do not exist for ascertaining the LIBOR
for any requested Interest Period, including, without limitation, because the
Eurocurrency Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)     the supervisor for the administrator of the Eurocurrency Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
Eurocurrency Rate shall no longer be made available, or used for determining the
interest rate of loans,

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of LIBOR (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and, notwithstanding anything to the contrary in
Section 10.01, any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent notice that such Required Lenders do not accept such
amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i) above exist, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods). Upon receipt of such notice, the
Borrower may revoke any pending request for a LIBOR Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein. Notwithstanding anything else herein, any LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

“Eurocurrency Rate Borrowing” means a Borrowing comprising Eurocurrency Rate
Loans.

 

22



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
applicable Adjusted Eurocurrency Rate.

“Euros” means the single currency of the Participating Member States.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the difference,
if any, of (a) the sum, without duplication, of:

(i) Consolidated Net Income for such fiscal year;

(ii) the amount of all non-cash charges (including depreciation, amortization
and deferred tax expense) deducted in arriving at such Consolidated Net Income;

(iii) the amount of the decrease, if any, in Consolidated Working Capital for
such fiscal year; and

(iv) the aggregate net amount of non-cash loss on the Disposition of property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income;

and minus (b) the sum, without duplication (including, in the case of clauses
(ii) and (viii) below, duplication across periods; provided that all or any
portion of the amounts referred to in clauses (ii) and (viii) below with respect
to a period may be applied in the determination of Excess Cash Flow for any
subsequent period to the extent such amounts did not previously result in a
reduction of Excess Cash Flow in any prior period), of:

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income (including, without limitation, credits included in the calculation
of deferred tax assets and liabilities);

(ii) the aggregate amount (A) actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of capital expenditures
and Permitted Investment and (B) committed during such fiscal year to be used to
make capital expenditures or Permitted Investment or other investment under
Section 7.05, which in either case have been actually made or consummated as of
the time of determination of Excess Cash Flow for such fiscal year (in each case
under this clause (ii) other than to the extent any such capital expenditure or
Permitted Investment or other investment under Section 7.05 is made with the
proceeds of new long-term Indebtedness or an Equity Issuance (by the Borrower or
any Subsidiary Guarantor) or with the proceeds of any Reinvestment Deferred
Amount);

(iii) the aggregate amount of all regularly scheduled principal payments or
prepayments of Indebtedness (including, without limitation, the Term Loans, the
New Term Loans and the Specified Refinancing Term Loans) of the Borrower and its
Restricted Subsidiaries made during such fiscal year (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder and other than to the extent any such
prepayments are the result of the incurrence of additional Indebtedness and
other than optional prepayments of the Term Loans, the New Term Loans, the
Specified Refinancing Term Loans and optional prepayments of Revolving Credit
Loans to the extent accompanied by permanent optional reductions of the
Revolving Credit Commitments);

(iv) the amount of the increase, if any, in Consolidated Working Capital for
such fiscal year;

(v) the aggregate net amount of non-cash gain on the Disposition of property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income;

 

23



--------------------------------------------------------------------------------

(vi) the aggregate amount of expenditures for the payment of financing fees
actually made by the Borrower and its Restricted Subsidiaries in cash during
such period to the extent that such expenditures are not expensed during such
period;

(vii) purchase price adjustments paid or received in connection with any
Permitted Investment or other investment under Section 7.05;

(viii) the amount of Investments (net of the proceeds of any Indebtedness,
Equity Issuance or Reinvestment Deferral Amount used for such Investment) made
in cash during such period pursuant to paragraphs (4), (7), (10), (11), (12) and
(25) the definition of Permitted Investments or committed during such period to
be used to make Investments in cash pursuant to the definition of Permitted
Investments which have been actually made in cash as of the time of
determination of Excess Cash Flow for such period (but excluding Investments
among the Borrower and its Restricted Subsidiaries));

(ix) the amount (determined by the Borrower) of such Consolidated Net Income
which is mandatorily prepaid or reinvested pursuant to Section 2.05(b) (or as to
which a waiver of the requirements of such Section applicable thereto has been
granted under Section 10.01) prior to the date of determination of Excess Cash
Flow for such fiscal year as a result of any Asset Sale or Casualty Event;

(x) the aggregate amount of any premium or penalty actually paid in cash that is
required to be made in connection with any prepayment of Indebtedness;

(xi) permitted Restricted Payments made in cash by the Borrower during such
period and permitted Restricted Payments made in cash by any Restricted
Subsidiary to any person other than the Borrower or any of the Restricted
Subsidiaries during such period, in each case, to the extent permitted by
Section 7.6 (except to the extent made with amount available for Restricted
Payments under clause (c) of the first paragraph of Section 7.05);

(xii) cash expenditures in respect of Hedge Agreements during such period to the
extent not deducted in arriving at such Consolidated Net Income;

(xiii) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such Consolidated Net Income; and

(xiv) cash payments made pursuant to or amounts netted against accounts
receivable with respect to Contractual Obligations with any Governmental
Authority in connection with refunds or rebates related to overhead charges or
expenses, in each case, to the extent such charges or expenses are not deducted
in arriving at such Consolidated Net Income.

“Excess Cash Flow Period” means any fiscal year of the Borrower, commencing with
the fiscal year ending on December 31, 2019.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent), after consultation with the Administrative Agent, to
act as an arranger in connection with any Permitted Debt Exchange pursuant to
Section 2.19; provided that the Borrower shall not designate the Administrative
Agent as the Exchange Agent without the written consent of the Administrative
Agent (it being understood that the Administrative Agent shall be under no
obligation to agree to act as the Exchange Agent); provided, further, that
neither the Borrower nor any of their Affiliates may act as the Exchange Agent.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters
“FXFIX” Page for such currency; in the event that such rate does not appear on
any Reuters “FXFIX” Page,

 

24



--------------------------------------------------------------------------------

the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. on such date for the purchase of Dollars for delivery two
Business Days later.

“Excluded Contributions” means the net cash proceeds and Cash Equivalents, or
the Fair Market Value of other assets, received by the Borrower after the
Closing Date from:

(1)    contributions to its common equity capital, and

(2)    the sale of Capital Stock (other than Excluded Equity) of the Borrower,

in each case designated as Excluded Contributions pursuant to an officer’s
certificate of a Responsible Officer, or that has been utilized to make a
Restricted Payment pursuant to clause (2) of the second paragraph of
Section 7.05. Excluded Contributions will be excluded from the calculation set
forth in clause (c) of the first paragraph of Section 7.05.

“Excluded Equity” means (i) Disqualified Stock, (ii) any Equity Interests issued
or sold to a Restricted Subsidiary or any employee stock ownership plan or trust
established by Holdings or any of its Subsidiaries or a direct or indirect
parent of Holdings (to the extent such employee stock ownership plan or trust
has been funded by Holdings or any Subsidiary or a direct or indirect parent of
Holdings) and (iii) any Equity Interest that has already been used or designated
(x) as (or the proceeds of which have been used or designated as) Cure Equity, a
Cash Contribution Amount, Designated Preferred Stock, an Excluded Contribution
or Refunding Capital Stock, or (y) to increase the amount available under clause
(4)(a) of the second paragraph under Section 7.05 or clause (14) of the
definition of “Permitted Investments” or is proceeds of Indebtedness referred to
in clause (13)(b) of the second paragraph in Section 7.05.

“Excluded Property” means (i) any leasehold interest in real property (and any
Fixtures (as defined in the Guarantee and Collateral Agreement) relating
thereto) and any Fixtures relating to any owned real property to the extent that
the Administrative Agent is not entitled to a security interest with respect to
such owned real property under the terms of this Agreement, (ii) any Vehicles
(as defined in the Guarantee and Collateral Agreement), (iii) any property to
the extent that such grant of a security interest is prohibited by any
Requirements of Law of a Governmental Authority, requires a consent not obtained
of any Governmental Authority pursuant to such Requirement of Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property (as defined in the
Guarantee and Collateral Agreement), any Pledged Security (as defined in the
Guarantee and Collateral Agreement), any applicable shareholder or similar
agreement, except to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under the New York UCC or other
applicable law, (iv) any Collateral that constitutes Equipment (as defined in
the Guarantee and Collateral Agreement) subject to a certificate of title
statute, Farm Products, Accessions, Letter-of-Credit Rights (other than
Letter-of-Credit Rights that constitute Supporting Obligations) and As-Extracted
Collateral (each as defined in the Guarantee and Collateral Agreement), (v)
Deposit Accounts, Securities Accounts and Commodities Accounts (except to the
extent the same constitute Proceeds of other Collateral) (each as defined in the
Guarantee and Collateral Agreement), (vi) assets to the extent a security
interest in assets would result in material adverse consequences (including,
without limitation, as a result of the operation of Section 956 of the Code or
any similar law or regulation in any applicable jurisdiction), or material
adverse regulatory consequences, in each case, as reasonably determined by the
Borrower and the Collateral Agent, (vii) Voting Stock in excess of 65% of the
Voting Stock of (A) any Controlled Foreign Subsidiary or (B) any FSHCO and
(viii) assets that the Collateral Agent and the Borrower agree in writing that
the cost (including tax consequences) of obtaining or perfecting a security
interest in such assets is excessive in relation to the value of such assets as
Collateral.

“Excluded Subsidiary” means any Subsidiary that is after the Closing Date (a) an
Unrestricted Subsidiary, (b) not owned directly by Holdings or one or more of
their respective Subsidiaries, (c) an Immaterial Subsidiary that

 

25



--------------------------------------------------------------------------------

is designated in writing to the Administrative Agent as such by the Borrower,
(d) a FSHCO or Controlled Foreign Subsidiary (or any direct or indirect
Subsidiary of such FSHCO or Controlled Foreign Subsidiary), (e) established or
created pursuant to clause (13)(f) of the second paragraph of Section 7.05 and
meeting the requirements of the proviso thereto; provided that such Subsidiary
shall only be an Excluded Subsidiary for the period immediately prior to such
acquisition, (f) a Non-U.S. Subsidiary for which the providing of a guarantee
would reasonably be expected to result in a violation or breach of, or conflict
with, fiduciary duties of such Non-U.S. Subsidiary’s officers, directors, or
managers, as reasonably determined by the Borrower in consultation with the
Administrative Agent, (g) a Subsidiary that is prohibited by applicable Law from
guaranteeing the Facilities, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
unless, such consent, approval, license or authorization has been received,
(h) a Subsidiary that is prohibited from guaranteeing the Facilities by any
Contractual Obligation in existence on the Closing Date (but not entered into in
contemplation thereof) and is listed on Schedule 1.01(e) hereto and for so long
as any such Contractual Obligation exists (or, in the case of any newly-acquired
Subsidiary, in existence at the time of acquisition thereof but not entered into
in contemplation thereof for so long as any such Contractual Obligation exists),
(i) a Subsidiary with respect to which a guarantee by it of the Facilities would
result in material adverse tax consequences to Holdings, the Borrower or one or
more of its Restricted Subsidiaries, as reasonably determined by the Borrower
and the Administrative Agent, (j) any Receivables Subsidiary, (k) not-for-profit
subsidiaries, (l) [reserved], (m) Subsidiaries that are special purpose
entities, and (n) any other Subsidiary with respect to which the Administrative
Agent and the Borrower agree in writing that the cost or other consequences
(including any adverse tax consequences) of guaranteeing the Facilities would be
excessive in view of the benefits to be obtained by the Lenders therefrom;;
provided that if a Subsidiary executes a Guaranty as a “Subsidiary Guarantor,”
then it shall not constitute an “Excluded Subsidiary” (unless released from its
obligations under the applicable Guaranty as a “Subsidiary Guarantor” in
accordance with the terms hereof and thereof).

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any applicable
keepwell, support, or other agreement for the benefit of such Guarantor), at the
time the guarantee of (or grant of such security interest by, as applicable)
such Guarantor becomes or would become effective with respect to such Swap
Obligation or (ii) in the case of a Swap Obligation that is subject to a
clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and Hedge Bank applicable to
such Swap Obligation.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Recipient (other than any Recipient (i) becoming a party hereto pursuant to a
request by any Loan Party under Section 3.08 or (ii) changing its Lending Office
under Section 3.01(g) or Section 3.07), any U.S. federal withholding Taxes
imposed on amounts payable to or for the account for such Recipient with respect
to an applicable interest in a Loan or Commitment pursuant to a Law in effect on
the date on which such Recipient becomes a party hereto or changes its Lending
Office, except in each case to the extent that pursuant to Section 3.01,
additional amounts with respect to such Taxes were payable either to such
Recipient’s assignor immediately before such Recipient became a party hereto or
to such Recipient immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(h) and
(d) any Taxes imposed under FATCA.

“Executive Order” means Executive Order No. 13224 of September 23, 2001,
entitled Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)).

 

26



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit for the account of the
Borrower or any Restricted Subsidiary issued prior to the Closing Date, in
effect on the Closing Date and listed on Schedule 1.01(b).

“Exiting Lender” means each “Lender” under the Existing Credit Agreement which
is not a Lender under this Agreement on the Closing Date.

“Extendable Bridge Loans/Interim Debt” means customary “bridge” loans which by
their terms will be automatically converted, subject only to customary
conditions, into loans or other Indebtedness that have, or automatically
extended, subject only to customary conditions, such that they have, a maturity
date later than the Latest Maturity Date of all Term Loan Tranches then in
effect.

“Facility” means the Term Facilities, the Revolving Credit Facility or the
Letter of Credit Sublimit, as the context may require.

“Factoring Transaction” means any transaction or series of transactions that may
be entered into by any Borrower Party pursuant to which such Borrower Party may
sell, convey, assign or otherwise transfer Receivables Assets (which may include
a backup or precautionary grant of security interest in such Receivables Assets
so sold, conveyed, assigned or otherwise transferred or purported to be so sold,
conveyed, assigned or otherwise transferred) to any Person that is not a
Restricted Subsidiary; provided that any such person that is a Subsidiary meets
the qualifications in clauses (1) through (3) of the definition of “Receivables
Subsidiary”.

“Fair Market Value” means, with respect to any asset or property, the price that
could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the senior management or the Board of Directors of the Borrower,
Holdings or any Parent Holding Company, whose determination will be conclusive
for all purposes under the Loan Documents).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or official administrative interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above) and any intergovernmental agreements,
treaties or conventions, legislations, rules or practices implementing the
foregoing.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, (a) that if the federal
funds effective rate for any day is less than zero, the federal funds effective
rate for such day will be deemed to be zero and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means those certain Fee Letters, dated as of March 19, 2019 and
March 29, 2019, by and among the Borrower and Citigroup Global Markets Inc., as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Financial Covenant” has the meaning specified in Section 7.08.

“Financial Covenant Event of Default” has the meaning specified in
Section 8.01(b).

“Fitch”: means Fitch Ratings, Inc. or any successor to the rating agency
business thereof.

“Fixed Charge Coverage Ratio” means, with respect to any Person as of any date,
the ratio of (1) Consolidated EBITDA of such Person for the most recent period
of four consecutive fiscal quarters for which internal financial statements are
available immediately preceding the date on which such calculation of the Fixed
Charge Coverage

 

27



--------------------------------------------------------------------------------

Ratio is made, calculated on a Pro Forma Basis for such period to (2) the Fixed
Charges of such Person for such period calculated on a Pro Forma Basis. In the
event that the Borrower or any of its Restricted Subsidiaries Incurs or redeems
or repays any Indebtedness (other than in the case of revolving credit
borrowings or revolving advances under any Qualified Receivables Financing
unless the related commitments have been terminated and such Indebtedness has
been permanently repaid and has not been replaced) or issues or redeems
Preferred Stock or Disqualified Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated but prior
to, substantially simultaneously with, or in connection with the event for which
the calculation of the Fixed Charge Coverage Ratio is made, then the Fixed
Charge Coverage Ratio shall be calculated on a Pro Forma Basis; provided that,
in the event that the Borrower shall classify Indebtedness Incurred on the date
of determination as Incurred in part as Ratio Debt and in part pursuant to one
or more clauses of the definition of “Permitted Debt” (other than in respect of
clause (o) of such definition), as provided in the third paragraph of
Section 7.01, any calculation of Fixed Charges pursuant to this definition on
such date (but not in respect of any future calculation following such date)
shall not include any such Indebtedness (and shall not give effect to any
repayment, repurchase, redemption, defeasance or other acquisition, retirement
or discharge of Indebtedness from the proceeds thereof) to the extent Incurred
pursuant to any such other clause of such definition.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1)    Consolidated Interest Expense of such Person for such period, and

(2)    the product of (a) all cash dividend payments (excluding items eliminated
in consolidation) on any series of Preferred Stock or Disqualified Stock of such
Person and its Restricted Subsidiaries for such period and (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person and
its Restricted Subsidiaries, expressed as a decimal, in each case, on a
consolidated basis and in accordance with GAAP.

“Fixed GAAP Date” means, except as otherwise provided in the second paragraph of
the definition of “Indebtedness,” the Closing Date; provided that at any time
after the Closing Date, the Borrower may by written notice to the Administrative
Agent elect to change the Fixed GAAP Date (including, for the avoidance of
doubt, the Fixed Lease Date) to be the date specified in such notice, and upon
such notice, the Fixed GAAP Date (or the Fixed Lease Date, as applicable) shall
be such date for all periods beginning on and after the date specified in such
notice.

“Fixed GAAP Terms” means (a) the definitions of the terms “Capitalized Lease
Obligation,” “Consolidated Interest Expense,” “Consolidated Cash Interest
Expense,” “Consolidated Current Assets,” “Consolidated Current Liabilities,”
“Consolidated Net Income,” “Consolidated Total Assets”, “Consolidated First Lien
Net Leverage Ratio,” “Consolidated Total Net Leverage Ratio,” “Consolidated
Senior Secured Net Leverage Ratio,” “Consolidated Funded Indebtedness,”
“Consolidated Funded First Lien Indebtedness,” “Consolidated Funded Senior
Secured Indebtedness,” “Consolidated EBITDA,” “Fixed Charges,” “Fixed Charge
Coverage Ratio,” “Four Quarter Consolidated EBITDA” and “Indebtedness,” (b) all
defined terms in this Agreement to the extent used in or relating to any of the
foregoing definitions, and all ratios and computations based on any of the
foregoing definitions, and (c) any other term or provision of this Agreement
that, at the Borrower’s election, may be specified by the Borrower by written
notice to the Administrative Agent from time to time; provided that the Borrower
may elect to remove any term from constituting a Fixed GAAP Term.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 in effect on the Closing Date or thereafter or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as on the Closing Date
or thereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 as of the Closing Date or thereafter in
effect or any successor statute thereto, (iv) the Flood Insurance Reform Act of
2004 as of the Closing Date or thereafter in effect or any successor statute
thereto, and (v) the Biggert-Waters Flood Insurance Reform Act of 2012.

“Foreign Cash Equivalents”: in each case, to the extent held by any Non-U.S.
Subsidiary of the Borrower, (a) certificates of deposit or bankers acceptances
of, and bank deposits with, any bank organized under the laws of any country
that is a member of the European Economic Community or Canada or any subdivision
thereof, whose short-term commercial paper rating from S&P is at least A-1 or
the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof, in each case with maturities of not more than six months from the date
of acquisition,

 

28



--------------------------------------------------------------------------------

(b) commercial paper maturing not more than one year from the date of creation
thereof and, at the time of acquisition, having the highest rating obtainable
from either S&P’s or Moody’s and (c) shares of any money market mutual fund that
has its assets invested continuously in the types of investments referred to in
clauses (a) and (b) above.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender under any
Tranche of the Revolving Credit Facility, with respect to an L/C Issuer under
such Tranche, such Defaulting Lender’s Pro Rata Share of the outstanding L/C
Obligations under such Tranche (other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Non-Defaulting Lenders under such Tranche or Cash Collateralized in accordance
with the terms hereof).

“FSHCO” means any Subsidiary of the Borrower which owns no material assets other
than Capital Stock or Capital Stock and indebtedness of one or more Controlled
Foreign Subsidiaries or another FSHCO.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time for all other purposes in this
Agreement, including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession (but excluding the policies,
rules and regulations of the SEC applicable only to public companies).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, supranational body, court, administrative tribunal, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any Obligation of such Person, direct or
indirect (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary or reasonable indemnity obligations in effect on the Closing Date, or
entered into in connection with any acquisition or Disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

29



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement” means that certain Guarantee and Collateral
Agreement, dated as of August 7, 2007, by the Borrower, Holdings and each
Subsidiary Guarantor, in favor of the Administrative Agent, as the same may be
amended, supplemented or otherwise modified from time to time, substantially in
the form of Exhibit E.

“Guarantee and Collateral Agreement Supplement” means the Assumption Agreement
as defined in the Guarantee and Collateral Agreement.

“Guarantors” means, collectively, Holdings and the Subsidiary Guarantors.

“Guaranty” means, collectively, the guaranties provided pursuant to the
Guarantee and Collateral Agreement, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12 or 6.15.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, materials or wastes, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials, toxic mold,
polychlorinated biphenyls, poly- and perfluoroalkyl substances, radon gas,
infectious or medical wastes and all other hazardous or toxic substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or an Agent or an Affiliate of a Lender or an Agent,
(ii) within 30 days after the time it enters into a Swap Contract, becomes a
Lender or an Agent or an Affiliate of a Lender or an Agent, or (iii) with
respect to Swap Contracts in effect as of the Closing Date, is, as of the
Closing Date or within 30 days after the Closing Date, a Lender or an Agent or
an Affiliate of a Lender or an Agent, in each case, in its capacity as a party
to such Swap Contract.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(d)(i).

“Immaterial Subsidiary” means any Subsidiary of the Borrower that, as of the
date of the most recent financial statements required to be delivered pursuant
to Section 6.01(a) or (b), does not have (a) assets (when combined with the
assets of all other Immaterial Subsidiaries, after eliminating intercompany
obligations) in excess of 5.0% of Consolidated Total Assets or (b) Consolidated
EBITDA (when combined with the Consolidated EBITDA of all other Immaterial
Subsidiaries, after eliminating intercompany obligations) for the period of four
consecutive fiscal quarters ending on such date in excess of 5.0% of the
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for such
period; provided that (x), at all times prior to the first delivery of financial
statements pursuant to Section 6.01(a) or (b), this definition shall be applied
based on the pro forma consolidated financial statements of the Borrower and its
Subsidiaries delivered to the Administrative Agent prior to the date hereof and
(y) any Subsidiary existing on the Closing Date that (1) is not a Guarantor on
the Closing Date or (2) shall not become a Guarantor pursuant to the
requirements of Section 6.15, shall not, in each case, be deemed to be an
“Immaterial Subsidiary” for purposes of the definition of “Excluded Subsidiary”
and the requirements of Section 6.12.

“Increase Effective Date” has the meaning specified in Section 2.14(c).

“Incremental Amount” has the meaning specified in Section 2.14(a).

“Incremental Arranger” has the meaning specified in Section 2.14(a).

“Incremental Facility Agreement” means an agreement in form and substance
satisfactory to the Borrower, the Incremental Arranger or Lenders providing such
Incremental Amount.

“Incremental Equivalent Debt” has the meaning specified in Section 2.15(a).

“Incremental Equivalent Debt Arranger” has the meaning specified in
Section 2.15(a).

 

30



--------------------------------------------------------------------------------

“Incur” means, with respect to any Indebtedness, Capital Stock or Lien, to
issue, assume, guarantee, incur or otherwise become liable for such
Indebtedness, Capital Stock or Lien, as applicable; provided that any
Indebtedness, Capital Stock or Lien of a Person existing at the time such Person
becomes a Subsidiary (whether by merger, amalgamation, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary.

“Indebtedness” means, with respect to any Person, without duplication:

(a)    the principal of any indebtedness of such Person, whether or not
contingent, (i) in respect of borrowed money, (ii) evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(or, without duplication, reimbursement agreements in respect thereof),
(iii) representing the deferred and unpaid purchase price of any property,
(iv) in respect of Capitalized Lease Obligations or (v) representing any Swap
Contracts, in each case, if and to the extent that any of the foregoing
Indebtedness (other than letters of credit and Swap Contracts) would appear as a
liability on a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;

(b)    to the extent not otherwise included, any guarantee by such Person of the
Indebtedness of another Person (other than by endorsement of negotiable
instruments for collection in the ordinary course of business); and

(c)    to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of: (a) the Fair Market Value of such asset
at such date of determination, and (b) the amount of such Indebtedness of such
other Person.

The term “Indebtedness” (x) shall not include any lease, concession or license
of property (or guarantee thereof) that would be considered an operating lease
under GAAP as in effect on December 14, 2018 (the “Fixed Lease Date”), in
accordance with the Fixed GAAP Terms and (y) shall not include any prepayments
of deposits received from clients or customers in the ordinary course of
business or consistent with past practices, or obligations under any license,
permit or other approval (or guarantees given in respect of such obligations)
Incurred prior to the Closing Date or in the ordinary course of business or
consistent with past practices.

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

(i)    Contingent Obligations Incurred in the ordinary course of business or
consistent with past practices;

(ii)    obligations under or in respect of Receivables Financings;

(iii)    any balance that constitutes a trade payable, accrued expense or
similar obligation to a trade creditor, in each case Incurred in the ordinary
course of business;

(iv)    intercompany liabilities that would be eliminated on the consolidated
balance sheet of the Borrower and its consolidated Subsidiaries;

(v)    prepaid or deferred revenue arising in the ordinary course of business;

(vi)    Cash Management Services;

(vii)    in connection with the purchase by the Borrower or any Restricted
Subsidiary of any business, any post-closing payment adjustments to which the
seller may become entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing; provided, however, that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid in a timely manner;

 

31



--------------------------------------------------------------------------------

(viii)    obligations, to the extent such obligations would otherwise constitute
Indebtedness, under any agreement that have been defeased or satisfied and
discharged pursuant to the terms of such agreement;

(ix)    for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, deferred
compensatory or employee or director equity plans, pension fund obligations or
contributions or similar claims, obligations or contributions or social security
or wage taxes;

(x)    Capital Stock (other than Disqualified Stock and Preferred Stock); or

(xi)    obligations, to the extent such obligations would otherwise constitute
Indebtedness, under any agreement that has been defeased or satisfied and
discharged pursuant to the terms of such agreement.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), all Other Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged.

“Information” has the meaning specified in Section 10.08.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Term Lender’s
name on Schedule 2.01 under the caption “Initial Term Commitment” as such amount
may be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Initial Term Commitments is $648,000,000.

“Initial Term Loans” has the meaning specified in Section 2.01(a).

“Intellectual Property Security Agreement” means, collectively, the intellectual
property security agreement, entered into by the applicable Loan Parties,
together with each other intellectual property security agreement or
Intellectual Property Security Agreement Supplement executed and delivered
pursuant to Section 6.12, 6.15 or Section 6.17.

“Intellectual Property Security Agreement Supplement” means, collectively, any
intellectual property security agreement supplement entered into in connection
with, and pursuant to the terms of, any Intellectual Property Security
Agreement.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any Base Rate Loan, the last Business
Day of each fiscal quarter of the Borrower and the Maturity Date of the Facility
under which such Loan was made; provided that if any such date is not a Business
Day, the applicable Interest Payment Date shall be the immediately preceding
Business Day.

 

32



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter, or to the extent consented to by
all Appropriate Lenders, twelve months thereafter (or such shorter interest
period as may be agreed to by all Lenders of the applicable Tranche) as the
Borrower may elect; as selected by the Borrower in a Committed Loan Notice;
provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)    no Interest Period shall extend beyond the scheduled Maturity Date of the
Facility under which such Loan was made.

“Interpolated Rate” means, with respect to any Eurocurrency Rate Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest maturity for
which a Screen Rate is available that is shorter than such Interest Period and
(b) the applicable Screen Rate for the shortest maturity for which a Screen Rate
is available that is longer than such Interest Period, in each case as of 11:00
a.m., London time on the day two Business Days prior to the first day of such
Interest Period rounded to the same number of decimal places as the two relevant
Screen Rates.

“Investment” means, with respect to any Person, (i) all investments by such
Person in other Persons (including Affiliates) in the form of (a) loans
(including guarantees of Indebtedness), (b) advances or capital contributions
(excluding accounts receivable, trade credit and advances or other payments made
to customers, dealers, suppliers and distributors and payroll, commission,
travel and similar advances to officers, directors, managers, employees,
consultants and independent contractors made in the ordinary course of
business), and (c) purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities issued by any such other
Person and (ii) investments that are required by GAAP to be classified on the
balance sheet of the Borrower in the same manner as the other investments
included in clause (i) of this definition to the extent such transactions
involve the transfer of cash or other property; provided that Investments shall
not include, in the case of the Borrower and the Restricted Subsidiaries,
intercompany loans, advances, or Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business. If the Borrower or any Restricted Subsidiary sells
or otherwise disposes of any Equity Interests of any Restricted Subsidiary, or
any Restricted Subsidiary issues any Equity Interests, in either case, such
that, after giving effect to any such sale or disposition, such Person is no
longer a Subsidiary of the Borrower, the Borrower shall be deemed to have made
an Investment on the date of any such sale or other disposition equal to the
Fair Market Value of the Equity Interests of and all other Investments in such
Restricted Subsidiary retained. In no event shall a guarantee of an operating
lease of the Borrower or any Restricted Subsidiary be deemed an Investment. For
purposes of the definition of “Unrestricted Subsidiary” and Section 7.05:

(1)    “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(a)    the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less

(b)    the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

 

33



--------------------------------------------------------------------------------

(2)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

The amount of any Investment outstanding at any time (including for purposes of
calculating the amount of any Investment outstanding at any time under any
provision of Section 7.05 and otherwise determining compliance with
Section 7.05) shall be the original cost of such Investment (determined, in the
case of any Investment made with assets of the Borrower or any Restricted
Subsidiary, based on the Fair Market Value of the assets invested and without
taking into account subsequent increases or decreases in value), reduced by any
dividend, distribution, interest payment, return of capital, repayment or other
amount received in cash by the Borrower or a Restricted Subsidiary in respect of
such Investment and shall be net of any Investment by such Person in the
Borrower or any Restricted Subsidiary.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” means:

(1)    securities issued or directly and guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2)    securities that have an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries,

(3)    investments in any fund that invests at least 95.0% of its assets in
investments of the type described in clauses (1) and (2) above and clause
(4) below which fund may also hold immaterial amounts of cash pending investment
and/or distribution, and

(4)    corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance and to which such Letter of Credit is subject).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or, if applicable, a
Restricted Subsidiary) or in favor of such L/C Issuer and relating to such
Letter of Credit.

“joint venture” means any joint venture or similar arrangement (in each case,
regardless of legal formation), including but not limited to collaboration
arrangements, profit sharing arrangements or other contractual arrangements.

“Junior Financing” has the meaning specified in Section 7.05.

“Junior Financing Document” means any documentation governing any Junior
Financing.

“JV Distribution” means, at any time, 50% of the aggregate amount of all cash
dividends or distributions received by the Borrower or any of its Restricted
Subsidiaries as a return on an Investment in a Permitted Joint Venture during
the period from the Closing Date through the end of the fiscal quarter most
recently ended immediately prior to such date for which financial statements are
internally available; provided that the Borrower or any of its Restricted
Subsidiaries are not required to reinvest such dividends or distributions in the
Permitted Joint Venture.

 

34



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Term Loan Tranche or Revolving Tranche at
such time under this Agreement, in each case as extended in accordance with this
Agreement from time to time.

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
applicable Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the date
required under Section 2.03(d)(i) or refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (a) Citibank, N.A., in its capacity as an issuer of Letters
of Credit hereunder (it being understood that none of the L/C Issuers identified
in this clause (a) shall be obligated to issue any trade letters of credit
hereunder unless such L/C Issuer consents to do so) and (b) any other Lender
reasonably acceptable to the Borrower and the Administrative Agent that agrees
to issue Letters of Credit pursuant hereto, in each case in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but (a) any amount may
still be drawn thereunder by reason of the operation of Rule 3.13 or Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn, or (b) any drawing was made
thereunder on or before the last day permitted thereunder and such drawing has
not been honored or refused by the applicable L/C Issuer, such Letter of Credit
shall be deemed to be “outstanding” in the amount of such drawing.

“Legal Reservations” means the principle that equitable remedies may be granted
or refused at the discretion of a court, the limitation of enforcement by laws
relating to insolvency, bankruptcy, liquidation, judicial management,
reorganization, court schemes, moratoria, administration and other laws
generally affecting the rights of creditors and similar principles or
limitations under the laws of any applicable jurisdiction.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer.

“Lending Office” means, as to any Lender, the office, offices or branches of
such Lender or any of its Affiliates described as such in such Lender’s
Administrative Questionnaire, or such other office, offices or branches as a
Lender or any of its Affiliates may from time to time notify the Borrower and
the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

 

35



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer, together with a request for L/C Credit Extension,
substantially in the form of Exhibit A-2 hereto.

“Letter of Credit Expiration Date” means, subject to Section 2.03(a)(ii)(C), the
day that is three Business Days prior to the scheduled Maturity Date then in
effect for the Revolving Credit Facility (or, if such day is not a Business Day,
the immediately preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” means, with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law (including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
or similar statutes) of any jurisdiction); provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Specified Refinancing
Revolving Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) any intercreditor
agreement required to be entered into pursuant to the terms of this Agreement,
(vi) any agreement creating or perfecting rights in Cash Collateral pursuant to
the provisions of Section 2.16 of this Agreement, (vii) any Refinancing
Amendment, (viii) any Fee Letter, and (ix) any Incremental Facility Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of Equity Interests of the Borrower (or any successor
entity) or any direct or indirect parent of the Borrower on the date of the
declaration or making of the relevant Restricted Payment multiplied by (ii) the
arithmetic mean of the closing prices per share of such Equity Interests for the
30 consecutive trading days immediately preceding the date of declaration or
making of such Restricted Payment.

“Margin Stock” has the meaning assigned to such term in Regulation U of the FRB
as from time to time in effect.

 

36



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, property, liabilities (actual or contingent), financial condition or
results of operations of the Borrower and its Restricted Subsidiaries, taken as
a whole, (b) a material adverse effect on the ability of the Loan Parties (taken
as a whole) to perform their respective obligations under the Loan Documents or
(c) a material adverse effect on the rights and remedies of the Agents,
Arrangers or the Lenders under the Loan Documents.

“Material Real Property” means the real property set forth on Schedule 5.08(b)
and any parcel of real property (other than a parcel with a Fair Market Value of
less than $10,000,000) owned in fee by a Loan Party and located in the United
States; provided, however, that one or more parcels owned in fee by a Loan Party
and located adjacent to, contiguous with, or in close proximity to, and
comprising one property with a common street address, may, in the reasonable
discretion of the Administrative Agent, be deemed to be one parcel for the
purposes of this definition.

“Maturity Date” means: (a) with respect to the Revolving Credit Facility, the
earlier of (i) September 23, 2024 and (ii) the date of termination in whole of
the Revolving Credit Commitments and the agreement to provide Letters of Credit
hereunder pursuant to Section 2.06(a) or 8.02; and (b) with respect to the
Initial Term Loans, the earliest of (i) March 29, 2026, (ii) the date of
termination in whole of the Initial Term Commitments pursuant to Section 2.06(a)
prior to any initial Term Borrowing and (iii) the date that the Initial Term
Loans are declared due and payable pursuant to Section 8.02; provided that the
reference to Maturity Date with respect to (i) Term Loans and Revolving Credit
Commitments that are the subject of a loan modification offer pursuant to
Section 10.01 and (ii) Term Loans and Revolving Credit Commitments that are
incurred pursuant to Sections 2.14 or 2.18 shall, in each case, be the final
maturity date as specified in the loan modification documentation, incremental
documentation, or specified refinancing documentation, as applicable thereto.

“Maximum First Lien Leverage Requirement” means, with respect to any request
made in reliance on this definition under Article II for an increase in any
Revolving Tranche or any Term Loan Tranche, for a New Revolving Facility, for a
New Term Facility or for the issuance of Incremental Equivalent Debt, the
requirement that, on a Pro Forma Basis, after giving effect to such increase,
such new Facility (assuming all commitments thereunder are fully drawn) or such
Incremental Equivalent Debt (including, in each case, any acquisition
consummated concurrently therewith), the Consolidated First Lien Net Leverage
Ratio as of the date of the most recent financial statements required to be
delivered pursuant to Section 6.01(a) or (b) does not exceed 4.50:1.00;
provided, that solely for the purpose of calculating the Consolidated First Lien
Net Leverage Ratio pursuant to this definition, (x) any Indebtedness incurred
pursuant to Sections 2.14 or 2.15, any Indebtedness described under (or secured
pursuant to) clause (24) of the definition of “Permitted Liens” and any
Incremental Equivalent Debt and any Refinancing Notes (in the case of
Refinancing Notes, to the extent that such Refinancing Notes refinance
Indebtedness incurred pursuant to Sections 2.14 or 2.15 or Incremental
Equivalent Debt) and, in each case, whether or not such Indebtedness is
unsecured or is secured (it being understood that if any portion of such
Indebtedness is reclassified pursuant to the third paragraph of Section 7.01 to
any other exception to Section 7.01, such portion of such Indebtedness shall no
longer be deemed secured if unsecured at such time) by Liens that rank junior in
priority to the Liens securing the Obligations, shall be deemed to constitute
Consolidated Funded First Lien Indebtedness and (y) any cash proceeds from
Indebtedness to be incurred from such request for an increase in any Revolving
Tranche or any Term Loan Tranche, for a New Revolving Facility, for a New Term
Facility or for the issuance of Incremental Equivalent Debt shall be excluded
for purposes of cash netting.

“Maximum Fixed Repurchase Price” of any Disqualified Stock or Preferred Stock
that does not have a fixed repurchase price means that such Maximum Fixed
Repurchase Price shall be calculated in accordance with the terms of such
Disqualified Stock or Preferred Stock as if such Disqualified Stock or Preferred
Stock were purchased on any date on which Consolidated Funded Indebtedness shall
be required to be determined pursuant to this Agreement, and if such price is
based upon, or measured by, the fair market value of such Disqualified Stock or
Preferred Stock, such fair market value shall be determined reasonably and in
good faith by the Borrower.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minimum Tender Condition” has the meaning specified in Section 2.19(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to the rating
agency business thereof.

 

37



--------------------------------------------------------------------------------

“Mortgage” means, individually and collectively, as the context shall require,
the deeds of trust, trust deeds and mortgages in respect of Mortgaged Properties
made by the Loan Parties in favor or for the benefit of the Collateral Agent on
behalf of the Secured Parties in form and substance reasonably satisfactory to
the Administrative Agent, in each case as the same may be amended, amended and
restated, extended, supplemented, substituted or otherwise modified from time to
time.

“Mortgaged Properties” means the parcels of real property identified on Schedule
1.01(c) and any other Material Real Property with respect to which a Mortgage is
required pursuant to Section 6.12.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions.

“Net Cash Proceeds” means:

(a)    with respect to the Disposition of any asset by the Borrower or any of
its Restricted Subsidiaries (other than any Disposition of any Receivables
Assets in a Qualified Receivables Factoring or Qualified Receivables Financing
by the Borrower or any of its Restricted Subsidiaries to a Receivables
Subsidiary) or any Casualty Event, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition or Casualty
Event (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
received by or paid to or for the account of the Borrower or any of its
Restricted Subsidiaries and including any proceeds received as a result of
unwinding any related Swap Contract in connection with such related transaction)
over (ii) the sum of:

(A)    the principal amount of any Indebtedness that is secured by a Lien on the
asset subject to such Disposition or Casualty Event and that is repaid in
connection with such Disposition or Casualty Event (other than (x) Indebtedness
under the Loan Documents and (y), if such asset constitutes Collateral, any
Indebtedness secured by such asset with a Lien ranking pari passu with or junior
to the Lien securing the Obligations), together with any applicable premiums,
penalties, interest or breakage costs,

(B)    the fees and out-of-pocket expenses incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event
(including attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith),

(C)    all taxes paid or reasonably estimated to be payable in connection with
such Disposition or Casualty Event (or any tax distribution the Borrower may be
required to make as a result of such Disposition or Casualty Event) and any
repatriation costs associated with receipt or distribution by the applicable
taxpayer of such proceeds,

(D)    any costs associated with unwinding any related Swap Contract in
connection with such transaction,

(E)    any reserve for adjustment in respect of (x) the sale price of the
property that is the subject of such Disposition established in accordance with
GAAP and (y) any liabilities associated with such property and retained by the
Borrower or any of its Restricted Subsidiaries after such Disposition, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, and it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by the Borrower or any of its
Restricted Subsidiaries in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (E), and

 

38



--------------------------------------------------------------------------------

(F)    in the case of any Disposition or Casualty Event by a Restricted
Subsidiary that is a joint venture or other non-Wholly Owned Restricted
Subsidiary, the pro rata portion of the Net Cash Proceeds thereof (calculated
without regard to this clause (F)) attributable to the minority interests and
not available for distribution to or for the account of Holdings or a Wholly
Owned Restricted Subsidiary as a result thereof; and

(b)    with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries, the excess, if any, of (i) the
sum of the cash received in connection with such incurrence or issuance and in
connection with unwinding any related Swap Contract in connection therewith over
(ii) the investment banking fees, underwriting discounts and commissions,
premiums, expenses, accrued interest and fees related thereto, taxes reasonably
estimated to be payable and other out-of-pocket expenses and other customary
expenses, incurred by the Borrower or such Restricted Subsidiary in connection
with such incurrence or issuance and any costs associated with unwinding any
related Swap Contract in connection therewith and, in the case of Indebtedness
of any Non-U.S. Subsidiary, deductions in respect of withholding taxes that are
or would otherwise be payable in cash if such funds were repatriated to the
United States.

“New Loan Commitments” has the meaning specified in Section 2.14(a).

“New Revolving Commitment” has the meaning specified in Section 2.14(a).

“New Revolving Facility” has the meaning specified in Section 2.14(a).

“New Revolving Loan” has the meaning specified in Section 2.14(a).

“New Term Commitment” has the meaning specified in Section 2.14(a).

“New Term Facility” has the meaning specified in Section 2.14(a).

“New Term Loan” has the meaning specified in Section 2.14(a).

“Non-Consenting Lender” has the meaning specified in Section 3.08(c).

“Non-Defaulting Lender” means any Lender other than a Defaulting Lender.

“Non-Loan Party” means any Subsidiary of Holdings that is not a Loan Party.

“Non-U.S. Benefit Event” means, with respect to any Non-U.S. Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable Law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Non-U.S.
Plan or to appoint a trustee or similar official to administer any such Non-U.S.
Plan, or alleging the insolvency of any such Non-U.S. Plan, (d) the incurrence
of any liability by the Holdings or any of its Subsidiaries under applicable Law
on account of the complete or partial termination of such Non-U.S. Plan or the
complete or partial withdrawal of any participating employer therein or (e) the
occurrence of any transaction that is prohibited under any applicable Law and
that would reasonably be expected to result in the incurrence of any liability
by Holdings or any of its Subsidiaries, or the imposition on the Holdings or any
of its Subsidiaries of, any fine, excise tax or penalty resulting from any
noncompliance with any applicable Law.

“Non-U.S. Casualty Event” shall have the meaning assigned to such term in
Section 2.05(b)(viii).

“Non-U.S. Disposition” shall have the meaning assigned to such term in
Section 2.05(b)(viii).

 

39



--------------------------------------------------------------------------------

“Non-U.S. Lender” means a Recipient that is not a U.S. Person.

“Non-U.S. Plan” means any pension plan, benefit plan, fund (including any
superannuation fund) or other similar program established, maintained or
contributed to by a Loan Party or any of its Subsidiaries primarily for the
benefit of employees employed and residing outside the United States (other than
plans, funds or other similar programs that are maintained exclusively by a
Governmental Authority), and which plan is not subject to ERISA or the Code.

“Non-U.S. Subsidiary” means any Subsidiary of Holdings that is not a U.S.
Subsidiary.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that (a) obligations of any Loan Party under any
Secured Cash Management Agreement or Secured Hedge Agreement shall be secured
and guaranteed pursuant to the Collateral Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed, (b) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under Secured
Hedge Agreements or Secured Cash Management Agreements and (c) the Obligations
with respect to any Guarantor shall not include Excluded Swap Obligations of
such Guarantor. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing pursuant to Section 10.04.

“OFAC” shall have the meaning specified in the definition of Sanctions Laws and
Regulations.

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement (or equivalent or comparable constitutive documents with respect to
any non-U.S. jurisdiction) and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture,
trust or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other L/C” has the meaning specified in Section 2.03(c)v.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration

 

40



--------------------------------------------------------------------------------

of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.08).

“Outstanding Amount” means: (a) with respect to the Term Loans, Revolving Credit
Loans and Specified Refinancing Revolving Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of the Term Loans, Revolving Credit Loans (including
any refinancing of outstanding unpaid drawings under Letters of Credit or L/C
Credit Extensions as a Revolving Credit Borrowing) and Specified Refinancing
Revolving Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations with respect to any Tranche on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension with respect to such Tranche occurring on such date and any
other changes in the aggregate amount of the L/C Obligations with respect to
such Tranche as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing under such Tranche) or any reductions
in the maximum amount available for drawing under Letters of Credit taking
effect on such date.

“Parent Holding Company” means any direct or indirect parent entity of Holdings
which holds directly or indirectly 100% of the Equity Interests of Holdings and
which does not hold Capital Stock in any other Person (except for any other
Parent Holding Company).

“Pari Passu Indebtedness” means:

(a)    with respect to the Borrower, any Indebtedness that ranks pari passu in
right of payment to the Loans; and

(b)    with respect to any Guarantor, any Indebtedness that ranks pari passu in
right of payment to such Guarantor’s guarantee of the Obligations.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(m).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PATRIOT Act” has the meaning specified in Section 10.22.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Perfection Requirements” means the making of appropriate registrations,
filings, endorsements, notarisations, stamping and/or notifications of the
Collateral Documents and/or the Collateral created thereunder; provided that, in
respect of the Borrower, Holdings, or any Guarantor listed on Schedule 1 or
contemplated to be delivered pursuant to Schedule 6.17, such Perfection
Requirements shall be limited to the extent set forth as a perfection
requirement with respect to the applicable Loan Party in any legal opinion
delivered in connection with the accession of such Persons.

“Permitted Asset Swap” means the purchase and sale or exchange of Related
Business Assets or a combination of Related Business Assets and cash or Cash
Equivalents between the Borrower or any of its Restricted Subsidiaries and
another Person; provided that such purchase and sale or exchange must occur
within 90 days of each other and any cash or Cash Equivalents received must be
applied in accordance with Section 7.04.

 

41



--------------------------------------------------------------------------------

“Permitted Debt” has the meaning specified in Section 7.01.

“Permitted Debt Exchange” has the meaning specified in Section 2.19(a).

“Permitted Debt Exchange Notes” means Indebtedness in the form of unsecured,
first lien, second lien or other junior lien notes; provided that such
Indebtedness (i) satisfies the Permitted Other Debt Conditions, (ii) the
covenants of such Indebtedness are, taken as a whole, not more restrictive to
the Borrower and the Restricted Subsidiaries than those contained in the Loan
Documents (taken as a whole) (except for (x) covenants or other provisions
applicable only to periods after the Maturity Date of the applicable Facility
existing at the time of incurrence or issuance of such Permitted Debt Exchange
Notes and (y) any financial maintenance covenant to the extent such covenant is
also added for the benefit of the lenders under the applicable Facility, without
further amendment requirement) (iii) does not mature prior to the Latest
Maturity Date of the Term Loans, (iv) such Indebtedness is not at any time
guaranteed by any Person other than Guarantors, (v) to the extent secured, such
Indebtedness is not secured by property other than the Collateral and the Liens
securing such Indebtedness shall be subject to customary intercreditor
arrangements reasonably satisfactory to the Administrative Agent and the
security agreements governing such Liens shall be substantially the same as of
the Collateral Documents (with such differences as are reasonably acceptable to
the Administrative Agent) and (vi) such Indebtedness shall not have a Weighted
Average Life to Maturity shorter than the longest remaining Weighted Average
Life to Maturity of any outstanding Term Loans.

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.19(a).

“Permitted Investments” means:

(1)    any Investment in cash and Cash Equivalents or Investment Grade
Securities and Investments that were Cash Equivalents or Investment Grade
Securities when made;

(2)    any Investment in the Borrower or any Restricted Subsidiary;

(3)    any Investments by Subsidiaries that are not Restricted Subsidiaries in
other Subsidiaries that are not Restricted Subsidiaries;

(4)    any Investment by the Borrower or any Restricted Subsidiary in a Person
that is primarily engaged in a Similar Business if as a result of such
Investment (a) such Person becomes a Restricted Subsidiary, or (b) such Person,
in one transaction or a series of related transactions, is merged, consolidated
or amalgamated with or into, or transfers or conveys all or substantially all of
its assets to, or is liquidated into, the Borrower or a Restricted Subsidiary
(and any Investment held by such Person that was not acquired by such Person in
contemplation of so becoming a Restricted Subsidiary or in contemplation of such
merger, consolidation, amalgamation, transfer, conveyance or liquidation);

(5)    any Investment in securities or other assets received in connection with
an Asset Sale made pursuant to Section 7.04 or any other Disposition of assets
not constituting an Asset Sale;

(6)    any Investment (x) existing on the Closing Date and listed on Schedule
7.05, (y) made pursuant to binding commitments in effect on the Closing Date and
listed on Schedule 7.05 or (z) that replaces, refinances, refunds, renews or
extends any Investment described under either of the immediately preceding
clauses (x) or (y); provided that any such Investment is in an amount that does
not exceed the amount replaced, refinanced, refunded, renewed or extended,
except as contemplated pursuant to the terms of such Investment in existence on
the Closing Date or as otherwise permitted under this definition or otherwise
under Section 7.05;

(7)    loans and advances to, or guarantees of Indebtedness of, employees,
directors, officers, managers, consultants or independent contractors in an
aggregate amount, taken together with all other Investments made pursuant to
this clause (7) that are at the time outstanding, not in excess of $15,000,000
outstanding at any one time in the aggregate;

 

42



--------------------------------------------------------------------------------

(8)    loans and advances to officers, directors, employees, managers,
consultants and independent contractors for business-related travel and
entertainment expenses, moving and relocation expenses and other similar
expenses, in each case in the ordinary course of business;

(9)    any Investment (x) acquired by the Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
Borrower or any such Restricted Subsidiary of such other Investment or accounts
receivable, or (b) as a result of a foreclosure or other remedial action by the
Borrower or any of its Restricted Subsidiaries with respect to any Investment or
other transfer of title with respect to any Investment in default and
(y) received in compromise or resolution of (A) obligations of trade creditors
or customers that were incurred in the ordinary course of business of the
Borrower or any Restricted Subsidiary, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer, or (B) litigation, arbitration or other disputes;

(10)    Swap Contracts and cash management services permitted under
Section 7.01(j);

(11)    any Investment by the Borrower or any of its Restricted Subsidiaries in
a Similar Business (other than an Investment in an Unrestricted Subsidiary) in
an aggregate amount, taken together with all other Investments made pursuant to
this clause (11) that are at the time outstanding, not to exceed the greater of
(x) $275,000,000 and (y) 4.75% of Consolidated Total Assets; provided, however,
that if any Investment pursuant to this clause (11) is made in any Person that
is not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (2) above and
shall cease to have been made pursuant to this clause (11) for so long as such
Person continues to be a Restricted Subsidiary;

(12)    additional Investments by the Borrower or any of its Restricted
Subsidiaries in an aggregate amount, taken together with all other Investments
made pursuant to this clause (12) that are at the time outstanding, not to
exceed the greater of (x) $275,000,000 and (y) 5.50% of Consolidated Total
Assets; provided, however, that if any Investment pursuant to this clause
(12) is made in any Person that is not a Restricted Subsidiary at the date of
the making of such Investment and such Person becomes a Restricted Subsidiary
after such date, such Investment shall thereafter be deemed to have been made
pursuant to clause (2) above and shall cease to have been made pursuant to this
clause (12) for so long as such Person continues to be a Restricted Subsidiary;

(13)    any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 6.19(b) (except
transactions described in clause (2), (3), (4), (8), (9), (12) or (13) of such
Section 6.19(b));

(14)    Investments the payment for which consists of Equity Interests (other
than Excluded Equity) of any direct or indirect parent of the Borrower, as
applicable; provided, however, that such Equity Interests will not increase the
amount available for Restricted Payments under clause (c) of the first paragraph
of Section 7.05;

(15)    Investments consisting of the leasing, licensing, sublicensing or
contribution of intellectual property in the ordinary course of business or
pursuant to joint marketing arrangements with other Persons;

(16)    Investments consisting of purchases or acquisitions of inventory,
supplies, materials and equipment or purchases, acquisitions, licenses,
sublicenses or leases or subleases of intellectual property, or other rights or
assets, in each case in the ordinary course of business;

(17)    any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness;

 

43



--------------------------------------------------------------------------------

(18)    Investments of a Restricted Subsidiary acquired after the Closing Date
or of an entity merged or amalgamated into or consolidated with a Restricted
Subsidiary in a transaction that is not prohibited by Section 7.03 after the
Closing Date to the extent that such Investments were not made in contemplation
of such acquisition, merger, amalgamation or consolidation and were in existence
on the date of such acquisition, merger, amalgamation or consolidation;

(19)    repurchases of the Senior Notes;

(20)    guarantees of Indebtedness permitted to be incurred under Section 7.01
and Obligations relating to such Indebtedness and guarantees (other than
guarantees of Indebtedness) in the ordinary course of business;

(21)    advances, loans or extensions of trade credit in the ordinary course of
business by the Borrower or any of the Restricted Subsidiaries;

(22)    Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business;

(23)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(24)    intercompany current liabilities owed to Unrestricted Subsidiaries or
joint ventures Incurred in the ordinary course of business in connection with
the cash management operations of the Borrower and its Subsidiaries;

(25)    Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries in an aggregate amount, taken together with all other Investments
made pursuant to this clause (25) that are at the time outstanding, not to
exceed the greater of (x) $250,000,000 and (y) 4.75% of Consolidated Total
Assets; provided, that the Investments permitted pursuant to this clause
(25) may, at the Borrower’s option, be increased by the amount of JV
Distributions, without duplication of dividends or distributions increasing
amounts available pursuant to clause (c) of the first paragraph of Section 7.05;

(26)    [reserved];

(27)    accounts receivable, security deposits and prepayments and other credits
granted or made in the ordinary course of business and any Investments received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors and others, including in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, such account debtors and others, in each case in the ordinary
course of business;

(28)    Investments acquired as a result of a foreclosure by the Borrower or any
Restricted Subsidiary with respect to any secured Investments or other transfer
of title with respect to any secured Investment in default;

(29)    Investments resulting from pledges and deposits that are Permitted
Liens;

(30)    acquisitions of obligations of one or more officers or other employees
of any direct or indirect parent of the Borrower, the Borrower or any Subsidiary
of the Borrower in connection with such officer’s or employee’s acquisition of
Equity Interests of any direct or indirect parent of the Borrower, so long as no
cash is actually advanced by the Borrower or any Restricted Subsidiary to such
officers or employees in connection with the acquisition of any such
obligations;

 

44



--------------------------------------------------------------------------------

(31)    guarantees of operating leases (for the avoidance of doubt, excluding
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case, entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(32)    Investments consisting of the redemption, purchase, repurchase or
retirement of any Equity Interests permitted by Section 7.05;

(33)    non-cash Investments made in connection with tax planning and
reorganization activities that comply with Section 6.19(b)(26);

(34)    Investments made pursuant to obligations entered into when the
Investment would have been permitted hereunder so long as such Investment when
made reduces the amount available under the clause under which the Investment
would have been permitted; and

(35)    Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the ordinary course of business.

“Permitted Joint Venture” means, with respect to any specified Person, a joint
venture in any other Person engaged in a Similar Business in respect of which
the Borrower or a Restricted Subsidiary beneficially owns at least 35% of the
shares of Equity Interests of such Person.

“Permitted Liens” means, with respect to any Person:

(1)    Liens Incurred in connection with workers’ compensation laws,
unemployment insurance laws or similar legislation, or in connection with bids,
tenders, contracts (other than for the payment of Indebtedness) or leases to
which such Person is a party, or to secure public or statutory obligations of
such Person or to secure surety, stay, customs or appeal bonds to which such
Person is a party, or as security for contested taxes or import duties or for
the payment of rent, in each case Incurred in the ordinary course of business;

(2)    Liens imposed by law, such as carriers’, warehousemen’s, landlords’,
materialmen’s, repairman’s, construction contractors’, mechanics’ or other like
Liens, in each case for sums not yet overdue by more than 30 days or being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review (or which, if
due and payable, are being contested in good faith by appropriate proceedings
and for which adequate reserves are being maintained, to the extent required by
GAAP) or with respect to which the failure to make payment could not reasonably
be expected to have a Material Adverse Effect as determined in good faith by
management of the Borrower or a direct or indirect parent of the Borrower;

(3)    Liens for taxes, assessments or other governmental charges or levies
(i) which are not yet due or payable, (ii) which are being contested in good
faith by appropriate proceedings and for which adequate reserves are being
maintained to the extent required by GAAP, or for property taxes on property
such Person or one of its Subsidiaries has determined to abandon if the sole
recourse for such tax, assessment, charge, levy or claim is to such property or
(iii) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

(4)    Liens in favor of the issuers of performance and surety bonds, bid,
indemnity, warranty, release, appeal or similar bonds or with respect to
regulatory requirements or letters of credit or bankers’ acceptances issued and
completion of guarantees provided for, in each case, pursuant to the request of
and for the account of such Person in the ordinary course of its business;

(5)    survey exceptions, encumbrances, ground leases, easements or reservations
of, or rights of others for, licenses, rights-of-way, servitudes, sewers,
electric lines, drains, telegraph and telephone and cable

 

45



--------------------------------------------------------------------------------

television lines, gas and oil pipelines and other similar purposes, or zoning,
building codes or other restrictions (including, without limitation, minor
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially adversely interfere with the ordinary conduct of the business of such
Person;

(6)    Liens Incurred to secure obligations in respect of Indebtedness permitted
to be Incurred pursuant to Section 7.01(a) or (d) and obligations secured
ratably thereunder; provided that, in the case of clause (d), such Lien extends
only to the assets and/or Capital Stock the acquisition, lease, construction,
repair, replacement or improvement of which is financed thereby and any
replacements, additions and accessions thereto and any income or profits
thereof; provided, further that individual financings provided by a lender may
be cross-collateralized to other financings provided by such lender or its
affiliates;

(7)    Liens of the Borrower or any of the Guarantors existing on the Closing
Date and listed on Schedule 7.02 and any modifications, replacements, renewals
or extensions thereof; provided that (i) the Lien does not extend to any
additional property other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien or (B) proceeds and products
thereof and (ii) the modification, replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens (if such
obligations constitute Permitted Debt);

(8)    Liens on assets of, or Equity Interests (other than Equity Interests in
any Subsidiary that is required to become a Guarantor pursuant to this
Agreement) in, a Person at the time such Person becomes a Subsidiary of the
Borrower; provided, however, that such Liens are not created or Incurred in
connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, that such Liens are limited to all or a portion
of the assets (and improvements on such assets) that secured (or, under the
written arrangements under which the Liens arose, could secure) the obligations
to which such Liens relate; provided, further, that for purposes of this clause
(8), if a Person becomes a Subsidiary of the Borrower, any Subsidiary of such
Person shall be deemed to become a Subsidiary of the Borrower, and any property
or assets of such Person or any Subsidiary of such Person shall be deemed
acquired by the Borrower at the time of such merger, amalgamation or
consolidation;

(9)    Liens on assets at the time the Borrower or any Restricted Subsidiary
acquired the assets, including any acquisition by means of a merger,
amalgamation or consolidation with or into the Borrower or such Restricted
Subsidiary; provided, however, that such Liens are not created or Incurred in
connection with, or in contemplation of, such acquisition; provided, further,
that such Liens are limited to all or a portion of the property or assets (and
improvements on such property or assets) that secured (or, under the written
arrangements under which the Liens arose, could secure) the obligations to which
such Liens relate; provided, further, that for purposes of this clause (9), if,
in connection with an acquisition by means of a merger, amalgamation or
consolidation with or into the Borrower or any Restricted Subsidiary, a Person
other than the Borrower or a Restricted Subsidiary is the successor company with
respect thereto, any Subsidiary of such Person shall be deemed to become a
Subsidiary of the Borrower or such Restricted Subsidiary, as applicable, and any
property or assets of such Person or any such Subsidiary of such Person shall be
deemed acquired by the Borrower or such Restricted Subsidiary, as the case may
be, at the time of such merger, amalgamation or consolidation;

(10)    Liens securing Indebtedness or other obligations of the Borrower or a
Subsidiary Guarantor owing to another Borrower or another Subsidiary Guarantor
permitted to be Incurred in accordance with Section 7.01;

(11)    Liens securing Swap Contracts Incurred in accordance with Section 7.01;

(12)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit entered into in the ordinary course of business issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

 

46



--------------------------------------------------------------------------------

(13)    leases, subleases, licenses, sublicenses, occupancy agreements or
assignments of or in respect of real or personal property;

(14)    Liens arising from, or from Uniform Commercial Code financing statement
filings regarding, operating leases or consignments entered into by the Borrower
and the Guarantors in the ordinary course of business;

(15)    Liens in favor of the Borrower or any Subsidiary Guarantor;

(16)    (i) Liens on Receivables Assets and related assets, or created in
respect of bank accounts into which only the collections in respect of
Receivables Assets have been, sold, conveyed, assigned or otherwise transferred
or purported to be so sold, conveyed, assigned or otherwise transferred in
connection with a Qualified Receivables Factoring and/or Qualified Receivables
Financing and (ii) Liens securing Indebtedness or other obligations of any
Receivables Subsidiary;

(17)    deposits made or other security provided in the ordinary course of
business to secure liability to insurance carriers or under self-insurance
arrangements in respect of such obligations;

(18)    Liens on the Equity Interests of Unrestricted Subsidiaries;

(19)    grants of intellectual property, software and other technology licenses;

(20)    judgment and attachment Liens not giving rise to an Event of Default
pursuant to Section 8.01(f), (g) or (h) and notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings and for which adequate reserves have been made;

(21)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(22)    Liens Incurred to secure Cash Management Services and other “bank
products” not given in connection with the issuance of Indebtedness (including
those described in Section 7.01(j) and (w));

(23)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (7), (8), (9) or (11), or succeeding
clauses (24) or (25) of this definition; provided, however, that (x) such new
Lien shall be limited to all or part of the same property that secured (or,
under the written arrangements under which the original Lien arose, could
secure) the original Lien (plus any replacements, additions, accessions and
improvements on such property), (y) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (7), (8), (9), (11), (24) or (25) of this
definition at the time the original Lien became a Permitted Lien, and (B) an
amount necessary to pay any fees and expenses, including unpaid accrued interest
and the aggregate amount of premiums (including tender premiums), and
underwriting discounts, defeasance costs and fees and expenses in connection
therewith, related to such refinancing, refunding, extension, renewal or
replacement and (z) any amounts Incurred under this clause (23) as refinancing
indebtedness of clause (25) of this definition shall reduce the amount available
under such clause (25);

(24)    Liens securing Pari Passu Indebtedness permitted to be Incurred pursuant
to Section 7.01 if at the time of any Incurrence of such Pari Passu Indebtedness
and after giving pro forma effect thereto the Consolidated First Lien Net
Leverage Ratio would not exceed 4.50 to 1.00; provided that such Pari Passu
Indebtedness shall (i) be secured by the Collateral on a first lien “equal and
ratable” basis with the Liens securing the Obligations or on a “junior” basis to
the Liens securing the Obligations (in each case pursuant to intercreditor
arrangements reasonably satisfactory to the Administrative Agent), (ii)
satisfies the Permitted Other Debt Conditions, (iii) the covenants of such
Indebtedness are, taken as a whole, not more restrictive to the Borrower and the
Restricted Subsidiaries than those contained in the Loan Documents (taken as a
whole)

 

47



--------------------------------------------------------------------------------

(except for (x) covenants or other provisions applicable only to periods after
the Maturity Date of the applicable Facility existing at the time of incurrence
or issuance of such Permitted Debt Exchange Notes and (y) any financial
maintenance covenant to the extent such covenant is also added for the benefit
of the lenders under the applicable Facility, without further amendment
requirement, or only applicable to periods after the Latest Maturity Date at the
time such Pari Passu Indebtedness is Incurred) (iv) does not mature prior to the
Latest Maturity Date of the Term Loans, (v) such Indebtedness is not at any time
guaranteed by any Person other than Guarantors, (vi) to the extent secured, such
Indebtedness is not secured by property other than the Collateral and the Liens
securing such Indebtedness shall be subject to customary intercreditor
arrangements reasonably satisfactory to the Administrative Agent and the
security agreements governing such Liens shall be substantially the same as of
the Collateral Documents (with such differences as are reasonably acceptable to
the Administrative Agent), (vii) such Indebtedness shall not have a Weighted
Average Life to Maturity shorter than the longest remaining Weighted Average
Life to Maturity of any outstanding Term Loans, (viii) to the extent such Pari
Passu Indebtedness of like currency is secured by Collateral on a first lien
“equal and ratable” basis with the Liens securing the Obligations, and is
incurred on or prior to the date that is twelve months after the Closing Date,
the All-in Yield payable by the Borrower applicable to such Pari Passu
Indebtedness shall be determined by the Borrower and the lenders providing such
Pari Passu Indebtedness and shall not be more than 50 basis points higher than
the corresponding All-in Yield payable by the Borrower for the Initial Term
Loans, unless the All-in Yield with respect to the Initial Term Loans is
increased to the amount necessary so that the difference between the All-in
Yield with respect to such Pari Passu Indebtedness and the corresponding All-in
Yield on the Initial Term Loans is equal to 50 basis points; provided, further
that solely for the purpose of calculating the Consolidated First Lien Net
Leverage Ratio pursuant to this clause (24), any Indebtedness Incurred pursuant
to Sections 2.14 or 2.15, any Indebtedness described under (or secured pursuant
to) this clause (24) and any Incremental Equivalent Debt and any Refinancing
Notes (in the case of Refinancing Notes, to the extent that such Refinancing
Notes refinance Indebtedness Incurred pursuant to Sections 2.14 or 2.15 or
Incremental Equivalent Debt) and, in each case, whether or not such Indebtedness
is unsecured or is secured (it being understood that if any portion of such
Indebtedness is reclassified pursuant to the third paragraph of Section 7.01 to
any other exception to Section 7.01, such portion of such Indebtedness shall no
longer be deemed secured if unsecured at such time) by Liens that rank junior in
priority to the Liens securing the Obligations, shall be deemed to constitute
Consolidated Funded First Lien Indebtedness;.

(25)    other Liens securing obligations the principal amount of which does not
exceed the greater of (x) $300,000,000 and (y) 6.50% of Consolidated Total
Assets at any one time outstanding;

(26)    Liens on the Equity Interests or assets of a joint venture to secure
Indebtedness of such joint venture Incurred pursuant to Section 7.01(u);

(27)    Liens on equipment of the Borrower or any Guarantor granted in the
ordinary course of business to the Borrower’s or such Guarantor’s client at
which such equipment is located;

(28)    Liens created for the benefit of (or to secure) all of the Notes or the
related Guarantees;

(29)    Liens on property or assets used to redeem, repay, defease or to satisfy
and discharge Indebtedness; provided that such redemption, repayment, defeasance
or satisfaction and discharge is not prohibited by this Agreement and that such
deposit shall be deemed for purposes of Section 7.05 (to the extent applicable)
to be a prepayment of such Indebtedness;

(30)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;

(31)    Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code, or any comparable or successor provision, on items in
the course of collection; (ii) attaching to pooling, commodity trading accounts
or other commodity brokerage accounts Incurred in the ordinary course of
business; and (iii) in favor of banking or other financial institutions or
entities, or electronic payment service providers, arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking or finance industry;

 

48



--------------------------------------------------------------------------------

(32)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other Persons not given in
connection with the issuance of Indebtedness; (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Guarantor to permit satisfaction of
overdraft or similar obligations Incurred in the ordinary course of business of
the Borrower and the Guarantors; or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Guarantor in the
ordinary course of business;

(33)    any encumbrance or restriction (including put and call arrangements)
with respect to Equity Interests of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;

(34)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(35)    Liens on vehicles or equipment of the Borrower or any Guarantor granted
in the ordinary course of business;

(36)    Liens on assets of Non-Loan Parties securing Indebtedness Incurred in
accordance with Section 7.01(t);

(37)    Liens disclosed by the title insurance policies delivered on or
subsequent to the Closing Date for any Mortgaged Property and any replacement,
extension or renewal of any such Liens (so long as the Indebtedness and other
obligations secured by such replacement, extension or renewal Liens are
permitted by this Agreement); provided that such replacement, extension or
renewal Liens do not cover any property other than the property that was subject
to such Liens prior to such replacement, extension or renewal;

(38)    Liens arising solely by virtue of any statutory or common law provision
or customary business provision relating to banker’s liens, rights of set-off or
similar rights;

(39)    (a) Liens solely on any cash earnest money deposits made by the Borrower
or any Restricted Subsidiary in connection with any letter of intent or other
agreement in respect of any Permitted Investment and (b) Liens on advances of
cash or Cash Equivalents in favor of the seller of any property to be acquired
in a Permitted Investment to be applied against the purchase price for such
Investment;

(40)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(41)    Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (4) of the definition thereof;

(42)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts Incurred in the ordinary course of business and not for
speculative purposes;

(43)    rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Borrower or any of its
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(44)    restrictive covenants affecting the use to which real property may be
put; provided that such covenants are complied with;

 

49



--------------------------------------------------------------------------------

(45)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(46)    zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements and contract zoning
agreements;

(47)    [Reserved];

(48)    Liens on cash proceeds of Indebtedness (and on the related escrow
accounts) in connection with the issuance of such Indebtedness into (and pending
the release from) a customary escrow arrangement, to the extent such
Indebtedness is Incurred in compliance with Section 7.01;

(49)    [Reserved]; and

(50)    Liens on property constituting Collateral securing obligations issued or
Incurred under (i) any Refinancing Notes and the Refinancing Notes Indentures
related thereto, and (ii) any Incremental Equivalent Debt and the Incremental
Equivalent Debt indentures related thereto and, in each case, any Permitted
Refinancings thereof (or successive Permitted Refinancings thereof); provided
that such Liens are subject to customary intercreditor arrangements reasonably
satisfactory to the Administrative Agent;

For purposes of determining compliance with this definition, (x) a Lien need not
be Incurred solely by reference to one category of Permitted Liens described in
this definition but may be Incurred under any combination of such categories
(including in part under one such category and in part under any other such
category), (y) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Permitted Liens, the Borrower
shall, in its sole discretion, classify or reclassify such Lien (or any portion
thereof) in any manner that complies with this definition, and (z) in the event
that a portion of the Indebtedness secured by a Lien could be classified as
secured in part pursuant to clause (6) or (24) above (giving effect to the
Incurrence of such portion of such Indebtedness), the Borrower, in its sole
discretion, may classify such portion of such Indebtedness (and any Obligations
in respect thereof) as having been secured pursuant to clause (6) or (24) above
and thereafter the remainder of the Indebtedness as having been secured pursuant
to one or more of the other clauses of this definition.

“Permitted Other Debt Conditions” means that such applicable Indebtedness does
not mature or have scheduled amortization payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except (w) customary offers or obligations to repurchase, repay or
redeem upon a change of control, asset sale, casualty or condemnation event or
initial public offering, (x) maturity payments and customary mandatory
prepayments for Extendable Bridge Loans/Interim Debt, (y) special mandatory
redemptions in connection with customary escrow arrangements and customary
acceleration rights after an event of default or (z) “AHYDO” payments), in each
case prior to the Latest Maturity Date at the time such Indebtedness is
incurred.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to accrued
and unpaid interest and a reasonable premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred (including original
issue discount and upfront fees), in connection with such modification,
refinancing, refunding, renewal, replacement, exchange or extension and by an
amount equal to any existing commitments unutilized thereunder; (b) other than
with respect to Indebtedness under Section 7.01(d), such modification,
refinancing, refunding, renewal, replacement, exchange or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended; (c) if the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement, exchange or extension is
subordinated in right of payment to the Obligations on terms, taken as a whole,
as favorable in all material respects to the Lenders (including, if applicable,
as to Collateral) as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or

 

50



--------------------------------------------------------------------------------

extended or otherwise acceptable to the Administrative Agent; (d) if the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended is (i) unsecured, such modification, refinancing, refunding,
renewal, replacement, exchange or extension is unsecured, or (ii) if secured by
Liens on the Collateral, such modification, refinancing, refunding, replacement,
renewal or extension is secured to the same extent, including with respect to
any subordination provisions, and subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent; (e) the terms and
conditions (including, if applicable, as to collateral) of any such modified,
refinanced, refunded, renewed, replaced, exchanged or extended (other than to
the extent permitted by any other clause of this definition or with respect to
interest rate, optional prepayment premiums and options redemption provisions)
Indebtedness are either (i) substantially identical to or less favorable to the
investors providing such Permitted Refinancing, taken as a whole, than the terms
and conditions of the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended or (ii) when taken as a whole (other
than interest rate, prepayment premiums and redemption premiums), not more
restrictive to the Borrower and the Restricted Subsidiaries than those set forth
in this Agreement or are customary for similar indebtedness in light of current
market conditions (provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent in good faith at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement set out in this clause (e), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to the Borrower of its objection during such five Business Day
period (including a reasonable description of the basis upon which it objects)),
in each case, except for terms and conditions only applicable to periods after
the Latest Maturity Date; (f) such modification, refinancing, refunding,
renewal, replacement, exchange or extension is incurred by the Person who is or
would have been permitted to be the obligor or guarantor (or any successor
thereto) on the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended (it being understood that the roles of such obligors as a
borrower or a guarantor with respect to such obligations may be interchanged);
and (g) at the time thereof, other than with respect to Indebtedness under
Section 7.01(d) and Section 7.01(j), no Event of Default shall have occurred and
be continuing.

“Person” means any individual, corporation, company, partnership, limited
liability company, joint venture, association, join stock company, trust,
unincorporated organization, government (or any agency or political subdivision
thereof) or any other entity.

“Plan” means any “employee benefit plan” (other than a Multiemployer Plan)
within the meaning of Section 3(3) of ERISA that is maintained or is contributed
to by a Loan Party or any ERISA Affiliate and is subject to Title IV of ERISA or
the minimum funding standards under Section 412 of the Code or Section 302 of
ERISA.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” means “Pledged Note” (or similar term) as defined in the
Guarantee and Collateral Agreement and each other applicable Collateral
Document.

“Pledged Interests” means “Pledged Stock” (or similar term) as defined in the
Guarantee and Collateral Agreement and each other applicable Collateral
Document.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.

“Prepayment Amount” has the meaning specified in Section 2.05(c).

“Prepayment-Based Incremental Facility” has the meaning specified in
Section 2.14(a).

“Prepayment Date” has the meaning specified in Section 2.05(c).

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the FRB in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the FRB.

 

51



--------------------------------------------------------------------------------

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to the calculation of any test, financial ratio, basket or covenant
under this Agreement, including the Consolidated First Lien Net Leverage Ratio,
the Consolidated Total Net Leverage Ratio and the Fixed Charge Coverage Ratio
and the calculation of Consolidated Total Assets and Consolidated EBITDA of any
Person and its Restricted Subsidiaries, as of any date, that pro forma effect
will be given to the Transactions, any acquisition, merger, amalgamation,
consolidation, Division, Investment, any issuance, Incurrence, assumption or
repayment or redemption of Indebtedness (including Indebtedness issued, Incurred
or assumed or repaid or redeemed as a result of, or to finance, any relevant
transaction and for which any such test, financial ratio, basket or covenant is
being calculated), any issuance or redemption of Preferred Stock or Disqualified
Stock, all sales, transfers and other dispositions or discontinuance of any
Subsidiary, line of business, division, segment or operating unit, any
operational change (including the entry into any material contract or
arrangement) or any designation of a Restricted Subsidiary to an Unrestricted
Subsidiary or of an Unrestricted Subsidiary to a Restricted Subsidiary, in each
case that have occurred during the four consecutive fiscal quarter period of
such Person being used to calculate such test, financial ratio, basket or
covenant (the “Reference Period”), or subsequent to the end of the Reference
Period but prior to such date or prior to or substantially simultaneously with
the event for which a determination under this definition is made (including any
such event occurring at a Person who became a Restricted Subsidiary of the
subject Person or was merged, amalgamated or consolidated with or into the
subject Person or any other Restricted Subsidiary of the subject Person after
the commencement of the Reference Period), as if each such event occurred on the
first day of the Reference Period; provided that (x) pro forma effect will be
given to reasonably identifiable and quantifiable pro forma cost savings or
expense reductions related to operational efficiencies (including the entry into
any material contract or arrangement), strategic initiatives or purchasing
improvements and other cost savings, improvements or synergies, in each case,
that have been realized, or are reasonably expected to be realized, by such
Person and its Restricted Subsidiaries based upon actions to be taken within 24
months after the consummation of the action as if such cost savings, expense
reductions, improvements and synergies occurred on the first day of the
Reference Period and (y) no amount shall be added back pursuant to this
definition to the extent duplicative of amounts that are otherwise included in
computing Consolidated EBITDA for such Reference Period.

For purposes of making any computation referred to above:

(1)    if any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date for which a determination under this definition
is made had been the applicable rate for the entire period (taking into account
any Swap Contracts applicable to such Indebtedness if such Swap Contracts has a
remaining term in excess of 12 months);

(2)    interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of the Borrower or a direct or indirect parent of the Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP;

(3)    interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Borrower may designate;

(4)    interest on any Indebtedness under a revolving credit facility or a
Qualified Receivables Financing computed on a pro forma basis shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period; and

(5)    to the extent not already covered above, any such calculation may include
adjustments calculated in accordance with Regulation S-X under the Securities
Act.

 

52



--------------------------------------------------------------------------------

Any pro forma calculation may include, without limitation, (1) adjustments
calculated in accordance with Regulation S-X under the Securities Act,
(2) adjustments calculated to give effect to any Pro Forma Cost Savings and
(3) all adjustments included on Schedule 1.01(a) attached hereto, to the extent
such adjustments, without duplication, continue to be applicable to the
Reference Period; provided that any such adjustments that consist of reductions
in costs and other operating improvements or synergies shall be calculated in
accordance with, and satisfy the requirements specified in, the definition of
“Pro Forma Cost Savings.”

“Pro Forma Cost Savings” means, without duplication of any amounts referenced in
the definition of “Pro Forma Basis,” an amount equal to the amount of cost
savings, operating expense reductions, operating improvements (including the
entry into any material contract or arrangement) and acquisition synergies, in
each case, projected in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period) as
a result of actions taken or to be taken by the Borrower (or any successor
thereto) or any Restricted Subsidiary, net of the amount of actual benefits
realized or expected to be realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such actions; provided
that such cost savings, operating expense reductions, operating improvements and
synergies are reasonably identifiable (as determined in good faith by a
responsible financial or accounting officer, in his or her capacity as such and
not in his or her personal capacity, of the Borrower (or any successor thereto)
or of any direct or indirect parent of the Borrower) and are reasonably
anticipated to be realized within 24 months after the consummation of any change
that is expected to result in such cost savings, expense reductions, operating
improvements or synergies; provided that no cost savings, operating expense
reductions, operating improvements and synergies shall be added pursuant to this
definition to the extent duplicative of any expenses or charges otherwise added
to Consolidated Net Income or Consolidated EBITDA, whether through a pro forma
adjustment, add back exclusion or otherwise, for such period.

“Pro Rata Share” means, with respect to each Lender and any Facility or all the
Facilities or any Tranche or all the Tranches (as the case may be) at any time,
a fraction (expressed as a percentage, carried out to the ninth decimal place,
and subject to adjustment as provided in Section 2.17), the numerator of which
is the amount of the Commitments of such Lender under the applicable Facility or
the Facilities or Tranche or Tranches (and, in the case of any Term Loan Tranche
after the applicable borrowing date and without duplication, the outstanding
principal amount of Term Loans under such Tranche, of such Lender, at such time)
at such time and the denominator of which is the amount of the Aggregate
Commitments under the applicable Facility or the Facilities or Tranche or
Tranches at such time (and, in the case of any Term Loan Tranche and without
duplication, the outstanding principal amount of Term Loans under such Tranche,
at such time); provided that if the commitment of each Lender to make Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as applicable.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company” means any Person with a class or series of Voting Stock that is
traded on a stock exchange or in the over-the-counter market.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Holding Company Indebtedness” means Indebtedness of Holdings (A) that
is not subject to any Guarantee by any Subsidiary of Holdings (other than a
Subsidiary as contemplated under clause (i) of the proviso in Section 7.09 of
this Agreement), (B) that has no scheduled amortization or scheduled payments of
principal, and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation, in each case, other than at the final maturity of such
Indebtedness (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (C) below), (C) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior notes (or no more
restrictive than is customary) of an issuer that is the parent of a borrower
under senior secured credit facilities, and in any event, with respect to
covenant, default and remedy provisions, no more restrictive (taken as a whole)
than those set forth in this Agreement (other than provisions customary for
senior notes of a holding company, including

 

53



--------------------------------------------------------------------------------

(x) customary assets sale, change of control provisions and customary
acceleration rights after an event of default and (y) customary “AHYDO” payments
and (z) special mandatory redemptions in connection with customary escrow
arrangements and customary acceleration rights after an event of default) and
(D) if such Indebtedness is secured, it shall only be secured by assets of any
Parent Holding Company (other than Holdings) and any Subsidiary of Holdings that
is not prohibited from guaranteeing such Indebtedness as provided in clause
(A) of this definition; provided that Holdings shall have delivered a
certificate of a Responsible Officer to the Administrative Agent at least five
Business Days (or such shorter period as may be agreed by the Administrative
Agent) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that Holdings has
reasonably determined in good faith that such terms and conditions satisfy the
foregoing requirement (and such certificate shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies Holdings within such five Business Day period that
it disagrees with such determination (including a reasonably detailed
description of the basis upon which it disagrees)); provided, further, that any
such Indebtedness shall constitute Qualified Holding Company Indebtedness only
if immediately after giving effect to the issuance or incurrence thereof and the
use of proceeds thereof, no Event of Default under Section 8.01(f) or (g)shall
have occurred and be continuing.

“Qualified Receivables Factoring” means any Factoring Transaction that meets the
following conditions:

(1)    such Factoring Transaction is non-recourse to, and does not obligate, the
Borrower or its respective properties or assets (other than Receivables Assets)
in any way other than pursuant to Standard Securitization Undertakings,

(2)    all sales, conveyances, assignments and/or contributions of Receivables
Assets by the Borrower or any of its Restricted Subsidiaries are made at Fair
Market Value in the context of a Factoring Transaction (as determined in good
faith by the Borrower), and

(3)    such Factoring Transaction (including financing terms, covenants,
termination events (if any) and other provisions thereof) is on market terms at
the time such Factoring Transaction is first entered into (as determined in good
faith by the Borrower) and may include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure any Credit Agreement shall not be deemed a Qualified Receivables
Factoring.

“Qualified Receivables Financing” means any Receivables Financing that meets the
following conditions:

(1)    all sales, conveyances, assignments and/or contributions of Receivables
Assets by the Borrower or any of its Restricted Subsidiaries to any Receivables
Subsidiary are made at Fair Market Value in the context of a Receivables
Financing (as determined in good faith by the Borrower), and

(2)    the financing terms, covenants, termination events and other provisions
thereof shall be on market terms at the time such Receivables Financing is first
entered into (as determined in good faith by the Borrower) and may include
Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure any credit agreement shall not be deemed a Qualified Receivables
Financing.

“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Facilities for reasons outside of the Borrower’s control, a
“nationally recognized statistical rating organization” within the meaning of
Section 3 under the Exchange Act selected by the Borrower or any direct or
indirect parent of the Borrower as a replacement agency for Moody’s or S&P, as
the case may be.

“Ratings Decline Period”: the period that (i) begins on the earlier of (a) the
date of the first public announcement of the occurrence of a transaction that,
if consummated, would constitute a Change of Control and (b)

 

54



--------------------------------------------------------------------------------

the occurrence of such Change of Control and (ii) ends 90 days following
consummation of such Change of Control; provided that such period shall be
extended for so long as the rating of the Term Loans, as noted by the applicable
Rating Agency, is under publicly announced consideration for downgrade by the
applicable Rating Agency.

“Ratings Event”: any of the following:

(i)    a downgrade by one or more gradations (including gradations within
ratings categories as well as between rating categories) or withdrawal of the
ratings with respect to the Term Loans within the Ratings Decline Period by one
or more Rating Agencies (unless the applicable Rating Agency shall have put
forth a written statement to the effect that such downgrade is not attributable
in whole or in part to the applicable Change of Control); or

(ii)    the Term Loans do not have a rating of at least B1 from Moody’s and at
least B+ from S&P (or the equivalent ratings in the case of any other Rating
Agency), in each case, with a stable or positive outlook, at the time of the
applicable Change of Control or at any time thereafter until the termination of
the applicable Ratings Decline Period; or

(iii)    the Term Loans do not have a rating from at least two Ratings Agencies
at the time of the applicable Change of Control or at any time thereafter until
the termination of the applicable Ratings Decline Period.

“Ratio Debt” has the meaning specified in the first paragraph of Section 7.01.

“Ratio-Based Incremental Facility” has the meaning specified in Section 2.14(a).

“Reaffirmation Agreement” means that certain Reaffirmation Agreement, dated as
of the Closing Date, among Holdings and the Borrower in favor of the Agents.

“Receivables Assets” means accounts receivable (whether now existing or arising
in the future) of the Borrower or any of its Subsidiaries, and any assets
related thereto including, without limitation, all collateral securing such
accounts receivable, all contracts and all guarantees or other payment support
obligations (including, without limitation, letters of credit, promissory notes
or trade credit insurance) in respect of such accounts receivable, proceeds of
such accounts receivable and other assets which are customarily transferred or
in respect of which security interests are customarily granted in connection
with non-recourse, asset securitization or factoring transactions involving
accounts receivable and any Swap Contracts entered into by the Borrower or any
such Subsidiary in connection with such accounts receivable.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing or Factoring
Transaction.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, contribute, convey, assign or
otherwise transfer Receivables Assets to (a) a Receivables Subsidiary (in the
case of a transfer by the Borrower or any of its Subsidiaries), and (b) any
other Person (in the case of a transfer by a Receivables Subsidiary), which in
either case, may include a backup or precautionary grant of security interest in
such Receivables Assets so sold, contributed, conveyed, assigned or otherwise
transferred.

“Receivables Repurchase Obligation” means (i) any obligation of a seller of
receivables in a Qualified Receivables Factoring or Qualified Receivables
Financing to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller, or (ii) any
right of a seller of receivables in a Qualified Receivables Factoring or
Qualified Receivables Financing to repurchase defaulted receivables for the
purposes of claiming sales tax bad debt relief.

 

55



--------------------------------------------------------------------------------

“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of the
Borrower (or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with the Borrower and/or one or more of its Subsidiaries
(including, a special purpose securitization vehicle (or similar entity)) in
which the. Borrower or any Subsidiary of the Borrower or a direct or indirect
parent of the Borrower makes an Investment (or which otherwise owes to the
Borrower or one of its Subsidiaries any deferral of part of the purchase price
of the Receivables Assets for the purpose of credit enhancement given under the
Qualified Receivables Financing) and to which the Borrower or any Subsidiary of
the Borrower or a direct or indirect parent of the Borrower sells, conveys,
assigns or otherwise transfers Receivables Assets (which may include a backup or
precautionary grant of security interest in such Receivables Assets sold,
conveyed, assigned or otherwise transferred or purported to be so sold,
conveyed, assigned or otherwise transferred)) which engages in no activities
other than in connection with the purchase, acquisition or financing of
Receivables Assets of the Borrower and its Subsidiaries or a direct or indirect
parent of the Borrower, all proceeds thereof and all rights (contractual or
other), collateral and other assets relating thereto, and any business or
activities incidental or related to such business, and which is designated by
the Board of Directors of the Borrower or any Parent Holding Company (as
provided below) as a Receivables Subsidiary and:

(1)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower Party (other than a
Receivables Subsidiary, excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower Party (other than a
Receivables Subsidiary) in any way other than pursuant to Standard
Securitization Undertakings, or (iii) subjects any property or asset of the
Borrower Party (other than a Receivables Subsidiary), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,

(2)    with which neither the Borrower nor any Restricted Subsidiary (other than
a Receivables Subsidiary) has any material contract, agreement, arrangement or
understanding other than on terms which the Borrower reasonably believes to be
no less favorable to the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower, and

(3)    to which neither the Borrower nor any other Subsidiary of the Borrower
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
certified copy of the resolution of the Board of Directors of the Borrower
giving effect to such designation and an officer’s certificate certifying that
such designation complied with the foregoing conditions.

“Recipient” means the Administrative Agent, any Lender, and any L/C Issuer.

“Reference Period” has the meaning given to such term in the definition of Pro
Forma Basis.

“Refinancing” has the meaning given to such term in the definition of the
Transactions.

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and the Lenders providing Specified
Refinancing Debt, effecting the incurrence of such Specified Refinancing Debt in
accordance with Section 2.18.

“Refinancing Indebtedness” has the meaning specified in Section 7.01(n).

“Refinancing Notes” means one or more series of senior unsecured notes, or
senior secured notes secured by the Collateral on a first lien “equal and
ratable” basis with the Liens securing the Obligations or senior secured notes
secured by the Collateral on a “junior” basis to the Liens securing the
Obligations, in each case issued in respect of a refinancing of outstanding
Indebtedness of the Borrower under any one or more Term Loan Tranches; provided
that, (a) if such Refinancing Notes shall be secured, then (i) such Refinancing
Notes shall only be secured by a security

 

56



--------------------------------------------------------------------------------

interest in the Collateral that secured the Term Loan Tranche being refinanced,
and (ii) such Refinancing Notes shall be issued subject to customary
intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent; (b) no Refinancing Notes shall (i) mature prior to the
Latest Maturity Date with respect to Term Loans then in effect immediately after
giving effect to such refinancing or (ii) be subject to any amortization prior
to the final maturity thereof, or be subject to any mandatory redemption or
prepayment provisions or rights (except (x) customary assets sale, casualty
events or similar event, change of control provisions and customary acceleration
rights after an event of default and (y) customary “AHYDO” payments); (c) the
covenants, events of default, guarantees, collateral and other terms of such
Refinancing Notes are customary for similar debt securities in light of
then-prevailing market conditions at the time of issuance (it being understood
that no Refinancing Notes shall include any financial maintenance covenants
(including indirectly by way of a cross-default to this Agreement), but that
customary cross-acceleration provisions may be included and that any negative
covenants with respect to indebtedness, investments, liens or restricted
payments shall be incurrence-based) and in any event are not more favorable to
the investors providing such Refinancing Notes, taken as a whole, than the terms
and conditions of the Indebtedness being refinanced by such Refinancing Notes)
(excluding pricing and optional prepayment or redemption terms), except for
covenants or other provisions (x) applicable only to periods after the Latest
Maturity Date then in effect immediately after giving effect to such refinancing
or (y) reasonably satisfactory to the Administrative Agent (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent in good faith at least five Business Days (or such shorter
period as may be agreed by the Administrative Agent) prior to the incurrence of
such Refinancing Notes, together with a reasonably detailed description of the
material terms and conditions of such Refinancing Notes or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set forth in this
clause (c), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of its objection during such five Business Day period (or shorter) (including a
reasonable description of the basis upon which it objects)); (d) such
Refinancing Notes may not have obligors or Liens that are more extensive than
those which applied to the Indebtedness being refinanced (it being understood
that the roles of such obligors as a borrower or a guarantor with respect to
such obligations may be interchanged); and (e) the Net Cash Proceeds of such
Refinancing Notes shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of outstanding Term Loans under
the applicable Term Loan Tranche being so refinanced and the payment of fees,
expenses and premiums, if any, payable in connection therewith.

“Refinancing Notes Indentures” means, collectively, the indentures or other
similar agreements pursuant to which any Refinancing Notes are issued, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

“Refunding Capital Stock” has the meaning specified in Section 7.05.

“Register” has the meaning specified in Section 10.07(c).

“Regulation S-X” means Regulation S-X under the Securities Act.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or a Restricted Subsidiary
for its own account in connection therewith that are not applied to prepay the
Term Loans pursuant to Section 2.05 as a result of delivery of a Reinvestment
Notice.

“Reinvestment Event”: any Asset Sale or Casualty Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice signed on behalf of the Borrower by a
Responsible Officer stating that no Event of Default has occurred and is
continuing and the Borrower and its Restricted Subsidiaries (directly or
indirectly through a Subsidiary) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Casualty Event to acquire
assets useful to the business of the Borrower and its Restricted Subsidiaries.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless such Person is, or upon
receipt of the securities of such Person, such Person would become, a Restricted
Subsidiary.

 

57



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, managers, officers, employees, agents,
attorneys-in-fact, trustees and advisors of such Person and of such Person’s
Affiliates.

“Related Taxes” means any taxes, charges or assessments, including, but not
limited to, sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than U.S. federal, state or local income taxes) required to be paid by Holdings
or any other direct or indirect parent of the Borrower by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Borrower, any of its Subsidiaries or any other direct or indirect parent of
the Borrower), or being a holding company parent of the Borrower, any of its
Subsidiaries or any other direct or indirect parent of the Borrower or receiving
dividends from or other distributions in respect of the Capital Stock of the
Borrower, any of its Subsidiaries or any other direct or indirect parent of the
Borrower, or having guaranteed any obligations of the Borrower or any Subsidiary
thereof, or having made any payment in respect of any of the items for which the
Borrower or any of its Subsidiaries is permitted to make payments to any parent
entity pursuant to the covenant described under Section 7.05, or acquiring,
developing, maintaining, owning, prosecuting, protecting or defending its
intellectual property and associated rights (including but not limited to
receiving or paying royalties for the use thereof) relating to the business or
businesses of the Borrower or any Subsidiary thereof.

“Relevant Transaction” has the meaning specified in Section 2.05(b)ii.

“Replaceable Lender” has the meaning specified in Section 3.08(a).

“Replacement Assets” means (1) substantially all the assets of a Person
primarily engaged in a Similar Business or (2) a majority of the Voting Stock of
any Person primarily engaged in a Similar Business that will become, on the date
of acquisition thereof, a Restricted Subsidiary.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Repricing Event” means (i) any prepayment or repayment of the Initial Term
Loans, in whole or in part, with the proceeds of, or conversion or exchange of
any portion of the Initial Term Loans into, any new or replacement tranche of
syndicated term loans under credit facilities incurred for the primary purpose
of repaying, refinancing, or replacing Initial Term Loans, as applicable, with
term loans bearing interest with an All-in Yield less than the All-in Yield
applicable to such portion of the Initial Term Loans (as such comparative yields
are determined in the reasonable judgment of the Administrative Agent consistent
with generally accepted financial practices) and (ii) any amendment to the
Facility with respect to the Initial Term Loans which reduces the All-in Yield
applicable to the Initial Term Loans; provided that a Repricing Event shall not
include any event described above that is not consummated for the primary
purpose of lowering the effective interest cost or weighted average yield
applicable to the Term Facility, including, without limitation, in the context
of a transaction involving a Change of Control or a Transformative Event.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans or a Committed Loan Notice, as applicable, and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition), (b)
aggregate unused Term Commitments and (c) aggregate unused Revolving Credit
Commitments; provided that the unused Term Commitments of, unused Revolving
Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

58



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Revolving Credit Lender for purposes of this definition), and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

“Responsible Officer” means, with respect to any Person, the Chairman of the
Board, Chief Executive Officer, Chief Financial Officer, President, any
Executive Vice President, Senior Vice President or Vice President, the Treasurer
or the Secretary (or any person serving the equivalent function of any of the
foregoing) of such Person (or of any direct or indirect parent, general partner,
managing member or sole member of such Person) or any individual designated as
an “Officer” by the Board of Directors of such Person (or the Board of Directors
of any direct or indirect parent or the general partner, managing member or sole
member of such Person).

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning specified in Section 7.05.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Retained Excess Cash Flow” means as of any date of determination, (a) an amount
equal to the sum of Excess Cash Flow (but not less than zero in any period) for
the fiscal year of the Borrower ending on December 31, 2019 and Excess Cash Flow
for each succeeding and completed fiscal year, plus (b) the portion of “Excess
Cash Flow” that was permitted to be retained by the Borrower, and not required
to prepay term loans, in accordance with the Existing Credit Agreement prior to
the Closing Date, reduced in the case of clause (a) (i) by the amount referred
to in Section 2.05(b) (for purposes of calculating the amount of any prepayment
required to be made thereunder, whether or not such a prepayment is made and
regardless of whether such reduction results in a negative number which reduces
Retained Excess Cash Flow, and (ii) by the amount of Excess Cash Flow
attributable to Non-U.S. Subsidiaries to the extent and for so long as such
Excess Cash Flow is excluded from Excess Cash Flow prepayments pursuant to
Section 2.05(b).

“Retired Capital Stock” has the meaning specified in Section 7.05.

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(e).

“Revolving Credit Borrowing” means a borrowing under the Revolving Credit
Facility consisting of simultaneous Revolving Credit Loans of the same Type and,
in the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Revolving Credit Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14(a).

“Revolving Credit Commitments” means, as to any Revolving Credit Lender, its
obligation, if any, to (a) make Revolving Credit Loans to the Borrower pursuant
to Section 2.01(b), and (b) purchase participations in L/C Obligations, in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as applicable, as the same may be adjusted from time to
time in accordance with this Agreement. The Revolving Credit Commitments shall
include all Revolving Credit Commitment Increases and Specified Refinancing
Revolving Credit Commitments. The original amount of the Revolving Credit
Commitments shall be $600,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

59



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time (and after the termination of all Revolving
Credit Commitments, any Lender that holds any Outstanding Amount in respect of
Revolving Credit Loans and/or L/C Obligations).

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit B-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“Revolving Tranche” means (a) the Revolving Credit Facility pursuant to which
Revolving Credit Loans or Letters of Credit are made under the Revolving Credit
Commitments and (b) any Specified Refinancing Debt constituting revolving credit
facility commitments, in each case, including the extensions of credit made
thereunder. Additional Revolving Tranches may be added after the Closing Date as
provided in Section 2.14, i.e., New Revolving Commitments.

“Rollover Lender” means each Term Lender party to the Existing Credit Agreement
immediately prior to the Closing Date which elects to exchange outstanding term
loans thereunder for Initial Term Loans under this Agreement, under and in
accordance with the terms of this Agreement.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or a Restricted Subsidiary transfers such property to a Person and the
Borrower or such Restricted Subsidiary leases it from such Person, other than
leases between the Borrower and a Restricted Subsidiary or between Restricted
Subsidiaries.

“Sanctioned Country” means, at any time, a country, region, or territory that is
the subject of a general export, import, financial, investment or other
trade-related embargo under any Sanctions Laws and Regulations, which countries
as of the date of this Agreement include Cuba, Iran, North Korea, Syria, and the
Crimea Region.

“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions
Laws and Regulations-related lists of designated Persons maintained by the U.S.
government, including OFAC’s Specially Designated National’s and Blocked Parties
List, the U.S. Department of State’s list of Debarred Parties, and the U.S.
Department of Commerce’s Entity List, as well as the United Nations Security
Council, Her Majesty’s Treasury of the United Kingdom, the European Union, any
European Union member state or the Canadian government, (b) any Person located,
operating, organized, or resident in a Sanctioned Country, or (c) any Person
owned or controlled by any such Person.

“Sanctions Laws and Regulations” means (i) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the PATRIOT Act,
the Executive Order No. 13224 of September 23, 2001, entitled Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)), the U.S. International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the U.S. Trading with the Enemy
Act (50 U.S.C. App. §§ 1 et seq.), the Export Control Reform Act, the Export
Administration Regulations, the U.S. Syria Accountability and Lebanese
Sovereignty Act, the U.S. Comprehensive Iran Sanctions, Accountability, and
Divestment Act of 2010 or the Iran Sanctions Act, Section 1245 of the National
Defense Authorization Act of 2012, the Countering America’s Adversaries Through
Sanctions Act, all as amended, or any of the foreign assets control regulations
(including but not limited to 31 C.F.R., Subtitle B, Chapter V, as amended) or
any other law or executive order relating thereto administered by the U.S.
Department of the Treasury Office of Foreign Assets Control (“OFAC”), the U.S.
Department of Commerce, the U.S. Department of State, and any similar law,
regulation, or executive order that may be enacted, from time to time, by the
United States government, (ii) any sanctions or requirements under similar laws
or regulations enacted by the European Union, any EU member state, the United
Kingdom, or the United Nations, or administered, enacted, or enforced by the
respective governmental institutions or agencies of any of the foregoing, that
apply to the Borrower.

 

60



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor to the rating agency business thereof.

“Screen Rate” means with respect to the Eurocurrency Rate for any Interest
Period for Dollars, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over
administration of that rate) for the relevant currency and Interest Period
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement
Reuters page which displays that rate). If such page or service ceases to be
available, the Administrative Agent may specify another page or service,
displaying the relevant rate after consultation with the Borrower; provided
that, in the event such rate does not appear on a page of the Reuters screen, on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion). If, as to any currency, no Screen Rate shall be
available for a particular Interest Period but Screen Rates shall be available
for maturities both longer and shorter than such Interest Period, then the
Screen Rate for such Interest Period shall be the Interpolated Rate.
Notwithstanding the foregoing, if the Screen Rate, determined as provided above,
would otherwise be less than zero, then the Screen Rate shall be deemed to be
zero for all purposes.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank, except
for any such Cash Management Agreement designated by the Borrower in writing to
the Administrative Agent as an “unsecured cash management agreement” as of the
Closing Date or, if later, on or about the time of entering into such Cash
Management Agreement.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party or Restricted Subsidiary and
any Hedge Bank, except for any such Swap Contract designated by the Borrower and
the applicable Hedge Bank in writing to the Administrative Agent as an
“unsecured hedge agreement” as of the Closing Date or, if later, as of the time
of entering into such Swap Contract.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders (including, for the avoidance of doubt, the L/C Issuers), the
Hedge Banks to the extent they are party to one or more Secured Hedge
Agreements, the Cash Management Banks to the extent they are party to one or
more Secured Cash Management Agreements and each co-agent or subagent appointed
by the Administrative Agent or the Collateral Agent from time to time pursuant
to Article IX.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“SEMS” means the Superfund Enterprise Management System database maintained by
the U.S. Environmental Protection Agency.

“Senior Notes” means, collectively, the 2016 Senior Notes, 2017 Senior Notes and
2019 Senior Notes.

“Senior Notes Indentures” means, collectively the 2016 Senior Notes Indenture,
2017 Senior Notes Indenture and 2019 Senior Notes Indenture.

“Similar Business” means any business engaged or proposed to be engaged in by
Holdings and its Restricted Subsidiaries on the Closing Date and any business or
other activities that are similar, ancillary, complementary, incidental or
related thereto, or an extension, development or expansion of, the businesses in
which Holdings and its Restricted Subsidiaries are engaged following the Closing
Date.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair aggregate value of the assets and property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person and is sufficient to enable payment of all such
Person’s obligations due and accruing due, (b) the aggregate present fair
salable value of the assets and property of such Person is greater than or equal
to the total amount that will be required to pay the probable liabilities,
including contingent liabilities, of the

 

61



--------------------------------------------------------------------------------

Loan Parties as they become absolute and matured and is sufficient to enable
payment of all such Person’s obligations due and accruing due, (c) the capital
of such Person is not unreasonably small in relation to its business as
contemplated on such date of determination, (d) such Person has not and does not
intend to, and does not believe that it will, incur debts or other obligations,
including current obligations, beyond its ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise) and is not for
any reason unable to pay its debts or meets its obligations as they generally
become due and (e) such Person is “solvent” within the meaning given to that
term and similar terms under Laws applicable to such Person relating to
fraudulent transfers and conveyances, transactions at an undervalue, unfair
preferences or equivalent concepts. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability or, if a different
methodology is prescribed by applicable Laws, as prescribed by such Laws.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Refinancing Agent” has the meaning specified in Section 2.18(a).

“Specified Refinancing Debt” has the meaning specified in Section 2.18(a).

“Specified Refinancing Revolving Credit Commitment” has the meaning specified in
Section 2.18(a).

“Specified Refinancing Revolving Loans” means Specified Refinancing Debt
constituting revolving loans.

“Specified Refinancing Term Commitment” has the meaning specified in
Section 2.18(a).

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

“Specified Transaction” means any incurrence or repayment of Indebtedness
(excluding Indebtedness incurred for working capital purposes other than
pursuant to this Agreement) or Investment that results in a Person becoming a
Subsidiary, any designation of a Subsidiary as a Restricted Subsidiary or as an
Unrestricted Subsidiary, any acquisition or any Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary of the Borrower, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person or any Disposition of a business unit,
line of business or division of the Borrower or any of the Restricted
Subsidiaries, in each case whether by merger, consolidation, amalgamation,
Division or otherwise or any material restructuring of the Borrower or
implementation of any initiative not in the ordinary course of business.

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Factoring Transaction or Receivables Financing
including, without limitation, those relating to the servicing of the assets of
a Receivables Subsidiary, it being understood that any Receivables Repurchase
Obligation shall be deemed to be a Standard Securitization Undertaking.

“Stated Maturity” means with respect to any security, the date specified in such
security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurocurrency Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve
percentages shall include those imposed pursuant to such Regulation
D. Eurocurrency Rate Loans shall be deemed to constitute Eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.

 

62



--------------------------------------------------------------------------------

“Subject Lien” has the meaning specified in Section 7.02.

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower which is by its terms expressly subordinated in
right of payment to the Obligations, and (b) with respect to any Guarantor, any
Indebtedness of such Guarantor which is by its terms expressly subordinated in
right of payment to its Guarantee of the Obligations.

“Subsidiary” means, with respect to any Person (1) any corporation, association
or other business entity (other than a partnership, joint venture, limited
liability company or similar entity) of which more than 50% of the total voting
power of the Voting Stock is at the time of determination owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person or a combination thereof, (2) any partnership, joint venture,
limited liability company or similar entity of which (x) more than 50% of the
capital accounts, distribution rights, total equity and voting interests or
general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(y) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity and (3) any Person that is
consolidated in the consolidated financial statements of the specified Person in
accordance with GAAP.

“Subsidiary Guarantor” means each Subsidiary of the Borrower that executes a
Guaranty.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Borrowing” means a borrowing of the same Type of Term Loan of a single
Tranche from all the Lenders having Term Commitments or Term Loans of the
respective Tranche on a given date (or resulting from a conversion or
conversions on such date) having, in the case of Eurocurrency Rate Loans, the
same Interest Period.

“Term Commitment” means, as to each Term Lender, (i) its Initial Term
Commitment, (ii) its Term Commitment Increase, (iii) its New Term Commitment or
(iv) its Specified Refinancing Term Commitment. The amount of each Lender’s
Initial Term Commitment is as set forth in the definition thereof and the amount
of each Lender’s other Term Commitments shall be as set forth (x) in the
applicable Assignment and Assumption or (y) in the amendment or agreement
relating to the respective Term Commitment Increase, New Term Commitment or
Specified Refinancing Term Commitment pursuant to which such Lender shall have
assumed its Term Commitment, as the case may be, as such amounts may be adjusted
from time to time in accordance with this Agreement.

“Term Commitment Increase” has the meaning specified in Section 2.14(a).

 

63



--------------------------------------------------------------------------------

“Term Facility” means a facility in respect of any Term Loan Tranche (including
any Term Commitment Increase with respect to any Term Loan Tranche), as the
context may require.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has an Initial Term Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term Loans and/or Term Commitments at such
time.

“Term Loan” means an advance made by any Term Lender under any Term Facility.

“Term Loan Tranche” means the respective facility and commitments utilized in
making (or, where applicable, conversion of) Term Loans hereunder, with there
being one tranche on the Closing Date. Additional Term Loan Tranches may be
added after the Closing Date, i.e., New Term Loans, Specified Refinancing Term
Loans, New Term Commitments and Specified Refinancing Term Commitments.

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender or its registered assigns, in substantially the form of Exhibit B-1
hereto, evidencing the indebtedness of the Borrower to such Term Lender
resulting from the Term Loans under the same Term Loan Tranche made or held by
such Term Lender.

“Threshold Amount” means $50,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.

“Tranche” means any Term Loan Tranche or any Revolving Tranche.

“Transaction Costs” has the meaning given to such term in the definition of the
“Transaction.”

“Transactions” means:

(a)    the Borrower obtaining the Facilities;

(b)    the Borrower issuing and selling the 2019 Senior Notes;

(c)    the refinancing or repayment of all existing third party Indebtedness for
borrowed money of the Borrower under the Existing Credit Agreement (the
“Refinancing”); and

(d)    the payment of all fees, costs and expenses incurred in connection with
the transactions described in the foregoing provisions of this definition (the
“Transaction Costs”).

“Transformative Event” means any merger, acquisition, investment, dissolution,
liquidation, consolidation or disposition that is either (a) not permitted by
the terms of the Loan Documents immediately prior to the consummation of such
transaction or (b) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such transaction, would not provide Holdings and
its Restricted Subsidiaries with adequate flexibility under the Loan Documents
for the continuation and/or expansion of their combined operations following
such consummation, as reasonably determined by the Borrower acting in good
faith.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Person is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

 

64



--------------------------------------------------------------------------------

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Borrowing available to the Administrative Agent
as contemplated by Section 2.12(b) and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender, and (b) with respect to any L/C Issuer, the aggregate amount, if any, of
amounts drawn under Letters of Credit in respect of which a Revolving Credit
Lender shall have failed to make Revolving Credit Loans or L/C Advances to
reimburse such L/C Issuer pursuant to Section 2.03(c).

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a) of ERISA over the current value of such Plan’s assets,
determined in accordance with assumptions used for funding the Plan pursuant to
Section 412 of the Code for the applicable plan year.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unpaid Amount” has the meaning specified in Section 7.05.

“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).

“Unrestricted Subsidiary” means:

(1)    any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Borrower
or any direct or indirect parent of the Borrower in the manner provided below;
and

(2)    any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower or any direct or indirect parent of the
Borrower may designate any Subsidiary of the Borrower (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary of the Borrower) to
be an Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries
owns any Equity Interests of, or owns or holds any Lien on any property of, the
Borrower or any other Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated; provided, however, that either:

(a)    the Subsidiary to be so designated has total consolidated assets of
$1,000 or less; or

(b)    if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 7.01, 7.02 or 7.05, or

The Board of Directors of the Borrower or any direct or indirect parent of the
Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, however, that immediately after giving effect to such
designation (1) the Borrower could Incur $1.00 of additional Indebtedness as
Ratio Debt, or (2) the Fixed Charge Coverage Ratio for the Borrower and its
Restricted Subsidiaries would be equal to or greater than such ratio for the
Borrower and its Restricted Subsidiaries immediately prior to such designation,
each case on a Pro Forma Basis taking into account such designation, and no
Event of Default shall have occurred and be continuing as a result of such
designation.

Any such designation by the Board of Directors of the Borrower or any direct or
indirect parent of the Borrower shall be evidenced to the Administrative Agent
by promptly filing with the Administrative Agent a copy of the resolution of the
Board of Directors of the Borrower or any direct or indirect parent of the
Borrower giving effect to such designation and an officer’s certificate
certifying that such designation complied with the foregoing provisions.

 

65



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Subsidiary” means any Subsidiary of the Borrower that is organized under
the laws of the United States, any state thereof or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(h)(ii).

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is entitled to vote in the election of the Board of Directors of
such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
number of years (and/or portion thereof) obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect of such Indebtedness
or redemption or similar payment, in respect of such Disqualified Stock or
Preferred Stock, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by (b) the then outstanding principal amount of such Indebtedness.

“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a direct or indirect Subsidiary of
such Person 100% of the outstanding Capital Stock or other ownership interests
of which (other than directors’ qualifying shares or shares or interests
required to be held by foreign nationals or other third parties to the extent
required by applicable law) shall at the time be owned by such Person or by one
or more Wholly Owned Subsidiaries of such Person.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described from time to time
in the EU Bail-In Legislation Schedule.

Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(c)    References in this Agreement to an Exhibit, Schedule, Article, Section,
clause or subclause refer (A) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or subclause in this Agreement or (B) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears.

(d)    The term “including” is by way of example and not limitation.

(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f)    Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

 

66



--------------------------------------------------------------------------------

(g)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(h)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(i)    In measuring compliance with this Agreement with respect to any
(x) Investment or acquisition, merger, amalgamation or similar transaction that
has been definitively agreed to or publicly announced and (y) repayment,
repurchase or refinancing of Indebtedness, Disqualified Stock or Preferred Stock
with respect to which a notice of prepayment (or similar notice) which may be
conditional, has been delivered, in each case for purposes of determining:

1.    whether any Indebtedness (including Acquired Indebtedness), Disqualified
Stock or Preferred Stock that is being incurred in connection with such
Investment, acquisition, merger, amalgamation or similar transaction, or
repayment, repurchase or refinancing of Indebtedness, Disqualified Stock or
Preferred Stock or repayment, repurchase or refinancing of Indebtedness is
permitted to be incurred in compliance with Section 7.01;

2.    whether any Lien being incurred in connection with such Investment,
acquisition, merger, amalgamation or similar transaction or repayment,
repurchase or refinancing of Indebtedness, Disqualified Stock or Preferred Stock
or repayment, repurchase or refinancing of Indebtedness or to secure any such
Indebtedness is permitted to be incurred in accordance with Section 7.02 or the
definition of “Permitted Liens”;

3.    whether any other transaction undertaken or proposed to be undertaken in
connection with such Investment, acquisition, merger, amalgamation or similar
transaction or repayment, repurchase or refinancing of Indebtedness,
Disqualified Stock or Preferred Stock or repayment, repurchase or refinancing of
Indebtedness complies with the covenants or agreements contained in this
Agreement;

4.    any calculation of the ratios, baskets or financial metrics, including
Fixed Charge Coverage Ratio, Consolidated First Lien Net Leverage Ratio,
Consolidated Total Net Leverage Ratio, Consolidated Net Income, Consolidated
EBITDA and/or Pro Forma Cost Savings and baskets determined by reference to
Consolidated EBITDA or Consolidated Total Assets and, whether a Default or Event
of Default exists in connection with the foregoing; and

5.    whether any condition precedent to the Incurrence of Indebtedness
(including Acquired Indebtedness), Disqualified Stock, Preferred Stock or Liens,
in each case that is being Incurred in connection with such Investment,
acquisition, merger, amalgamation or similar transaction, or repayment,
repurchase or refinancing of Indebtedness, Disqualified Stock or Preferred Stock
is satisfied,

at the option of the Borrower, any of its Restricted Subsidiaries, any direct or
indirect parent of the Borrower, any successor entity of any of the foregoing or
a third party (the “Testing Party”), the date that the definitive agreement for,
or public announcement of, such Investment, merger, amalgamation or similar
transaction, or repayment, repurchase or refinancing of Indebtedness,
Disqualified Stock or Preferred Stock is entered into or the date of any notice,
which may be conditional, of such repayment, repurchase or refinancing of
Indebtedness, Disqualified Stock or Preferred Stock is given to the holders
thereof (the “Transaction Commitment Date”) may be used as the applicable date
of determination, as the case may be, in each case with such pro forma
adjustments as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of “Pro Forma Basis” or “Consolidated
EBITDA.” For the avoidance of doubt, if the Testing Party elects to use the
Transaction Commitment Date as the applicable date of determination in
accordance with the foregoing, (a) any fluctuation or change in the Fixed Charge
Coverage Ratio, Consolidated First Lien Net Leverage Ratio, Consolidated Total
Net Leverage Ratio, Consolidated Net Income, Consolidated EBITDA, Consolidated
Total Assets and/or Pro Forma Cost Savings of the Borrower from the Transaction
Commitment Date to the consummation of such Investment, acquisition or
repayment, repurchase or refinancing of Indebtedness, will not be taken into
account for purposes of determining whether any Indebtedness or Lien that is
being incurred in connection with such Investment, acquisition, merger,
amalgamation or similar

 

67



--------------------------------------------------------------------------------

transaction, or repayment, repurchase or refinancing of Indebtedness,
Disqualified Stock or Preferred Stock or repayment, repurchase or refinancing of
Indebtedness, or in connection with compliance by Holdings or any of the
Restricted Subsidiaries with any other provision of the Loan Documents or any
other transaction undertaken in connection with such Investment, acquisition or
repayment, repurchase or refinancing of Indebtedness, is permitted to be
incurred, (b) if financial statements for one or more subsequent fiscal quarters
shall have become available, the Testing Party may elect, in its sole
discretion, to re-determine all such baskets, ratios and financial metrics on
the basis of such financial statements, in which case such date of
redetermination shall thereafter be deemed to be the applicable Transaction
Commitment Date for purposes of such baskets, ratios and financial metrics,
(c) if any ratios or financial metrics improve or baskets increase as a result
of such fluctuations, such improved ratios, financial metrics or baskets may be
utilized, (d) until such Investment, acquisition, merger, amalgamation or
similar transaction or repayment, repurchase or refinancing of Indebtedness,
Disqualified Stock or Preferred Stock or repayment, repurchase or refinancing of
Indebtedness is consummated or such definitive agreements are terminated or such
notices rescinded (or conditions in any conditional notice can no longer be met
or public announcements with respect thereto are withdrawn), such Investment,
acquisition, merger, amalgamation or similar transaction, Permitted Change of
Control or repayment, repurchase or refinancing of Indebtedness, Disqualified
Stock or Preferred Stock) and all transactions proposed to be undertaken in
connection therewith (including the incurrence of Indebtedness and Liens) will
be given pro forma effect when determining compliance of other transactions
(including the incurrence of Indebtedness and Liens unrelated to such
Investment, acquisition or repayment, repurchase or refinancing of Indebtedness)
that are consummated after the Transaction Commitment Date and on or prior to
the consummation of such Investment, acquisition or repayment, repurchase or
refinancing of Indebtedness and any such transactions (including any incurrence
of Indebtedness and the use of proceeds thereof) will be deemed to have occurred
on the date the definitive agreements are entered or public announcements with
respect thereto are withdrawn be outstanding thereafter for purposes of
calculating any baskets or ratios under the Loan Documents after the date of
such agreement and before the consummation of such Investment, acquisition or
repayment, repurchase or refinancing of Indebtedness; and (e) Consolidated
Interest Expense for purposes of the Fixed Charge Coverage Ratio will be
calculated using an assumed interest rate based on the indicative interest
margin (without giving effect to any step-ups) contained in any financing
commitment documentation with respect to such Indebtedness or, if no such
indicative interest margin exists, as reasonably determined by the Borrower in
good faith.

(a)    For the purposes of Sections 2.05(b)(ii), 6.12, 7.03, 7.04 and 7.05, an
allocation of assets to a division of a Restricted Subsidiary that is a limited
liability company, or an allocation of assets to a series of a Restricted
Subsidiary that is a limited liability company, shall be treated as a transfer
of assets from one Restricted Subsidiary to another Restricted Subsidiary.

Section 1.03    Accounting Terms.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, as in effect from
time to time.

(b)    If at any time any change in GAAP or the application thereof, or any
election by the Borrower to report in GAAP for financial reporting purposes,
would affect the computation or interpretation of any financial ratio, basket,
requirement or other provision set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent and
the Borrower shall negotiate in good faith to amend such ratio, basket,
requirement or other provision to preserve the original intent thereof in light
of such change in GAAP or the application thereof (subject to the approval of
the Required Lenders not to be unreasonably withheld, conditioned or delayed)
(provided that any change affecting the computation of the ratio set forth in
Section 7.08 shall be subject solely to the approval of the Required Revolving
Lenders (not to be unreasonably withheld, conditioned or delayed) and the
Borrower); provided that, until so amended, (i) (A) such ratio, basket,
requirement or other provision shall continue to be computed or interpreted in
accordance with GAAP or the application thereof prior to such change therein and
(B) the Borrower shall provide to the Administrative Agent and the Lenders a
written reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such ratio, basket, requirement or
other provision made before and after giving effect to such change in GAAP or
the application thereof or (ii) the Borrower may elect to fix GAAP (for purposes
of such ratio, basket, requirement or other provision) as of another later date
notified in writing to the Administrative Agent from time to time.

 

68



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Loan Document shall be calculated, in each case, without
giving effect to any election under FASB ASC 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.

Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower, or satisfied in order for a specific action to be permitted, under
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

Section 1.05    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time (daylight or standard,
as applicable).

Section 1.07    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in Section 2.12 or as
described in the definition of Interest Period or Interest Payment Date) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08    Currency Equivalents Generally. . Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Administrative Agent at the close of business on
the Business Day immediately preceding any date of determination thereof, to
prime banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in Dollars with such other currency.

Section 1.09    [Reserved] .

Section 1.10    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time after giving effect to any
expiration periods applicable thereto; provided, however, that (i) if any
presentation of drawing documents shall have been made on or prior to the
expiration date of such Letter of Credit and the applicable L/C Issuer shall not
yet have honored such drawing or given notice of dishonor, the amount of such
Letter of Credit that is the subject of such drawing shall be treated as still
outstanding and (ii) with respect to any Letter of Credit that, by its terms or
the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

Section 1.11    Pro Forma Calculations. Notwithstanding anything to the contrary
herein (subject to Section 1.02(i)), the Consolidated First Lien Net Leverage
Ratio, the Consolidated Total Net Leverage Ratio and the Fixed Charge Coverage
Ratio, Consolidated Total Assets and Consolidated Total Assets shall be
calculated (including for purposes of Sections 2.14 and 2.15) on a Pro Forma
Basis with respect to each Specified Transaction occurring during the applicable
four quarter period to which such calculation relates, and/or subsequent to the
end of such four-quarter period but not later than the date of such calculation;
provided that notwithstanding the foregoing, when calculating the Consolidated
First Lien Net Leverage Ratio for purposes of (i) determining the applicable
percentage of Excess Cash Flow for purposes of Section 2.05(b), (ii) the
Applicable Rate, (iii) the Applicable Commitment Fee and (iv) determining actual
compliance (and not Pro Forma Compliance or compliance on a Pro

 

69



--------------------------------------------------------------------------------

Forma Basis) with the Financial Covenant, any Specified Transaction and any
related adjustment contemplated in the definition of Pro Forma Basis (and
corresponding provisions of the definition of Consolidated EBITDA) that occurred
subsequent to the end of the applicable four quarter period shall not be given
Pro Forma Effect.

Section 1.12    Calculation of Baskets. If any of the baskets set forth in this
Agreement are exceeded solely as a result of fluctuations to Consolidated EBITDA
or Consolidated Total Assets for the most recently completed fiscal quarter
after the last time such baskets were calculated for any purpose under this
Agreement, such baskets will not be deemed to have been exceeded solely as a
result of such fluctuations.

ARTICLE II

The Commitments and Credit Extensions

Section 2.01    The Loans.

(a)    The Initial Term Borrowing. Subject to the terms and conditions set forth
herein, (i) each Term Lender with an Initial Term Commitment severally agrees to
make a single loan denominated in Dollars (the “Initial Term Loans”) to the
Borrower on the Closing Date in an amount not to exceed such Term Lender’s
Initial Term Commitment. The initial Term Borrowing shall consist of Initial
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Initial Term Commitments. Amounts borrowed under this Section 2.01(a)
and subsequently repaid or prepaid may not be reborrowed (it being understood,
however, that prepayments will be taken into account for purposes of any
Prepayment-Based Incremental Facility to the extent provided by Section 2.14).
Initial Term Loans may be Base Rate Loans or Eurocurrency Rate Loans as further
provided herein.

(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars (each such loan, a “Revolving Credit Loan”) to the
Borrower from time to time on and after the Closing Date, on any Business Day
until and excluding the Business Day preceding the Maturity Date for the
Revolving Credit Facility, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility and (ii) the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans (if denominated
in Dollars) or Eurocurrency Rate Loans, as further provided herein. To the
extent that any portion of the Revolving Credit Facility has been refinanced
with one or more new revolving credit facilities constituting Specified
Refinancing Debt, each Revolving Credit Borrowing (including any deemed
Revolving Credit Borrowings made pursuant to Section 2.03) shall be allocated
pro rata among the Revolving Tranches.

(c)    After the Closing Date, subject to and upon the terms and conditions set
forth herein, each Lender with a Term Commitment (other than an Initial Term
Commitment) with respect to any Tranche of Term Loans (other than Initial Term
Loans) severally agrees to make a Term Loan under such Tranche to the Borrower
in an amount not to exceed such Term Lender’s Term Commitment under such Tranche
on the date of incurrence thereof, which Term Loans under such Tranche shall be
incurred pursuant to a single drawing on the date set forth for such incurrence.
Such Term Loans may be Eurocurrency Rate Loans or Base Rate Loans as further
provided herein. Once repaid, Term Loans incurred hereunder may not be
reborrowed (it being understood, however, that prepayments will be taken into
account for purposes of any Prepayment-Based Incremental Facility to the extent
provided by Section 2.14).

Section 2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans, Specified Refinancing Revolving Loans or Revolving Credit Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans, shall
be made upon irrevocable notice by the Borrower to the Administrative Agent.
Each such notice must be in writing and must be received by the Administrative
Agent not later than (1) in the case

 

70



--------------------------------------------------------------------------------

of a Borrowing of any Eurocurrency Rate Loans, 1:00 p.m. two Business Days prior
to the requested date of any Borrowing conversion of Base Rate Loans to,
Eurocurrency Rate Loans or continuation of Eurocurrency Rate Loans (or in the
case of any such Borrowing to be made on the Closing Date, one Business Day
prior to the Closing Date) and (2) in the case of a Borrowing of Base Rate
Loans, 10:00 a.m. on the Business Day of any Borrowing or of any conversion of
Eurocurrency Rate Loans to Base Rate Loan. Each notice pursuant to this
Section 2.02(a) shall be delivered to the Administrative Agent in the form of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.

Any Revolving Credit Loans made on the Closing Date shall initially be Base Rate
Loans, and the aggregate principal amount of all Revolving Credit Loans made
shall not exceed $15,000,000 (which amount, for the avoidance of doubt, shall
not include the face amount of any outstanding Letters of Credit). Each
borrowing by the Borrower under the Revolving Credit Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $500,000 or a whole multiple
of $50,000 in excess thereof (or, if the then aggregate available Revolving
Credit Commitments are less than $500,000, such lesser amount) and (y) in the
case of Eurocurrency Rate Loans, $1,000,000 or a whole multiple of $250,000 in
excess thereof.

Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Term Borrowing, a Revolving Credit Borrowing, a conversion of a Tranche of
Term Loans, Specified Refinancing Revolving Loans or Revolving Credit Loans from
one Type to another, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Tranche of Term Loans, Specified Refinancing Revolving Loans or
Revolving Credit Loans are to be converted and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion or continuation pursuant to the immediately preceding sentence shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each applicable Lender of the amount of its ratable share
of the applicable Tranche of Term Loans, Specified Refinancing Revolving Loans
or Revolving Credit Loans, and if no timely notice of a conversion or
continuation of Eurocurrency Rate Loan is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Eurocurrency Rate Loans with an Interest Period of one month as
described in Section 2.02(a). In the case of a Term Borrowing or a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 p.m. (New York City time), on
the Business Day specified in the applicable Committed Loan Notice. Each Lender
may, at its option, make any Loan available to the Borrower by causing any
foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (or, if such
Borrowing is the initial Credit Extension, Section 4.01 and Section 4.02), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Committed Loan Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due under
Section 3.06 in connection therewith. During the existence of an Event of
Default, at the election of the Administrative Agent or the Required Lenders, no
Loans may be requested as, converted to or continued as Eurocurrency Rate Loans.

 

71



--------------------------------------------------------------------------------

(d)    The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to another, and all continuations of Term Loans or Revolving Credit Loans
of the same Type, there shall not be more than fifteen Interest Periods in
effect.

(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing, which for the avoidance of doubt
does not limit such Lender’s obligations under Section 2.17.

Section 2.03    Letters of Credit.

(a)    The Letter of Credit Commitment. Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon (among other things)
the agreements of the other Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or any Restricted Subsidiary (provided
that the Borrower hereby irrevocably agrees to reimburse the applicable L/C
Issuer for any and all amounts drawn on any Letters of Credit issued for the
account of any Restricted Subsidiary on a joint and several basis with such
Restricted Subsidiary and the Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of its Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives benefits from
the businesses of such Restricted Subsidiaries) and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.03(c), and (2) to
honor drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or any Restricted Subsidiary and any drawings thereunder; provided
that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit, if as of the date of such L/C Credit Extension (v) the
Total Revolving Credit Outstandings, (w) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, would exceed such Lender’s Revolving
Credit Commitment and (x) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit. Within the foregoing limits and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

ii.    No L/C Issuer shall be under any obligation to issue any Letter of Credit
(and, in the case of clause (b) and (c), no L/C Issuer shall issue any Letter of
Credit) if:

a.    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which, in each
case, such L/C Issuer in good faith deems material to it;

b.    subject to Section 2.03(c)(iii), the expiry date of such requested Letter
of Credit would occur later than the earlier to occur of (x) more than 12 months
after the date of issuance or last renewal or (y) five Business Days prior to
the termination of the Revolving Credit Commitments, unless the applicable L/C
Issuer, in its sole discretion, have approved such expiry date;

 

72



--------------------------------------------------------------------------------

c.    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (i) all the Revolving Credit Lenders
and the applicable L/C Issuer have approved such expiry date and/or (ii) the
applicable L/C Issuer has approved such expiry date and such requested Letter of
Credit has been Cash Collateralized by the applicant requesting such Letter of
Credit in accordance with Section 2.16 at least three Business Days prior to the
Letter of Credit Expiration Date;

d.    the issuance of such Letter of Credit would violate one or more generally
applicable policies of or Laws applicable to such L/C Issuer in place at the
time of such request;

e.    such Letter of Credit is in an initial stated amount of less than $5,000
or such lesser amount as is acceptable to the applicable L/C Issuer in its sole
discretion;

f.    such Letter of Credit is denominated in a currency other than Dollars;

g.    any Revolving Credit Lender under the applicable Tranche is at that time a
Defaulting Lender, unless the applicable L/C Issuer has entered into
arrangements, including reallocation of the Defaulting Lender’s Pro Rata Share
of the outstanding L/C Obligations pursuant to Section 2.17(a)iv or the delivery
of Cash Collateral in accordance with Section 2.16 with the Borrower or such
Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
under such Tranche (after giving effect to Section 2.17(a)iv) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure under such Tranche.

iii.    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

iv.    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders under
the applicable Tranche with respect to any Letters of Credit issued by it and
the documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included each L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to each L/C Issuer.

(b)    The foregoing benefits and immunities shall not excuse any L/C Issuer
from liability to the Borrower to the extent of any direct damages (as opposed
to indirect, special, consequential, punitive or exemplary damages claims which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such the L/C Issuer’s gross
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable judgment.

(c)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. i. Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, including agreed-upon draft language for such Letter of
Credit reasonably acceptable to the applicable

 

73



--------------------------------------------------------------------------------

L/C Issuer (it being understood that such draft language for each such Letter of
Credit must be in English or, if agreed to in the sole discretion of the
applicable L/C issuer, accompanied by an English translation certified by the
Borrower to be a true and correct English translation), appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 12:00 p.m. at least five Business Days (or such shorter
period as such L/C Issuer and the Administrative Agent may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day not later than 30 days prior to the Maturity Date of the Revolving
Credit Facility, unless the Administrative Agent and the applicable L/C Issuer
otherwise agree); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate or other documents to be presented by such beneficiary in case of
any drawing thereunder; (G) the Person for whose account the requested Letter of
Credit is to be issued (which must be the Borrower Party); and (H) such other
matters as the applicable L/C Issuer may reasonably request. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment and (4) such other matters as the applicable
L/C Issuer may reasonably request.

ii.    Promptly following delivery of any Letter of Credit Application to the
applicable L/C Issuer, the Borrower will confirm with the Administrative Agent
that the Administrative Agent has received a copy of such Letter of Credit
Application and, if the Administrative Agent has not received a copy of such
Letter of Credit Application, then the Borrower will provide the Administrative
Agent with a copy thereof. Upon receipt by such L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or any Restricted Subsidiary (as designated in
the Letter of Credit Application) or enter into the applicable amendment, as the
case may be. Immediately upon the issuance of each Letter of Credit under any
Tranche, each Revolving Credit Lender under such Tranche shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
L/C Issuer a risk participation in such Letter of Credit in an amount equal to
such Lender’s Pro Rata Share of the applicable Revolving Credit Facility
multiplied by the amount of such Letter of Credit.

iii.    If the Borrower on behalf of the applicable Borrower Party so requests
in any applicable Letter of Credit Application, the applicable L/C Issuer may,
in its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit such L/C Issuer
to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such renewal.
Once an Auto-Renewal Letter of Credit has been issued, the Revolving Credit
Lenders under the applicable Tranche shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such renewal if such L/C Issuer has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise).

iv.    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also (A) deliver to the Borrower, the
applicable Borrower Party and the Administrative Agent a true and complete copy
of such Letter of Credit or amendment and (B) the Administrative Agent in turn
will notify each Revolving Credit Lender of the applicable Tranche of such
issuance or amendment and the amount of such Revolving Credit Lender’s Pro Rata
Share therein.

 

74



--------------------------------------------------------------------------------

v.    Notwithstanding anything to the contrary set forth above, the issuance of
any Letters of Credit by any L/C Issuer under this Agreement shall be subject to
such reasonable additional letter of credit issuance procedures and requirements
as may be required by such L/C Issuer’s internal letter of credit issuance
policies and procedures, in its sole discretion, as in effect at the time of
such issuance, including requirements with respect to the prior receipt by such
L/C Issuer of customary “know your customer” information (including, if
required, a certification pursuant to the Beneficial Ownership Regulation)
regarding a prospective account party or applicant that is not the Borrower
hereunder, as well as regarding any beneficiaries of a requested Letter of
Credit. Additionally, if (a) the beneficiary of a Letter of Credit issued
hereunder is an issuer of a letter of credit not governed by this Agreement for
the account of the Borrower or any Restricted Subsidiary (an “Other L/C”), and
(b) such Letter of Credit is issued to provide credit support for such Other
L/C, no amendments may be made to such Other L/C without the consent of the
applicable L/C Issuer hereunder.

(d)    Drawings and Reimbursements; Funding of Participations. i. Upon receipt
from the beneficiary of any Letter of Credit of any drawing under such Letter of
Credit, the applicable L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Each L/C Issuer shall notify the Borrower on the
date of any payment by such L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), and the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing no later
than on the next succeeding Business Day (and any reimbursement made on such
next Business Day shall be taken into account in computing interest and fees in
respect of any such Letter of Credit) after the Borrower shall have received
notice of such payment with interest on the amount so paid or disbursed by such
L/C Issuer, to the extent not reimbursed prior to 3:00 p.m. in the case of
drawings in Dollars on the applicable Honor Date, from and including the date
paid or disbursed to but excluding the date such L/C Issuer was reimbursed by
the Borrower therefor at a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Rate as in effect from time to time for
Revolving Credit Loans that are maintained as Base Rate Loans. If the Borrower
fails to so reimburse such L/C Issuer on such next Business Day, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Pro Rata Share thereof. In such
event, in the case of an Unreimbursed Amount, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans in Dollars, as
applicable, to be disbursed on such date in an amount equal to the Unreimbursed
Amount, in accordance with the requirements of Section 2.02 but without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans or Eurocurrency Rate Loans, as the case may be, but subject
to the amount of the unutilized portion of the Revolving Credit Commitments
under the applicable Tranche and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by an L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(d)(i) may be given by
telephone if promptly confirmed in writing; provided that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.

ii.    Each Revolving Credit Lender (including each Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(d)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, at the
Administrative Agent’s Office in an amount equal to its applicable Pro Rata
Share of the Unreimbursed Amount not later than 3:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(d)iii, each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Revolving Credit Loan
under the applicable Tranche to the Borrower in such amount. The Administrative
Agent shall promptly remit the funds so received to the applicable L/C Issuer.

iii.    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied (other than the condition in
Section 4.02(c), which shall be deemed to be satisfied) or for any other reason,
the Borrower shall be deemed to have incurred from the applicable L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate then applicable to
Base Rate Revolving Credit Loans. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(d)ii shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

75



--------------------------------------------------------------------------------

iv.    Until each Revolving Credit Lender under the applicable Tranche funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(d) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s applicable Pro Rata Share of such
amount shall be solely for the account of such L/C Issuer.

v.    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(d), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(d) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by the applicable L/C Issuer under any
Letter of Credit, together with interest as provided herein.

vi.    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(d) by the time specified in Section 2.03(d)ii, then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate from time to time in effect and a rate reasonably determined by such L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
such L/C Issuer in connection with the foregoing. If such Lender pays such
principal amount, the amount so paid (less interest and fees) shall constitute
such Lender’s Loan included in the relevant Borrowing or L/C Advance in respect
of the relevant L/C Borrowing, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(d)(vi) shall be conclusive absent manifest error.

(e)    Repayment of Participations. i. If, at any time after an L/C Issuer under
any Tranche has made a payment under any Letter of Credit issued by it and has
received from any Revolving Credit Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(d), the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its applicable Pro Rata Share thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

ii.    If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender under the applicable Tranche shall pay to the Administrative Agent
for the account of such L/C Issuer its applicable Pro Rata Share thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(f)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

i.    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

76



--------------------------------------------------------------------------------

ii.    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

iii.    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

iv.    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft, certificate or other drawing document that does
not comply with the terms of such Letter of Credit; or any payment made by the
applicable L/C Issuer under such Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, administrator, administrative receiver, judicial manager, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

v.    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower in respect of such
Letter of Credit; or

vi.    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a legal or equitable discharge of, or
provide a right of setoff against the obligations of the Borrower or any
Subsidiaries hereunder.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to them and, in the event of any claim of
noncompliance with the instructions of the Borrower or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(g)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and other documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the applicable L/C Issuer, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of the applicable L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Credit Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of bad faith, gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final and nonappealable judgment or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower from pursuing such rights and remedies as they may have
against the beneficiary or transferee at Law or under any other agreement. None
of the applicable L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of such L/C Issuer, shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(f); provided, however, that anything in such

 

77



--------------------------------------------------------------------------------

clauses to the contrary notwithstanding, the Borrower may have a claim against
such L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to indirect, special,
punitive, consequential or exemplary, damages suffered by the Borrower which a
court of competent jurisdiction determines in a final non-appealable judgment
were caused by such L/C Issuer’s bad faith, willful misconduct or gross
negligence. In furtherance and not in limitation of the foregoing, the
applicable L/C Issuer may, in its sole discretion, either accept documents that
appear on their face to be in order and make payment upon such documents,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
applicable Pro Rata Share, a Letter of Credit fee which shall accrue for each
Letter of Credit of each Tranche in an amount equal to the Applicable Rate then
in effect for Eurocurrency Rate Loans with respect to the Revolving Credit
Facility multiplied by the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases automatically
pursuant to the terms of such Letter of Credit); provided, however, that any
Letter of Credit fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.03 shall be payable, to the maximum extent permitted by
applicable Law, to the other Revolving Credit Lenders under the applicable
Tranche in accordance with the upward adjustments in their respective applicable
Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.17(a)iv, with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account. Such Letter of Credit fees shall be
computed on a quarterly basis in arrears and shall be due and payable on the
last Business Day of each fiscal quarter, in respect of the quarterly period
then ending (or portion thereof, in the case of the first payment), commencing
with the first such date to occur after the issuance of such Letter of Credit,
and on the Letter of Credit Expiration Date. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(i)    Fronting Fee and Documentary and Processing Charges Payable to an L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee equal to 0.125% of the maximum daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the last Business Day of each fiscal
quarter beginning with the first fiscal quarter after the Closing Date in
respect of the quarterly period then ending (or portion thereof, in the case of
the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, and on the Letter of Credit Expiration Date.
For purposes of computing the maximum daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.10. In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, administration, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within five Business Days of demand and are nonrefundable.

(j)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(k)    Reporting. To the extent that any Letters of Credit are issued by an L/C
Issuer other than the Administrative Agent, each such L/C Issuer shall furnish
to the Administrative Agent a report detailing the daily L/C Obligations
outstanding under all Letters of Credit issued by it, such report to be in a
form and at reporting intervals as shall be agreed between the Administrative
Agent and such L/C Issuer; provided that in no event shall such reports be
furnished at intervals greater than 31 days.

(l)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any Tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
Tranches of Revolving Credit Commitments in respect of which the Maturity Date
shall not

 

78



--------------------------------------------------------------------------------

have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to this
Section 2.03) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating Tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and to the extent any Letters of Credit are not able to be
reallocated pursuant to this clause (l) and there are outstanding Revolving
Credit Loans under the non-terminating Tranches, the Borrower agrees to repay
all such Revolving Credit Loans (or such lesser amount as is necessary to
reallocate all Letters of Credit pursuant to this clause (l)) or (ii) to the
extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.16 but only up to the amount of such Letter of Credit not so
reallocated. Except to the extent of reallocations of participations pursuant to
clause (i) of the immediately preceding sentence, the occurrence of a Maturity
Date with respect to a given tranche of Revolving Credit Commitments shall have
no effect upon (and shall not diminish) the percentage participations of the
Revolving Credit Lenders in any Letter of Credit issued before such Maturity
Date.

Section 2.04    [Reserved].

Section 2.05    Prepayments.

(a)    Optional. i. The Borrower may, upon notice by the Borrower substantially
in the form of Exhibit G to the Administrative Agent, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty
except as set forth in Section 2.05(a)iii below; provided that (1) such notice
must be received by the Administrative Agent not later than 2:00 p.m. (A) three
Business Days prior to any date of prepayment of any Eurocurrency Rate Loan,
(B) on the date of prepayment of any Base Rate Loans (or such shorter period as
the Administrative Agent shall agree); (2) any prepayment of Eurocurrency Rate
Loans shall be (x) in a principal amount of $1,000,000 , or (y) a whole multiple
of $1,000,000 in excess thereof; (3) any prepayment of Base Rate Loans shall be
(x) in a principal amount of $1,000,000 , or (y) a whole multiple of $500,000 in
excess thereof. Each such notice shall specify the date and amount of such
prepayment, the Tranche of Loans to be prepaid, the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans (except that if the class of Loans to be prepaid
includes Base Rate Loans, and/or Eurocurrency Rate Loans, absent direction by
the Borrower, the applicable prepayment shall be applied first to Base Rate
Loans pro rata to the full extent thereof before application to Eurocurrency
Rate Loans, in each case in a manner that minimizes the amount payable by the
Borrower in respect of such prepayment pursuant to Section 3.06). The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s ratable share of the relevant Facility). If
such notice is given by the Borrower, subject to clause (ii) below, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 2.05(a)(iii)
and Section 3.06. Subject to Section 2.17, each prepayment of an outstanding
Term Loan Tranche pursuant to this Section 2.05(a) shall be applied to the
remaining amortization payments of the applicable Term Loan Tranche (or, if the
Borrower has not made such designation, in direct order of maturity) or
otherwise as directed by the Borrower, but in any event on a pro rata basis to
the Lenders within such applicable Term Loan Tranche.

ii.    Notwithstanding anything to the contrary contained in this Agreement, any
notice of prepayment under Section 2.05(a)(i) may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

iii.    If the Borrower, in connection with, or resulting in, any Repricing
Event (A) makes a voluntary prepayment of any Initial Term Loans pursuant to
Section 2.05(a), (B) makes a repayment of any Initial Term Loans pursuant to
Section 2.05(b)iii or (C) effects any amendment with respect to the Initial Term
Loans which reduces the All-in Yield applicable to the relevant Initial Term
Loans, in each case, on or prior to the date that is six months after the
Closing Date, the Borrower shall pay to the Administrative Agent, for the
ratable account of the applicable Term Lenders (x) with respect to clauses
(A) and (B), a

 

79



--------------------------------------------------------------------------------

prepayment premium in an amount equal to 1.00% of the principal amount of Term
Loans prepaid or repaid and (y) with respect to clause (C), a prepayment premium
in an amount equal to 1.00% of the principal amount of the affected Term Loans
held by the Term Lenders not consenting to such amendment.

(b)    Mandatory. i. For any Excess Cash Flow Period, within ten Business Days
after financial statements have been delivered pursuant to Section 6.01(a) and
the related Compliance Certificate has been delivered pursuant to
Section 6.02(b) (or, if later, the date on which such financial statements and
such Compliance Certificate are required to be delivered), the Borrower shall
prepay an aggregate principal amount of Term Loans in an amount equal to (A) 50%
(as may be adjusted pursuant to the proviso below) of Excess Cash Flow for such
Excess Cash Flow Period, minus (B) the sum of (1) the aggregate amount of
voluntary principal prepayments of the Loans made during the period commencing
on the first day of the relevant Excess Cash Flow Period and ending on the date
immediately prior to the date on which the relevant Excess Cash Flow prepayment
is or would be required to be made (including prepayments at a discount to par
and open market purchases, with credit given for the actual amount of the cash
payment) (except prepayments of Loans under any Revolving Tranche that are not
accompanied by a corresponding permanent commitment reduction of the Revolving
Tranches), in each case other than to the extent that any such prepayment is
funded with the proceeds of Specified Refinancing Debt, Refinancing Notes or any
other long-term Indebtedness and (2) any amount not required to be applied to
such prepayment pursuant to Section 2.05(b)(viii) and (ix); provided that such
percentage in respect of any Excess Cash Flow Period shall be reduced to 25% or
0% if the Consolidated First Lien Net Leverage Ratio as of the last day of the
fiscal year to which such Excess Cash Flow Period relates was equal to or less
than 4.50:1.00 or 4.00:1.00, respectively; provided further that no prepayment
shall be required with respect to any Excess Cash Flow Period to the extent
Excess Cash Flow for such period is less than $10,000,000.

ii.    If any Asset Sale or Casualty Event (or series of related Asset Sales or
Casualty Events) results in the receipt by the Borrower or any Restricted
Subsidiary of aggregate Net Cash Proceeds in excess of $20,000,000 (a “Relevant
Transaction”), then, except to the extent the Borrower elects to reinvest all or
a portion of such Net Cash Proceeds in accordance with Section 7.04, the
Borrower shall prepay, subject to Section 2.05(b)(viii) and (ix), an aggregate
principal amount of Term Loans in an amount equal to 100% (as may be adjusted
pursuant to the second proviso below) of the Net Cash Proceeds received or
reasonably estimated to be received from such Relevant Transaction within 15
Business Days of receipt thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) by the Borrower or such
Restricted Subsidiary; provided that the Borrower may use a portion of the Net
Cash Proceeds received from such Relevant Transaction to prepay or repurchase
any other Indebtedness that is secured by the Collateral on a first lien “equal
and ratable” basis with Liens securing the Obligations to the extent such other
Indebtedness and the Liens securing the same are permitted hereunder and the
documentation governing such other Indebtedness requires such a prepayment or
repurchase thereof with the proceeds of such Relevant Transaction, to the extent
not deducted in the calculation of Net Cash Proceeds, in each case in an amount
not to exceed the product of (1) the amount of such Net Cash Proceeds and (2) a
fraction, the numerator of which is the outstanding principal amount of such
other Indebtedness (or to the extent such amount is not in Dollars, such
equivalent amount of such Indebtedness converted into Dollars as determined in
accordance with Section 1.08) and the denominator of which is the aggregate
outstanding principal amount of Term Loans and such other Indebtedness (or to
the extent such amount is not in Dollars, such equivalent amount of such
Indebtedness converted into Dollars as determined in accordance with
Section 1.08).

iii.    a. Upon the incurrence or issuance by the Borrower or any Restricted
Subsidiary of any Refinancing Notes, any Specified Refinancing Term Loans or any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.01, the Borrower shall prepay an aggregate principal amount of Term
Loan Tranches in an amount equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by the Borrower or such Restricted
Subsidiary.

b.    Without duplication, upon the receipt by the Borrower or any Restricted
Subsidiary of Net Cash Proceeds of the type described in clause (b) of the
definition of “Net Cash Proceeds,” the Borrower shall immediately apply such
proceeds to the prepayment of Term Loan Tranches as set forth in this
Section 2.05.

 

80



--------------------------------------------------------------------------------

iv.    [Reserved].

v.    If for any reason the sum of the Total Revolving Credit Outstandings or
the sum of outstanding Specified Refinancing Revolving Loans at any time exceed
the sum of the applicable Revolving Tranche in respect thereof (including after
giving effect to any reduction in the Revolving Credit Commitments pursuant to
Section 2.06), the Borrower shall immediately prepay the applicable Revolving
Tranche and/or Cash Collateralize the L/C Obligations related thereto in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)v unless after the prepayment in full of the applicable Revolving
Tranche the sum of the Total Revolving Credit Outstandings or the outstanding
Specified Refinancing Revolving Loans, as the case may be, exceed the aggregate
Revolving Credit Commitments or the commitments to make Specified Refinancing
Revolving Loans, as the case may be, then in effect.

vi.    Subject to Section 2.17, each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied to each Term Loan Tranche on a pro rata basis
(or, if agreed to in writing by the Majority Lenders of a Term Loan Tranche, in
a manner that provides for more favorable prepayment treatment of other Term
Loan Tranches, so long as each other such Term Loan Tranche receives its Pro
Rata Share of any amount to be applied more favorable, except to the extent
otherwise agreed by the Majority Lenders of each Term Loan Tranche receiving
less than such Pro Rata Share) (other than a prepayment of (x) Term Loans or
Revolving Credit Loans, as applicable, with the proceeds of Indebtedness
incurred pursuant to Section 2.18, which shall be applied to the Term Loan
Tranche or Revolving Tranche, as applicable, being refinanced pursuant thereto
or (y) Term Loans with the proceeds of any Refinancing Notes issued to the
extent permitted under Section 7.01(a), which shall be applied to the Term Loan
Tranche being refinanced pursuant thereto). Amounts to be applied to a Term Loan
Tranche in connection with prepayments made pursuant to this Section 2.05(b)
shall be applied to the remaining scheduled installments with respect to such
Term Loan Tranche in direct order of maturity. Each prepayment of Term Loans
under a Facility pursuant to this Section 2.05(b) shall be applied on a pro rata
basis to the then outstanding Base Rate Loans and Eurocurrency Rate Loans under
such Facility; provided that, if there are no Declining Lenders with respect to
such prepayment, then the amount thereof shall be applied first to Base Rate
Loans pro rata under such Facility to the full extent thereof before application
to Eurocurrency Rate Loans, in each case in a manner that minimizes the amount
payable by the Borrower in respect of such prepayment pursuant to Section 3.06.

vii.    All prepayments under this Section 2.05 shall be made together with, in
the case of any such prepayment of a Eurocurrency Rate Loan on a date other than
the last day of an Interest Period therefor, any amounts owing in respect of
such Eurocurrency Rate Loan pursuant to Section 3.06 and, to the extent
applicable, any additional amounts required pursuant to Section 2.05(a)(iii).
Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).

viii.    Notwithstanding any other provisions of this Section 2.05, to the
extent that any or all of the Net Cash Proceeds of any Asset Sale by a Non-U.S.
Subsidiary (a “Non-U.S. Disposition”) or the Net Cash Proceeds of any Casualty
Event from a Non-U.S. Subsidiary (a “Non-U.S. Casualty Event”), in each case
giving rise to a prepayment event pursuant to Section 2.05(b)ii, or Excess Cash
Flow giving rise to a prepayment event pursuant to Section 2.05(b)(i) are or is
prohibited, restricted or delayed by applicable local law, rule or regulation
(including, without limitation, financial assistance and corporate benefit
restrictions and fiduciary and statutory duties of any direct or officers of
such Subsidiaries) from being repatriated to the Borrower or so prepaid or such
repatriation or prepayment would present a material risk of liability for the
applicable Subsidiary or its directors or officers (or gives rise to a material
risk of breach of fiduciary or statutory duties by any director or officer), the
portion of such Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in this
Section 2.05 but may be retained by the applicable Non-U.S. Subsidiary; provided
that the Borrower shall use commercially reasonable efforts to remove such block
and shall make such prepayment promptly following the removal or expiration of
such block.

 

81



--------------------------------------------------------------------------------

ix.    Notwithstanding any other provisions of this Section 2.05, to the extent
that the Borrower has determined in good faith that the prepayment of any or all
of the Net Cash Proceeds of any Non-U.S. Disposition or any Non-U.S. Casualty
Event, in each case giving rise to a prepayment event pursuant to
Section 2.05(b)ii, or Excess Cash Flow giving rise to a prepayment event
pursuant to Section 2.05(b)(i) would have a material adverse tax cost
consequence on the Borrower or any Subsidiary (taking into account any foreign
tax credit or benefit actually realized in connection with such prepayment) with
respect to such Net Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or
Excess Cash Flow so affected may, following notice thereof to the Administrative
Agent (specifying the affected jurisdictions and amounts to be retained), be
retained by the applicable Non-U.S. Subsidiary; provided that the Borrower shall
use commercially reasonable efforts to repatriate such Net Cash Proceeds or
Excess Cash Flow and shall make such prepayment promptly following the removal
or expiration of such material adverse tax cost consequences.

(c)    Term Lender Opt-Out. With respect to any prepayment of Initial Term Loans
and, unless otherwise specified in the documents therefor, other Term Loan
Tranches pursuant to Section 2.05(b)(i), (b)ii or (b)(iii), any Appropriate
Lender, at its option (but solely to the extent the Borrower elects for this
clause (c) to be applicable to a given prepayment, other than in connection with
any Refinancing Notes or any Specified Refinancing Term Loans), may elect not to
accept such prepayment as provided below. The Borrower shall notify the
Administrative Agent of any event giving rise to a prepayment under
Section 2.05(b)(i) or (b)ii at least five (5) Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment that
is required to be made under Section 2.05(b)(i) or (b)(ii) (the “Prepayment
Amount”). The Administrative Agent will promptly notify each Appropriate Lender
of the contents of any such prepayment notice so received from the Borrower,
including the date on which such prepayment is to be made (the “Prepayment
Date”). Any Appropriate Lender may (but solely to the extent the Borrower elects
for this clause (c) to be applicable to a given prepayment) decline to accept
all (but not less than all) of its share of any such prepayment (any such
Lender, a “Declining Lender”) by providing written notice to the Administrative
Agent no later than four Business Days after the date of such Appropriate
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. If any Appropriate Lender does not give a notice to the
Administrative Agent on or prior to such fourth Business Day informing the
Administrative Agent that it declines to accept the applicable prepayment, then
such Lender will be deemed to have accepted such prepayment. On any Prepayment
Date, an amount equal to the Prepayment Amount minus the portion thereof
allocable to Declining Lenders, in each case for such Prepayment Date, shall be
paid to the Administrative Agent by the Borrower and applied by the
Administrative Agent ratably to prepay Term Loans under the Term Loan Tranches
owing to Appropriate Lenders (other than Declining Lenders) in the manner
described in Section 2.05(b) for such prepayment. Any amounts that would
otherwise have been applied to prepay Term Loans, New Term Loans or Specified
Refinancing Term Loans owing to Declining Lenders shall be retained by the
Borrower (such amounts, “Declined Amounts”).

Section 2.06    Termination or Reduction of Commitments.

(a)    Optional. The Borrower may, upon written notice by the Borrower to the
Administrative Agent, terminate the unused portions of the Commitments under any
Term Loan Tranche, the Letter of Credit Sublimit, or the unused Revolving Credit
Commitments under any Revolving Tranche, or from time to time permanently reduce
the unused portions of the Commitments under any Term Loan Tranche, the Letter
of Credit Sublimit, or the unused Revolving Credit Commitments under any
Revolving Tranche; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days (or such shorter period as the
Administrative Agent shall agree) prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of (or an amount
the amount of which is equal to) $1,000,000 or any whole multiple thereof and
(iii) the Borrower shall not terminate or reduce (A) the Commitments under any
Tranche of the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, (x) the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility or (y) the Total
Revolving Credit Outstandings with respect to such Tranche would exceed the
Revolving Credit Commitments under such Tranche and (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit. Any such notice of termination or reduction of commitments
pursuant to this Section 2.06(a) may state that it is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition

 

82



--------------------------------------------------------------------------------

is not satisfied. For the avoidance of doubt, (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations in cash and in
immediately available funds (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and the expiration without any pending drawing or termination of all
Letters of Credit (other than Letters of Credit which have been Cash
Collateralized), this Agreement shall automatically terminate and the
Administrative Agent shall comply with Article IX.

(b)    Mandatory. i. The Aggregate Commitments under a Term Loan Tranche shall
be automatically and permanently reduced to zero on the date of the initial
incurrence of Term Loans under such Term Loan Tranche for the full amount of
such Aggregate Commitments, which in the case of the Initial Term Commitments
shall be the Closing Date.

ii.    Upon the incurrence by the Borrower or any Restricted Subsidiary of any
Specified Refinancing Debt constituting revolving credit facilities, the
Revolving Credit Commitments of the Lenders under the Tranche of Revolving
Credit Loans being refinanced shall be automatically and permanently reduced on
a ratable basis by an amount equal to 100% of the Commitments under such
revolving credit facilities.

iii.    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit
exceeds the amount of the Revolving Credit Commitments at such time, the Letter
of Credit Sublimit shall be automatically reduced by the amount of such excess.

iv.    The aggregate Revolving Credit Commitments with respect to any Tranche of
the Revolving Credit Facility shall automatically and permanently be reduced to
zero on the Maturity Date with respect to such Tranche of the Revolving Credit
Facility.

(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the applicable Lenders of the applicable Facility of
any termination or reduction of the Commitments under any Term Loan Tranche, the
Letter of Credit Sublimit or the Revolving Credit Commitment under this
Section 2.06. Upon any reduction of Commitments under a Facility or a Tranche
thereof, the Commitment of each Lender under such Facility or Tranche thereof
shall be reduced by such Lender’s ratable share of the amount by which such
Facility or Tranche thereof is reduced (other than the termination of the
Commitment of any Lender as provided in Section 3.08). All commitment fees
accrued until the effective date of any termination of the Aggregate Commitments
and unpaid, shall be paid on the effective date of such termination.

Section 2.07    Repayment of Loans.

(a)    Initial Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the applicable Term Lenders holding Initial Term
Loans the aggregate principal amount of all Initial Term Loans outstanding in
consecutive quarterly installments as follows (which installments shall, to the
extent applicable, be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Sections 2.05 and 2.06, or be
increased as a result of any increase in the amount of Initial Term Loans
pursuant to Section 2.14 (such increased amortization payments to be calculated
in the same manner (and on the same basis) as the schedule set forth below for
the Initial Term Loans made as of the Closing Date)):

 

Date

  

Amount

The last Business Day of each fiscal quarter ending prior to the Maturity Date
for the Initial Term Loans starting with the fiscal quarter ending on
September 30, 2019    0.25% of the aggregate principal amount of the aggregate
initial principal amount of the Initial Term Loans on the Closing Date

 

83



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Initial
Term Loans shall be repaid on the Maturity Date for the Initial Term Loans and
in any event shall be in an amount equal to the aggregate principal amount of
all Initial Term Loans outstanding on such date.

(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the applicable
Maturity Date for the Revolving Credit Facilities of a given Tranche the
aggregate principal amount of all of its Revolving Credit Loans of such Tranche
outstanding on such date.

Section 2.08    Interest.

(a)    Subject to the provisions of the following sentence, (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the sum of (A) the Adjusted Eurocurrency Rate for such Interest Period plus
(B) the Applicable Rate for Eurocurrency Rate Loans under such Facility;
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date or conversion date,
as the case may be, at a rate per annum equal to the sum of (A) the Base Rate
plus (B) the Applicable Rate for Base Rate Loans under such Facility. The
Borrower shall pay interest on all overdue Obligations hereunder, which shall
include all Obligations following an acceleration pursuant to Section 8.02
(including the occurrence of any Default under Section 8.01(f) or (g) or an
automatic acceleration) at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(b)    Accrued interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein and shall be paid by the Borrower; provided that in the event
of any repayment or prepayment of any Loan (other than Revolving Credit Loans
bearing interest based on the Base Rate that are repaid or prepaid without any
corresponding termination or reduction of the Revolving Credit Commitments other
than as set forth in Section 2.14(e)), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(c)    All computations of interest hereunder shall be made in accordance with
Section 2.10 of this Agreement.

Section 2.09    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share of each Tranche of the Revolving Credit Facility, a commitment fee in
Dollars equal to the Applicable Commitment Fee multiplied by the actual daily
amount by which the aggregate Revolving Credit Commitments under such Tranche
exceed the sum of (A) the Outstanding Amount of Revolving Credit Loans under
such Tranche, and (B) the Outstanding Amount of L/C Obligations under such
Tranche, subject to adjustment as provided in Section 2.17. The commitment fee
shall accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, and shall be due and payable quarterly in arrears on
the last Business Day of each fiscal quarter, commencing with the last Business
Day of the first full fiscal quarter to end following the Closing Date, and on
the Maturity Date for the Revolving Credit Facility.

(b)    Other Fees. The Borrower shall pay to the Lenders, the Arrangers and the
Administrative Agent such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.

Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

(a)    All computations of interest for Base Rate Loans based on clause (b) of
the definition of “Base Rate” shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which

 

84



--------------------------------------------------------------------------------

results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. The Administrative Agent
shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate hereunder.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Holdings or for any other reason, the Borrower or the
Lenders determine that (i) the Consolidated First Lien Net Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of such ratio would have resulted in higher interest and/or
fees for any period, the Borrower shall be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and with any such demand by the Administrative Agent being
excused), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This clause shall not limit the rights of the
Administrative Agent, any Lender or the applicable L/C Issuer, as the case may
be, under Section 2.03(d)(iii), Section 2.03(h) or Section 2.03(i). Except in
any case where a demand is excused as provided above, any additional interest
and fees under this Section 2.10(b) shall not be due and payable until a demand
is made for such payment by the Administrative Agent and accordingly, any
nonpayment of such interest and fees as result of any such inaccuracy shall not
constitute a Default (whether retroactively or otherwise), and none of such
additional amounts shall be deemed overdue or accrue interest at the Default
Rate, in each case at any time prior to the date that is five Business Days
following such demand.

Section 2.11    Evidence of Indebtedness.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulations Section 5f.103-1(c) and Proposed
Section 1.163-5(b), as a non-fiduciary agent for the Borrower, in each case in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the written request of any Lender made through
the Administrative Agent, the Borrower shall promptly execute and deliver to
such Lender (through the Administrative Agent) a Note payable to such Lender,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its accounts or
records pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such accounts or records, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such accounts or records shall not limit
the obligations of the Borrower under this Agreement and the other Loan
Documents.

 

85



--------------------------------------------------------------------------------

Section 2.12    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein (or, with respect to any payment to be made to the
Redenomination Term Facilities Administrative Agent, pursuant to such other date
and time mechanics as are reasonably agreed between the Redenomination Term
Facilities Administrative Agent and the Borrower (with notice to the
Administrative Agent); provided that in any case such payment must be made no
later than the due date for such payment). The Administrative Agent will
promptly distribute to each Lender its ratable share in respect of the relevant
Facility or Tranche thereof (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurocurrency Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

(b)    i. Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with and at
the time required by Section 2.02(b) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if any
Lender does not in fact make its share of the applicable Borrowing available to
the Administrative Agent, then such Lender and the Borrower agrees to pay to the
Administrative Agent forthwith on demand an amount equal to such applicable
share in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower by the
Administrative Agent to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate reasonably determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing and (B) in the case of
a payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans under the applicable Facility. If both the Borrower and such Lender pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
(less interest and fees) shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make its share
of any Borrowing available to the Administrative Agent.

ii.    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower does not in
fact make such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed by the Administrative Agent to
but excluding the date of payment to the Administrative Agent, at the greater of
the Federal Funds Rate and a rate reasonably determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing.

 

86



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

(d)    Obligations of the Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Article IX are several and not joint. The failure of any
Lender to make any Loan or to fund any such participation or to make any payment
under Article IX on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or,
to fund its participation or to make its payment under Article IX.

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(g)    Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s ratable share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time, and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.

Section 2.13    Sharing of Payments. If, other than as expressly provided
elsewhere herein (including the application of funds arising from the existence
of a Defaulting Lender), any Lender shall obtain on account of the Loans made by
it, or the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following

 

87



--------------------------------------------------------------------------------

any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section 2.13 shall from and after such purchase have the right
to give all notices, requests, demands, directions and other communications
under this Agreement with respect to the portion of the Obligations purchased to
the same extent as though the purchasing Lender were the original owner of the
Obligations purchased. For the avoidance of doubt, the provisions of this
Section shall not be construed to apply to (A) the application of Cash
Collateral provided for in Section 2.16, (B) the assignments and participations
(including by means of a Dutch Auction and open market debt repurchases)
described in Section 10.07, (C) (i) the incurrence of any New Term Loans in
accordance with Section 2.14, (ii) the prepayment of Revolving Credit Loans in
accordance with Section 2.14(e) in connection with a Revolving Credit Commitment
Increase or (iii) any Specified Refinancing Debt in accordance with
Section 2.18, (D) any loan modification offer described in Section 10.01, or
(E) any applicable circumstances contemplated by Sections 2.05(b), 2.14, 2.16,
2.17 or 3.08.

Section 2.14    Incremental Facilities.

(a)    The Borrower may, from time to time after the Closing Date, upon notice
by the Borrower to the Administrative Agent and the Person appointed by the
Borrower to arrange an incremental Facility (such Person (who (i) may be the
Administrative Agent, if it so agrees, or (ii) any other Person appointed by the
Borrower after consultation with the Administrative Agent; provided that such
Person may not be an Affiliate of the Borrower), the “Incremental Arranger”)
specifying the proposed amount, and currency denomination thereof, request
(i) an increase in the Commitments under any Revolving Tranche (which shall be
on the same terms as, and become part of, the Revolving Tranche proposed to be
increased) (a “Revolving Credit Commitment Increase”), (ii) an increase in any
Term Loan Tranche then outstanding (which shall be on the same terms as, and
become part of, the Term Loan Tranche proposed to be increased hereunder (except
as otherwise provided in clause (d) below with respect to amortization)) (each,
a “Term Commitment Increase”), (iii) the addition of one or more new revolving
credit facilities to the Facilities (each, a “New Revolving Facility” and, any
advance made by a Lender thereunder, a “New Revolving Loan”; and the commitments
thereof, the “New Revolving Commitment”) and (iv) the addition of one or more
new term loan facilities (each, a “New Term Facility”; and any advance made by a
Lender thereunder, a “New Term Loan”; and the commitments thereof, the “New Term
Commitment” and together with the Revolving Credit Commitment Increase, the New
Revolving Commitments and the Term Commitment Increase, the “New Loan
Commitments”) by an amount not to exceed at the time of such incurrence the sum
of (x) the greater of (1) the amount of $1,100,000,000 and (2) 75% of
Consolidated EBITDA of the Borrower Parties for the four fiscal quarter period
most recently then ended for which financial statements have been delivered
pursuant to Section 6.01(a) or (b), as applicable, calculated on a Pro Forma
Basis for such period , less amounts Incurred under Section 2.15(A) (and any
Permitted Refinancings thereof (or successive Permitted Refinancings)) (the
“Cash-Capped Incremental Facility”), (y) an unlimited amount (the “Ratio-Based
Incremental Facility”) so long as the Maximum First Lien Leverage Requirement is
satisfied and (z) an amount equal to all voluntary prepayments of pari passu
Term Loans made pursuant to Section 2.05(a) and repurchases of pari passu Term
Loans made pursuant to the terms hereof and voluntary prepayments of Revolving
Credit Loans made pursuant to Section 2.05(a) to the extent accompanied by a
corresponding, permanent reduction in the Revolving Credit Commitments pursuant
to Section 2.06(a), in each case, to the extent not funded with the proceeds of
long term Indebtedness (other than to the extent funded with the identifiable
unused proceeds of a borrowing made pursuant to the Cash-Capped Incremental
Facility within three months from the date of incurrence thereof) less amounts
Incurred under Section 2.15(C) (and any Permitted Refinancings thereof (or
successive Permitted Refinancings)) (the “Prepayment-Based Incremental
Facility”) (such sum, at any such time, the “Incremental Amount”); provided that
any such request for an increase shall be in a minimum amount of the lesser of
(x) $20,000,000 (or equivalent amount) and (y) the entire amount of any increase
that may be requested under this Section 2.14; provided, further, that for
purposes of any New Loan Commitments established pursuant to this Section 2.14
and Incremental Equivalent Debt issued pursuant to Section 2.15, (A) the
Borrower shall be deemed to have used amounts under the Prepayment-Based
Incremental Facility, if any, prior to utilization of the Cash-Capped
Incremental Facility and the Ratio-Based Incremental Facility, and the Borrower
shall be deemed to have used the Ratio-Based Incremental Facility (to the extent
permitted by the pro forma calculation of the Consolidated First Lien Net
Leverage Ratio) prior to utilization of the Cash-Capped Incremental Facility,
(B) New Loan Commitments pursuant to this Section 2.14 and Incremental
Equivalent Debt pursuant to Section 2.15 may be incurred under the Ratio-Based
Incremental Facility (to the extent permitted by the pro forma calculation of
the Consolidated First Lien Net Leverage Ratio), the Cash-Capped Incremental
Facility and the Prepayment-Based Incremental Facility, and proceeds from any
such incurrence may be utilized in a single transaction by first calculating the
incurrence under the Prepayment-Based Incremental Facility (without inclusion of
any amounts utilized pursuant to the Ratio-Based Incremental Facility or

 

88



--------------------------------------------------------------------------------

the Cash-Capped Incremental Facility), then calculating the incurrence under the
Ratio-Based Incremental Facility (without inclusion of any amounts utilized
pursuant to the Cash-Capped Incremental Facility) and then calculating the
incurrence under the Cash-Capped Incremental Facility and (C) the Borrower may
redesignate all or any portion of Indebtedness originally designated as incurred
under the Cash-Capped Incremental Facility as having been incurred under the
Ratio-Based Incremental Facility so long as, at the time of such redesignation,
the Borrower would be permitted to incur the aggregate principal amount of
Indebtedness being so redesignated under the Ratio-Based Incremental Facility
(which, for the avoidance of doubt, shall have the effect of increasing the
Cash-Capped Incremental Facility by the amount of such redesignated
Indebtedness). The Borrower may designate any Incremental Arranger of any New
Loan Commitments with such titles under the New Loan Commitments as Borrower may
deem appropriate.

(b)    Any Lender approached to participate in any New Loan Commitments may
elect or decline, in its sole discretion, to participate in such increase or new
facility. The Borrower may also invite additional Eligible Assignees reasonably
satisfactory to the Incremental Arranger and, solely in connection with a
Revolving Credit Commitment Increase or New Revolving Facility, with the consent
of the Administrative Agent and each L/C Issuer (to the extent the consent of
any of the foregoing would be required to assign Revolving Credit Loans to such
Eligible Assignee, which consent shall not be unreasonably withheld or delayed)
to become Lenders pursuant to a joinder agreement to this Agreement. Neither the
Administrative Agent nor the Collateral Agent (in their respective capacities as
such) shall be required to execute, accept or acknowledge any joinder agreement
pursuant to this Section 2.14 and such execution shall not be required for any
such joinder agreement to be effective; provided that, with respect to any New
Loan Commitments, the Borrower must provide to the Administrative Agent
reasonable prior written notice thereof and the documentation providing for such
New Loan Commitments.

(c)    If (i) a Revolving Tranche or a Term Loan Tranche is increased in
accordance with this Section 2.14 or (ii) a New Term Facility or New Revolving
Facility is added in accordance with this Section 2.14, the Incremental Arranger
and the Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase, New Term Facility or New
Revolving Facility among the applicable Lenders. The Incremental Arranger shall
promptly notify the applicable Lenders of the final allocation of such increase,
New Term Facility or New Revolving Facility and the Increase Effective Date. In
connection with (i) any increase in a Term Loan Tranche or Revolving Tranche or
(ii) any addition of a New Term Facility or New Revolving Facility, in each
case, pursuant to this Section 2.14, this Agreement and the other Loan Documents
may be amended in a writing (which may be executed and delivered by the Borrower
and the Incremental Arranger (and the Lenders hereby authorize any such
Incremental Arranger to execute and deliver any such documentation)) in order to
establish the New Term Facility or New Revolving Facility or to effectuate the
increases to the Term Loan Tranche or Revolving Tranche and to reflect any
technical changes necessary or appropriate to give effect to such increase or
new facility in accordance with its terms as set forth herein pursuant to an
Incremental Facility Agreement. As of the Increase Effective Date, in the case
of an increase to an existing Term Loan Tranche, the amortization schedule for
the Term Loan Tranche then increased set forth in Section 2.07(a) (or any other
applicable amortization schedule for New Term Loans or Specified Refinancing
Term Loans) shall be amended in a writing (which may be executed and delivered
by the Borrower and the Incremental Arranger (and the Lenders hereby authorize
any such Incremental Arranger to execute and deliver any such documentation)) to
increase the then-remaining unpaid installments of principal by an aggregate
amount equal to the additional Loans under such Term Loan Tranche being made on
such date, such aggregate amount to be applied to increase such installments
ratably in accordance with the amounts in effect immediately prior to the
Increase Effective Date.

(d)    With respect to any Revolving Credit Commitment Increase, Term Commitment
Increase or addition of New Term Facility or New Revolving Facility pursuant to
this Section 2.14, (i) no Event of Default (subject to Section 1.02(i)) would
exist after giving effect to such increase; (ii) (A) in the case of any increase
of the Revolving Tranche, (1) the final maturity shall be the same as the
Maturity Date applicable to the Revolving Credit Facility, (2) no amortization
or mandatory commitment reduction prior to the Maturity Date applicable to the
Revolving Credit Facility shall be required and (3) the terms and documentation
applicable to the Revolving Credit Facility shall apply, (B) in the case of any
New Revolving Facility, (1) the final maturity shall be no earlier than the
Maturity Date applicable to the Revolving Credit Facility and (2) no
amortization or mandatory commitment reduction prior to the Maturity Date
applicable to the Revolving Credit Facility shall be required, (C) in the case
of any increase of a Term Loan Tranche, the final maturity of the Term Loans,
New Term Loans or Specified Refinancing Term Loans increased pursuant to this
Section shall be no earlier than the Latest Maturity Date for, and such
additional

 

89



--------------------------------------------------------------------------------

Loans shall not have a Weighted Average Life to Maturity shorter than the
longest remaining Weighted Average Life to Maturity of, any other outstanding
Term Loans, New Term Loans or Specified Refinancing Term Loans, as applicable;
provided, that Extendable Bridge Loans/Interim Debt at the time of Incurrence
may have a maturity date earlier than the Latest Maturity Date of all then
outstanding Term Loans and, with respect to Extendable Bridge Loans/Interim Debt
at the time of Incurrence, the Weighted Average Life to Maturity thereof may be
shorter than the then longest remaining Weighted Average Life to Maturity of any
then outstanding Term Loans, and (D) in the case of any New Term Facility, other
than in the case of Extendable Bridge Loans/Interim Debt at the time of
Incurrence, such New Term Facility shall have a final maturity no earlier than
the then Latest Maturity Date of any Term Loan Tranche and the Weighted Average
Life to Maturity of such New Term Facility shall be no shorter than the
remaining Weighted Average Life to Maturity of any existing Term Loan Tranche;
(iii) except with respect to All-in Yield and as set forth in subclause
(D) above with respect to final maturity and Weighted Average Life to Maturity,
or otherwise as shall be reasonably satisfactory to the Incremental Arranger,
any such New Term Facility or New Revolving Facility shall have the same terms
as the Term Facility or Revolving Credit Facility, respectively; provided, that
(x) to the extent such terms are more favorable to the Lenders than comparable
terms existing in the Loan Documents, such terms may, in consultation with, and
subject to the consent (not to be unreasonably withheld) of, the Administrative
Agent, be incorporated into this Agreement (or any other applicable Loan
Document) for the benefit of all existing Lenders (to the extent applicable to
such Lender) without further amendment requirements, including, for the
avoidance of doubt, at the option of the Borrower, any increase in the
Applicable Rate, relating to any existing Term Facility to bring such Applicable
Rate, in line with the New Term Facility to achieve fungibility with such
existing Term Facility and (y) otherwise, may be incorporated if reasonably
satisfactory to the Administrative Agent, the Incremental Arranger and the
Borrower and (iv) to the extent reasonably requested by the Incremental
Arranger, the Incremental Arranger shall have received legal opinions,
resolutions, officers’ certificates and/or reaffirmation agreements consistent
with those delivered on the Closing Date under Section 4.01 or delivered from
time to time pursuant to Section 6.12, Section 6.15 and/or Section 6.17 with
respect to Holdings and the Borrower and each Subsidiary Guarantor (other than
changes to such legal opinions resulting from a change in Law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the Incremental
Arranger). Notwithstanding the foregoing, the conditions precedent to each such
increase or New Loan Commitment shall be agreed to by the Lenders providing such
increase or New Loan Commitment, as applicable, and the Borrower.

(e)    On the Increase Effective Date with respect to an increase to an existing
Revolving Tranche, (x) each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the increase to the Revolving Credit
Commitments (each, a “Revolving Commitment Increase Lender”), and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding L/C Obligations such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding participations hereunder in L/C
Obligations will equal the percentage of the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders represented by such Revolving Credit
Lender’s Revolving Credit Commitment and (y) if, on the date of such increase,
there are any Revolving Credit Loans outstanding, such Revolving Credit Loans
shall on or prior to the Increase Effective Date be prepaid from the proceeds of
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 3.06. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. The
additional Term Loans made under the Term Loan Tranche subject to the increases
shall be made by the applicable Lenders participating therein pursuant to the
procedures set forth in Sections 2.01 and 2.02 and on the date of the making of
such new Term Loans, and notwithstanding anything to the contrary set forth in
Sections 2.01 and 2.02, such new Loans shall be added to (and form part of) each
Borrowing of outstanding Term Loans under such Term Loan Tranche on a pro rata
basis (based on the relative sizes of the various outstanding Borrowings), so
that each Lender under such Term Loan Tranche will participate proportionately
in each then outstanding Borrowing of Term Loans under the Term Loan Tranche.

(f)    (i) Any New Revolving Facility and New Term Facility shall rank pari
passu in right of payment with the other Facilities, not be guaranteed by any
Person that is not the Borrower or Guarantor under each of the other Facilities,
and be unsecured, secured either on a first lien “equal and ratable” basis with
the other Facilities or on a “junior” basis with the other Facilities, in each
case over the same (or less) Collateral that secures the Facilities

 

90



--------------------------------------------------------------------------------

(and in each case, such New Revolving Facility or New Term Facility shall be
subject to intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent) but if unsecured or secured on a “junior” basis to the
other Facilities, such New Revolving Facility or New Term Facility shall be
documented in a separate agreement than this Agreement, (ii) the New Term
Facility or New Revolving Facility, as applicable, shall, for purposes of
prepayments, be treated the same as (and in any event no more favorably
than),    the Term Facility or Revolving Credit Facility, as the case may be,
unless the Borrower otherwise elects (but in any event no more favorably than
the existing Term Loans or Revolving Credit Loans, as applicable), (iii) with
respect to any New Term Facility of like currency with the Initial Term Loans on
or prior to the date that is twelve months after the Closing Date, the All-in
Yield payable by the Borrower applicable to such New Term Facility shall be
determined by the Borrower and the Lenders providing such New Term Facility and
shall not be more than 50 basis points higher than the corresponding All-in
Yield payable by the Borrower for the applicable Tranche(s) of the same
currency, unless the All-in Yield with respect to such applicable Tranche(s) of
the same currency is increased to the amount necessary so that the difference
between the All-in Yield with respect to such New Term Facility and the
corresponding All-in Yield on such applicable Tranche is equal to 50 basis
points and (iv) any New Term Facility that is secured on a pari passu basis with
the Term Facility shall share ratably (or on a lesser basis) with respect to any
mandatory prepayments of the Term Facility (other than mandatory prepayments
resulting from a refinancing of any Term Facility, which may be applied
exclusively to the Term Facility being refinanced).

(g)    If the Incremental Arranger is not the Administrative Agent, the actions
authorized to be taken by the Incremental Arranger herein shall be done in
consultation with the Administrative Agent and, with respect to the preparation
of any documentation necessary or appropriate to carry out the provisions of
this Section 2.14 (including amendments to this Agreement and the other Loan
Documents), any comments to such documentation reasonably requested by the
Administrative Agent shall be reflected therein.

(h)    To the extent any New Term Facility shall be denominated in a currency
other than Dollars, this Agreement and the other Loan Documents shall be amended
to the extent necessary or appropriate to provide for the administrative and
operational provisions applicable to such currency, in each case as are
reasonably satisfactory to the Administrative Agent.

Section 2.15     Incremental Equivalent Debt.

(a)    The Borrower or any Guarantor may from time to time after the Closing
Date, issue one or more series of senior secured, senior unsecured, senior
subordinated or subordinated notes, loans or Extendable Bridge Loans/Interim
Debt (which notes, loans and/or Extendable Bridge Loans/Interim Debt, if secured
, are secured on a first lien “equal and ratable” basis with the Liens securing
the Obligations or secured on a “junior” basis with the Liens securing the
Obligations) and guaranteed only by Loan Parties or entities who become Loan
Parties (such notes, loans and/or Extendable Bridge Loans/Interim Debt,
collectively, “Incremental Equivalent Debt”) in an amount not to exceed the sum
of (A) the Cash-Capped Incremental Facility, (B) the Ratio-Based Incremental
Facility and (C) the Prepayment-Based Incremental Facility (in each case, at the
time of issuance); provided that (i) no Event of Default would exist after
giving Pro Forma Effect to any such request, subject to Section 1.02(i), and
(ii) any such issuance of Incremental Equivalent Debt shall be in a minimum
amount of the lesser of (x) $20,000,000 (or equivalent amount) and (y) the
entire amount that may be requested under this Section 2.15; provided, further,
that any New Loan Commitments established pursuant to Section 2.14 and
Incremental Equivalent Debt issued pursuant to this Section 2.15, (A) will
count, first, to reduce the amount available under Prepayment-Based Incremental
Facilities, second, to reduce the amount available under the Ratio-Based
Incremental Facilities (to the extent permitted by the pro forma calculation of
the Consolidated First Lien Net Leverage Ratio required) and, third, to reduce
the maximum amount under the Cash-Capped Incremental Facilities, (B) Incremental
Equivalent Debt pursuant to this Section 2.15 may be incurred under the
Ratio-Based Incremental Facility, the Cash-Capped Incremental Facility and the
Prepayment-Based Incremental Facility, and proceeds from any such incurrence may
be utilized in a single transaction by first calculating the incurrence under
the Prepayment-Based Incremental Facility (without inclusion of any amounts
utilized pursuant to the Ratio-Based Incremental Facility or the Cash-Capped
Incremental Facility), then calculating the incurrence under the Ratio-Based
Incremental Facility (without inclusion of any amounts utilized pursuant to the
Cash-Capped Incremental Facility) and then calculating the incurrence under the
Cash-Capped Incremental Facility and (C) the Borrower may redesignate all or any
portion of Indebtedness originally designated as incurred under the Cash-Capped
Incremental Facility as having been incurred under the Ratio-Based Incremental
Facility so long as, at the time of such redesignation, the Borrower would be
permitted to incur the aggregate principal amount of Indebtedness being so

 

91



--------------------------------------------------------------------------------

redesignated under the Ratio-Based Incremental Facility (which, for the
avoidance of doubt, shall have the effect of increasing the Cash-Capped
Incremental Facility by the amount of such redesignated Indebtedness). The
Borrower, after consultation with the Administrative Agent, may appoint any
Person that is not an Affiliate of the Borrower as arranger of such Incremental
Equivalent Debt (such Person (who may be the Administrative Agent, if it so
agrees), the “Incremental Equivalent Debt Arranger”).

(b)    As a condition precedent to the issuance of any Incremental Equivalent
Debt pursuant to this Section 2.15, (i) such Incremental Equivalent Debt shall
not be guaranteed by any Person that is not a Loan Party or that does not become
a Loan Party and shall not be secured by a lien on any assets of a Loan Party
that is not part of the Collateral, (ii) to the extent secured by the
Collateral, such Incremental Equivalent Debt shall be subject to intercreditor
arrangements that are reasonably satisfactory to the Incremental Notes Arranger
and, if such Incremental Notes Arranger is not the Administrative Agent, the
Administrative Agent, (iii) such Incremental Equivalent Debt shall have a final
maturity no earlier than the then Latest Maturity Date, (iv) the Weighted
Average Life to Maturity of such Incremental Equivalent Debt shall not (A) be
shorter than the remaining Weighted Average Life to Maturity of any
then-existing Term Loan Tranche, or (B) to the extent unsecured, be subject to
any amortization prior to the final maturity thereof, or be subject to any
mandatory redemption or prepayment provisions or rights (except (x) customary
assets sale, event of loss or similar event or change of control provisions and
customary acceleration rights after an event of default, (y) special mandatory
redemptions in connection with customary escrow arrangements or (z) so called
“AHYDO” payments, (v) such Incremental Equivalent Debt (other than any
Extendable Bridge Loans/Interim Debt) shall not be subject to any mandatory
redemption or prepayment provisions or rights (except to the extent any such
mandatory redemption or prepayment is required to be applied pro rata to the
Term Loans and other Indebtedness that is secured on a pari passu basis with the
Obligations) and (vi) the covenants and events of default are no more
restrictive (other than the Applicable Rate and optional prepayment and
redemption terms), when taken as a whole, than those under the then-existing
Facilities, unless such covenants and events of default are applicable only to
periods after the Latest Maturity Date or such covenants and events of default
are, in consultation with, and subject to the consent (not to be unreasonably
withheld) of, the Administrative Agent, incorporated into this Agreement (or any
other applicable Loan Document) for the benefit of all existing Lenders (to the
extent applicable to such Lender) without further amendment requirements (it
being understood that (x) no Incremental Equivalent Debt shall include any
financial maintenance covenants (including indirectly by way of a cross-default
to this Agreement), but that customary cross-acceleration provisions may be
included and (y) any negative covenants with respect to indebtedness,
investments, liens or restricted payments shall be incurrence-based) and
(vii) subject to clauses (i) through (vi) above, the other terms of such
Incremental Equivalent Debt are customary for similar debt securities in light
of then-prevailing market conditions at the time of issuance (provided that any
such negative covenants applicable to Extendable Bridge Loans/Interim Debt may
be maintenance covenants) (provided that, at the Borrower’s option, delivery of
a certificate of a Responsible Officer of the Borrower delivered to the
Incremental Notes Arranger in good faith at least five Business Days prior to
the incurrence of such Incremental Equivalent Debt, together with a reasonably
detailed description of the material terms and conditions of such Incremental
Equivalent Debt or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement set forth in this clause (b), shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Incremental Notes
Arranger provides notice to the Borrower of its objection during such five
Business Day period (including a reasonable description of the basis upon which
it objects) and provided, further, that if the terms of the Incremental
Equivalent Debt are substantially identical to the Senior Notes, the conditions
in this clause (b) shall be deemed to be satisfied). Notwithstanding the
foregoing, the conditions precedent to each such increase shall be agreed to by
the Lenders providing such increase and the Borrower. Any Incremental Equivalent
Debt in the form of secured Term Loans (other than Extendable Bridge
Loans/Interim Debt) denominated in Dollars that is incurred on or prior to the
date that is twelve months after the Closing Date, the All-in Yield payable by
the Borrower applicable to such Incremental Equivalent Debt shall be determined
by the Borrower and the lenders providing such Incremental Equivalent Debt and
shall not be more than 50 basis points higher than the corresponding All-in
Yield payable by the Borrower for the Initial Term Loans, unless the All-in
Yield with respect to the Initial Term Loans is increased to the amount
necessary so that the difference between the All-in Yield with respect to such
Incremental Equivalent Debt and the corresponding All-in Yield on the Initial
Term Loans is equal to 50 basis points.

(c)    The Lenders hereby authorize the Incremental Notes Arranger (and the
Lenders hereby authorize the Incremental Notes Arranger to execute and deliver
such amendments) to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to secure any
Incremental

 

92



--------------------------------------------------------------------------------

Equivalent Debt with the Collateral and/or to make such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Incremental
Notes Arranger and the Borrower in connection with the issuance of such
Incremental Equivalent Debt, in each case on terms consistent with this
Section 2.15. If the Incremental Notes Arranger is not the Administrative Agent,
the actions authorized to be taken by the Incremental Notes Arranger herein
shall be done in consultation with the Administrative Agent and, with respect to
applicable documentation (including amendments to this Agreement and the other
Loan Documents), any comments to such documentation reasonably requested by the
Administrative Agent shall be reflected therein.

Section 2.16    Cash Collateral.

(a)    Upon the request of the Administrative Agent or the applicable L/C Issuer
under any Revolving Tranche (i) if the applicable L/C Issuer has honored any
full or partial drawing request under any Letter of Credit issued under such
Tranche and such drawing has resulted in an L/C Borrowing or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding under such Tranche, the Borrower shall, in each case, promptly
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover 103% of the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, promptly upon the request of the
Administrative Agent or the applicable L/C Issuer, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover 103%
of all Fronting Exposure of such Defaulting Lender after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by such Defaulting Lender.

(b)    All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, interest bearing deposit
accounts at the Administrative Agent or the Collateral Agent (or other financial
institution selected by any of them). The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent and the Collateral Agent, for the benefit of the
Administrative Agent, the applicable L/C Issuer and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower and the relevant Defaulting Lender shall, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under any of this Section 2.16 or Sections 2.03, 2.05,
2.06, 2.17, 8.02 or 8.04 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided prior to any other
application of such property as may be provided for herein.

(d)    Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure (after giving effect to
such release) or other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.07(b)(viii))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default under Sections 8.01(a), (f) or (g) or an Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.04) and (y) the Person providing Cash Collateral and
the applicable L/C Issuer may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

 

93



--------------------------------------------------------------------------------

Section 2.17    Defaulting Lenders.

(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:

i.    That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 10.01.

ii.    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuers hereunder; third, if so reasonably
determined by the Administrative Agent or reasonably requested by the any L/C
Issuer, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or any
L/C Issuer as a result of any non-appealable judgment of a court of competent
jurisdiction obtained by any Lender or any L/C Issuer against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default pursuant to
Sections 8.01(a), (f) or (g) exists, to the payment of any amounts owing to the
Borrower as a result of any non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02, if otherwise, were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)ii shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

iii.    That Defaulting Lender (x) shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h).

iv.    During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.03,
the Pro Rata Share of each Non-Defaulting Lender under a Revolving Tranche shall
be determined without giving effect to the Commitment under such Revolving
Tranche of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect unless an Event of Default exists; and (ii) the aggregate
obligation of each Non-Defaulting Lender under a Revolving Tranche to acquire,
refinance or fund participations in Letters of Credit issued under such
Revolving Tranche shall not exceed the positive difference, if any, of (1) the
Commitment under such Revolving Tranche of that Non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of the Loans under such Revolving Tranche
of that Revolving Credit Lender.

 

94



--------------------------------------------------------------------------------

(b)    If the Borrower, the Administrative Agent and each L/C Issuer agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may reasonably determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held on a pro rata basis by the Lenders in accordance with their
ratable shares (without giving effect to the application of Section 2.17(a)iv)
in respect of that Lender, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

Section 2.18    Specified Refinancing Debt.

(a)    The Borrower may, from time to time after the Closing Date, add one or
more new term loan facilities and new revolving credit facilities to the
Facilities (“Specified Refinancing Debt”; and the commitments in respect of such
new term facilities, the “Specified Refinancing Term Commitment” and the
commitments in respect of such new revolving credit facilities, the “Specified
Refinancing Revolving Credit Commitment”) pursuant to procedures reasonably
specified by any Person that is not an Affiliate of the Borrower appointed by
the Borrower, after consultation with the Administrative Agent, as agent under
such Specified Refinancing Debt (such Person (who may be the Administrative
Agent, if it so agrees), the “Specified Refinancing Agent”) and reasonably
acceptable to the Borrower, to refinance (i) all or any portion of any Term Loan
Tranches then outstanding under this Agreement and (ii) all or any portion of
any Revolving Tranches then in effect under this Agreement, in each case
pursuant to a Refinancing Amendment; provided that such Specified Refinancing
Debt: (i) will rank pari passu in right of payment as the other Loans and
Commitments hereunder; (ii) will not have obligors other than the Loan Parties
or entities who shall have become Loan Parties (it being understood that the
roles of such obligors as Borrower or guarantors with respect to such
obligations may be interchanged); (iii) will be (x) unsecured or (y) secured by
the Collateral on a first lien “equal and ratable” basis with the Liens securing
the Obligations or on a “junior” basis to the Liens securing the Obligations (in
each case pursuant to intercreditor arrangements reasonably satisfactory to the
Specified Refinancing Agent and, if the Specified Refinancing Agent is not the
Administrative Agent, the Administrative Agent); (iv) will have such pricing and
optional prepayment terms as may be agreed by the Borrower and the applicable
Lenders thereof; (v) (x) to the extent constituting revolving credit facilities,
will not have a maturity date (or have mandatory commitment reductions or
amortization) that is prior to the scheduled Maturity Date of the Revolving
Tranche being refinanced and (y) to the extent constituting term loan
facilities, will have a maturity date that is not prior to the date that is the
scheduled Maturity Date of, and will have a Weighted Average Life to Maturity
that is not shorter than the remaining Weighted Average Life to Maturity of, the
Term Loans being refinanced; (vi) any Specified Refinancing Term Loans shall
share ratably in any prepayments of Term Loans pursuant to Section 2.05 (other
than Section 2.05(b)(iii)) (or otherwise provide for more favorable prepayment
treatment for the then outstanding Term Loan Tranches than the Specified
Refinancing Term Loans); (vii) each Revolving Credit Borrowing (including any
deemed Revolving Credit Borrowings made pursuant to Sections 2.03) and
participations in Letters of Credit pursuant to Section 2.03 shall be allocated
pro rata among the Revolving Tranches; (viii) subject to clauses (iv) and (v)
above, will have terms and conditions (other than pricing and optional
prepayment and redemption terms) that are substantially identical to, or less
favorable, when taken as a whole, to the lenders providing such Specified
Refinancing Debt than, the terms and conditions of the Facilities and Loans
being refinanced (as reasonably determined by the Borrower in good faith, which
determination shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Specified Refinancing Agent provides notice
to the Borrower of an objection (including a reasonable description of the basis
upon which it objects) within five Business Days after being notified of such
determination by the Borrower); and (ix) the Net Cash Proceeds of such Specified
Refinancing Debt shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of outstanding Loans being so
refinanced (and, in the case of Revolving Credit Loans, a corresponding amount
of Revolving Credit Commitments shall be permanently reduced), in each case
pursuant to Section 2.05 and 2.06, as applicable, and the payment of fees,
expenses and premiums, if any, payable in connection therewith; provided
however, that such Specified Refinancing Debt (x) may provide for any additional
or different financial or other covenants or other provisions that (1) are
agreed among the Borrower and the Lenders thereof and applicable only during
periods after the then Latest Maturity Date

 

95



--------------------------------------------------------------------------------

in effect or (2) are, in consultation with, and subject to the consent (not to
be unreasonably withheld) of, the Administrative Agent, incorporated into this
Agreement (or any other applicable Loan Document) for the benefit of all
existing Lenders (to the extent applicable to such Lender) without further
amendment requirement and (y) shall not have a principal or commitment amount
(or accreted value) greater than the Loans being refinanced (plus an amount
equal to accrued interest, fees, discounts, premiums and expenses).    Any
Lender approached to provide all or a portion of any Specified Refinancing Debt
may elect or decline, in its sole discretion, to provide such Specified
Refinancing Debt. To achieve the full amount of a requested issuance of
Specified Refinancing Debt, and subject to the approval of the Administrative
Agent and each L/C Issuer in the case of Specified Refinancing Revolving Credit
Commitments, the Borrower may also invite additional Eligible Assignees to
become Lenders in respect of such Specified Refinancing Debt pursuant to a
joinder agreement to this Agreement in form and substance reasonably
satisfactory to the Specified Refinancing Agent.

(b)    The effectiveness of any Refinancing Amendment shall be subject to
conditions as are mutually agreed with the participating Lenders providing such
Specified Refinancing Debt and to the extent reasonably requested by the
Specified Refinancing Agent or the Administrative Agent, receipt by the
Specified Refinancing Agent or the Administrative Agent of legal opinions, board
resolutions, officers’ certificates and/or reaffirmation agreements with respect
to the Borrower and the Guarantors, including any supplements or amendments to
the Collateral Documents providing for such Specified Refinancing Debt to be
secured thereby, consistent with those delivered on the Closing Date under
Section 4.01 or delivered from time to time pursuant to Section 6.12, 6.15
and/or Section 6.17 (other than changes to such legal opinions resulting from a
change in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Specified Refinancing Agent). The Lenders hereby authorize
the Specified Refinancing Agent to enter into amendments to this Agreement and
the other Loan Documents with the Borrower as may be necessary in order to
establish new Tranches of Specified Refinancing Debt and to make such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Specified Refinancing Agent and the Borrower in connection with the
establishment of such new Tranches, in each case on terms consistent with and/or
to effect the provisions of this Section 2.18 and subject to consent of the
Administrative Agent (not to be unreasonably withheld).

(c)    Each class of Specified Refinancing Debt incurred under this Section 2.18
shall be in an aggregate principal amount that is (x) not less than an amount of
$15,000,000 and (y) an integral multiple of an amount of $1,000,000 in excess
thereof. Any Refinancing Amendment may provide for the issuance of Letters of
Credit for the account of the Borrower in respect of a Revolving Tranche
pursuant to any revolving credit facility established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit
under the Revolving Credit Commitments; provided that the L/C Issuer shall have
agreed thereto.

(d)    The Specified Refinancing Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Specified Refinancing Debt
incurred pursuant thereto (including the addition of such Specified Refinancing
Debt as separate “Facilities” hereunder and treated in a manner consistent with
the Facilities being refinanced, including for purposes of prepayments and
voting). Any Refinancing Amendment may, without the consent of any Person other
than the Borrower, the Administrative Agent, the Specified Refinancing Agent and
the Lenders providing such Specified Refinancing Debt, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Specified Refinancing Agent and the Borrower,
to effect the provisions of or consistent with this Section 2.18. In addition,
if so provided in the relevant Refinancing Amendment and with the consent of
each L/C Issuer, participations in Letters of Credit expiring on or after the
scheduled Maturity Date in respect of a Revolving Tranche shall be reallocated
from Lenders holding Revolving Credit Commitments to Lenders holding extended
revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding extended revolving commitments,
be deemed to be participation interests in respect of such extended revolving
commitments and the terms of such participation interests (including the
commission applicable thereto) shall be adjusted accordingly. If the Specified
Refinancing Agent is not the Administrative Agent, the actions authorized to be
taken by the Specified Refinancing Agent herein shall be done in consultation
with the Administrative Agent and, with respect to the preparation of any
documentation necessary or appropriate to carry out the provisions of this
Section 2.18 (including amendments to this Agreement and the other Loan
Documents), any comments to such documentation reasonably requested by the
Administrative Agent shall be reflected therein.

 

96



--------------------------------------------------------------------------------

(e)    To the extent any Specified Refinancing Debt shall be denominated in a
currency other than Dollars, this Agreement and the other Loan Documents shall
be amended to the extent necessary or appropriate to provide for the
administrative and operational provisions applicable to such currency, in each
case as are reasonably satisfactory to the Administrative Agent

Section 2.19    Permitted Debt Exchanges.

(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower, the Borrower may from time to time following
the Closing Date consummate one or more exchanges of Term Loans for Permitted
Debt Exchange Notes (each such exchange a “Permitted Debt Exchange”), so long as
the following conditions are satisfied: (i) no Event of Default shall have
occurred and be continuing at the time the final offering document in respect of
a Permitted Debt Exchange Offer is delivered to the relevant Lenders, (ii) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
exchanged shall equal no more than the aggregate principal amount (calculated on
the face amount thereof) of Permitted Debt Exchange Notes issued in exchange for
such Term Loans; provided that the aggregate principal amount of the Permitted
Debt Exchange Notes may include accrued interest and premium (if any) under the
Term Loans exchanged and underwriting discounts, fees, commissions and expenses
in connection with the issuance of such Permitted Debt Exchange Notes, (iii) the
aggregate principal amount (calculated on the face amount thereof) of all Term
Loans exchanged by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Assumption, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount thereof
actually held by it) shall exceed the maximum aggregate principal amount of such
Term Loans offered to be exchanged by the Borrower pursuant to such Permitted
Debt Exchange Offer, then the Borrower shall exchange Term Loans subject to such
Permitted Debt Exchange Offer tendered by such Lenders ratably up to such
maximum amount based on the respective principal amounts so tendered, (v) all
documentation in respect of such Permitted Debt Exchange shall be consistent
with the foregoing, and all written communications generally directed to the
Lenders in connection therewith shall be in form and substance consistent with
the foregoing and made in consultation with the Borrower and the Exchange Agent,
(vi) any applicable Minimum Tender Condition (as defined below) shall be
satisfied and (vii) such Permitted Debt Exchange Notes shall mature no earlier
than the Latest Maturity Date for the exchanged Term Loans and shall not have a
Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of the exchanged Term Loans.

(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.19, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05(a) or (b), and (ii) such Permitted Debt Exchange Offer shall be
made for not less than $10,000,000 in aggregate principal amount of Term Loans;
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered.

(c)    In connection with each Permitted Debt Exchange, the Borrower and the
Exchange Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.19 and without conflict
with Section 2.19(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrower and the
Exchange Agent) of time following the date on which the Permitted Debt Exchange
Offer is made.

(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws and regulations in
connection with each Permitted Debt Exchange, it being understood and agreed
that (x) none of the Exchange Agent, the Administrative Agent nor any Lender
assumes any

 

97



--------------------------------------------------------------------------------

responsibility in connection with the Borrower’s compliance with such laws and
regulations in connection with any Permitted Debt Exchange and (y) each Lender
shall be solely responsible for its compliance with any applicable “insider
trading” laws and regulations to which such Lender may be subject under the
Securities Exchange Act of 1934, as amended, and/or other applicable securities
laws and regulations.

(e)    If the Exchange Agent is not the Administrative Agent, the actions
authorized to be taken by the Exchange Agent herein shall be done in
consultation with the Administrative Agent and, with respect to the preparation
of any documentation necessary or appropriate to carry out the provisions of
this Section 2.19, any comments to such documentation reasonably requested by
the Administrative Agent shall be reflected therein.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01    Taxes.

(a)    Any and all payments by or on account of any obligation of any other Loan
Party hereunder or under any other Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from or in
respect of any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Law and, if such Tax is an
Indemnified Tax, the sum payable by the applicable Loan Party shall be increased
as necessary so that after all such deductions or withholdings have been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)    [Reserved].

(c)    In addition but without duplication, the Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)    The Loan Parties shall jointly and severally indemnify each Recipient,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Any Recipient
claiming indemnity pursuant to this Section 3.01(d) shall notify the Loan
Parties as soon as reasonably practicable after the Recipient becomes aware of
such imposition, provided, however, that the failure to provide such
notification shall not affect the Recipient’s entitlement to indemnification
pursuant to this Section 3.01(d). A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)    As soon as reasonably practicable, after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 3.01, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such Payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f)    If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.01 with respect to the Indemnified
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified

 

98



--------------------------------------------------------------------------------

party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this clause (f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 3.01(f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 3.01(f) the payment of
which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 3.01(f) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or (d) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to avoid or reduce to the greatest extent possible any
indemnification or additional amounts being due under this Section 3.01,
including to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage; and
provided further that nothing in this Section 3.01(g) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Sections 3.01(a) and (d). The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender as a result of a request by the Borrower
under this Section 3.01(g).

(h)    i. Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(h)ii(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.

ii.    Without limiting the generality of the foregoing,

(A)    any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Recipient becomes a party to
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent) executed originals of IRS Form W-9 (or
any successor form) certifying that such Recipient is exempt from U.S. federal
backup withholding;

(B)    any Non-U.S. Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

a.    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, (i) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form)

 

99



--------------------------------------------------------------------------------

establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (ii) with respect to
any other applicable payments under any Loan Document, executed originals of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such treaty;

b.    executed originals of IRS Form W-8ECI (or any successor form);

c.    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code and that no payments in connection with any
Loan Document are effectively connected with such Lender’s conduct of a U.S.
trade or business (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form); or

d.    to the extent a Non-U.S. Lender is not the beneficial owner (e.g., where
the Non-U.S. Lender is a partnership or a participating Lender), executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender shall provide a certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner;

(C)    any Non-U.S. Lender shall deliver to the Borrower or the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made;

(D)    if a payment made to a Recipient under any Loan Document would be subject
to Tax imposed by FATCA if such Recipient were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Recipient shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA to determine whether such
Recipient has complied with such Recipient’s obligations under FATCA and, if
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement; and

 

100



--------------------------------------------------------------------------------

(E)    The Administrative Agent shall deliver to the Borrower (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
the Administrative Agent becomes the administrative agent hereunder or under any
other Loan Document (and from time to time thereafter upon the reasonable
request of the Borrower) executed originals of either (a) IRS Form W-9 (or any
successor form) or (b) a duly executed U.S. branch withholding certificate on
IRS Form W-8IMY (or any successor form) evidencing its agreement with the
Borrower to be treated as a U.S. Person with respect to amounts received on
account of any Lender under such Term Loans and IRS Form W-8ECI (with respect to
amounts received on its own account for such Term Loans), with the effect that,
in either case, the Borrower will be entitled to make payments hereunder to the
Administrative Agent without withholding or deduction on account of U.S. federal
withholding tax.

Each Recipient agrees that if any documentation it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall promptly update and
deliver such form or certification to the Borrower and the Administrative Agent
or promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so.

Notwithstanding any other provision of this Section 3.01(h), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(i)    Each Lender shall severally indemnify the Administrative Agent, within 30
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(m) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 3.01(i).

(j)    [Reserved].

(k)    The agreements in this Section 3.01 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(l)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer.

Section 3.02    [Reserved].

Section 3.03    Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars), or to determine or charge interest rates based
upon the Adjusted Eurocurrency Rate (whether denominated in Dollars), or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or to convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans, the interest rate on which is determined by reference to the
Adjusted Eurocurrency Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of

 

101



--------------------------------------------------------------------------------

the Base Rate, in each case until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), if applicable and
such loans are denominated in Dollars, convert all of such Lender’s Eurocurrency
Rate Loans to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurocurrency Rate
component of the Base Rate). Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 3.06. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

Section 3.04    Inability to Determine Rates. If the Required Lenders reasonably
determine that for any reason, adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
or that deposits are not being offered to banks in the relevant interbank market
for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein, and the Borrower shall not have to
pay any amounts that would otherwise be due under Section 3.06 with respect to
such revocation or conversion.

Section 3.05    Increased Cost and Reduced Return; Capital Adequacy and
Liquidity Requirements.

(a)    If any Lender reasonably determines that as a result of the introduction
of or any change in or in the interpretation of any Law, in each case after the
date hereof, or such Lender’s compliance therewith, there shall be any material
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Loan the interest on which is determined by reference to the
Eurocurrency Rate or (as the case may be) issuing or participating in Letters of
Credit, or a material reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (including Taxes on or in respect
of its loans, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, but
excluding for purposes of this Section 3.05(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes indemnifiable under
Section 3.01, (ii) Taxes described in clauses (b) through (d) in the definition
of Excluded Taxes, (iii) Connection Income Taxes and (iv) reserve requirements
reflected in the Eurocurrency Rate, then within 15 days after demand of such
Lender setting forth in reasonable detail such increased costs (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b)    If any Lender reasonably determines that the introduction of or any
change in or in the interpretation any Law regarding capital adequacy and
liquidity requirements or any change therein or in the interpretation thereof,
in each case after the date hereof, or compliance by such Lender (or its Lending
Office) therewith, has the effect of materially reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy or liquidity and such Lender’s
desired return on capital as of the Closing Date or the date it becomes a Lender
hereunder), then within 15 days after demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction.

 

102



--------------------------------------------------------------------------------

(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves or liquidity with respect to liabilities or
assets consisting of or including Eurocurrency Rate funds or deposits,
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves or liquidity allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender shall be required to comply with any liquidity requirement,
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least 15 days’ prior written
notice (with a copy to the Administrative Agent) of such additional interest or
cost from such Lender. If a Lender fails to give written notice fifteen days
prior to the relevant Interest Payment Date, such additional interest or cost
shall be due and payable 15 days from receipt of such written notice.

(d)    For purposes of this Section 3.05, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (other than foreign regulatory authorities in Switzerland), in each
case pursuant to Basel III, shall, in each case, be deemed to have gone into
effect after the date hereof, regardless of the date enacted, adopted or issued.

Section 3.06    Funding Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, setting forth in reasonable
detail the basis for calculating such compensation, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan;

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan or pursuant to a conditional notice) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan;

(c)    [reserved]; or

(d)    any mandatory assignment of such Lender’s Eurocurrency Rate Loans
pursuant to Section 3.08 on a day other than the last day of the Interest Period
for such Loans,

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding anticipated
profits). For the purposes of calculating the amounts payable under this
Section 3.06, any “floor” requirement reflected in the Adjusted Eurocurrency
Rate shall be disregarded. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

Section 3.07    Matters Applicable to All Requests for Compensation.

(a)    A certificate of any Agent or any Lender claiming compensation under this
Article III and setting forth in reasonable detail a calculation of the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, such Agent or such
Lender may use any reasonable averaging and attribution methods. With respect to
any Lender’s claim for compensation under Section 3.03, 3.04 or 3.05, the Loan
Parties shall not be required to compensate such Lender for any amount incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

103



--------------------------------------------------------------------------------

(b)    If any Lender requests compensation under Section 3.05, or the Borrower
is required to pay any Indemnified Tax or additional amount to any Lender, any
L/C Issuer, or any Governmental Authority for the account of any Lender or any
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.03, then such Lender or the L/C Issuer, as applicable, will, if
requested by the Borrower and at the Borrower’s reasonable expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts (i) would
eliminate or reduce amounts payable pursuant to Section 3.01, 3.03 or 3.05, as
applicable, in the future and (ii) would not, in the judgment of such Lender or
such L/C Issuer, as applicable, be inconsistent with the internal policies of,
or otherwise be disadvantageous in any material legal, economic or regulatory
respect to such Lender or its Lending Office or such L/C Issuer. The provisions
of this clause (b) shall not affect or postpone any Obligations of the Borrower
or rights of such Lender pursuant to Section 3.05.

(c)    If any Lender requests compensation by the Borrower under Section 3.05,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurocurrency Rate Loans, or to convert Base Rate
Loans into Eurocurrency Rate Loans, until the event or condition giving rise to
such request ceases to be in effect (in which case the provisions of
Section 3.07(e) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested for any
amounts so accrued prior to such suspension.

(d)    If the obligation of any Lender to make or continue from one Interest
Period to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.07(c) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.03, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.03, 3.04 or 3.05 hereof that gave rise to such conversion no longer
exist:

i.    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

ii.    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(e)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.03, 3.04 or
3.05 hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to Section 3.07(d) no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

(f)    A Lender shall not be entitled to any compensation pursuant to the
foregoing sections to the extent such Lender is not imposing such charges or
requesting such compensation from borrowers (similarly situated to the Borrower
hereunder) under comparable syndicated credit facilities.

Section 3.08    Replacement of Lenders under Certain Circumstances.

(a)    If at any time (i) the Borrower becomes obligated to pay Indemnified
Taxes, additional amounts or indemnity payments described in Section 3.01 or
3.05 as a result of any condition described in such Sections or any Lender
ceases to make Eurocurrency Rate Loans as a result of any condition described in
Section 3.03 or 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any
Lender becomes a Non-Consenting Lender (as defined below in this Section 3.08)
(collectively, a “Replaceable Lender”), then the Borrower may, on one Business

 

104



--------------------------------------------------------------------------------

Day’s prior written notice from the Borrower to the Administrative Agent and
such Lender (for the avoidance of doubt, such notice shall be deemed provided on
the same day that an amendment or waiver is posted to Lenders for consent),
either (x) replace such Lender by causing such Lender to (and such Lender shall
be obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to
be paid by the Borrower in such instance unless waived by the Administrative
Agent) all of its rights and obligations under this Agreement (or, in the case
of a Non-Consenting Lender, all of its rights and obligations under this
Agreement with respect to the Facility or Facilities for which its consent is
required) to one or more Eligible Assignees; provided that none of the
Administrative Agent or any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person or (y) so long as no Default or
Event of Default shall have occurred and be continuing, terminate the Commitment
of such Lender or L/C Issuer or prepay the Loans, as the case may be, and (1) in
the case of a Lender (other than an L/C Issuer), repay all Obligations of the
Borrower owing (and the amount of all accrued interest and fees in respect
thereof) to such Lender relating to the Loans and participations held by such
Lender as of such termination date and (2) in the case of an L/C Issuer, repay
all obligations of the Borrower owing to such L/C Issuer relating to the Loans
and participations held by such L/C Issuer as of such termination date and
cancel or backstop on terms satisfactory to such L/C Issuer any Letters of
Credit issued by it; provided that (i) in the case of any such replacement of,
or termination of Commitments with respect to a Non-Consenting Lender such
replacement or termination shall be sufficient (together with all other
consenting Lenders including any other replacement Lender) to cause the adoption
of the applicable modification, waiver or amendment of the Loan Documents and
(ii) in the case of any such replacement as a result of Borrower having become
obligated to pay amounts described in Section 3.01 or 3.05, such replacement
would eliminate or reduce payments pursuant to Section 3.01 or 3.05, as
applicable, in the future. Any Lender being replaced pursuant to this
Section 3.08(a) shall (i) execute and deliver an Assignment and Assumption with
respect to such Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and (ii) subject to clause (C) below, deliver any Notes
evidencing such Loans to the Borrower or the Administrative Agent (for return to
the Borrower). Pursuant to such Assignment and Assumption, (A) the assignee
Lender shall acquire all or a portion, as the case may be, of the assigning
Lender’s Commitment and outstanding Loans and participations in L/C Obligations,
(B) all Obligations relating to the Loans and participations (and the amount of
all accrued interest, fees and premiums in respect thereof) so assigned shall be
paid in full by the assignee Lender to such assigning Lender concurrently with
such assignment and assumption and (C) upon such payment and, if so requested by
the assignee Lender, the assigning Lender shall deliver to the assignee Lender
the applicable Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Replaceable Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such replacement within two Business Days of the date on which the
assignee Lender executes and delivers such Assignment and Assumption to such
Replaceable Lender, then such Replaceable Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Replaceable Lender. In connection with the replacement of any Lender
pursuant to this Section 3.08(a), the Borrower shall pay to such Lender such
amounts as may be required pursuant to Section 3.06.

(b)    Notwithstanding anything to the contrary contained above, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless Cash Collateral has been
deposited into a cash collateral account in amounts and pursuant to arrangements
consistent with the requirements of Section 2.16 or other arrangements
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced hereunder except in accordance with the terms of Article IX.

(c)    In the event that (i) the Borrower or the Administrative Agent has
requested the Lenders to consent to a waiver of any provisions of the Loan
Documents or to agree to any amendment or other modification thereto, (ii) the
waiver, amendment or modification in question requires the agreement of all
affected Lenders in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain class of the Loans and (iii) the Required
Lenders have agreed to such waiver, amendment or modification, then any Lender
who does not agree to such waiver, amendment or modification, in each case,
shall be deemed a “Non-Consenting Lender”; provided, that the term
“Non-Consenting Lender” shall also include any Lender that rejects (or is deemed
to reject) (x) a loan modification offer under Section 10.01, which loan
modification has been accepted by at least the Majority Lenders of the
respective Tranche of Loans whose Loans and/or Commitments are to be extended
pursuant to such loan

 

105



--------------------------------------------------------------------------------

modification and (y) any Lender that does not elect to become a lender in
respect of any Specified Refinancing Debt pursuant to Section 2.18. For the
avoidance of doubt, if any applicable Lender shall be deemed a Non-Consenting
Lender and is required to assign all or any portion of its Initial Term Loans or
its Initial Term Loans are prepaid by the Borrower, pursuant to Section 3.08(a),
on or prior to the date that is six months after the Closing Date in connection
with any such waiver, amendment or modification constituting a Repricing Event
pursuant to clause (ii) of the definition thereof, the Borrower shall pay such
Non-Consenting Lender a fee equal to 1.00% of the principal amount of the
Initial Term Loans, so assigned or prepaid.

(d)    Survival. All of the Loan Parties’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder, any assignment by or replacement of a Lender and
any resignation or removal of the Administrative Agent.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01    Conditions to the Initial Credit Extension on the Closing Date.
The obligation of each Lender to make its initial Credit Extension hereunder on
the Closing Date is subject to satisfaction or due waiver in accordance with
Section 10.01 of each of the following conditions precedent:

(a)    The Administrative Agent shall have received all of the following, each
of which shall be originals or facsimiles or “pdf” files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated as of the Closing Date (or, in the
case of certificates of governmental officials, as of a recent date before the
Closing Date), each in form and substance satisfactory to the Administrative
Agent, and each accompanied by their respective required schedules and other
attachments (and set forth thereon shall be all required information with
respect to Holdings and the Borrower):

i.    executed counterparts of this Agreement from Holdings and the Borrower;

ii.    the Reaffirmation Agreement, duly executed by the Loan Parties, together
with copies of proper financing statements, filed or duly prepared for filing
under the Uniform Commercial Code in all jurisdictions that the Administrative
Agent may deem reasonably necessary in order to perfect and protect the Liens on
assets of each such Loan Party created under the Guarantee and Collateral
Agreement, covering the Collateral described in the Guarantee and Collateral
Agreement; all other documents and instruments (including any Intellectual
Property Security Agreements, relevant notices, stock transfer forms executed in
blank and share certificates and documents of title) required to create the
Administrative Agent’s first priority security interest in the Collateral
granted by the Loan Parties shall have been executed and delivered and, if
applicable, be in proper form for filing;

iii.    a Note executed by the Borrower in favor of each Lender requesting a
Note reasonably in advance of the Closing Date;

iv.    a Committed Loan Notice in each case relating to the initial Credit
Extension; and

v.    a solvency certificate executed by the chief financial officer or similar
officer, director or authorized signatory of Holdings (after giving effect to
the Transactions) substantially in the form attached hereto as Exhibit H.

(b)    The Administrative Agent shall have received such customary documents and
certifications (including certificates of incorporation and bylaws, certificate
of resolutions, board minutes or other action, and, if applicable, good standing
certificates) as the Administrative Agent may reasonably require to evidence
(A) the identity, authority and capacity of each Responsible Officer of the Loan
Parties acting as such in connection with this Agreement and the other Loan
Documents and (B) that the Loan Parties are duly organized or formed, and that
each of them is validly existing and, to the extent applicable, in good
standing.

 

106



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall have received a certificate of a
Responsible Officer of Holdings and the Borrower certifying that (i) the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the Closing Date; and
(ii) no Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom on
the Closing Date.

(d)    The Administrative Agent shall have received an opinion of Latham &
Watkins LLP, as counsel to the Loan Parties, addressed to each Secured Party, in
form and substance reasonably satisfactory to the Administrative Agent.

(e)    All fees required to be paid on the Closing Date pursuant to this
Agreement and any Fee Letter and reasonable out-of-pocket expenses required to
be paid on the Closing Date pursuant to this Agreement and any Fee Letter, to
the extent invoiced at least one Business Days prior to the Closing Date (or
such later date as the Borrower may reasonably agree) shall have been paid
(which amounts may be offset against the proceeds of the Facilities).

(f)    The Lenders shall have received at least three business days prior to the
Closing Date all documentation and other information about Holdings, the
Borrower and each Subsidiary Guarantor as has been reasonably requested in
writing at least ten days prior to the Closing Date by such Lenders that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act, and a certification regarding beneficial
ownership if required by 31 C.F.R. § 1010.230) (the “Beneficial Ownership
Regulation”).

(g)    The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

(h)    The Borrower shall have issued the Senior Notes (or substantially
contemporaneously with the effectiveness of this Agreement, shall issue), a
portion of the proceeds of which will be used to repay term loans under the
Existing Credit Agreement.

Section 4.02    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a)    Subject in the case of any Borrowing in connection with a New Loan
Commitment to the provisions in Section 1.02(i), the representations and
warranties of the Borrower and each other Loan Party contained in Article V or
any other Loan Document shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.

(b)    Subject in the case of any Borrowing in connection with a New Loan
Commitment to the provisions in Section 1.02(i), no Default or Event of Default
shall exist, or would result from such proposed Credit Extension or from the
application of the proceeds therefrom.

(c)    The applicable Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied (unless waived) on and as of the date of the
applicable Credit Extension.

 

107



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that (after giving effect to the Transactions):

Section 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of the Restricted Subsidiaries (a) is a Person duly
organized, formed or incorporated, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is authorized to do business and
in good standing (to the extent such concept is applicable in the relevant
jurisdiction) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification (d) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted and (e) is
in compliance with all Laws; except in each case referred to in clause (a)
(other than with respect to the Borrower), (b)(i)(other than with respect to the
Borrower), (c), (d) and (e), to the extent that any failure to be so or to have
such would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party and the consummation of the Transactions, are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action and do not (a) contravene the terms of
any of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.02), (i) any Contractual Obligation to which such Person
is a party or (ii) any material order, injunction, writ or decree of any
Governmental Authority applicable to such Person or its property is subject,
except to the extent that such breach, contravention or creation of Lien would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (c) violate any Law; except to the extent that such violation
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery, performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents or (c) the perfection or
maintenance of the Liens created under the Collateral Documents, except for
(w) with respect to the Loan Parties, filings and registrations necessary to
perfect the Liens on the Collateral granted by the Loan Parties or any
Restricted Subsidiary in favor of the Secured Parties consisting of UCC
financing statements, filings in the United States Patent and Trademark Office
and the United States Copyright Office and Mortgages, (x) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect,
(y) those approvals, consents, exemptions, authorizations or other actions,
notices or filings set out in the Collateral Documents and (z) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto.
Subject to the Legal Reservations, this Agreement and each other Loan Document
constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms.

Section 5.05    Financial Statements; No Material Adverse Effect.

(a)    The audited consolidated financial statements of Holdings and its
Subsidiaries most recently delivered pursuant to Section 6.01(a) fairly present
in all material respects the consolidated financial condition of Holdings and
its Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

 

108



--------------------------------------------------------------------------------

(b)    The unaudited consolidated financial statements of Holdings and its
Subsidiaries most recently delivered pursuant to Section 6.01(b) (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the consolidated financial condition of
Holdings and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject to the absence of footnotes
and to normal and recurring year-end audit adjustments.

(c)    Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

Section 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, against the
Borrower or any Restricted Subsidiary, or against any of their properties or
revenues that would reasonably be expected to have a Material Adverse Effect.

Section 5.07    Use of Proceeds. The Borrower (a) will only use the proceeds of
the Initial Term Loans to finance the Transactions and pay Transaction Costs
(including paying any fees, commissions and expenses associated therewith); and
(b) will only use the proceeds of the Revolving Credit Loans incurred on the
Closing Date to (1)(A) finance any upfront fees or original issue discount
required to be funded on the Closing Date with respect to the Facilities, and
(2) issue Letters of Credit in replacement of, or as a backstop for, letters of
credit of the Borrower or their Subsidiaries outstanding on the Closing Date;
and (c) will use the proceeds of all other Borrowings after the Closing Date to
finance the working capital needs of the Borrower and their Subsidiaries, for
general corporate purposes of the Borrower and their Subsidiaries (including
acquisitions and other Investments permitted hereunder).

Section 5.08    Ownership of Property; Liens.

(a)    Each Loan Party and each of the Restricted Subsidiaries has fee simple or
other comparable valid title to, or leasehold interests in, all real property
necessary in the ordinary conduct of its business, free and clear of all Liens
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.02, except where the failure to have
such title or interests would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect on the use or operation of any
Material Real Property or any real property necessary for the ordinary conduct
of the Borrower’s business, taken as a whole.

(b)    Set forth on Schedule 5.08(b) hereto is a complete and accurate list, in
all material respects, of all Material Real Property owned by any Loan Party as
of the Closing Date, showing as of the Closing Date, the street address (to the
extent available), county or other relevant jurisdiction, state and record
owner; and as of the Closing Date, no Loan Party owns any Material Real Property
except as listed on Schedule 5.08(b).

Section 5.09    Environmental Compliance. Except as would not reasonably be
expected to have a Material Adverse Effect:

(a)    The Borrower and the Restricted Subsidiaries and their respective
operations and properties are in compliance with all applicable Environmental
Laws and Environmental Permits and none of the Borrower or the Restricted
Subsidiaries are subject to any Environmental Liability.

(b)    (i) None of the properties currently or formerly owned or operated by the
Borrower or any Restricted Subsidiary is listed or, to the knowledge of the
Borrower, proposed for listing on the NPL or on SEMS or any analogous foreign,
state or local list or is adjacent to any such property, (ii) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by the Borrower or any of the Restricted Subsidiaries requiring
investigation, remediation, mitigation, removal, or assessment, or other
response, remedial or corrective action, pursuant to any Environmental Law and
(iii) Hazardous Materials have not been released, discharged or

 

109



--------------------------------------------------------------------------------

disposed of on any property currently or, to the knowledge of the Borrower,
formerly owned or operated by the Borrower or any of the Restricted
Subsidiaries, except for such releases, discharges and disposals that were in
compliance with, or would not reasonably be expected to give rise to liability
under, Environmental Laws.

(c)    None of the Borrower or any of the Restricted Subsidiaries is
undertaking, and none has completed, either individually or together with other
potentially responsible parties, any investigation, remediation, mitigation,
removal, assessment or remedial, response or corrective action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law.

(d)    All Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or, to the knowledge of the
Borrower, formerly owned or operated by the Borrower or any of the Restricted
Subsidiaries have been disposed of in a manner not reasonably expected to result
in liability to the Borrower or any of the Restricted Subsidiaries.

Section 5.10    Taxes. The Borrower and each of the Restricted Subsidiaries have
filed or have caused to be filed all Tax returns and reports required to be
filed, and have paid all Taxes (including in its capacity as a withholding
agent) levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those (a) which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP (or with respect to any
Non-U.S. Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of organization)
or (b) with respect to which the failure to make such filing or payment would
not, individually or in the aggregate, reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. There is no proposed tax
assessment against the Borrower or its Restricted Subsidiaries that, if made,
could reasonably be expected to result in a Material Adverse Effect.

Section 5.11    Employee Benefits Plans.

(a)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other
applicable federal and state laws and (ii) each Plan that is intended to be a
qualified plan under Section 401(a) of the Code may rely upon an opinion letter
for a prototype plan or has received a favorable determination letter from the
IRS to the effect that the form of such Plan is qualified under Section 401(a)
of the Code and the trust related thereto has been determined by the IRS to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter will be submitted to the IRS within the applicable
required time period with respect thereto or is currently being processed by the
IRS, and to the knowledge of any Loan Party, nothing has occurred that would
prevent, or cause the loss of, such tax-qualified status.

(b)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Non-U.S. Plan is in
compliance with all requirements of Law applicable thereto and the respective
requirements of the governing documents for such plan and (ii) with respect to
each Non-U.S. Plan, none of the Borrower or any of their Subsidiaries or any of
their respective directors, officers, employees or agents has engaged in a
transaction that could subject the Borrower or any Restricted Subsidiary,
directly or indirectly, to any tax or civil penalty.

(c)    There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 or 407 of ERISA (and not otherwise
exempt under Section 408 of ERISA) with respect to any Plan that would
reasonably be expected to result in a Material Adverse Effect.

(d)    (i) No ERISA Event has occurred and neither any Loan Party nor, to the
knowledge of any Loan Party, any ERISA Affiliate is aware of any fact, event or
circumstance that would reasonably be expected to constitute or result in an
ERISA Event with respect to any Plan or Multiemployer Plan, (ii) each Loan Party
and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Plan, and no waiver of the minimum funding
standards under such Pension Funding Rules has been applied for or obtained,
(iii)

 

110



--------------------------------------------------------------------------------

there exists no Unfunded Pension Liability, (iv) as of the most recent valuation
date for any Plan, the present value of all accrued benefits under such Plan
(based on the actuarial assumptions used to fund such Plan) did not exceed the
value of the assets of such Plan allocable to such accrued benefits, (v) neither
any Loan Party nor, to the knowledge of any Loan Party, any ERISA Affiliate
knows of any facts or circumstances that would reasonably be expected to cause
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) for any Plan, if applicable, to drop below 80% as of the most recent
valuation date, (vi) neither any Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid, (vii) neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA and (viii) no Plan has been
terminated by the plan administrator thereof or by the PBGC and no event or
circumstance has occurred or exists that would reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any Plan
or Multiemployer Plan, except with respect to each of the foregoing clauses
(i) through (viii) of this Section 5.11(d), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(e)    (i) With respect to each Non-U.S. Plan, reserves have been established in
the financial statements furnished to Lenders in respect of any unfunded
liabilities in accordance with applicable Law and, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Non-U.S.
Plan is maintained, (ii) except as disclosed or reflected in such financial
statements, there are no aggregate unfunded liabilities with respect to Non-U.S.
Plans and the present value of the aggregate accumulated benefit liabilities of
all Non-U.S. Plans did not, as of the last annual valuation date applicable
thereto, exceed the assets of all such Non-U.S. Plans, except with respect to
each of the foregoing clauses (i) and (ii) of this Section 5.11(e), as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 5.12    Subsidiaries; Capital Stock. As of the Closing Date, there are
no Unrestricted Subsidiaries other than those specifically disclosed in Schedule
5.12, and all of the outstanding Capital Stock in each Restricted Subsidiary
that is owned by a Loan Party has been validly issued, is fully paid and
non-assessable (other than for those Restricted Subsidiaries that are limited
liability companies and limited partnerships and to the extent such concepts are
not applicable in the relevant jurisdiction) and are owned free and clear of all
Liens except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.02.

Section 5.13    Margin Regulations; Investment Company Act.

(a)    Each of the Loan Parties is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock and no proceeds of any Borrowings or drawings under any Letter of
Credit will be used to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock. Neither the
making of any Credit Extension hereunder nor the use of proceeds thereof will
violate any regulations of the FRB, including the provisions of Regulations T, U
or X of the FRB; provided that this sentence shall not be included in any
representation or warranty in connection with the establishment of any New Loan
Commitments or the incurrence of New Term Loans unless otherwise agreed by the
Borrower and the applicable lenders under any such facility.

(b)    None of the Loan Parties is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.

Section 5.14    Disclosure. As of the Closing Date, no report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the Transactions and the negotiation of
this Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected and pro forma financial information, Holdings
and the Borrower represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation and
delivery; it being understood that actual results may vary from such forecasts
and that such variances may be material. As of the Closing Date, the information
included in any Beneficial Ownership Certification is, to the knowledge of the
Borrower, true and correct in all respects.

 

111



--------------------------------------------------------------------------------

Section 5.15    Compliance with Laws. The Borrower and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

Section 5.16    Intellectual Property; Licenses, Etc. To the knowledge of the
Borrower, the Borrower and each Subsidiary Guarantor owns, licenses or possesses
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, licenses and other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of its respective business, as
currently conducted, except to the extent such failure to own, license or
possess, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect and provided that the foregoing shall
not deem to constitute a representation that Borrower and the Subsidiary
Guarantors do not infringe or violate the IP Rights held by any other Person.
Set forth on Schedule 5.16 is a complete and accurate list of all material
registrations, or applications for registration, in the United States Patent and
Trademark Office or the United States Copyright Office of patents, trademarks,
and copyrights owned or, in the case of copyrights, exclusively licensed by the
Borrower and Subsidiary Guarantors as of the Closing Date. To the knowledge of
the Borrower, the conduct of the business of the Borrower or Subsidiary
Guarantors as currently conducted does not infringe upon or violate any IP
Rights held by any other Person, except for such infringements and violations
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Borrower, threatened in
writing, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

Section 5.17    Solvency. On the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

Section 5.18    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 5.19    [Reserved].

Section 5.20    Perfection, Etc. Subject to the Legal Reservations, each
Collateral Document delivered pursuant to this Agreement will, upon execution
and delivery thereof, be effective to create in favor of the Collateral Agent
for the benefit of the Secured Parties, legal, valid and enforceable Liens on,
and security interests in, the Collateral described therein to the extent
intended to be created thereby and (a) when financing statements and other
filings in appropriate form are filed or registered, as applicable, in the
offices of the Secretary of State (or a comparable office in any applicable
non-U.S. jurisdiction) of each Loan Party’s jurisdiction of organization or
formation and applicable documents are filed and recorded as applicable in the
United States Copyright Office or the United States Patent and Trademark Office
and other applicable Perfection Requirements are completed and (b) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
applicable Collateral Document) the Liens created by the Collateral Documents
shall constitute fully perfected first priority Liens so far as possible under
relevant law on, and security interests in (to the extent intended to be created
thereby and required to be perfected under the Loan Documents), all right, title
and interest of the grantors in such Collateral in each case free and clear of
any Liens other than Liens permitted hereunder. The Mortgages shall be effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, a legal, valid and enforceable Lien on the Mortgaged Property described
therein and proceeds thereof.

Section 5.21    Anti-Terrorism Laws; OFAC.

(a)    Anti-Terrorism Laws. Each of Holdings, the Borrower and each of their
respective Subsidiaries is in compliance, in all material respects, with the
Sanctions Laws and Regulations. No Borrowing or Letter of Credit, or use of
proceeds, will violate or result in the violation of any Sanctions Laws and
Regulations applicable to any party hereto.

 

112



--------------------------------------------------------------------------------

(b)    OFAC. None of (I) Holdings, the Borrower or any other Loan Party and
(II) in any material respect, the Restricted Subsidiaries that are not Loan
Parties or any director, manager, officer or, to the knowledge of Holdings and
the Borrower, any director, manager, officer, agent or employee of Holdings, the
Borrower or any of their respective Restricted Subsidiaries, in each case,
(i) is a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of the Executive Order, (ii) engages in any
dealings or transactions prohibited by Section 2 of the Executive Order, or is
otherwise associated with any such person in any manner that violates Section 2
of the Executive Order, (iii) is a Sanctioned Person, (iv) engages in any
dealings in a Sanctioned Country or with a Sanctioned Person, unless authorized
by the cognizant government authority, or (v) has exported, re-exported,
transferred, or retransferred, directly or indirectly, any goods, software,
technology, or services in violation of any applicable export control or
economic sanctions laws, regulations, or orders, including those administered by
OFAC, U.S. State Department, or the U.S. Commerce Department.

Section 5.22    Anti-Corruption Laws. No part of the proceeds of any Loan will
be used for any improper payments, directly or indirectly, to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, or any
other party (if applicable) in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended and any similar laws, rules or regulations
issued, administered or enforced by any Governmental Authority having
jurisdiction over the Borrower (collectively, the “Anti-Corruption Laws”). The
Borrower has implemented and maintain in effect policies and procedures designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, and the
Borrower, its Subsidiaries and their respective officers, directors and, to the
knowledge of the Borrower, its respective employees and agents are in compliance
with Anti-Corruption Laws.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder or under any Loan
Document shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than Letters of Credit which have been Cash
Collateralized), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01 and 6.02 ) cause each Restricted Subsidiary
to:

Section 6.01    Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a)    within 90 days after the end of each fiscal year of Holdings, a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification, exception or
explanatory paragraph or any qualification, exception or explanatory paragraph
as to the scope of such audit (other than any such qualification, exception or
explanatory paragraph that is expressly solely with respect to, or expressly
resulting solely from, (i) an upcoming maturity date under the Facilities that
is scheduled to occur within one year from the time such report and opinion are
delivered or (ii) any potential inability to satisfy a financial maintenance
covenant, including the Financial Covenant, on a future date or in a future
period or (iii) the activities, operations, financial results, assets or
liabilities of any Unrestricted Subsidiary);

(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Holdings, a consolidated balance sheet of Holdings and
its Subsidiaries as at the end of such fiscal quarter, and the

 

113



--------------------------------------------------------------------------------

related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

(c)    [reserved]; and

(d)    concurrently with the delivery of any financial statements pursuant to
Sections 6.01(a) and (b) above, the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

After the date of the delivery of the annual financial information required
pursuant to Section 6.01(a), the Borrower will hold a conference call or
teleconference at a time selected by the Borrower and reasonably acceptable to
the Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous fiscal year of Holdings and its
Subsidiaries.

Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a)    no later than five days after the delivery of (i) the financial
statements referred to in Section 6.01(a) or (ii) an Annual Report on Form 10-K,
but only to the extent permitted by accounting industry policies generally
followed by independent certified public accountants, a certificate of Holdings’
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default arising from a breach of the Financial Covenant
(to the extent then applicable) or, if any such Event of Default shall exist,
stating the nature and status of such event;

(b)    no later than five days after the delivery of (i) the financial
statements referred to in Sections 6.01(a) and (b) or (ii) an Annual Report on
Form 10-K or a Quarterly Report on Form 10-Q, a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower (which delivery may,
unless the Administrative Agent or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(c)    promptly after the same are available, copies of all reports on Form 8-K,
Form S-3 and Form S-4 (or any other forms that may be substituted therefor)
which Holdings or the Borrower may file or be required to file with the SEC or
with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d)    promptly after the furnishing thereof, copies of any notices received by
any Loan Party (other than in the ordinary course of business) and copies of any
statement or report furnished to any holder of debt securities or loans of any
Loan Party or of any of its Subsidiaries (other than any immaterial
correspondence in the ordinary course of business or any regularly required
quarterly or annual certificates), in each case pursuant to the terms of the
Senior Notes or any Junior Financing in a principal amount greater than
$50,000,000 and not otherwise required to be furnished to the Lenders pursuant
to any other clause of this Section 6.02;

(e)    promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any material investigation or other material inquiry by such agency regarding
financial or other operational results of any Loan Party or any of its
Subsidiaries;

(f)    promptly after the assertion or occurrence thereof, notice of any action
arising under any Environmental Law against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit or of any actual or threatened release of Hazardous Materials at any
property owned or operated by any Loan Party or any of its Subsidiaries that
would reasonably be expected to have a Material Adverse Effect;

 

114



--------------------------------------------------------------------------------

(g)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), a report supplementing Schedule 5.12 hereto to the extent
necessary so that the related representation and warranty would be true and
correct if made as of the date of such Compliance Certificate and to the extent
not previously disclosed to the Administrative Agent, any change in the
jurisdiction of organization of any other Loan Party and a listing of any
material intellectual property filings by the Loan Parties since the date of the
most recent list delivered pursuant to this clause (or, in the case of the first
such list so delivered, since the Closing Date); and

(h)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary
thereof as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request, including without limitation,
any change in the information provided in any Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein to the extent requested.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (d) or
Section 6.02(c) or (d) (or to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which such
documents are posted on the Borrower’s behalf on the Platform or another
relevant internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such documents described in this paragraph and to the extent requested by
the Administrative Agent provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents . The Administrative
Agent shall have no obligation to request the delivery of or to maintain or
deliver to Lenders paper copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks/IntraAgency, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information (within the
meaning of United States federal and state securities laws) with respect to
Holdings or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that they will use commercially reasonable efforts to identify that portion of
the Borrower Materials that may be distributed to the Public Lenders and that
(w) all the Borrower Materials shall be clearly and conspicuously marked “PUBLIC
SIDE” which, at a minimum, shall mean that the word “PUBLIC SIDE” or “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC SIDE” or “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat the Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holdings or its Affiliates, or their respective securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all Borrower Materials marked
“PUBLIC SIDE” or “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information” and (z) the Borrower
Materials that are not marked “PUBLIC SIDE” or “PUBLIC” shall be deemed to
contain material non-public information (within the meaning of United States
federal and state securities laws) and shall not be suitable for posting on a
portion of the Platform designated “Public Side Information.” Notwithstanding
anything herein to the contrary, financial statements delivered pursuant to
Sections 6.01(a) and (b) and Compliance Certificates delivered pursuant to
Section 6.02(b) shall be deemed to be suitable for posting on a portion of the
Platform designated “Public Side Information.”

 

115



--------------------------------------------------------------------------------

Section 6.03    Notices. Promptly, after a Responsible Officer of the Borrower
or any Restricted Subsidiary has obtained knowledge thereof, notify the
Administrative Agent for further distribution to each Lender:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect;

(c)    of the institution of any material litigation not previously disclosed by
the Borrower to the Administrative Agent, or any material development in any
material litigation that is reasonably likely to be adversely determined, and
would, in either case, if adversely determined be reasonably expected to have a
Material Adverse Effect;

(d)    of the occurrence of any ERISA Event, where there is any reasonable
likelihood of the imposition of liability on any Loan Party as a result thereof
that would be reasonably expected to have a Material Adverse Effect; and

(e)    of the occurrence of any Non-U.S. Benefit Event, where there is any
reasonable likelihood of the imposition of liability on any Loan Party as a
result thereof that would be reasonably expected to have a Material Adverse
Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and propose
to take with respect thereto.

Section 6.04    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all Taxes (including in its capacity as
withholding agent) imposed upon it or its income, profits, properties or other
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
(or, with respect to any Non-U.S. Subsidiaries, in conformity with generally
accepted accounting principles that are applicable in their respective
jurisdiction of organization) are being maintained by the Borrower or such
Restricted Subsidiary; except to the extent the failure to pay, discharge or
satisfy the same would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

Section 6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.03 or 7.04,
(b) take all reasonable action to maintain all rights, privileges (including its
good standing, if such concept is applicable in its jurisdiction of
organization), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect or as otherwise
permitted hereunder, and (c) use commercially reasonable efforts to preserve or
renew all of its registered copyrights, patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect or as otherwise permitted hereunder, provided
that nothing in this Section 6.05 shall require the preservation, renewal or
maintenance of, or prevent the abandonment by, the Borrower or Restricted
Subsidiary of any registered copyrights, patents, trademarks, trade names and
service marks that the Borrower or Restricted Subsidiary reasonably determines
is not useful to its business or no longer commercially desirable.

Section 6.06    Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its tangible properties
and equipment that are necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted.

Section 6.07    Maintenance of Insurance(b) . Except if the failure to do so
would not reasonably be expected to have a Material Adverse Effect, maintain in
full force and effect, with insurance companies that the Borrower believes (in
the good faith judgment of the management of the Borrower) are financially sound
and

 

116



--------------------------------------------------------------------------------

responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as are usually
insured against in the same general area by companies engaged in businesses
similar to those engaged by the Borrower and the Restricted Subsidiaries.
Subject to Section 6.17, the Borrower shall ensure that at all times the
Collateral Agent, for the benefit of the Secured Parties, shall be named as an
additional insured with respect to liability policies (other than directors and
officers policies and workers compensation) maintained by the Borrower and each
Subsidiary Guarantor and the Collateral Agent, for the benefit of the Secured
Parties, shall be named as loss payee and mortgagee with respect to the property
insurance maintained by the Borrower and each Subsidiary Guarantor; provided
that, unless an Event of Default shall have occurred and be continuing, (A) all
proceeds from insurance policies shall be paid to the Borrower or the applicable
Subsidiary Guarantor, (B) to the extent the Collateral Agent receives any
proceeds, the Collateral Agent shall turn over to the Borrower any amounts
received by it as an additional insured or loss payee under any property
insurance maintained by the Borrower and its Subsidiaries, and (C) the
Collateral Agent agrees that the Borrower and/or its applicable Subsidiaries
shall have the sole right to adjust or settle any claims under such insurance.
If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance is required
under the Flood Insurance Laws (as in effect on the Closing Date or thereafter
or any amendment or successor act thereto) or otherwise being designated as a
“special flood hazard area or part of a 100 year flood zone”, in an amount equal
to 100% of the full replacement cost of the improvements, then the Borrower
shall, or shall cause each Loan Party to, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws, (ii) name the
Collateral Agent as loss payee and mortgagee under such flood insurance policy
and (iii) deliver to the Collateral Agent evidence of such compliance in form
and substance reasonably acceptable to the Collateral Agent, including, if
requested by the Administrative Agent deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

Section 6.08    Compliance with Laws. Comply with the requirements of all
applicable Laws (including, without limitation, ERISA and the PATRIOT Act,
Anti-Corruption Laws and Sanctions Laws and Regulations) and all orders, writs,
injunctions and decrees of any Governmental Authority applicable to it or to its
business or property, except if the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

Section 6.09    Books and Records. Maintain proper books of record and account,
in a manner to allow financial statements to be prepared in all material
respects in conformity with GAAP consistently applied in respect of all
financial transactions and matters involving the assets and business of the
Borrower or, if applicable, Holdings or such Restricted Subsidiary, as the case
may be (it being understood and agreed that Non-U.S. Subsidiaries may maintain
individual books and records in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization).

Section 6.10    Inspection Rights. Permit representatives of the Administrative
Agent and, during the continuance of any Event of Default, of each Lender to
visit and inspect any of its properties (subject to the rights of lessees or
sublessees thereof and subject to any restrictions or limitations in the
applicable lease, sublease or other written occupancy arrangement pursuant to
which the Borrower or such Restricted Subsidiary is a party), to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
managers, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance written notice to
the Borrower; provided that, excluding any such visits and inspections during
the continuation of an Event of Default, (i) only the Administrative Agent on
behalf of the Lenders may exercise rights under this Section 6.10, (ii) the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year and (iii) such exercise shall be at the Borrower’s
expense; provided, further, that when an Event of Default is continuing the
Administrative Agent (or any of its respective representatives) may do any of
the foregoing at the expense of the Borrower at any time and from time to time
during normal business hours and upon reasonable advance written notice. The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower

 

117



--------------------------------------------------------------------------------

nor any Restricted Subsidiary will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or any binding agreement or (iii) that is subject to attorney client or
similar privilege or constitutes attorney work product.

Section 6.11    Use of Proceeds. The Borrower will use the Letters of Credit and
the proceeds of the Loans only as provided in Sections 5.07, 5.13(a), 5.21 and
5.22.

Section 6.12    Covenant to Guarantee Obligations and Give Security. Upon the
formation or acquisition of any new wholly owned U.S. Subsidiaries by any Loan
Party (provided that each of (i) any Subsidiary redesignation resulting in an
Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any Excluded
Subsidiary ceasing to be an Excluded Subsidiary but remaining a Restricted
Subsidiary (including a Controlled Foreign Subsidiary ceasing to be a Controlled
Foreign Subsidiary or a FSHCO ceasing to be a FSHCO) shall be deemed to
constitute the acquisition of a Restricted Subsidiary for all purposes of this
Section 6.12), including by means of a Division, or upon the acquisition of any
property (other than real property that is not Material Real Property) by any
Loan Party, which property, in the reasonable judgment of the Administrative
Agent, is not already subject to a perfected Lien in favor of the Collateral
Agent for the benefit of the Secured Parties (and where such a perfected Lien
would be required in accordance with the terms of the Collateral Documents or
other Loan Documents), the Borrower shall, at the Borrower’s expense:

i.    in connection with the formation, including by means of a division, or
acquisition of a U.S. Subsidiary, within the later of (x) 90 days after such
formation or acquisition and (y) 45 days after the last day of the fiscal
quarter in which such formation or acquisition occurred or, in each case, such
longer period as the Collateral Agent may agree in its reasonable discretion,
(A) cause each such Subsidiary that is not an Excluded Subsidiary to duly
execute and deliver to the Collateral Agent a guaranty or guaranty supplement,
in form and substance reasonably satisfactory to the Collateral Agent,
guaranteeing the Obligations and a joinder or supplement to the applicable
Collateral Documents (or, as applicable, new Collateral Documents) and (B) (if
not already so delivered) deliver certificates (or the foreign equivalent
thereof, as applicable) representing the Pledged Interests of each such
Subsidiary (if any) (other than any Unrestricted Subsidiary) held by the
applicable Loan Party accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the Pledged
Debt owing by such Subsidiary to any Loan Party indorsed in blank to the
Collateral Agent, together with, if requested by the Collateral Agent,
supplements to the Guarantee and Collateral Agreement (or, as applicable, new
Collateral Documents); provided, that any Excluded Property shall not be
required to be pledged as Collateral;

ii.    within the later of (x) 90 days (or, with respect to property owned by a
Non-U.S. Subsidiary, 120 days) after the acquisition of any such property and
(y) 45 days after the last day of the fiscal quarter in which such acquisition
occurred (or, in each case, such longer period, as the Collateral Agent may
agree in its reasonable discretion) duly execute and deliver, and cause each
such Subsidiary that is not an Excluded Subsidiary to duly execute and deliver,
to the Collateral Agent one or more Mortgages (and other documentation and
instruments referred to in Section 6.15) (with respect to Material Real
Properties only), Guarantee and Collateral Agreement Supplements, Intellectual
Property Security Agreement Supplements, Collateral Documents as specified by
and in form and substance reasonably satisfactory to the Collateral Agent
(consistent, to the extent applicable, with the Guarantee and Collateral
Agreement, the Intellectual Property Security Agreement, the Mortgages and the
other Collateral Documents (and Section 6.15)), securing payment of all the
Obligations (provided, that to the extent any property to be subject to a
Mortgage is located in a jurisdiction which imposes mortgage recording taxes,
intangibles tax, documentary tax or similar recording fees or taxes, the
relevant Mortgage shall not secure an amount in excess of the Fair Market Value
of such property subject thereto, nor shall the mortgages secure the Obligations
in respect of Letters of Credit or the Revolving Credit Facility in those states
that impose a mortgage tax on paydowns or re-advances applicable thereto) of the
applicable Loan Party or such Subsidiary, as the case may be, under the Loan
Documents and establishing Liens on all such properties or property; provided
that such properties or property shall not be required to be pledged as
Collateral, and no Guarantee and Collateral Agreement Supplements, Intellectual
Property Security Agreement Supplements shall be required to be delivered in
respect thereof, to the extent that any such properties or property constitute
Excluded Property,

 

118



--------------------------------------------------------------------------------

iii.    within forty-five (45) days after such formation, including by means of
a Division, or acquisition (or such longer period, as the Collateral Agent may
agree in its sole discretion), furnish to the Collateral Agent a description of
the real and personal properties of the Loan Parties and their respective
Subsidiaries (other than Excluded Subsidiaries) in detail reasonably
satisfactory to the Collateral Agent; provided that any such information
provided pursuant to this clause (ii) shall consist solely of information of the
type that would be set forth on the schedules to the Guarantee and Collateral
Agreement and Schedule 1.01(c) hereto,

iv.    within the later of (x) 90 days after such formation or acquisition and
(y) 45 days after the last day of the fiscal quarter in which such formation or
acquisition occurred (or, in each case, such longer period, as the Collateral
Agent may agree in its reasonable discretion) take, and cause such Subsidiary
that is not an Excluded Subsidiary and each applicable Loan Party to take,
whatever action (including the recording of Mortgages (with respect to Material
Real Properties only), the filing of UCC financing statements, the giving of
notices and delivery of stock and membership interest certificates or foreign
equivalents representing the applicable Capital Stock) as may be necessary or
advisable in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it), subject to the Legal Reservations, valid and subsisting Liens on the
properties purported to be subject to the Mortgages, Guarantee and Collateral
Agreement Supplements, Intellectual Property Security Agreement Supplements,
supplements to other Collateral Documents, security agreements and new
Collateral Documents delivered pursuant to this Section 6.12, in each case to
the extent required under the Loan Documents,

v.    within the later of (x) 90 days after the request of the Collateral Agent
and (y) 45 days after the last day of the fiscal quarter in which the request of
the Collateral Agent occurred (or, in each case, such longer period as the
Collateral Agent may agree in its reasonable discretion) deliver to the
Collateral Agent, Organization Documents, resolutions and a signed copy of one
or more opinions, addressed to the Collateral Agent and the other Secured
Parties, of counsel for the Loan Parties (or the Collateral Agent, as
applicable) reasonably acceptable to the Collateral Agent as to such matters as
the Collateral Agent may reasonably request (limited, in the case of any
opinions of local counsel to Loan Parties constituting material Subsidiary
Guarantors in jurisdictions in which any Mortgaged Property is located, to
opinions relating to Material Real Property (and any other Mortgaged Properties
located in the same jurisdiction as any such Material Real Property)),

vi.    within the later of (x) 90 days after the request of the Collateral Agent
and (y) 45 days after the last day of the fiscal quarter in which the request of
the Collateral Agent occurred or, in each case, such longer period as the
Collateral Agent may agree in its reasonable discretion, deliver to the
Collateral Agent with respect to each Material Real Property that is the subject
of such request, title reports in scope, form and substance reasonably
satisfactory to the Collateral Agent (but only to the extent such reports exist
and are in the possession of the relevant Loan Party or can reasonably be
obtained), fully paid American Land Title Association Lender’s title insurance
policies or the equivalent or other form available in the applicable
jurisdiction in form and substance, with endorsements as provided in
Section 6.15 and in amounts, reasonably acceptable to the Collateral Agent (not
to exceed the value of the Material Real Properties covered thereby and subject
to any tie-in coverage available) but only to the extent such Material Real
Property is located in the United States, and

vii.    at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Collateral Agent in its reasonable judgment may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, Mortgages, Guarantee and Collateral Agreement Supplements,
Intellectual Property Security Agreement Supplements, Collateral Documents and
security agreements.

Section 6.13    Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect, comply, and make all

 

119



--------------------------------------------------------------------------------

reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, with all Environmental Laws and Environmental Permits;
obtain, maintain and renew all applicable Environmental Permits necessary for
its operations and properties; and, to the extent required under Environmental
Laws, conduct any investigation, mitigation, study, sampling and testing, and
undertake any cleanup, removal or remedial, corrective or other action necessary
to respond to and remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided, however, that no Borrower or any Restricted Subsidiary shall be
required to undertake any such cleanup, removal, remedial, corrective or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

Section 6.14    Information Regarding Collateral and Loan Documents. Not effect
any change (i) in any Loan Party’s legal name, (ii) in the location of any Loan
Party’s chief executive office, (iii) in any Loan Party’s identity or corporate
form, (iv) in organizational identification number, if any, or (v) in any Loan
Party’s jurisdiction of organization (in each case, including by merging with or
into any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), unless it shall give the Agents prompt
notice and in any event within 30 days of the occurrence thereof (or such longer
time as the Administrative Agent and the Collateral Agent shall agree) (in the
form of a certificate by a Responsible Officer).

Section 6.15    Further Assurances. Promptly upon request by the Administrative
Agent, or the Collateral Agent or any Lender through the Administrative Agent,
and subject to the limitations described in Section 6.12, (i) correct any
material defect or error that may be discovered in any Loan Document or other
document or instrument relating to any Collateral or in the execution,
acknowledgment, filing or recordation thereof, (ii) provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
the purposes of compliance with applicable “know your customer” requirements
under applicable anti-money laundering laws, the Patriot Act and the Beneficial
Ownership Regulation and (iii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Collateral Agent or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
grant, preserve, protect and continue the validity, perfection and priority of
the security interests created or intended to be created by the Collateral
Documents or to carry out more effectively the purposes of the Loan Documents.
By the date that is 120 days after the Closing Date, as such time period may be
extended in the Collateral Agent’s reasonable discretion, the Borrower shall,
and shall cause each Restricted Subsidiary to, deliver to the Collateral Agent
the below listed documents (or such reasonably equivalent documents as the
Collateral Agent may agree):

i.    a Mortgage with respect to each Mortgaged Property, together with evidence
each such Mortgage has been duly executed, acknowledged and delivered by a duly
authorized officer of each party thereto on or before such date in a form
suitable for filing and recording in all appropriate local filing or recording
offices that the Collateral Agent may deem reasonably necessary or desirable in
order to create a valid and subsisting perfected Lien on the property described
therein in favor of the Collateral Agent for the benefit of the Secured Parties,
subject only to Permitted Liens, and that all filing and recording taxes and
fees have been paid, provided, that to the extent any property to be subject to
a Mortgage is located in a jurisdiction that imposes mortgage recording taxes,
intangibles tax, documentary tax or similar recording fees or taxes, the
relevant Mortgage shall not secure an amount in excess of the Fair Market Value
of such property subject thereto;

ii.    fully paid American Land Title Association or equivalent Lender’s title
insurance policies (the “Mortgage Policies”) in form and substance reasonably
acceptable to Collateral Agent, with endorsements reasonably requested by
Collateral Agent, in amounts reasonably acceptable to the Collateral Agent (not
less than the amount of the Mortgage that is the subject of the applicable
Mortgage Policy and not in excess of the Fair Market Value of the Mortgaged
Property covered thereby and subject to any tie-in coverage available), issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Collateral Agent;

iii.    American Land Title Association form surveys or other surveys or other
surveys reasonably satisfactory to the Collateral Agent (or updates of existing
surveys), for which all necessary fees (where applicable) have been paid,
certified to the Collateral Agent and the issuer (and any co-insurers) of

 

120



--------------------------------------------------------------------------------

the Mortgage Policies in a manner reasonably satisfactory to the Collateral
Agent by a land surveyor duly registered and licensed in the States in which the
property described in such surveys is located and reasonably acceptable to the
Collateral Agents;

iv.    in each case with respect to any Material Real Property (and any other
Mortgaged Properties located in the same state as any such Material Real
Property), customary opinions of local counsel to the Loan Parties in
jurisdictions in which the Mortgaged Property is located, with respect to the
enforceability and, the creation, attachment and perfection of the Mortgages
and, if applicable any related fixture filings, in form and substance reasonably
satisfactory to the Collateral Agent;

v.    customary opinions of counsel to the Loan Parties in the states in which
the Loan Parties party to the Mortgages are organized or formed, with respect to
the due formation, valid existence, corporate power and authority of such Loan
Parties in the granting of the Mortgages, in form and substance reasonably
satisfactory to the Collateral Agent;

vi.    with respect to each improved Mortgaged Property, a “Life-of Loan”
Federal Emergency Management Agency standard flood hazard determinations and if
such Mortgaged Property is located in an area identified by FEMA (or any
successor agency) as a special flood hazard area, a notice about special flood
hazard area status and flood disaster assistance executed by the Borrower and
any applicable loan party relating thereto and if such Mortgaged Property is
located in an area identified by FEMA (or any successor agency) as a special
flood hazard area, evidence of flood insurance as and to the extent required
under this Agreement;

vii.    evidence that all other actions reasonably requested by the
Administrative Agent, that are necessary in order to create valid and subsisting
first-priority, perfected Liens on the property described in the Mortgage,
including any amendments thereto, have been taken; and

viii.    evidence that all documented and invoiced fees, costs and expenses have
been paid in connection with the preparation, execution, filing and recordation
of the Mortgages, including reasonable attorneys’ fees, filing and recording
fees, title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes and title search charges and other charges incurred in
connection with the recordation of the Mortgages and the other matters described
in this Section 6.15 and as otherwise required to be paid in connection
therewith under Section 10.04.

Section 6.16    Maintenance of Ratings. Use commercially reasonable efforts to
obtain and maintain (but not obtain or maintain a specific rating) a public
corporate credit rating of the Borrower and a rating of the Term Facilities, in
each case from any two of Moody’s, S&P or Fitch (it being understood and agreed
that “commercially reasonable efforts” shall in any event include the payment by
the Borrower of customary rating agency fees and cooperation with information
and data requests by Moody’s, S&P and Fitch, as applicable, in connection with
their ratings process).

Section 6.17    Post-Closing Undertakings. Within the time periods specified on
Schedule 6.17 hereto (as each may be extended by the Administrative Agent in its
reasonable discretion), provide such Collateral Documents and complete such
undertakings as are set forth on Schedule 6.17 hereto.

Section 6.18    No Change in Line of Business. Continue to engage in
substantially similar lines of business as those lines of business conducted by
the Borrower and the Restricted Subsidiaries on the date hereof including any
business reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.

Section 6.19    Transactions with Affiliates.

(a)    The Borrower will not, and will not permit their Restricted Subsidiaries
to, directly or indirectly, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower involving
aggregate consideration in excess of $40,000,000 (each of the foregoing, an
“Affiliate Transaction”), unless:

i.    such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s length basis (as
determined in good faith by the senior management or the Board of Directors of
the Borrower or any direct or indirect parent of the Borrower); and

 

121



--------------------------------------------------------------------------------

ii.    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $75,000,000, the
Borrower delivers to the Administrative Agent a resolution adopted in good faith
by the majority of the Board of Directors of the Borrower, Holdings or any
Parent Holding Company, approving such Affiliate Transaction, together with a
certificate signed by a Responsible Officer of the Borrower certifying that the
Board of Directors of the Borrower, Holdings determined or resolved that such
Affiliate Transaction complies with Section 6.19(a)i.

(b)    The foregoing provisions of Section 6.19(a) shall not apply to the
following:

1.    (a) transactions between or among the Loan Parties and/or any of their
Restricted Subsidiaries (or an entity that becomes a Restricted Subsidiary as a
result of such transaction) and (b) any merger, amalgamation or consolidation of
the Borrower and Holdings or any Parent Holding Company; provided that Holdings
or such parent entity shall have no material liabilities and no material assets
(other than cash, Cash Equivalents and the Capital Stock of a Borrower) and such
merger, amalgamation or consolidation is otherwise in compliance with the terms
of this Agreement and effected for a bona fide business purpose;

2.    (a) Restricted Payments permitted by Section 7.05 and (b) Permitted
Investments (other than Permitted Investments under clause (13) of the
definition thereof);

3.    transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 6.19(a);

4.    payments, loans, advances or guarantees (or cancellation of loans,
advances or guarantees) to employees, officers, directors, managers, consultants
or independent contractors for bona fide business purposes or in the ordinary
course of business;

5.    any agreement or arrangement as in effect as of the Closing Date or as
thereafter amended, supplemented or replaced (so long as such amendment,
supplement or replacement agreement is not materially disadvantageous (as
determined in good faith by the senior management of the Board of Directors of
the Borrower or any direct or indirect parent of the Borrower) to the Lenders
when taken as a whole as compared to the original agreement or arrangement as in
effect on the Closing Date) or any transaction or payments contemplated thereby;

6.    the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
or similar agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party entered as of the Closing Date
or into in connection with the Transactions or similar transactions,
arrangements or agreements which it may enter into thereafter; provided,
however, that the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under, any future amendment to any
such existing transaction, arrangement or agreement or under any similar
transaction, arrangement or agreement entered into after the Closing Date shall
only be permitted by this clause (6) to the extent that the terms of any such
existing transaction, arrangement or agreement, together with all amendments
thereto, taken as a whole, or new transaction, arrangement or agreement are not
otherwise disadvantageous (as determined in

 

122



--------------------------------------------------------------------------------

good faith by the senior management or the Board of Directors of the Borrower or
any direct or indirect parent of the Borrower) to the Lenders, in any material
respect when taken as a whole as compared with the original transaction,
arrangement or agreement as in effect on the Closing Date;

7.    transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case, in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, which are fair to the
Borrower and its Restricted Subsidiaries or are on terms at least as favorable
(as determined in good faith by the senior management or the Board of Directors
of the Borrower or any direct or indirect parent of the Borrower) as might
reasonably have been obtained at such time from an unaffiliated party;

8.    any transaction effected as part of a Qualified Receivables Financing or a
Qualified Receivables Factoring;

9.    the sale, issuance or transfer of Equity Interests (other than
Disqualified Stock) of the Borrower;

10.    [reserved];

11.    any contribution to the capital of the Borrower (other than Disqualified
Stock) or any investments by a direct or indirect parent of the Borrower in
Equity Interests (other than Disqualified Stock) of a Borrower (and payment of
reasonable out of pocket expenses incurred by a direct or indirect parent of a
Borrower in connection therewith);

12.    any transaction with a Person (other than an Unrestricted Subsidiary)
that would constitute an Affiliate Transaction solely because the Borrower or a
Restricted Subsidiary owns an Equity Interest in or otherwise controls such
Person; provided that no Affiliate of the Borrower or any of its Subsidiaries
(other than the Borrower or a Restricted Subsidiary) shall have a beneficial
interest or otherwise participate in such Person;

13.    transactions between the Borrower or any of its Restricted Subsidiaries
and any Person that would constitute an Affiliate Transaction solely because
such Person is a director or such Person has a director which is also a director
of the Borrower or any direct or indirect parent of the Borrower; provided,
however, that such director abstains from voting as a director of the Borrower
or such direct or indirect parent of the Borrower, as the case may be, on any
matter involving such other Person;

14.    the entering into of any tax sharing agreement or arrangement and any
payments permitted by clause (12), (13)(a) or (13)(d) of the second paragraph
under Section 7.05;

15.    [reserved];

16.    pledges of Equity Interests of Unrestricted Subsidiaries;

17.    the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans or similar
employee benefit plans approved by the board of directors of the Borrower,
Holdings or any Parent Holding Company or of a Restricted Subsidiary, as
appropriate, in good faith;

18.    (i) any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by the Borrower or any of
its Restricted Subsidiaries with current, former or future officers, directors,
employees, managers, consultants and independent contractors of the Borrower or
any of its Restricted Subsidiaries (or of any direct or indirect parent of the
Borrower to the extent such agreements or arrangements are in respect of
services performed for the Borrower or any of the Restricted Subsidiaries), (ii)
any subscription agreement or similar agreement pertaining to the repurchase of

 

123



--------------------------------------------------------------------------------

Equity Interests pursuant to put/call rights or similar rights with current,
former or future officers, directors, employees, managers, consultants and
independent contractors of the Borrower or any of its Restricted Subsidiaries or
of any direct or indirect parent of the Borrower and (iii) any payment of
compensation or other employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers officers, directors,
employees, managers, consultants and independent contractors of the Borrower or
any of its Restricted Subsidiaries or any direct or indirect parent of the
Borrower (including amounts paid pursuant to any management equity plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, stock option or similar plans and any successor plan
thereto and any supplemental executive retirement benefit plans or
arrangements), in each case in the ordinary course of business or as otherwise
approved in good faith by the board of directors of the Borrower, Holdings or
any Parent Holding Company or of a Restricted Subsidiary;

19.    investments by Affiliates in Indebtedness or preferred Equity Interests
of the Borrower or any of its Subsidiaries, so long as non-Affiliates were also
offered the opportunity to invest in such Indebtedness or preferred Equity
Interests, and transactions with Affiliates solely in their capacity as holders
of Indebtedness or preferred Equity Interests of the Borrower or any of its
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally;

20.    the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of their obligations under the terms of, any
registration rights agreement to which they are a party or become a party in the
future;

21.    investments by a direct or indirect parent of the Borrower in debt
securities of the Borrower or debt securities or Preferred Stock of any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by a direct or indirect parent of such Borrower in connection therewith);

22.    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

23.    any lease entered into between the Borrower or any Restricted Subsidiary,
as lessee, and any Affiliate of the Borrower, as lessor, in the ordinary course
of business;

24.     (i) intellectual property licenses in the ordinary course of business
and (ii) intercompany intellectual property licenses and research and
development agreements in the ordinary course of business;

25.    transactions pursuant to, and complying with, Section 7.01 (to the extent
such transaction complies with Section 6.19(a) or Section 7.03; and

26.    intercompany transactions not adverse to the Lenders taken as a whole
undertaken in good faith for the purpose of improving the consolidated tax
efficiency of the Borrower and its Restricted Subsidiaries and not for the
purpose of circumventing any covenant set forth herein.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder or under any Loan
Document shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than Letters of Credit which have been Cash
Collateralized), (A) except with respect to Section 7.09, the Borrower shall
not, nor shall they permit any other Restricted Subsidiary to, directly or
indirectly and (B) with respect to Section 7.09, Holdings shall not:

 

124



--------------------------------------------------------------------------------

Section 7.01    Indebtedness. Directly or indirectly, Incur any Indebtedness
(including Acquired Indebtedness) or issue any shares of Disqualified Stock, and
the Borrower will not permit any of its Restricted Subsidiaries to issue any
shares of Preferred Stock; provided however, that the Borrower and any
Restricted Subsidiary may incur Indebtedness (including Acquired Indebtedness)
or issue shares of Disqualified Stock and any Restricted Subsidiary may issue
shares of Preferred Stock, in each case if on a Pro Forma Basis as of the date
on which such additional Indebtedness is Incurred or such Disqualified Stock or
Preferred Stock is issued either (1) the Fixed Charge Coverage Ratio for the
Borrower and its Restricted Subsidiaries would have been 2.00 to 1.00 or greater
or, if less than 2.00 to 1.00, is equal to or greater than immediately prior to
such Incurrence or issuance or (2) the Consolidated Total Net Leverage Ratio for
the Borrower and its Restricted Subsidiaries, calculated as of the date on which
such additional Indebtedness is Incurred or such Disqualified Stock or Preferred
Stock is issued, would have been less than or equal to 5.50 to 1.00 or, if
greater than 5.50 to 1.00, is equal to or less than immediately prior to such
Incurrence or issuance (such Indebtedness, Disqualified Stock or Preferred Stock
Incurred or issued pursuant to subclauses (1) or (2), “Ratio Debt”); provided,
further, that the aggregate amount of Indebtedness (including Acquired
Indebtedness) Incurred and Disqualified Stock or Preferred Stock that may be
issued pursuant to the foregoing by Non-Loan Parties (together with the
aggregate amount of Indebtedness (including Acquired Indebtedness) Incurred and
Disqualified Stock or Preferred Stock that may be issued pursuant to clause
(o) of the second paragraph of this Section 7.01 by Non-Loan Parties) shall not
exceed the greater of (x) $225,000,000 and (y) 5.25% of Consolidated Total
Assets, at any one time outstanding, on a Pro Forma Basis (including pro forma
application of the proceeds therefrom).

The foregoing limitations will not apply to (collectively, “Permitted Debt”):

(a)    (x) Indebtedness arising under the Loan Documents including any
refinancing thereof in accordance with Section 2.18, (y) Indebtedness of the
Loan Parties evidenced by Refinancing Notes and any Permitted Refinancing
thereof (or successive Permitted Refinancings thereof) and (z) Indebtedness of
the Loan Parties evidenced by Incremental Equivalent Debt and any Permitted
Refinancing thereof (or successive Permitted Refinancings thereof);

(b)    the Incurrence by the Borrower and the Guarantors of Indebtedness
represented by the Senior Notes and the Guarantees thereof, as applicable;

(c)    Indebtedness and Disqualified Stock of the Borrower and its Restricted
Subsidiaries and Preferred Stock of its Restricted Subsidiaries existing on the
Closing Date (excluding Indebtedness described in clause (a) or (b) above) and
listed on Schedule 7.01 and, for the avoidance of doubt, all Capitalized Lease
Obligations existing on the Closing Date (if provided on such Schedule) and
Permitted Refinancings thereof;

(d)    Indebtedness (including, without limitation, Capitalized Lease
Obligations and mortgage financings as purchase money obligations) Incurred by
the Borrower or any of its Restricted Subsidiaries, Disqualified Stock issued by
the Borrower or any of its Restricted Subsidiaries and Preferred Stock issued by
any Restricted Subsidiaries to finance all or any part of the purchase, lease,
construction, installation, repair or improvement of property (real or
personal), plant or equipment or other fixed or capital assets (whether through
the direct purchase of assets or the Capital Stock of any Person owning such
assets) and Indebtedness, Disqualified Stock or Preferred Stock arising from the
conversion of the obligations of the Borrower or any Restricted Subsidiary under
or pursuant to any “synthetic lease” transactions to on-balance sheet
Indebtedness of the Borrower or such Restricted Subsidiary, in an aggregate
principal amount or liquidation preference, including all Indebtedness Incurred
and Disqualified Stock or Preferred Stock issued to renew, refund, refinance,
replace, defease or discharge any Indebtedness Incurred or Disqualified Stock or
Preferred Stock issued pursuant to this clause (d), not to exceed the greater of
(x) $250,000,000 and (y) 5.00% of Consolidated Total Assets, at any one time
outstanding, plus, in the case of any refinancing of any Indebtedness,
Disqualified Stock or Preferred Stock permitted under this clause (d) or any
portion thereof, the aggregate amount of fees, underwriting discounts, accrued
and unpaid interest, premiums and other costs and expenses incurred in
connection with such refinancing (it being understood that any Indebtedness,
Disqualified Stock or Preferred Stock Incurred pursuant to this clause (d) shall
cease to be deemed Incurred or outstanding pursuant to this clause (d) but shall
be deemed Incurred and outstanding as Ratio Debt from and after the first date
on which the Borrower or such Restricted Subsidiary, as the case may be, could
have Incurred such Indebtedness, Disqualified Stock or Preferred Stock as Ratio
Debt (to the extent the Borrower or any of its Restricted Subsidiaries are able
to Incur any Liens related thereto as Permitted Liens after such
reclassification);

 

125



--------------------------------------------------------------------------------

(e)    Indebtedness Incurred or Disqualified Stock issued by the Borrower or any
of its Restricted Subsidiaries and Preferred Stock issued by any Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit or bank guarantees or similar instruments issued in the ordinary course
of business, including, without limitation, (i) letters of credit or performance
or surety bonds in respect of workers’ compensation claims, health, disability
or other employee benefits (whether current or former) or property, casualty or
liability insurance or self-insurance, or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims, health,
disability or other employee benefits (whether current or former) or property,
casualty or liability insurance and (ii) guarantees of Indebtedness Incurred by
customers in connection with the purchase or other acquisition of equipment or
supplies in the ordinary course of business;

(f)    Incurrence of Indebtedness, Disqualified Stock or Preferred Stock arising
from agreements of the Restricted Subsidiaries providing for indemnification,
earn-outs, adjustment of purchase or acquisition price or similar obligations,
in each case, Incurred in connection with the acquisition or disposition of any
business, assets or a Subsidiary of the Borrower in accordance with this
Agreement, other than indebtedness incurred or guarantees of Indebtedness
Incurred or Disqualified Stock or Preferred Stock issued by any Person acquiring
all or any portion of such business, assets or Subsidiary for the purpose of
financing such acquisition;

(g)    Indebtedness or Disqualified Stock of the Borrower to a Restricted
Subsidiary; provided that (x) such Indebtedness or Disqualified Stock owing to a
Non-Loan Party shall be subordinated in right of payment to the Borrower’s
Obligations with respect to this Agreement and (y) any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness or Disqualified Stock (except to
the Borrower or another Restricted Subsidiary) shall be deemed, in each case, to
be an Incurrence of such Indebtedness or issuance of such Disqualified Stock not
permitted by this clause (g);

(h)    shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event that results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock not permitted by this clause (h);

(i)    Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary or the Borrower owing to the Borrower or another Restricted
Subsidiary; provided that (x) if the Borrower or a Loan Party Incurs such
Indebtedness, Disqualified Stock or Preferred Stock owing to a Non-Loan Party,
such Indebtedness, Disqualified Stock or Preferred Stock is subordinated in
right of payment to the Borrower’s Obligations or Guarantee of such Loan Party,
as applicable, and (y) any subsequent issuance or transfer of any Capital Stock
or any other event that results in any Restricted Subsidiary lending such
Indebtedness, Disqualified Stock or Preferred Stock ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness,
Disqualified Stock or Preferred Stock (except to the Borrower or another
Restricted Subsidiary) shall be deemed, in each case, to be an Incurrence of
such Indebtedness, Disqualified Stock or Preferred Stock not permitted by this
clause (i);

(j)    Swap Contracts and cash management services Incurred (including, without
limitation, in connection with any Qualified Receivables Financing) in the
ordinary course of business and other than for speculative purposes;

(k)    obligations (including reimbursement obligations with respect to letters
of credit or bank guarantees or similar instruments) in respect of customs,
self-insurance, performance, bid, appeal and surety bonds and completion
guarantees and similar obligations provided by the Borrower or any Restricted
Subsidiary;

(l)    Indebtedness or Disqualified Stock of the Borrower or any of its
Restricted Subsidiaries and Preferred Stock of any of its Restricted
Subsidiaries in an aggregate principal amount or liquidation preference that,
when aggregated with the principal amount or liquidation preference of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
Incurred pursuant to this clause (l), does not exceed the greater of
(x) $300,000,000 and (y) 6.50% of Consolidated Total Assets, at any one time
outstanding, plus, in the case of any refinancing of any Indebtedness,
Disqualified Stock or Preferred Stock permitted under this clause (l) or any
portion

 

126



--------------------------------------------------------------------------------

thereof, the aggregate amount of accrued and unpaid interest, original issue
discount, premiums (including tender premiums), underwriting discounts,
defeasance costs and fees and expenses in connection therewith incurred in
connection with such refinancing (it being understood that any Indebtedness
Incurred or Disqualified Stock or Preferred Stock issued pursuant to this clause
(l) shall cease to be deemed Incurred, issued or outstanding pursuant to this
clause (l) but shall be deemed Incurred or issued and outstanding as Ratio Debt
from and after the first date on which the Borrower or such Restricted
Subsidiary, as the case may be, could have Incurred such Indebtedness or issued
such Disqualified Stock or Preferred Stock as Ratio Debt (to the extent the
Borrower or any of its Restricted Subsidiaries are able to Incur any Liens
related thereto as Permitted Liens after such reclassification);

(m)    any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness,
Disqualified Stock, Preferred Stock or other obligations of the Borrower or any
of its Restricted Subsidiaries so long as the Incurrence of such Indebtedness,
Disqualified Stock, Preferred Stock or other obligations by the Borrower or such
Restricted Subsidiary is permitted under the terms of this Agreement;

(n)    the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock or the issuance of Preferred Stock of a
Restricted Subsidiary that serves to refund, refinance, replace, redeem,
repurchase, retire or defease, and is in an aggregate principal amount (or if
issued with original issue discount an aggregate issue price) that is equal to
or less than, Indebtedness incurred or Disqualified Stock or Preferred Stock
issued as pursuant to the first paragraph of this Section 7.01 or permitted
under clause (b), clause (c), this clause (n), clause (o) or clause (r) of this
Section 7.01 or subclause (y) of clauses (d), (l), (t), (cc) or (dd) of this
Section 7.01 (provided that any amounts incurred under this clause (n) as
Refinancing Indebtedness in respect of Indebtedness Incurred pursuant these
clauses shall reduce the amount available under such clauses so long as such
Refinancing Indebtedness remains outstanding or any Indebtedness Incurred or
Disqualified Stock or Preferred Stock issued to so refund, replace, refinance,
redeem, repurchase, retire or defease such Indebtedness, Disqualified Stock or
Preferred Stock remains outstanding), plus any additional Indebtedness Incurred
or Disqualified Stock or Preferred Stock issued to pay accrued and unpaid
interest and the aggregate amount of original issue discount, premiums
(including reasonable tender premiums), underwriting discounts, defeasance costs
and fees and expenses in connection therewith (subject to the following proviso,
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:

(1)    has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred that is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded, refinanced, replaced, redeemed, repurchased or retired (which,
in the case of bridge loans or Extendable Bridge Loans/Interim Debt, shall be
determined by reference to the notes or loans into which such bridge loans or
Extendable Bridge Loans/Interim Debt are converted or for which such bridge
loans or Extendable Bridge Loans/Interim Debt are exchanged at maturity and will
be subject to other customary offers to repurchase or mandatory prepayments upon
a change of control, asset sale or event of loss and customary acceleration
rights after an event of default);

(2)    in the case of any revolving Indebtedness, has a Stated Maturity that is
no earlier than the Stated Maturity of the Indebtedness being refunded,
refinanced, replaced, redeemed, repurchased or retired (which, in the case of
bridge loans or Extendable Bridge Loans/Interim Debt, shall be determined by
reference to the notes or loans into which such bridge loans or Extendable
Bridge Loans/Interim Debt are converted or for which such bridge loans or
Extendable Bridge Loans/Interim Debt are exchanged at maturity and will be
subject to other customary offers to repurchase or mandatory prepayments upon a
change of control, asset sale or event of loss and customary acceleration rights
after an event of default);

(3)    to the extent that such Refinancing Indebtedness refinances
(i) Subordinated Indebtedness, such Refinancing Indebtedness is Subordinated
Indebtedness or (ii) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness is Disqualified Stock or Preferred Stock, respectively;

(4)    shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock
of a Non-Loan Party that refinances Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower

 

127



--------------------------------------------------------------------------------

or a Guarantor, or (y) Indebtedness or Disqualified Stock of the Borrower or
Indebtedness, Disqualified Stock or Preferred Stock of a Restricted Subsidiary
that refinances Indebtedness, Disqualified Stock or Preferred Stock of an
Unrestricted Subsidiary; and

(5)     to the extent such Refinancing Indebtedness is secured, the Liens
securing such Refinancing Indebtedness have a Lien priority equal to or junior
to the Indebtedness being refunded, refinanced, replaced, redeemed, repurchased
or retired;

(o)    Indebtedness, Disqualified Stock or Preferred Stock (i) of the Borrower
or any of its Restricted Subsidiaries Incurred or assumed in anticipation of, or
in connection with an acquisition of any assets (including Capital Stock),
business or Person and (ii) of any Person that is acquired by the Borrower or
any of its Restricted Subsidiaries or merged into or consolidated or amalgamated
with the Borrower or a Restricted Subsidiary in accordance with the terms of
this Agreement; provided, however, that after giving effect to such acquisition,
merger, consolidation or amalgamation and the Incurrence of such Indebtedness,
Disqualified Stock or Preferred Stock, either:

i.    the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness as Ratio Debt; or

ii.    (x) the Fixed Charge Coverage Ratio of the Borrower is equal to or
greater than such ratio immediately prior to such acquisition, merger,
consolidation or amalgamation or (y) the Consolidated Total Net Leverage Ratio
of the Borrower is equal to or less than immediately prior to such acquisition,
merger, consolidation or amalgamation;

provided, further, that the aggregate amount of Indebtedness Incurred and
Disqualified Stock or Preferred Stock issued by Non-Loan Parties pursuant to
this clause (o) (together with the aggregate amount of Indebtedness (including
Acquired Indebtedness) that may be Incurred and Disqualified Stock or Preferred
Stock that may be issued pursuant to the first paragraph of this Section 7.01 by
Non-Loan Parties) shall not exceed the greater of (x) $225,000,000 and (y) 5.25%
of Consolidated Total Assets, at any one time outstanding;

(p)    Indebtedness, Disqualified Stock or Preferred Stock arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;

(q)    Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or
any Restricted Subsidiary supported by a letter of credit or bank guarantee
issued pursuant to any credit facility permitted hereunder, so long as such
letter of credit has not been terminated and is in a principal amount not in
excess of the stated amount of such letter of credit or bank guarantee;

(r)    Contribution Indebtedness;

(s)    Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or
any Restricted Subsidiary consisting of (x) the financing of insurance premiums
or (y) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

(t)    Indebtedness, Disqualified Stock or Preferred Stock of Non-Loan Parties
in an aggregate principal amount or liquidation preference, as applicable, not
to exceed the greater of (x) $300,000,000 and (y) 6.50% of Consolidated Total
Assets, at any one time outstanding, plus, in the case of any refinancing of any
Indebtedness, Disqualified Stock or Preferred Stock permitted under this clause
(t) or any portion thereof, the aggregate amount of accrued and unpaid interest,
original issue discount, premiums (including tender premiums), and underwriting
discounts, defeasance costs and fees and expenses Incurred in connection with
such refinancing, outstanding at any one time (it being understood that any
Indebtedness Incurred or Disqualified Stock or Preferred Stock issued pursuant
to this clause (t) shall cease to be deemed Incurred, issued or outstanding
pursuant to this clause (t) but shall be deemed Incurred or issued and
outstanding as Ratio Debt from and after the first date on which such Non-Loan
Party could have Incurred such Indebtedness or issued such Disqualified Stock or
Preferred Stock as Ratio Debt (to the extent the Borrower or any of its
Restricted Subsidiaries are able to Incur any Liens related thereto as Permitted
Liens after such reclassification));

 

128



--------------------------------------------------------------------------------

(u)    Indebtedness, Disqualified Stock or Preferred Stock of a joint venture to
the Borrower or a Restricted Subsidiary and to the other holders of Equity
Interests or participants of such joint venture, so long as the percentage of
the aggregate amount of such Indebtedness, Disqualified Stock or Preferred Stock
of such joint venture owed to such holders of its Equity Interests or
participants of such joint venture does not exceed the percentage of the
aggregate outstanding amount of the Equity Interests of such joint venture held
by such holders or such participant’s participation in such joint venture;

(v)    Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing or Qualified Receivables Factoring that is not recourse to
the Borrower or any Restricted Subsidiary other than a Receivables Subsidiary
(except for Standard Securitization Undertakings) or a Person described in the
definition of “Factoring Transaction”;

(w)    Indebtedness owed or Disqualified Stock or Preferred Stock issued on a
short-term basis to banks and other financial institutions in the ordinary
course of business of the Borrower and the Restricted Subsidiaries with such
banks or financial institutions that arises in connection with ordinary banking
arrangements not evidencing Indebtedness incurred, including cash management,
cash pooling arrangements and related activities to manage cash balances of the
Borrower and its Subsidiaries and joint ventures including treasury, depository,
overdraft, credit, purchasing or debit card, electronic funds transfer and other
cash management arrangements and Indebtedness in respect of netting services,
overdraft protection, credit card programs, automatic clearinghouse arrangements
and similar arrangements;

(x)    Indebtedness, Disqualified Stock or Preferred Stock consisting of
Indebtedness, Disqualified Stock or Preferred Stock issued by the Borrower or
any Restricted Subsidiary to future, current or former officers, directors,
managers, employees, consultants and independent contractors thereof or any
direct or indirect parent thereof, their respective estates, heirs, family
members, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of the Borrower or any direct or indirect parent
of the Borrower to the extent permitted under Section 7.05;

(y)    customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(z)    Indebtedness Incurred or Disqualified Stock issued by the Borrower or a
Restricted Subsidiary or Preferred Stock issued by any of the Borrower’s
Restricted Subsidiaries in connection with bankers’ acceptances, discounted
bills of exchange, warehouse receipts or similar facilities or the discounting
or factoring of receivables for credit management purposes, in each case
Incurred or undertaken in the ordinary course of business;

(aa)    Indebtedness or Disqualified Stock incurred by the Borrower or any
Restricted Subsidiary or Preferred Stock issued by any of its Restricted
Subsidiaries, in each case, on terms consistent with clause (n) and to the
extent that the net proceeds thereof are promptly deposited with the applicable
trustee to satisfy and discharge the Senior Notes in accordance with the Senior
Notes Indentures;

(bb)    (i) guarantees Incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors, licensees,
sub-licensees and distribution partners and (ii) Indebtedness Incurred by the
Borrower or a Restricted Subsidiary as a result of leases entered into by the
Borrower or such Restricted Subsidiary or any direct or indirect parent of the
Borrower in the ordinary course of business;

(cc)    the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness Incurred or Disqualified Stock or Preferred Stock issued on behalf,
or representing guarantees of Indebtedness incurred or Disqualified Stock or
Preferred Stock issued by, joint ventures; provided that the aggregate principal
amount or liquidation preference, as applicable, of Indebtedness Incurred or
guaranteed or Disqualified Stock

 

129



--------------------------------------------------------------------------------

or Preferred Stock issued or guaranteed pursuant to this clause (cc) does not at
any one time outstanding exceed the greater of (x) $100,000,000 and (y) 2.25% of
Consolidated Total Assets at any one time outstanding, plus, in the case of any
refinancing of any Indebtedness, Disqualified Stock or Preferred Stock permitted
under this clause (cc) or any portion thereof, the aggregate amount of fees,
underwriting discounts, accrued and unpaid interest, premiums and other costs
and expenses incurred in connection with such refinancing (it being understood
that any Indebtedness Incurred or Disqualified Stock or Preferred Stock issued
pursuant to this clause (cc) shall cease to be deemed Incurred, issued or
outstanding pursuant to this clause (cc) but shall be deemed Incurred or issued
and outstanding as Ratio Debt from and after the first date on which the
Borrower or such Restricted Subsidiary could have Incurred or guaranteed such
Indebtedness or issued or guaranteed such Disqualified Stock or Preferred Stock
as Ratio Debt (to the extent the Borrower or any of its Restricted Subsidiaries
are able to Incur any Liens related thereto as Permitted Liens after such
reclassification));

(dd)    Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary Incurred to finance or assumed in connection with an
acquisition of any assets (including Capital Stock), business or Person in an
aggregate principal amount or liquidation preference that does not exceed the
greater of (x) $250,000,000 and (y) 5.00% of Consolidated Total Assets, at any
one time outstanding, plus, in the case of any refinancing of any Indebtedness,
Disqualified Stock or Preferred Stock permitted under this clause (dd) or any
portion thereof, the aggregate amount of fees, underwriting discounts, accrued
and unpaid interest, premiums and other costs and expenses incurred in
connection with such refinancing (it being understood that any Indebtedness
Incurred or Disqualified Stock or Preferred Stock issued pursuant to this clause
(dd) shall cease to be deemed Incurred, issued or outstanding pursuant to this
clause (dd) but shall be deemed Incurred or issued and outstanding as Ratio Debt
from and after the first date on which the Borrower or such Restricted
Subsidiary, as the case may be, could have Incurred such Indebtedness or issued
such Disqualified Stock or Preferred Stock as Ratio Debt (to the extent the
Borrower or any of its Restricted Subsidiaries are able to Incur any Liens
related thereto as Permitted Liens after such reclassification));

(ee)    Indebtedness, Disqualified Stock or Preferred Stock consisting of
obligations of the Borrower or any Restricted Subsidiary under deferred
compensation or other similar arrangements incurred by such Person in connection
with any Permitted Investment; and

(ff)    unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law.

For purposes of determining compliance with this covenant, in the event that an
item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) meets the criteria of more than one of the categories of Permitted Debt
or is entitled to be Incurred or issued as Ratio Debt, the Borrower shall, in
its sole discretion, at the time of incurrence or issuance, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) in
any manner that complies with this covenant; provided that all Indebtedness
under this Agreement incurred on the Closing Date shall be deemed to have been
Incurred pursuant to Section 7.01(a) and the Borrower shall not be permitted to
reclassify all or any portion of Indebtedness Incurred on the Closing Date
pursuant to Section 7.01(a). Accrual of interest or dividends, the accretion of
accreted value, the accretion or amortization of original issue discount, the
payment of interest or dividends in the form of additional Indebtedness with the
same terms, the payment of dividends on Disqualified Stock or Preferred Stock in
the form of additional shares of Disqualified Stock or Preferred Stock of the
same class, the accretion of liquidation preference and increases in the amount
of Indebtedness, Disqualified Stock or Preferred Stock outstanding solely as a
result of fluctuations in the exchange rate of currencies will not be deemed to
be an Incurrence of Indebtedness or issuance of Disqualified Stock or Preferred
Stock for purposes of this covenant. Guarantees of, or obligations in respect of
letters of credit relating to, Indebtedness that are otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness; provided that the Incurrence
of the Indebtedness represented by such guarantee or letter of credit, as the
case may be, was in compliance with this covenant. Notwithstanding anything in
the Indenture to the contrary unless the Borrower elects otherwise, if, on any
date, the Borrower or its Restricted Subsidiaries in connection with any
transaction or series of related transactions (A) Incurs Indebtedness or issues
Disqualified Stock or Preferred Stock as permitted by a ratio-based basket and
(B) Incurs Indebtedness or issues Disqualified Stock or Preferred Stock under a
non-ratio-based basket, then the applicable ratio will be calculated on such
date with respect to any Incurrence under the

 

130



--------------------------------------------------------------------------------

applicable ratio-based basket without giving effect for the Incurrence under
such non-ratio-based basket made in connection with such transaction or series
of related transactions. For purposes of determining compliance with any U.S.
dollar-denominated restriction on the Incurrence of Indebtedness or the issuance
of Disqualified Stock or Preferred Stock, the U.S. dollar-equivalent principal
amount or liquidation preference, as applicable of Indebtedness, Disqualified
Stock or Preferred Stock denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term debt, or first committed or first
Incurred (whichever yields the lower U.S. dollar-equivalent), in the case of
revolving credit debt or first issued in the case of Disqualified Stock or
Preferred Stock; provided that if such Indebtedness, Disqualified Stock or
Preferred Stock is Incurred to refinance other Indebtedness, Disqualified Stock
or Preferred Stock, as the case may be, denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount or liquidation
preference, as applicable, of such Refinancing Indebtedness does not exceed the
principal amount or liquidation preference, as applicable, of such Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, being refinanced
(plus unpaid accrued interest and the aggregate amount of premiums (including
tender premiums) and underwriting discounts, defeasance costs and fees,
discounts and expenses in connection therewith).

The principal amount or liquidation preference, as applicable, of any
Indebtedness Incurred or Disqualified Stock or Preferred Stock issued to
refinance other Indebtedness, Disqualified Stock or Preferred Stock, as the case
may be, if Incurred or issued in a different currency from the Indebtedness,
Disqualified Stock or Preferred Stock being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness, Disqualified Stock or Preferred Stock is denominated
that is in effect on the date of such refinancing.

Section 7.02    Limitations on Liens.

Permit the Borrower or any of the Subsidiary Guarantors to, create, incur,
assume or suffer to exist any Lien upon any property or assets of any kind (real
or personal, tangible or intangible) of the Borrower or any Subsidiary
Guarantor, whether now owned or hereafter acquired (each, a “Subject Lien”) that
secures obligations under any Indebtedness, except (a) in the case of Subject
Liens on any Collateral, such Subject Lien is a Permitted Lien; and (b) in the
case of any other asset, right or property, any Subject Lien if (i) the
Obligations are equally and ratably secured with (or on a senior basis to, in
the case such Subject Lien secures any Junior Financing) the obligations secured
by such Subject Lien or (ii) such Subject Lien is a Permitted Lien. Any Lien
created for the benefit of the Secured Parties pursuant to the preceding clause
(b) shall provide by its terms that such Lien shall be automatically and
unconditionally be released and discharged upon the release and discharge of the
Subject Lien that gave rise to the obligation to so secure the Obligations.

Section 7.03    Fundamental Changes. Merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person, consummate a Division as the Dividing
Person or Dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except that, (other than in the case of clause
(e)) so long as no Event of Default would result therefrom:

(a)    any Restricted Subsidiary may merge, amalgamate or consolidate with
(i) the Borrower; provided that (A) the Borrower shall be a Person organized
under the laws of the United States, any state thereof or the District of
Columbia, and (B) the surviving Person shall provide any documentation and other
information about such Person as shall have been reasonably requested in writing
by any Lender through the Administrative Agent that such Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
Title III of the USA PATRIOT Act, or (ii) any one or more other Restricted
Subsidiaries; provided that (x) any Restricted Subsidiary that is not a
Controlled Foreign Subsidiary or FSHCO may not merge with any Restricted
Subsidiary that is a Controlled Foreign Subsidiary or FSHCO if such Controlled
Foreign Subsidiary or FSHCO shall be the continuing or surviving Person and
(y) when any Guarantor is merging with another Restricted Subsidiary that is not
a Loan Party either (A) the Guarantor shall be the continuing or surviving
Person or (B) such merger, amalgamation or consolidation shall be deemed to
constitute either an Investment or disposition, as elected by the Borrower, and
such Investment must be a Permitted Investment or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Section 7.01,
respectively or such disposition must be a disposition permitted hereunder;

 

131



--------------------------------------------------------------------------------

(b)    i. any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve,
or the Borrower or any Restricted Subsidiary may (if the validity, perfection
and priority of the Liens securing the Obligations is not adversely affected
thereby and subject to compliance with Sections 6.12, 6.14 and 6.15, as
applicable) change its legal form if the Borrower determines in good faith that
such action is in the best interest of Holdings and its Subsidiaries and is not
disadvantageous to the Lenders in any material respect (it being understood that
in the case of any dissolution of a Restricted Subsidiary that is a Guarantor,
such Subsidiary shall at or before the time of such dissolution transfer its
assets to another Restricted Subsidiary that is a Guarantor in the same
jurisdiction or a different jurisdiction reasonably satisfactory to the
Administrative Agent unless such Disposition of assets is permitted hereunder;
and in the case of any change in legal form, a Restricted Subsidiary that is a
Guarantor will remain a Guarantor unless such Guarantor is otherwise permitted
to cease being a Guarantor hereunder and, in each case, will comply with
Section 6.12, 6.14 and 6.15, as applicable);

(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to any
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must either be the Borrower or a Guarantor
in the same jurisdiction or a different jurisdiction reasonably satisfactory to
the Administrative Agent and (ii) to the extent constituting an Investment or
disposition, such Investment must be a Permitted Investment or Indebtedness of a
Restricted Subsidiary which is not a Loan Party in accordance with Section 7.01,
respectively, or such disposition must be a disposition permitted hereunder;
provided, further, that the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to any Loan Party;

(d)    any Restricted Subsidiary may merge, amalgamate or consolidate with, or
dissolve into, any other Person, or consummate a Divisions as the Dividing
Person, in order to effect a Permitted Investment; provided that (i) the
continuing or surviving Person shall, to the extent subject to the terms hereof,
have complied with the requirements of Section 6.12 and (ii) to the extent
constituting an Investment, such Investment must be a Permitted Investment and
(iii) to the extent constituting a Disposition, such Disposition must be
permitted hereunder;

(e)    any Restricted Subsidiary that is an LLC may consummate a Division as the
Dividing Person if, immediately upon the consummation of the Division, the
assets of the applicable Dividing Person are held by one or more Restricted
Subsidiaries at such time, or, with respect to assets not so held by one or more
Restricted Subsidiaries, such Division, in the aggregate, would otherwise result
in an Asset Sale permitted by Section 7.04; provided that if the Dividing Person
is a Guarantor, then any Division Successor other than the Dividing Person shall
become a Guarantor to the extent required by and in accordance with Section 6.12
and the Lien on and security interest in such property granted or to be granted
in favor of the Collateral Agent under the Collateral Documents shall be
maintained or created to the extent required by and in accordance with the
provisions of Section 6.12, 6.14 and 6.15, as applicable;

(f)    any Restricted Subsidiary may merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person or consummate a Division as the Dividing
Person in order to effect a Disposition permitted pursuant to Section 7.04
(other than Dispositions permitted by Section 7.03); and

(g)    any Permitted Investment may be structured as a merger, consolidation or
amalgamation or Division.

Section 7.04    Asset Sales. Cause or make an Asset Sale, unless:

1.    the Borrower or any of its Restricted Subsidiaries, as the case may be,
receives consideration (including by way of relief from, or by any other person
assuming responsibility for, any liabilities, contingent or otherwise) at the
time of such Asset Sale at least equal to the Fair Market Value (as determined
at the time of contractually agreeing to such Asset Sale) of the assets sold or
otherwise disposed of; and

2.    except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents or Replacement
Assets; provided, that the amount of:

 

132



--------------------------------------------------------------------------------

a.    any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the notes thereto for which
internal financial statements are available immediately preceding such date or,
if incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been reflected on the Borrower’s or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
accrual had taken place on or prior to the date of such balance sheet in the
good faith determination of the Borrower) of the Borrower or such Restricted
Subsidiary other than liabilities that are by their terms subordinated to the
Obligations or are otherwise extinguished in connection with the transactions
relating to such Asset Sale, or that are assumed by the transferee of any such
assets or Equity Interests, in each case, pursuant to an agreement that releases
or indemnifies the Borrower or such Restricted Subsidiary, as the case may be,
from further liability;

b.    any notes or other obligations or other securities or assets received by
the Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents, or by their terms are required to be satisfied for cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received), in each
case, within 180 days of the receipt thereof; and

c.    any Designated Non-Cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Non- Cash Consideration received
pursuant to this subclause (c) that is at that time outstanding, not to exceed
the greater of (x) $125,000,000 and (y) 2.50% of Consolidated Total Assets,
calculated at the time of the receipt of such Designated Non- Cash Consideration
(or, at the Borrower’s option, at the time of contractually agreeing to such
Asset Sale, with the Fair Market Value of each item of Designated Non- Cash
Consideration being measured at such time and without giving effect to
subsequent changes in value;

shall each be deemed to be Cash Equivalents for the purposes of this clause (2).

Within 455 days after the Borrower’s or any Restricted Subsidiary’s receipt of
the Net Cash Proceeds of any Asset Sale or Casualty Event, the Borrower or such
Restricted Subsidiary shall apply an amount equal to the Net Cash Proceeds from
such Asset Sale or Casualty Event, at its option:

3.    to prepay Loans and other Permitted Debt in accordance with
Section 2.05(b)(ii).

4.    to make an investment in any one or more businesses, assets (other than
working capital assets), or property or capital expenditures, in each case used
or useful in a Similar Business; provided that if such investment is in the form
of the acquisition of Capital Stock of a Person, such acquisition results in
such Person becoming a Restricted Subsidiary;

5.    to make an investment in any one or more businesses, properties (other
than working capital assets) or assets (other than working capital assets) that
replace the business, properties and/or assets that are the subject of such
Asset Sale or Casualty Event; or

6.    any combination of the foregoing;

provided that the Borrower and its Restricted Subsidiaries will be deemed to
have complied with the provisions described in clause (2) or (3) of this
paragraph if and to the extent that, within 455 days after the Asset Sale that
generated the Net Cash Proceeds, the Borrower or such Restricted Subsidiary, as
applicable, has entered into and not abandoned or rejected a binding agreement
to make an investment in compliance with the provision described in clause
(2) or (3) of this paragraph, and that investment is thereafter completed within
180 days after the end of such 455 day period.

Pending the final application of any such amount of Net Cash Proceeds pursuant
to Section 2.05(b)(ii) and this Section 7.04, the Borrower or such Restricted
Subsidiary may temporarily reduce Indebtedness under the Revolving Credit
Facility, or otherwise invest or utilize such Net Cash Proceeds in any manner
not prohibited by this Agreement.

 

133



--------------------------------------------------------------------------------

Section 7.05    Restricted Payments. Directly or indirectly:

1.    declare or pay any dividend or make any payment or distribution on account
of the Borrower’s or any of its Restricted Subsidiaries’ Equity Interests,
including any payment made in connection with any merger, amalgamation or
consolidation involving the Borrower (other than (A) dividends or distributions
by the Borrower payable solely in Equity Interests (other than Disqualified
Stock) of the Borrower; or (B) dividends or distributions by a Restricted
Subsidiary so long as, in the case of any dividend or distribution payable on or
in respect of any class or series of securities issued by a Restricted
Subsidiary other than a Wholly Owned Restricted Subsidiary, the Borrower or a
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution in accordance with its Equity Interests in such class or series of
securities);

2.    purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower, including in connection with any merger, amalgamation or
consolidation;

3.    make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any (i) Subordinated Indebtedness of the
Borrower or any Guarantor (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Subordinated Indebtedness of the
Borrower or any Guarantor in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under
Section 7.01(g) or (i)) or (ii) any Indebtedness that is secured by a security
interest in the Collateral that is expressly junior to the Liens securing the
Obligations (clauses (i) and (ii), “Junior Financing”); or

4.    make any Restricted Investment;

(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

a.    no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

b.    immediately after giving effect to such transaction on a Pro Forma Basis,
the Borrower could Incur $1.00 of additional Indebtedness as Ratio Debt; and

c.    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by clause (1) of the
next succeeding paragraph, but excluding all other Restricted Payments permitted
by the next succeeding paragraph), is less than the sum of, without duplication,

i.    Retained Excess Cash Flow, plus

ii.    the greater of (A) $350,000,000 plus (B) 30% of the Consolidated EBITDA
calculated on a Pro Forma Basis for the four fiscal quarter period most recently
then ended for which financial statements have been delivered pursuant to
Section 6.01(a) or (b), as applicable, plus

 

134



--------------------------------------------------------------------------------

iii.    100% of the aggregate net proceeds, including cash and the Fair Market
Value of assets (other than cash), received by the Borrower after the Closing
Date from the issue or sale of Equity Interests of the Borrower (other than
Excluded Equity), including such Equity Interests issued upon exercise of
warrants or options, plus

iv.    100% of the aggregate amount of contributions to the capital of the
Borrower received in cash and the Fair Market Value of assets (other than cash)
after the Closing Date (other than Excluded Equity), plus

v.    the principal amount of any Indebtedness, or the liquidation preference or
Maximum Fixed Repurchase Price, as the case may be, of any Disqualified Stock,
in each case, of the Borrower or any Restricted Subsidiary thereof issued after
the Closing Date (other than Indebtedness or Disqualified Stock issued to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Restricted Subsidiary (other than to the extent such
employee stock ownership plan or trust has been funded by the Borrower or any
Restricted Subsidiary)) that, in each case, has been converted into or exchanged
for Equity Interests in the Borrower or any direct or indirect parent of the
Borrower (other than Excluded Equity), plus

vi.    100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value of assets (other than cash)
received by the Borrower or any Restricted Subsidiary from:

(A)    the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary of the Borrower) of Restricted Investments made by the Borrower and
its Restricted Subsidiaries and from repurchases and redemptions of such
Restricted Investments from the Borrower and its Restricted Subsidiaries by any
Person (other than the Borrower or any of its Restricted Subsidiaries) and from
repayments of loans or advances that constituted Restricted Investments made
after the Closing Date,

(B)    the sale (other than to the Borrower or a Restricted Subsidiary or an
employee stock ownership plan or trust established by the Borrower or any
Restricted Subsidiary (other than to the extent such employee stock ownership
plan or trust has been funded by the Borrower or any Restricted Subsidiary)) of
the Capital Stock of an Unrestricted Subsidiary,

(C)    any distribution or dividend from an Unrestricted Subsidiary, or

(D)    any returns, profits, distributions and similar amounts received on
account of any Permitted Investment subject to a dollar-denominated or
ratio-based basket (to the extent in excess of the original amount of such
Investment) and without duplication of any returns, profits, distributions or
similar amounts included in the calculation of such basket; plus

vii.    in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, in each case after the Closing Date, the Fair Market
Value of the

 

135



--------------------------------------------------------------------------------

Investment of the Borrower in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), other than in each case to the extent that the
designation of such Subsidiary as an Unrestricted Subsidiary was made pursuant
to clause (10) or (19) of the next succeeding paragraph or constituted a
Permitted Investment, plus

viii.    the aggregate amount of Declined Amounts since the Closing Date.

Section 7.05 will not prohibit:

(1)    the payment of any dividend or distribution or consummation of any
redemption within 60 days after the date of declaration thereof or the giving of
a redemption notice related thereto, if at the date of declaration or notice
such payment would have complied with the provisions of this Agreement;

(2)    

(a)     the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) of any direct or indirect parent of
the Borrower, or Junior Financing of the Borrower or any Subsidiary Guarantor,
in exchange for, or out of the proceeds of the issuance or sale of, Equity
Interests of the Borrower or any direct or indirect parent of the Borrower or
contributions to the equity capital of the Borrower (other than Excluded Equity)
(collectively, including any such contributions, “Refunding Capital Stock”);

(b)     the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the issuance or sale (other than to a Restricted
Subsidiary of the Borrower or to an employee stock ownership plan or any trust
established by the Borrower or any of its Restricted Subsidiaries) of Refunding
Capital Stock; and

(c)     if immediately prior to the retirement of the Retired Capital Stock, the
declaration and payment of dividends thereon was permitted pursuant to this
covenant and has not been made as of such time (the “Unpaid Amount”), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of the Borrower or any direct
or indirect parent of the Borrower) in an aggregate amount no greater than the
Unpaid Amount;

(3)    the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement of Junior Financing of the Borrower or any Subsidiary Guarantor
made by exchange for, or out of the proceeds of the Incurrence of, Refinancing
Indebtedness thereof;

(4)    the purchase, retirement, redemption or other acquisition (or Restricted
Payments to the Borrower or any direct or indirect parent of the Borrower to
finance any such purchase, retirement, redemption or other acquisition) for
value of Equity Interests (including related stock appreciation rights or
similar securities) of any direct or indirect parent of the Borrower held
directly or indirectly by any future, present or former employee, officer,
director, manager, consultant or independent contractor of the Borrower or any
direct or indirect parent of the Borrower or any Subsidiary of the Borrower or
their estates, heirs, family members, spouses or former spouses or permitted
transferees (including for all purposes of this clause (4), Equity Interests
held by any entity whose Equity Interests are held by any such future, present
or former employee, officer, director, manager, consultant or independent
contractor or their estates, heirs, family members, spouses or former spouses or
permitted transferees) pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or other agreement or
arrangement or any stock subscription or shareholder or similar agreement;
provided, however, that the aggregate amounts paid under this clause (4) shall
not exceed $40,000,000 in any calendar year (with unused amounts in any calendar
year being permitted to be carried over for the next two succeeding calendar
years); provided further, however, that such amount in any calendar year may be
increased by an amount not to exceed:

(a)    the cash proceeds received by the Borrower from the issuance or sale of
Equity Interests (other than Disqualified Stock) of the Borrower or any direct
or indirect parent of the Borrower (to the extent contributed to the Borrower),
in each case, to any future, present or former employees, officers, directors,
managers, consultants or independent contractors of the Borrower or its
Restricted Subsidiaries or any direct or indirect parent of the Borrower that
occurs on or after the Closing Date; provided that the amount of such cash
proceeds utilized for any such repurchase, retirement, other acquisition or
dividend will not increase the amount available for Restricted Payments under
clause (c) of the immediately preceding paragraph; plus

 

136



--------------------------------------------------------------------------------

(b)    the cash proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries or any direct or indirect parent of the
Borrower (to the extent contributed to the Borrower) after the Closing Date;
plus

(c)    the amount of any cash bonuses otherwise payable to employees, officers,
directors, managers, consultants or independent contractors of the Borrower or
its Restricted Subsidiaries or any direct or indirect parent of the Borrower
that are foregone in return for the receipt of Equity Interests of any direct or
indirect parent of the Borrower; less

(d)    the amount of cash proceeds described in clause (a), (b) or (c) of this
clause (4) previously used to make Restricted Payments pursuant to this clause
(4); (provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (a), (b) and (c) above in any
calendar year);

provided, further, that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from any future, current or former officer, director,
employee, manager, consultant or independent contractor (or any permitted
transferees thereof) of the Borrower or any of its Restricted Subsidiaries or
any direct or indirect parent of the Borrower, in connection with a repurchase
of Equity Interests of the Borrower or any direct or indirect parent of the
Borrower from such Persons will not be deemed to constitute a Restricted Payment
for purposes of this Section 7.05 or any other provisions of this Agreement;

(5)    the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Borrower or any of its
Restricted Subsidiaries and any class or series of Preferred Stock of any
Restricted Subsidiaries issued or Incurred in accordance with the covenant
described in Section 7.01;

(6)    the declaration and payment of dividends or distributions to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) and the declaration and payment of dividends to the Borrower or any
direct or indirect parent of the Borrower, the proceeds of which will be used to
fund the payment of dividends to holders of any class or series of Designated
Preferred Stock (other than Disqualified Stock) of the Borrower or any direct or
indirect parent of the Borrower issued after the Closing Date; provided,
however, that (A) for the most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
of issuance of such Designated Preferred Stock, the Fixed Charge Coverage Ratio
of the Borrower is 2.00 to 1.00 or greater and (B) the aggregate amount of
dividends declared and paid pursuant to this clause (6) does not exceed the net
cash proceeds actually received by the Borrower from the sale (or the
contribution of the net cash proceeds from the sale) of Designated Preferred
Stock;

(7)    [reserved];

(8)    the declaration and payment of dividends on the Borrower’s common stock
(or the payment of dividends to any direct or indirect parent of the Borrower to
fund the payment by any direct or indirect parent of the Borrower of dividends
on such entity’s Equity Interests) of the sum of (x) up to 6.0% per annum of the
cash proceeds, net of any underwriting spread, received by the Borrower from any
public offering

 

137



--------------------------------------------------------------------------------

consummated after the Closing Date of common Equity Interests or contributed to
the Borrower by any direct or indirect parent of the Borrower from any public
offering of common Equity Interests, other than public offerings with respect to
the Borrower’s common stock registered on Form S-4 or S-8 or successor form
thereto and other than any public sale constituting Excluded Contributions plus
(y) an aggregate amount per annum not to exceed 7.0% of the Market
Capitalization;

(9)    Restricted Payments that are made with Excluded Contributions;

(10)    Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (10) not to exceed the greater
of (x) 500,000,000 and (y) 45% of Consolidated EBITDA calculated on a Pro Forma
Basis for the four fiscal quarter period most recently then ended;

(11)    [reserved];

(12)    for so long as the Borrower or any of its Subsidiaries are members of a
group filing a consolidated, combined, affiliated or unitary income (or
franchise in lieu of income) tax return with Holdings or any other direct or
indirect parent of the Borrower, Restricted Payments to Holdings or such other
direct or indirect parent of the Borrower in amounts required for Holdings or
such other parent entity to pay federal, national, foreign, state and local
income taxes (and franchise taxes) imposed on such entity to the extent such
income taxes (and franchise taxes) are attributable to the income of the
Borrower and its Subsidiaries; provided, however, that the amount of such
payments in respect of any tax year does not, in the aggregate, exceed the
amount that the Borrower and its Subsidiaries that are members of such
consolidated, combined, affiliated or unitary group would have been required to
pay in respect of federal, national, foreign, state and local income taxes
and/or franchise taxes (as the case may be) in respect of such year if the
Borrower and its Subsidiaries paid such income (and franchise) taxes directly on
a separate company basis or as a stand-alone consolidated, combined, affiliated
or unitary income (or franchise in lieu of income) tax group (reduced by any
such taxes paid directly by the Borrower or any Subsidiary);

(13)    the declaration and payment of dividends, other distributions or other
amounts to, or the making of loans to Holdings or any other direct or indirect
parent of the Borrower, in the amount required for such entity to, if
applicable:

(a)    pay amounts equal to the amounts required for Holdings or any other
direct or indirect parent of the Borrower to pay fees and expenses (including
Related Taxes), customary salary, bonus and other benefits payable to, and
indemnities provided on behalf of, officers, employees, directors, managers,
consultants or independent contractors of Holdings or any other direct or
indirect parent of the Borrower, if applicable, and general corporate operating
(including, without limitation, expenses related to auditing and other
accounting matters) and overhead costs and expenses of the Borrower or any
direct or indirect parent of the Borrower, if applicable, in each case to the
extent such fees, expenses, salaries, bonuses, benefits and indemnities are
attributable to the ownership or operation of the Borrower and its Subsidiaries;

(b)    pay, if applicable, amounts equal to amounts required for Holdings or any
other direct or indirect parent of the Borrower to pay interest and/or principal
on Indebtedness the proceeds of which have been contributed to the Borrower
(other than as Excluded Equity) and that has been guaranteed by, and is
otherwise considered Indebtedness of, the Borrower or any Restricted Subsidiary
Incurred in accordance with the Section 7.01 (except to the extent any such
payments have otherwise been made by any such guarantor);

(c)    pay fees and expenses incurred by Holdings or any other direct or
indirect parent of the Borrower related to (i) the maintenance of such parent
entity of its corporate or other entity existence and performance of its
obligations under this Agreement and similar obligations under the Senior Notes,
(ii) any unsuccessful equity or debt offering of such parent entity (or any debt
or equity offering from which such parent does not receive any proceeds) and
(iii) any equity or debt issuance, incurrence or offering, any disposition or
acquisition or any investment transaction by the Borrower or any of its
Restricted Subsidiaries (or any acquisition of or investment in any business,
assets or property that will be contributed to the Borrower or any of its
Restricted Subsidiaries as part of the same or a related transaction) permitted
by this Agreement;

 

138



--------------------------------------------------------------------------------

(d)    pay franchise and excise taxes, and other fees, taxes (including Related
Taxes) and expenses in connection with any ownership of the Borrower or any of
its Subsidiaries or required to maintain their organizational existences;

(e)    make payments for the benefit of the Borrower or any of its Restricted
Subsidiaries to the extent such payments could have been made by the Borrower or
any of its Restricted Subsidiaries because such payments (x) would not otherwise
be Restricted Payments and (y) would be permitted by Section 6.19; and

(f)    Restricted Payments to any direct or indirect parent of the Borrower to
finance, or to any direct or indirect parent of the Borrower for the purpose of
paying to any other direct or indirect parent of the Borrower to finance, any
Investment that, if consummated by the Borrower or any of its Restricted
Subsidiaries, would be a Permitted Investment; provided that (a) such Restricted
Payment is made substantially concurrently with the closing of such Investment
and (b) promptly following the closing thereof, such direct or indirect parent
of the Borrower causes (i) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or any Restricted Subsidiary or
(ii) the merger, consolidation or amalgamation (to the extent permitted by
Section 7.03) of the Person formed or acquired into the Borrower or any
Restricted Subsidiary in order to consummate such acquisition or Investment, in
each case, in accordance with the requirements of Section 6.12;

(14)    (i) repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants, (ii) payments made or expected to be
made by the Borrower or any Restricted Subsidiary in respect of withholding or
similar taxes payable or expected to be payable by any future, present or former
director, officer, employee, manager, consultant or independent contractor of
the Borrower or any direct or indirect parent of the Borrower or any Subsidiary
of the Borrower (or their respective Affiliates, estates or immediate family
members) in connection with the exercise of stock options or the grant, vesting
or delivery of Equity Interests and (iii) loans or advances to officers,
directors, employees, managers, consultants and independent contractors of the
Borrower or any direct or indirect parent of the Borrower or any Subsidiary of
the Borrower in connection with such Person’s purchase of Equity Interests of
the Borrower or any direct or indirect parent of the Borrower; provided that no
cash is actually advanced pursuant to this clause (iii) other than to pay taxes
due in connection with such purchase, unless immediately repaid;

(15)    purchases of receivables pursuant to a Receivables Repurchase Obligation
in connection with a Qualified Receivables Factoring or Qualified Receivables
Financing and the payment or distribution of Receivables Fees;

(16)    payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, merger, amalgamation or transfer of assets
that complies with the provisions of this Agreement or any Permitted Investment;

(17)    [reserved];

(18)    the payment of cash in lieu of the issuance of fractional shares of
Equity Interests in connection with any merger, consolidation, amalgamation or
other business combination, or in connection with any dividend, distribution or
split of or upon exercise, conversion or exchange of Equity Interests, warrants,
options or other securities exercisable or convertible into, Equity Interests of
the Borrower or any direct or indirect parent of the Borrower;

(19)    Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(19) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist

 

139



--------------------------------------------------------------------------------

of cash, Cash Equivalents or marketable securities, not to exceed the greater of
$350,000,000 and 7.50% of Consolidated Total Assets (with the Fair Market Value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value);

(20)    any Restricted Payment so long as immediately after giving effect to the
making of such Restricted Payment on a Pro Forma Basis, the Borrower’s
Consolidated Total Net Leverage Ratio does not exceed 4.00 to 1.00; and

(21)    any payment that is intended to prevent any Junior Financing from being
treated as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (10), (20), and (21), no Event of
Default under Section 8.1(a), (f) or (g) shall have occurred and be continuing
or would occur as a consequence thereof. For purposes of clauses (12) and (13)
above, taxes and Related Taxes shall include all interest and penalties with
respect thereto and all additions thereto.

The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, amend, modify or change any term or condition of any
Junior Financing Documentation equal to or greater than the Threshold Amount in
any manner that is, taken as a whole, materially adverse to the interests of the
Administrative Agent or the Lenders.

As of the Closing Date, all of the Borrower’s Subsidiaries will be Restricted
Subsidiaries. The Borrower will not permit any Restricted Subsidiary to become
an Unrestricted Subsidiary except pursuant to the definition of “Unrestricted
Subsidiary.” For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Borrower and its
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments or Permitted Investments in
an amount determined as set forth in the last sentence of the definition of
“Investments.” Such designation will only be permitted if a Restricted Payment
or Permitted Investment in such amount would be permitted at such time and if
such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries will not be subject to any of the restrictive
covenants set forth in this Agreement.

For purposes of this Section 7.05, if any Investment or Restricted Payment (or a
portion thereof) would be permitted pursuant to one or more provisions described
above and/or one or more of the exceptions contained in the definition of
“Permitted Investments,” the Borrower may divide and classify such Investment or
Restricted Payment (or a portion thereof) in any manner that complies with this
Section 7.05 and may later divide and reclassify any such Investment or
Restricted Payment so long as the Investment or Restricted Payment (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification.

Section 7.06    Burdensome Agreements.

Permit the Borrower or any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to:

(a)    (i) pay dividends or make any other distributions to the Borrower or any
of its Restricted Subsidiaries on its Capital Stock; or (ii) pay any
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;

(b)    make loans or advances to the Borrower or any of its Restricted
Subsidiaries;

(c)    create, incur, assume or suffer to exist Liens on the Collateral of such
Person for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents; or

(d)    sell, lease or transfer any of its properties or assets to the Borrower
or any of its Restricted Subsidiaries.

 

140



--------------------------------------------------------------------------------

However, the preceding restrictions will not apply to encumbrances or
restrictions existing under or by reason of:

(1)    contractual encumbrances or restrictions of the Borrower or any of its
Restricted Subsidiaries in effect on the Closing Date, including pursuant to
this Agreement and the other Loan Documents, related Swap Contracts and
Indebtedness permitted pursuant to Section 7.01(c);

(2)    the Senior Notes Indentures, the Senior Notes and related Guarantees and
other documents relating to the Senior Notes Indentures and the Senior Notes;

(3)    applicable law or any applicable rule, regulation or order;

(4)    any agreement or other instrument of a Person acquired by or merged,
amalgamated or consolidated with or into the Borrower or any Restricted
Subsidiary or an Unrestricted Subsidiary that is designated a Restricted
Subsidiary that was in existence at the time of such acquisition (or at the time
it merges with or into the Borrower or any Restricted Subsidiary or assumed in
connection with the acquisition of assets from such Person (but, in each case,
not created in contemplation thereof)), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired or designated;
provided that in connection with a merger, amalgamation or consolidation under
this clause (4), if a Person other than the Borrower or such Restricted
Subsidiary is the successor company with respect to such merger, amalgamation or
consolidation, any agreement or instrument of such Person or any Subsidiary of
such Person, shall be deemed acquired or assumed, as the case may be, by the
Borrower or such Restricted Subsidiary, as the case may be, at the time of such
merger, amalgamation or consolidation;

(5)    customary encumbrances or restrictions contained in contracts or
agreements for the sale of assets applicable to such assets pending consummation
of such sale, including customary restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement entered into for the sale or
disposition of Capital Stock or assets of such Restricted Subsidiary;

(6)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(7)    customary provisions in operating or other similar agreements, asset sale
agreements and stock sale agreements entered into in connection with the
entering into of such transaction, which limitation is applicable only to the
assets that are the subject of those agreements;

(8)    purchase money obligations for property acquired and Capitalized Lease
Obligations, to the extent such obligations impose restrictions of the nature
discussed in clauses (c) or (d) in the first paragraph of this Section 7.06 on
the property so acquired;

(9)    customary provisions contained in leases, sub-leases, licenses,
sublicenses, contracts and other similar agreements entered into in the ordinary
course of business to the extent such obligations impose restrictions of the
type described in clauses (c) or (d) in the first paragraph of this Section 7.06
on the property subject to such lease;

(10)    any encumbrance or restriction effected in connection with a Qualified
Receivables Factoring or Qualified Receivables Financing that, in the good faith
determination of the Borrower, are necessary or advisable to effect such
Qualified Receivables Factoring or Qualified Receivables Financing;

(11)    any encumbrance or restriction contained in other Indebtedness,
Disqualified Stock or Preferred Stock of the Borrower or any Restricted
Subsidiary that is incurred subsequent to the Closing Date pursuant to
Section 7.01, provided that (i) such encumbrances and restrictions contained in
any agreement or instrument will not materially affect the Borrower’s ability to
make anticipated principal or interest payments under this Agreement (as
determined by the Borrower in good faith) or (ii) such encumbrances and

 

141



--------------------------------------------------------------------------------

restrictions contained in any agreement or instrument taken as a whole are not
materially less favorable to the Lenders than the encumbrances and restrictions
contained in this Agreement (as determined by the Borrower in good faith);

(12)    any encumbrance or restriction contained in secured Indebtedness
otherwise permitted to be incurred pursuant to Sections 7.01 and 7.02 to the
extent limiting the right of the debtor to dispose of the assets securing such
Indebtedness;

(13)    any encumbrance or restriction arising or agreed to in the ordinary
course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, (x) detract from the value of the property or
assets of the Borrower or any Restricted Subsidiary in any manner material to
the Borrower or any Restricted Subsidiary or (y) materially affect the
Borrower’s ability to make future principal or interest payments under this
Agreement, in each case, as determined by the Borrower in good faith;

(14)    customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to the applicable joint
venture; and

(15)    any encumbrances or restrictions of the type referred to in
Section 7.06(a), (b), (c) and (d) imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
Section 7.06(1) through (14); provided that such encumbrances and restrictions
contained in any such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing are, in the good faith
judgment of the Borrower, not materially more restrictive, taken as a whole,
than the encumbrances and restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

For purposes of determining compliance with this Section 7.06, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Borrower or a
Restricted Subsidiary to other Indebtedness Incurred by the Borrower or any such
Restricted Subsidiary shall not be deemed a restriction on the ability to make
loans or advances.

Section 7.07    Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower or Holdings may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
amendments to this Agreement that are necessary, in the judgment of the
Administrative Agent and the Borrower or Holdings, as applicable, to reflect
such change in fiscal year.

Section 7.08    Financial Covenant. As of the end of each fiscal quarter of the
Borrower and so long as any Revolving Credit Loans are outstanding as of the end
of such fiscal quarter (excluding all Letters of Credit), permit the
Consolidated First Lien Net Leverage Ratio as of the end of such fiscal quarter
of the Borrower set forth below to be greater than 5.50:1.00 (the “Financial
Covenant”).

Section 7.09    Holding Company. Holdings shall not conduct, transact or
otherwise engage in any material business or operations; provided, that the
following shall be permitted in any event: (i) its ownership of the Capital
Stock of the Borrower and the Restricted Subsidiaries and any Subsidiary of
Holdings (that is not the Borrower or a Subsidiary of the Borrower) which is
formed solely for purposes of acting as a co-obligor with respect to any
Qualified Holding Company Indebtedness and which does not conduct, transact or
otherwise engage in any material business or operation, and, in each case,
activities incidental thereto; (ii) the entry into, and the performance of its
obligations with respect to the Loan Documents (including any Specified
Refinancing Debt or any New Term Facility), any Refinancing Notes, any
Incremental Equivalent Debt, any Junior Financing Document, any Ratio Debt
documentation, any documentation relating to any Permitted Refinancing of the
foregoing or documentation relating to the Indebtedness otherwise permitted by
the last sentence in this Section 7.09 and the Guarantees permitted by clause
(iv) below; (iii) [reserved]; (iv) performing of activities (including without
limitation, cash management activities) and the entry into documentation with
respect thereto, in each case, permitted by this Agreement for

 

142



--------------------------------------------------------------------------------

Holdings to enter into and perform, (v) the payment of dividends and
distributions (and other activities in lieu thereof permitted by this
Agreement), the making of contributions to the capital of its Subsidiaries and
Guarantees of Indebtedness permitted to be incurred hereunder by the Borrower or
any of the Restricted Subsidiaries and Guarantees of other obligations not
constituting Indebtedness; (vi) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance and performance of activities relating to its officers, directors,
managers and employees and those of its Subsidiaries); (vii) the performing of
activities in preparation for and consummating any public offering of its common
stock or any other issuance or sale of its Capital Stock (other than
Disqualified Stock) including converting into another type of legal entity;
(viii) the participation in tax, accounting and other administrative matters as
a member of the consolidated group of Holdings and the Borrower, including
compliance with applicable Laws and legal, tax and accounting matters related
thereto and activities relating to its officers, directors, managers and
employees; (ix) the holding of any cash and Cash Equivalents (but not operating
any property); (x) the entry into and performance of its obligations with
respect to contracts and other arrangements, including the providing of
indemnification to officers, managers, directors and employees and (xi) any
activities incidental to the foregoing. Holdings shall not create, incur, assume
or suffer to exist any Lien on any Capital Stock of the Borrower or any
Restricted Subsidiary (other than Liens pursuant to any Loan Document,
non-consensual Liens arising solely by operation of Law and Liens pursuant to
documentation relating to other secured Indebtedness permitted to be Incurred
hereunder and any Permitted Liens) and shall not incur any Indebtedness (other
than in respect of Disqualified Stock, Qualified Holding Company Indebtedness,
Indebtedness between Holdings and any of its Restricted Subsidiaries that is
subordinated in right of payment to the Borrower’s Obligations under this
Agreement (or pledged in favor of the Collateral Agent, as applicable) or
Guarantees permitted by clause (iv) above and liabilities imposed by Law,
including Tax liabilities).

ARTICLE VIII

Events of Default and Remedies

Section 8.01    Events of Default. Any of the following shall constitute an
“Event of Default”:

(a)    Non-Payment. Borrower or any other Loan Party fails to pay (i) when due
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within five Business Days after the same becomes due and payable, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or any
other amount payable hereunder or with respect to any other Loan Document; or

(b)    Specific Covenants. The Borrower or any other Loan Party fails to perform
or observe any term, covenant or agreement contained in any of Sections 6.03(a),
6.05(a) (solely with respect to the Borrower), 6.11 or in any Section of Article
VII (subject to, in the case of the Financial Covenant, the cure rights
contained in Section 8.03 and the proviso at the end of this clause (b)), or
Holdings fails to perform or observe any term, covenant or agreement contained
in Section 7.09; provided, that a Default by the Borrower under Section 7.08 (a
“Financial Covenant Event of Default”) shall not constitute an Event of Default
with respect to the Term Facilities, any New Term Facility or any Specified
Refinancing Debt (unless refinancing the Revolving Credit Facility) unless and
until the Required Revolving Lenders shall have terminated their Revolving
Credit Commitments and declared all amounts outstanding under the Revolving
Credit Facility to be due and payable; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any covenant
or agreement (other than those specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
to the Borrower; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect (or in any respect if any such
representation or warranty is already qualified by materiality) when made or
deemed made; or

(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment,

 

143



--------------------------------------------------------------------------------

acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and intercompany Indebtedness) having an aggregate
outstanding principal amount equal to or greater than the Threshold Amount or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) after the expiration of any applicable grace or cure period
therefor to cause, with the giving of notice if required, such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, in each case, prior to its stated maturity; provided
that this clause (e)(B) shall not apply to (x) secured Indebtedness that becomes
due as a result of the sale or transfer or other Disposition (including a
Casualty Event) of the property or assets securing such Indebtedness permitted
hereunder and under the documents providing for such Indebtedness and such
Indebtedness is repaid when required under the documents providing for such
Indebtedness, (y) events of default, termination events or any other similar
event under the documents governing Swap Contracts for so long as such event of
default, termination event or other similar event does not result in the
occurrence of an early termination date or any acceleration or prepayment of any
amounts or other Indebtedness payable thereunder or (z) Indebtedness that upon
the happening of any such default or event automatically converts into Equity
Interests (other than Disqualified Stock or, in the case of a Restricted
Subsidiary, Disqualified Stock or Preferred Stock) in accordance with its terms;
provided further, that such failure is unremedied and is not validly waived by
the holders of such Indebtedness in accordance with the terms of the documents
governing such Indebtedness prior to any termination of the Revolving Credit
Commitments or acceleration of the Loans pursuant to Section 8.02; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
(other than any Immaterial Subsidiary) institutes, or consents to the
institution of any proceeding under any Debtor Relief Law, a winding-up, an
administration, a dissolution, or a composition or makes an assignment for the
benefit of creditors or any other action is commenced (by way of voluntary
arrangement, scheme of arrangement or otherwise); or appoints, applies for or
consents to the appointment of any receiver, administrator, administrative
receiver, trustee, custodian, conservator, liquidator, rehabilitator, judicial
manager, provisional liquidator, administrator, receiver and manager,
controller, monitor or similar officer for it or for all or any material part of
its property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, judicial manager, provisional liquidator, administrator,
administrative receiver, receiver and manager, controller, monitor or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 days; or any proceeding
under any Debtor Relief Law (including, without limitation, for the appointment
of any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
judicial manager, provisional liquidator, administrator, administrative
receiver, receiver and manager, controller, monitor or similar officer) relating
to any such Person or to all or substantially all of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
days, or an order for relief is entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary (other than any Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due or
suspends making payments or enters into a moratorium or standstill arrangement
in relation to its Indebtedness or is taken to have failed to comply with a
statutory demand (or otherwise be presumed to be insolvent by applicable Law) or
(ii) any writ or warrant of attachment or execution or similar process is
issued, commenced or levied against all or substantially all of the property of
any such Person and is not released, vacated or fully bonded within 60 days
after its issue, commencement or levy, or any analogous procedure or step is
taken in any jurisdiction; or

(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount (as to all such judgments and orders) equal to or greater than the
Threshold Amount (to the extent not paid and not covered by (i) independent
third-party insurance as to which the insurer has been notified of such judgment
or order and does not deny coverage or (ii) an enforceable indemnity to the
extent that such Loan Party or Restricted Subsidiary shall have made a claim for
indemnification and the applicable indemnifying party shall not have disputed
such claim) and there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal, bond or otherwise,
is not in effect; or

 

144



--------------------------------------------------------------------------------

(i)    ERISA. (i) One or more ERISA Events occur or there is or arises an
Unfunded Pension Liability (taking into account only Plans with positive
Unfunded Pension Liability) which event or events or unfunded liability or
unfunded liabilities results or would reasonably be expected to result in
liability of any Loan Party in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA which has resulted or would reasonably be expected
to result in liability of any Loan Party in an aggregate amount which would
reasonably be expected to result in a Material Adverse Effect or (iii) with
respect to a Non-U.S. Plan, a termination, withdrawal, imposition of a Lien or
noncompliance with applicable Law or plan terms that would reasonably be
expected to result in a Material Adverse Effect; or

(j)    Invalidity of Certain Loan Documents. Any material provision of this
Agreement, any Collateral Document, any Guaranty and/or any intercreditor
agreement required to be entered into pursuant to the terms of this Agreement
(in each case, subject to the Legal Reservations), at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 7.03 or Section 7.04) or satisfaction in full of all the Obligations in
cash and in immediately available funds (other than contingent indemnification
obligations as to which no claim has been asserted, obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements, and
Letters of Credit which have been Cash Collateralized) ceases to be in full
force and effect (except that any such failure to be in full force and effect
with respect to the documents referred to in clause (vii) of the definition of
Loan Documents shall constitute an Event of Default only if the Borrower
receives notice thereof and the Borrower fails to remedy the relevant failure in
all material respects within 15 days of receiving said notice); or any Loan
Party contests in writing the validity or enforceability of any provision of
this Agreement, any Collateral Document, any Guaranty and any intercreditor
agreement required to be entered into pursuant to the terms of this Agreement;
or any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations in cash and in immediately available funds (other than
contingent indemnification obligations as to which no claim has been asserted
and obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements, and Letters of Credit which have been Cash
Collateralized) and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document or the perfected first priority
Liens created thereby (except as otherwise expressly provided in this Agreement
or the Collateral Documents); or

(k)    Change of Control. There occurs any Change of Control.

(l)    Collateral Documents. Any Collateral Document covering a material portion
of the Collateral after delivery thereof pursuant to Section 4.01, 6.12, 6.15 or
6.17 or the Collateral Documents shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected first priority Lien
on and security interest in any material Collateral covered thereby, subject to
Liens permitted under Section 7.02, except to the extent (i) resulting from the
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements, or (ii) except as to
Collateral consisting of real property, to the extent that such losses are
covered by a lender’s title insurance policy and such insurers have not denied
or failed to acknowledge coverage.

Section 8.02     Remedies Upon Event of Default. If any Event of Default occurs
and is continuing (including any Event of Default arising by virtue of the
termination and declaration contemplated by the proviso to Section 8.01(b)), the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders (and, (i) if a Financial Covenant Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Revolving Lenders only, and in such case, without
limiting the proviso to Section 8.01(b), only with respect to the Revolving
Credit Facility and any Letters of Credit, L/C Credit Extensions and L/C
Obligations and (ii) shall automatically, in the case of any event described in
Section 8.01(f) with respect to a Loan Party only), take any or all of the
following actions (each, an “Enforcement Event”):

(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

145



--------------------------------------------------------------------------------

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); or

(d)    exercise on behalf of itself, the L/C Issuers and the Lenders all rights
and remedies available to it, the L/C Issuers and the Lenders under the Loan
Documents, under any document evidencing Indebtedness in respect of which the
Facilities have been designated as “Designated Senior Debt” (or any comparable
term) and/or under applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

Section 8.03    Right to Cure.

(a)    Notwithstanding anything to the contrary contained in Section 8.01 or
8.02, in the event that the Borrower fails to comply with the requirements of
the Financial Covenant at any time when the Borrower is required to comply with
such Financial Covenant, pursuant to the terms thereof, then from the end of the
most recently ended fiscal quarter of the Borrower until the expiration of the
tenth Business Day subsequent to the date the relevant Compliance Certificate is
required to be delivered pursuant to Section 6.02(b) (the last day of such
period being the “Anticipated Cure Deadline”), Holdings shall have the right
(the “Cure Right”) to issue common Capital Stock (or preferred equity and/or
convertible preferred equity reasonably acceptable to the Administrative Agent)
for cash and contribute the proceeds therefrom in the form of common Capital
Stock or in another form reasonably acceptable to the Administrative Agent to
the Borrower or obtain a contribution to its equity (which shall be in the form
of common equity or otherwise in a form reasonably acceptable to the
Administrative Agent) (“Cure Equity”), and upon the receipt by the Borrower of
such cash (the “Cure Amount”), pursuant to the exercise by the Borrower of such
Cure Right, the calculation of Consolidated EBITDA as used in the Financial
Covenant shall be recalculated giving effect to the following pro forma
adjustments:

i.    Consolidated EBITDA for such fiscal quarter (and for any subsequent period
that includes such fiscal quarter) shall be increased, solely for the purpose of
measuring the Financial Covenant and not for any other purpose under this
Agreement (including but not limited to determining the availability or amount
of any covenant baskets or carve-outs (including the determination of amounts
available under Section 7.05) or determining the Applicable Commitment Fee or
Applicable Rate, provided that, in determining the Applicable Commitment Fee or
the Applicable Rate, effect shall be given to the relevant Cure Amount for
purposes of clause (y) in the respective definitions thereof, such that no Event
of Default shall be deemed to have occurred and be continuing), by an amount
equal to the Cure Amount; provided that (1) the receipt by the Borrower of the
Cure Amount pursuant to the Cure Right shall be deemed to have no other effect
whatsoever under this Agreement (including but not limited to determining the
availability or amount of any covenant baskets or carve-outs or determining the
Applicable Commitment Fee or Applicable Rate, provided that, in determining the
Applicable Commitment Fee or the Applicable Rate, effect shall be given to the
relevant Cure Amount for purposes of clause (y) in the respective definitions
thereof, such that no Event of Default shall be deemed to have occurred and be
continuing) and (2) no Cure Amount shall reduce Indebtedness on a Pro Forma
Basis for the applicable period for purposes of calculating the Financial
Covenant or calculating the Consolidated First Lien Net Leverage Ratio, or the
Consolidated Total Net Leverage Ratio, nor shall any Cure Amount held by the
Borrower qualify as “unrestricted cash or Cash Equivalents of the Borrower
Parties” for the purposes of calculating any net obligations or liabilities
under the terms of this Agreement; and

 

146



--------------------------------------------------------------------------------

ii.    if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Financial Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Financial Covenant that had occurred (and any other
Default as a result thereof, including the failure to meet any condition
requiring no Default or Event of Default based solely on the basis of any actual
or purported Event of Default under the Financial Covenant) shall be deemed
cured for the purposes of this Agreement; and

iii.    upon receipt by the Administrative Agent of written notice, on or prior
to the Anticipated Cure Deadline, that the Borrower intends to exercise the Cure
Right in respect of a fiscal quarter, the Lenders (i) shall not be permitted to
accelerate Loans held by them, to terminate the Revolving Credit Commitments
held by them or to exercise remedies against the Collateral on the basis of a
failure to comply with the requirements of the Financial Covenant, unless such
failure is not cured pursuant to the exercise of the Cure Right on or prior to
the Anticipated Cure Deadline and (ii) shall not be obligated to make any Credit
Extension under the Revolving Credit Facility.

(b)    Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal-quarter period there shall be at least two fiscal quarters in
respect of which the Cure Right is not exercised, (ii) there can be no more than
five fiscal quarters in respect of which the Cure Right is exercised during the
term of the Facilities and (iii) for purposes of this Section 8.03, the Cure
Amount utilized shall be no greater than the minimum amount required to remedy
the applicable failure to comply with the Financial Covenant.

Section 8.04    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans automatically become immediately due and
payable or an actual or deemed entry of an order for relief with respect to the
Borrower under any Debtor Relief Law), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by the Administrative Agent in the following order:

(a)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under Article
III and amounts owing in respect of (x) the preservation of Collateral or the
Collateral Agent’s security interest in the Collateral or (y) with respect to
enforcing the rights of the Secured Parties under the Loan Documents) payable to
the Administrative Agent and the Collateral Agent in their respective capacity
as such;

(b)    second, to payment in full of Unfunded Advances/Participations (the
amounts so applied to be distributed between or among, as applicable, the
Administrative Agent and the L/C Issuers pro rata in accordance with the amounts
of Unfunded Advances/Participations owed to them on the date of any such
distribution);

(c)    third, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit fees) payable to the Lenders and the L/C Issuers (including
fees, disbursements and other charges of counsel payable under Sections 10.04
and 10.05) arising under the Loan Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this clause (c) held by them;

(d)    fourth, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and interest on the Loans and L/C
Borrowings, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause (d) held by them;

(e)    fifth, (i) to payment of that portion of the Obligations constituting
unpaid principal of the Loans, the L/C Borrowings and obligations of the Loan
Parties then owing under Secured Hedge Agreements and the Secured Cash
Management Agreements and (ii) to Cash Collateralize that portion of L/C
Obligations comprising the aggregate undrawn amount of Letters of Credit to the
extent not otherwise Cash Collateralized by the Borrower pursuant to Sections
2.03 and 2.16, ratably among the Lenders, the L/C Issuers, the Hedge Banks party
to such Secured Hedge Agreements and the Cash Management Banks party to such
Secured Cash Management Agreements in proportion to the respective amounts
described in this clause (e) held by them; provided that (x) any such amounts

 

147



--------------------------------------------------------------------------------

applied pursuant to the foregoing clause (ii) shall be paid to the
Administrative Agent for the ratable account of the applicable L/C Issuers to
Cash Collateralize such L/C Obligations, (y) subject to Sections 2.03(d) and
2.16, amounts used to Cash Collateralize the aggregate undrawn amount of Letters
of Credit pursuant to this clause (e) shall be applied to satisfy drawings under
such Letters of Credit as they occur and (z) upon the expiration of any Letter
of Credit without any pending drawing, the pro rata share of Cash Collateral
attributable to such expired Letter of Credit shall be applied by the
Administrative Agent in accordance with the priority of payments set forth in
this Section 8.04;

(f)    sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent and the other Secured Parties, ratably based upon the
respective aggregate amounts of all such Obligations then owing to the
Administrative Agent and the other Secured Parties; and

(g)    last, after all of the Obligations have been paid in full (other than
contingent indemnification obligations not yet due and owing), to the Borrower
or as otherwise required by Law;

provided that no amounts received from any Guarantor shall be applied to
Excluded Swap Obligations of such Guarantor.

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired without any pending drawing, such
remaining amount shall be applied to the other Obligations, if any, in
accordance with the priority of payments set forth above. Notwithstanding the
foregoing, Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements shall be excluded from the application of payments
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

It is understood and agreed by each Loan Party and each Secured Party that none
of the Administrative Agent and Collateral Agent shall have any liability for
any determinations made by it in this Section 8.04, in each case except to the
extent resulting from the gross negligence, bad faith or willful misconduct of
the Administrative Agent or the Collateral Agent, as applicable (as determined
by a court of competent jurisdiction in a final and non-appealable decision).
Each Loan Party and each Secured Party also agrees that the Administrative Agent
and the Collateral Agent may (but shall not be required to), at any time and in
its sole discretion, and with no liability resulting therefrom, petition a court
of competent jurisdiction regarding any application of Collateral in accordance
with the requirements hereof, and the Administrative Agent and the Collateral
Agent shall be entitled to wait for, and may conclusively rely on, any such
determination.

ARTICLE IX

Administrative Agent and Collateral Agent

Each Lender and L/C Issuer hereby irrevocably appoints CITIBANK, N.A. to serve
as Administrative Agent and trustee under the Loan Documents and CITICORP NORTH
AMERICA, INC. to serve as Collateral Agent and trustee under the Loan Documents,
and authorizes the each Agent to take such actions and to exercise such powers
as are delegated to the Agents by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto. Further, each of
the Lenders (including in its capacities as a Person party to any Secured Cash
Management Agreements or a counterparty to any Secured Hedge Agreement ) and
each of the L/C Issuers hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of such Lender or L/C Issuer for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Loan Document Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Agents and any co-agents, sub-agents, trustees and
attorneys-in-fact appointed by any Agent pursuant to this Article IX for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the applicable Agent), shall be entitled
to the benefits of all provisions of this Article IX and Article X (as though

 

148



--------------------------------------------------------------------------------

such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.
The provisions of this Article IX (other than the collateral and guaranty
matters and successors provisions set forth herein) are solely for the benefit
of the Agents, the Lenders, the L/C Issuers and the other Secured Parties, and
none of Holdings, the Borrower or any other Loan Party shall have any rights as
a third party beneficiary of any such provisions.

The Persons serving as Agents hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agents, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Holdings, the
Borrower or any other Subsidiary or other Affiliate thereof as if such Person
were not the Agents hereunder and without any duty to account therefor to the
Lenders.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or to exercise any
discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in the
Loan Documents); provided that the Agents shall not be required to take any
action that, in its opinion, may expose the Agents to liability or that is
contrary to any Loan Document or applicable law, (c) as of the Closing Date, the
Administrative Agent shall have no obligations pursuant to the Existing Credit
Agreement and (d) except as expressly set forth in the Loan Documents, the
Agents shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings, the Borrower, any
other Subsidiary or any other Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity. The Agents shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Agents shall believe in good faith to be necessary, under the circumstances
as provided in Sections 10.01 and 10.03, as applicable) or in the absence of its
own gross negligence or willful misconduct. The Agents shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Agents by Holdings, the Borrower, a Lender and the Agents shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Agents or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Agents.

The Agents shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person
(including, if applicable, a Responsible Officer of such Person) in the absence
of gross negligence or willful misconduct. The Agents also may rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (including, if
applicable, a Responsible Officer of such Person). The Agents may consult with
legal counsel, independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

The Agents may perform any of and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agents. The Agents and any such sub-agent may
perform any of and all their duties and exercise their rights and powers through
their respective Related Parties. The exculpatory provisions of this Article IX
shall apply to any such sub-agent and to the Related Parties of the Agents and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agents. The Agents shall not be responsible for the negligence or
misconduct of any sub-agent or their respective Related Parties that it selects
in the absence of gross negligence, bad faith, willful misconduct or material
breach of the Loan Documents by the Agents, as determined by a final
non-appealable judgment by a court of competent jurisdiction.

 

149



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of any successor Agents as provided in
this paragraph, any Agent may resign upon 30 days’ notice to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the Borrower’s consent (unless a payment or
bankruptcy Event of Default has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may (but shall not be obligated to)
on behalf of the Lenders, appoint a successor Agent, which shall be (a) a
successor agent with an office in New York, New York, or an Affiliate of any
such successor agent and (b) approved by the Borrower (unless a payment or
bankruptcy Event of Default has occurred and is continuing) (the date upon which
the retiring Agent is replaced, the “Resignation Effective Date”); provided,
that if no such successor shall have been appointed (and shall have accepted
such appointment) within 45 days after the retiring Agent gives notice of its
resignation, such resignation shall nevertheless become effective, and the
Resignation Effective Date shall occur on such date. If neither the Required
Lenders nor the retiring Agent have appointed a successor Agent that has
accepted such appointment, the Required Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Agent.

If the Person serving as an Agent is a Defaulting Lender, the Required Lenders
and the Borrower may, to the extent permitted by applicable law, by notice in
writing to such Person remove such Person as an Agent and, with the consent of
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except
(i) that in the case of any collateral security held by an Agent on behalf of
the Lenders under any of the Loan Documents, the retiring or removed Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed and (ii) with respect to any outstanding payment obligations) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
an Agent hereunder, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or removed) Agent
(other than any rights to indemnity payments or other amounts owed to the
retiring or removed Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents as set forth in this Article IX. The fees payable by the Borrower
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article IX and Section 10.04, as
applicable shall continue in effect for the benefit of such retiring or removed
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent, or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent, any Arrangers or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Closing Date, or delivering its signature page to an Assignment and
Assumption, an Incremental Facility Agreement or Refinancing Amendment pursuant
to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Agents or the Lenders on the Closing Date.

 

150



--------------------------------------------------------------------------------

No Lender shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Agents on behalf of the Lenders in accordance with the
terms thereof. In the event of a foreclosure by any Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
applicable Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition, and the Agents, as agent
for and representative of the Lenders (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Agents on behalf of the Lenders at such sale or other disposition. Each Lender,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Guarantees of the Obligations, to have agreed to
the foregoing provisions.

Notwithstanding anything herein to the contrary, no Arranger shall have any
duties or obligations under this Agreement or any other Loan Document (except in
its capacity as a Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder, including under Section 10.04, as applicable
, fully as if named as an indemnitee or indemnified person therein and
irrespective of whether the indemnified losses, claims, damages, liabilities
and/or related expenses arise out of, in connection with or as a result of
matters arising prior to, on or after the effective date of any Loan Document.

To the extent required by any applicable law, the Agents may withhold from any
payment to any Lender an amount equivalent to any applicable withholding tax.
Without limiting or expanding the provisions of Section 3.01, each Lender and
each L/C Issuer shall, and does hereby, indemnify the Agents against, and shall
make payable in respect thereof within 30 days after demand therefor, any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Agents)
incurred by or asserted against the Agents by the U.S. Internal Revenue Service
or any other Governmental Authority as a result of the failure of the Agents to
properly withhold tax from amounts paid to or for the account of such Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Agents of a change in circumstance that rendered the exemption from, or
reduction of withholding tax ineffective). A certificate as to the amount of
such payment or liability delivered to any Lender by any Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Agents to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Agents under this paragraph. The agreements in this paragraph
shall survive the resignation and/or replacement of the Agents, any assignment
of rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other obligations under any Loan Document.

Each Secured Party hereby appoints the Collateral Agent to act as its agent
under and in connection with the relevant Guarantee and Collateral Agreement and
acknowledges that the Collateral Agent is the beneficiary of the security
interests granted thereunder and the Collateral Agent will accept such grants of
security interests under the relevant Security Documents on its behalf and will
enter into the relevant Guarantee and Collateral Agreement as secured party,
lienholder or pledgee in its own name.

Each of the Lenders (including in their capacities as potential or actual Hedge
Banks party to a Secured Hedge Agreement and potential or actual Cash Management
Banks party to a Secured Cash Management Agreement) and each L/C Issuer
irrevocably authorize the Agents, and each of the Agents shall to the extent
requested by the Borrower or, solely in the case of clause (d) below, to the
extent provided for under this Agreement,

(a)    release any Lien on any property granted to or held by the Agents under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations in cash and in immediately available funds (other
than (A) contingent indemnification obligations as to which no claim has been
asserted and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) and the expiration without any pending
drawing or termination of all Letters of Credit (other than Letters of Credit
which have been Cash Collateralized), (ii) that is sold, disposed of or
distributed or to be sold, disposed of

 

151



--------------------------------------------------------------------------------

or distributed as part of or in connection with any transaction permitted
hereunder or under any other Loan Document, in each case to a Person that is not
a Loan Party, (iii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders, (iv) that no longer constitutes
Collateral as a result of an occurrence not prohibited hereunder or (v) owned by
a Subsidiary Guarantor upon release of such Subsidiary Guarantor from its
obligations under its Guaranty pursuant to clause (c) below;

(b)    release or subordinate any Lien on any property granted to or held by the
Agents under any Loan Document to the holder of any Permitted Lien on such
property that is permitted by clauses (1), (4), (5), (6) (only with regard to
Section 7.01(d)), (9), (11) (solely with respect to cash deposits), (16), (17)
(other than with respect to self-insurance arrangements), (18) (solely to the
extent not constituting Collateral), (21), (23) (solely to the extent relating
to a lien of the type allowed pursuant to clause (9)), (25) (solely to the
extent the Lien of the Collateral Agent on such property is not released and is
not, pursuant to such agreements, required or permitted to be senior to or pari
passu with such Liens), (26), (29) (solely with respect to cash deposits), (34),
(39) (only for so long as required to be secured for such letter of intent or
investment), (45), (46) and (48) (only for so long as required to be secured for
purposes of such cash management arrangements) of the definition thereof;

(c)    release any Guarantor from its obligations under the applicable Guaranty
if in the case of any Subsidiary, such Person ceases to be a Restricted
Subsidiary or otherwise becomes an Excluded Subsidiary as a result of a
transaction or designation permitted hereunder; provided that no such release
shall occur if such Guarantor continues to be a guarantor in respect of any
Specified Refinancing Debt, any Refinancing Notes, the Senior Notes, any
Incremental Equivalent Debt or, to the extent incurred by a Loan Party (other
than Holdings), any other Indebtedness, in each case, with an aggregate
outstanding principal amount in excess of $50,000,000; and

(d)    establish intercreditor arrangements as contemplated by this Agreement.

Upon request by the Agents at any time, the Required Lenders will promptly
confirm in writing the Agent’s authority to release or subordinate its interest
in particular types of items or property or to release any Guarantor from its
obligations under the Guaranty pursuant to this Article IX. In each case as
specified in this Article IX, the Agents will (and each Lender irrevocably
authorizes the Agents to), at the Borrower’s expense, promptly execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Article IX; provided that, if reasonably requested by an
Agent, the Borrower shall have delivered to the applicable Agent a certificate
of an Responsible Officer certifying that the release or subordination of such
Collateral is permitted under the Loan Documents. Additionally, the Agents shall
return any possessory collateral to the Borrower.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

i.    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

ii.    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

152



--------------------------------------------------------------------------------

iii.    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

iv.    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that the Administrative Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

In case of the pendency of any receivership, administrative receivership,
judicial management, insolvency, liquidation, bankruptcy, reorganization (by way
of voluntary arrangement, schemes of arrangement or otherwise), arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

a.    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel to the extent provided for herein and all other amounts due to the
Lenders and the Agents under Sections 2.03(h) and (i), 2.09 and 10.04) allowed
in such judicial proceeding; and

b.    to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any administrator, administrative receiver, custodian, receiver, assignee,
trustee, judicial manager, liquidator, sequestrator or other similar official in
any such judicial proceeding is hereby authorized by each Lender and each Agent
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts, in each case, due to
the Agents under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
other Agent any plan of reorganization (by way of voluntary arrangement, schemes
of arrangement or otherwise), arrangement, adjustment or composition affecting
the Obligations or the rights of any Lender or any other Agent or to authorize
the Administrative Agent to vote in respect of the claim of any Lender or any
other Agent in any such proceeding.

 

153



--------------------------------------------------------------------------------

The Administrative Agent and the Collateral Agent are authorized by the Lenders
and each other Secured Party to, to the extent required by the terms of the Loan
Documents, (i) enter into any intercreditor agreement contemplated by this
Agreement, (ii) enter into any Collateral Document, or (iii) make or consent to
any filings or take any other actions in connection therewith (and any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements in connection with the
incurrence by any Loan Party of any Indebtedness of such Loan Party that is
permitted to be secured pursuant to Sections 7.01 and 7.02 of this Agreement, in
order to permit such Indebtedness to be secured by a valid, perfected lien on
the Collateral (with such priority as may be designated by such Loan Party, to
the extent such priority is permitted by the Loan Documents)), and the parties
hereto acknowledge that any intercreditor agreement, Collateral Document,
consent, filing or other action will be binding upon them. Each Lender and each
other Secured Party (a) hereby agrees that it will be bound by and will take no
actions contrary to the provisions of any intercreditor agreement (if entered
into) and (b) hereby authorizes and instructs the Administrative Agent and the
Collateral Agent to enter into any intercreditor agreement contemplated by this
Agreement or Collateral Document (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements in connection with the incurrence by any Loan
Party of any Indebtedness of such Loan Party that is permitted to be secured
pursuant to Sections 7.01 and 7.02 of this Agreement, in order to permit such
Indebtedness to be secured by a valid, perfected lien on the Collateral (with
such priority as may be designated by such Loan Party, to the extent such
priority is permitted by the Loan Documents)), and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof.

ARTICLE X

Miscellaneous

Section 10.01    Amendments, Etc. Except as otherwise expressly set forth in
this Agreement or the applicable Loan Document, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent (other than with respect to any amendment or waiver
contemplated in clause (h) below, which shall only require the consent of the
Required Revolving Lenders and the acknowledgement of the Administrative Agent),
and each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender, or reinstate the
Commitment of any Lender after the termination of such Commitment pursuant to
Section 8.02, in each case without the written consent of such Lender (it being
understood that a waiver of any condition precedent set forth in Sections 4.02
or the waiver of (or amendment to the terms of) any Default or Event of Default
, mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b)    postpone any date scheduled for, or reduce the amount of, any payment of
principal of, or interest on, any Loan or L/C Borrowing or any fees or other
amounts payable hereunder, without the written consent of each Lender directly
and adversely affected thereby (and subject to such further requirements as may
be applicable thereto under the last two paragraphs of this Section 10.01), it
being understood that the waiver of any obligation to pay interest at the
Default Rate, or the amendment or waiver of any mandatory prepayment of Loans
under the Term Facilities shall not constitute a postponement of any date
scheduled for the payment of principal, interest or fees;

(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing (it being understood that a waiver of any Default or Event
of Default or mandatory prepayment shall not constitute a reduction or
forgiveness of principal), or (subject to clause (iii) of the proviso following
clause (h) below) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby, it being understood that any change to the definition of
Consolidated First Lien Net Leverage Ratio or in the component definitions
thereof shall not constitute a reduction in any rate of interest or any fees
based thereon; provided, however, that only the consent of (x) the majority
percentage in interest of the Lenders (calculated by reference to the
Outstanding Amount attributable to the applicable Tranche) with respect to any
applicable Tranche shall be necessary to amend the definition of “Default Rate”
as applicable to such Tranche and (y) the majority percentage in interest of the
Lenders (calculated by reference to the Outstanding Amount attributable to the
applicable Tranche) with respect to any applicable Tranche shall be necessary to
waive any obligation of the Borrower to pay interest at the Default Rate with
respect to such applicable Tranche;

 

154



--------------------------------------------------------------------------------

(d)    change the currency in which any Loan is denominated without the written
consent of the Lender holding such or change the provisions relating to
re-denomination of any Loan without the written consent of the Lender holding
such Loan;

(e)    change (i) any provision of this Section 10.01 (other than the last two
paragraphs of this Section), or the definition of “Required Lenders”, or any
other provision hereof specifying the number or percentage of Lenders or portion
of the Loans or Commitments required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder (other
than the definition specified in clause (ii) of this Section 10.01(e) or
modifications in connection with repurchases of Term Loans, amendments with
respect to New Loan Commitments and amendments with respect to extensions of
maturity), without the written consent of each Lender or (ii) the definition of
“Required Revolving Lenders,” without the written consent of each Lender under
the Revolving Credit Facility;

(f)    other than in a transaction permitted under Section 7.03 or Section 7.04,
release all or substantially all of the Liens on the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

(g)    other than in a transaction permitted under Section 7.03 or Section 7.04,
release all or substantially all of the aggregate value of the Guaranty, or all
or substantially all of the Guarantors, without the written consent of each
Lender;

(h)    (i) amend or otherwise modify Section 7.08 (or for the purposes of
determining compliance with the Financial Covenant, any defined terms used
therein), or (ii) waive or consent to any Default or Event of Default resulting
from a breach of the Financial Covenant or (iii) alter the rights or remedies of
the Required Revolving Lenders arising pursuant to Article VIII as a result of a
breach of Section 7.08, in each case, without the written consent of the
Required Revolving Lenders; provided, however, that the amendments,
modifications, waivers and consents described in this clause (h) shall not
require the consent of any Lenders other than the Required Revolving Lenders;

(i)    modify Section 8.04 in a manner that alters the order of application of
funds set forth therein without the written consent of each Lender directly and
adversely affected thereby; or

(j)    modify Section 2.13 without the written consent of each Lender directly
and adversely affected thereby;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Borrower and the Lenders
required above, affect the rights or duties of such L/C Issuer, in its capacity
as such, under this Agreement or any Letter of Credit Application or other
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) [reserved], (iii) no amendment, waiver or consent shall be effective,
unless in writing and signed by the Administrative Agent; (iv) Section 10.07(g)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification and (v) any Fee Letter may
be amended, or the rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein,
any amendment, modification, waiver or other action which by its terms requires
the consent of all Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders or Affiliate
Lenders, except that (x) no amendment, waiver or consent relating to
Section 10.01(a), (b) or (c) may be effected, in each case without the consent
of such Defaulting Lender or Affiliate Lender and (y) any amendment,
modification, waiver or other action that by its terms adversely affects any
Defaulting Lender or Affiliate Lender in its capacity as a Lender in a manner
that differs in any material respect from, and is more adverse to such
Defaulting Lender or Affiliate Lender than it is to, other affected Lenders
shall require the consent of such Defaulting Lender or Affiliate Lender.
Notwithstanding anything to the contrary herein, any waiver, amendment,
modification or consent in respect of this Agreement or any other Loan Document
that by its terms affects the rights or duties under this Agreement or any other
Loan Document of Lenders holding Loans or Commitments of a particular Tranche
(but not the Lenders holding Loans or Commitments of any other Tranche),
including, without limitation, those

 

155



--------------------------------------------------------------------------------

transactions described in clauses (a) through (d) of Section 10.01, shall be
effected by an agreement or agreements in writing entered into by the Borrower,
the Administrative Agent and the requisite percentage in interest of the Lenders
with respect to such Tranche that would be required to consent thereto under
this Section 10.01 if such Lenders were the only Lenders hereunder at the time.

This Section 10.01 shall be subject to any contrary provision of Section 2.14 or
Section 2.18 (other than the requirements that any amendment, modification or
waiver be in writing and signed by the Administrative Agent). In addition,
notwithstanding anything else to the contrary contained in this Section 10.01,
(a) amendments and modifications in connection with the transactions provided
for by Section 2.14 or Section 2.18 that benefit existing Lenders may be
effected without such Lenders’ consent, (b) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical nature, in each case, in any provision of the Loan Documents,
then the Administrative Agent and the Borrower shall be permitted to amend such
provision and (c) the Administrative Agent and the Borrower shall be permitted
to amend any provision of any Collateral Document, the Guaranty, or enter into
any new agreement or instrument, to better implement the intentions of this
Agreement and the other Loan Documents or as required by local law to give
effect to any guaranty, or to give effect to or to protect any security interest
for the benefit of the Secured Parties, in any property so that the security
interests comply with applicable Law, and in each case, such amendments,
documents and agreements shall become effective without any further action or
consent of any other party to any Loan Document if in the case of amendments
contemplated by clause (b) the same is not objected to in writing by the
Required Lenders within five Business Days following receipt of notice thereof.

Notwithstanding anything to the contrary herein, at any time and from time to
time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrower may make one or more loan modification offers to (i) all the
Lenders of any Facility that would, if and to the extent accepted by any such
Lender, (a) extend the scheduled Maturity Date and any amortization of the Loans
and Commitments under such Facility and/or change the Applicable Rate and/or
fees payable with respect to the Loans and Commitments under such Facility (in
each case solely with respect to the Loans and Commitments of accepting Lenders
in respect of which an acceptance is delivered) and (b) treat the Loans and
Commitments so modified as a new “Facility” for all purposes under this
Agreement; provided that (x) such loan modification offer is made to each Lender
under the applicable Facility on the same terms and subject to the same
procedures as are applicable to all other Lenders under such Facility (which
procedures in any case shall be reasonably satisfactory to the Administrative
Agent) and (y) no loan modification shall affect the rights or duties of, or any
fees or other amounts payable to, any Agent or any L/C Issuer, without its prior
written consent or (ii) the specified Lenders of any Facility that would, if and
to the extent accepted by any such Lender (the “Accepting Lender”), (a) extend
the scheduled Maturity Date and any amortization of the Loans and Commitments
under such Facility and, if applicable, change the Applicable Rate and/or fees
payable with respect to the Loans and Commitments under such Facility (in each
case solely with respect to the Loans and Commitments of Accepting Lenders in
respect of which an acceptance is delivered) and (b) treat the Loans and
Commitments so modified as a new “Facility” for all purposes under this
Agreement; provided that (v) to the extent any loan modification offer is made
(and becomes effective) pursuant to this clause (ii), (A) the Borrower shall
(subject to clause (y) below) offer to any Lender or L/C Issuer that is not
provided with the opportunity to extend their Revolving Credit Commitments in
such loan modification the right to terminate the Commitments of such Lender (or
Affiliate, if applicable) or L/C Issuer, as the case may be, and/or (B) the
Borrower may terminate the Revolving Credit Commitment of all Lenders (or
Affiliate, if applicable) or L/C Issuer, as the case may be, who are not
provided with the opportunity to extend their Revolving Credit Commitments in
such loan modification, and in either case (1) in the case of a Lender (other
than an L/C Issuer), repay all Obligations of the Borrower owing (and the amount
of all accrued interest and fees in respect thereof) to such Lender relating to
the Loans and participations held by such Lender as of such termination date and
(2) in the case of an L/C Issuer, repay all obligations of the Borrower owing to
such L/C Issuer relating to the Loans and participations held by such L/C Issuer
as of such termination date and cancel or backstop on terms satisfactory to such
L/C Issuer any Letters of Credit issued by it, (w) in no event shall such
extended Loans and Commitments (1) have covenants that are more restrictive to
the Borrower than the terms applicable to the non-extended Loans and Commitments
of the original Facility from which such Loans and Commitments are extended (the
“Non-Extended Loans and Commitments”), (2) have a higher Applicable Rate and/or
fees than the Non-Extended Loans and Commitments or (3) receive a greater than
ratable share of any optional or mandatory prepayments than such Non-Extended
Loans and Commitments, in each case, prior to the final maturity date of such
Non-Extended Loans and Commitments applicable at the time of such loan
modification or the termination of such Non-Extended Loans and Commitments as
set forth above, (x) such

 

156



--------------------------------------------------------------------------------

loan modification offer is made to the Accepting Lenders under the applicable
Facility on the same terms and subject to the same procedures as are applicable
to all other Accepting Lenders under such Facility (which procedures in any case
shall be reasonably satisfactory to the Administrative Agent), (y) if the
aggregate principal amount of Revolving Credit Commitments or Term Loans in
respect of which Lenders shall have accepted the relevant loan modification
offer shall exceed the maximum aggregate principal amount of Revolving Credit
Commitments or Term Loans of such Accepting Lenders, as applicable, subject to
the loan modification offer, then the Revolving Credit Commitments or Term
Loans, as applicable, of the Lenders of the applicable Facility who were not
provided with the opportunity to extend their Revolving Credit Commitments or
Term Loans may have their Revolving Credit Commitments terminated or Term Loans
repaid on a non-ratable basis up to such maximum amount based on the respective
principal amounts with respect to which the Accepting Lenders have accepted such
loan modification offer and (z) no loan modification shall affect the rights or
duties of, or any fees or other amounts payable to, any Agent or any L/C Issuer,
without its prior written consent.

In connection with any such loan modification offer, the Borrower and each
accepting Lender shall execute and deliver to the Administrative Agent such
agreements and other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance of the applicable loan modification offer and
the terms and conditions thereof, and this Agreement and the other Loan
Documents shall be amended in a writing (which may be executed and delivered by
the Borrower and the Administrative Agent and shall be effective only with
respect to the applicable Loans and Commitments of Lenders that shall have
accepted the relevant loan modification offer (and only with respect to Loans
and Commitments as to which any such Lender has accepted the loan modification
offer)) to the extent necessary or appropriate, in the judgment of the
Administrative Agent, to reflect the existence of, and to give effect to the
terms and conditions of, the applicable loan modification (including the
addition of such modified Loans and/or Commitments as a “Facility” hereunder).
No Lender shall have any obligation whatsoever to accept any loan modification
offer, and may reject any such offer in its sole discretion. On the effective
date of any loan modification applicable to the Revolving Credit Facility, the
Borrower shall prepay any Revolving Credit Loans or L/C Advances (to the extent
participated to Revolving Credit Lenders) outstanding on such effective date
(and pay any additional amounts required pursuant to Section 3.06) to the extent
necessary to keep the outstanding Revolving Credit Loans or L/C Advances (to the
extent participated to Revolving Credit Lenders), as the case may be, ratable
with any revised Pro Rata Share of a Revolving Credit Lender in respect of the
Revolving Credit Facility arising from any non-ratable loan modification to the
Revolving Credit Commitments under this Section 10.01. Notwithstanding the
foregoing, no modification referred to above shall become effective unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 or delivered from time to time pursuant to
Section 6.12, Section 6.14, Section 6.15 and/or Section 6.17 with respect to
Holdings and the Borrower, all material Subsidiary Guarantors and each other
Subsidiary Guarantor that is organized in a jurisdiction for which local counsel
to the Administrative Agent in such jurisdiction advises that such deliveries
are reasonably necessary to preserve the Collateral in such jurisdiction.

Section 10.02    Notices; Electronic Communications.

(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

i.    if to Holdings, the Borrower, the Administrative Agent, the Collateral
Agent or an L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02 or to
such other address, telecopier number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties
hereto, as provided in Section 10.02(d); and

ii.    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by

 

157



--------------------------------------------------------------------------------

telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in clause (b) below shall be effective as
provided in such clause (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving, or is unwilling to
receive, notices under Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes (with the Borrower’s
consent), (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to any Loan Party
or any of their respective Subsidiaries, any Lender, any L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of or material breach of the Loan Documents by such
Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to any Loan Party or any of their
respective Subsidiaries, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d)    Change of Address, Etc. Each of Holdings, the Borrower, the Guarantors,
the Administrative Agent, the Collateral Agent and each L/C Issuer may change
its address, telecopier, telephone number or electronic mail address for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier, telephone number or electronic
mail address for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and each L/C Issuer. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

158



--------------------------------------------------------------------------------

(e)    Reliance by Administrative Agent, Collateral Agent, L/C Issuer and
Lenders. The Administrative Agent, the Collateral Agent, the L/C Issuers and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof except to the extent such reliance is deemed to be gross
negligence, bad faith or willful misconduct of or material breach of the Loan
Documents by the Administrative Agent, Collateral Agent, L/C Issuer or Lender
(as applicable) in a final non-appealable judgment of a court of competent
jurisdiction. The Borrower shall indemnify the Administrative Agent, the
Collateral Agent, each L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower to the extent required by Section 10.05. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03    No Waiver; Cumulative Remedies; Enforcement.

(a)    No failure by any Lender, any L/C Issuer or any Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges provided hereunder and under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent or the Collateral Agent in accordance with Section 8.02 for
the benefit of all the Lenders and the L/C Issuers; provided, however, that the
foregoing shall not prohibit (i) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent or the
Collateral Agent) hereunder and under the other Loan Documents, (ii) each L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer) hereunder and under the other Loan Documents,
or (iii) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.13); and provided further, that
if at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (x) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (y) in addition to the matters set forth in clauses (ii) and (iii) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. In the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
the Administrative Agent, the Collateral Agent or any Lender (or any person
nominated by them) may be the purchaser of any or all of such Collateral at any
such sale and the Administrative Agent, as agent for and representative of the
Lenders (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing), shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold in any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
sale.

Section 10.04    Costs and Expenses. The Borrower agrees (a) to pay or reimburse
the Agents and the Arrangers for all reasonable, documented out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents
(including reasonable expenses incurred in connection with due diligence and
travel, courier, reproduction, printing and delivery expenses), and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of counsel (limited to the reasonable, documented
out-of-pocket fees, disbursements

 

159



--------------------------------------------------------------------------------

and other charges of one primary counsel to the Agents, the Arrangers and, if
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and special counsel for
each relevant specialty, in each case, in jurisdictions material to the
interests of the Lenders, and (b) to pay or reimburse the Agents, the Arrangers
and each Lender (including, for the avoidance of doubt, each L/C Issuer) for all
reasonable, documented out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights or remedies under this Agreement or the other
Loan Documents (including all such costs and expenses incurred during any legal
proceeding, any proceeding under any Debtor Relief Law or in connection with any
workout or restructuring), including the fees, disbursements and other charges
of counsel (limited to the reasonable fees, disbursements and other charges of
one counsel to the Agents, the Arrangers and the Lenders taken as a whole, and,
if necessary, of one local counsel in each relevant jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) and of
special counsel for each relevant specialty, in each case, in jurisdictions
material to the interests of the Lenders, and, in the event of any actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction for each Lender or group of similarly affected Lenders or Agents
subject to such conflict after notice is provided to the Borrower of such
conflict). The foregoing costs and expenses shall include all reasonable search,
filing, recording, title insurance and appraisal charges and fees, and other
out-of-pocket expenses incurred by any Agent. All amounts due under this
Section 10.04 shall be paid within 30 days after invoiced or demand therefor
(with a reasonably detailed invoice with respect thereto) (except for any such
costs and expenses incurred prior to the Closing Date, which shall be paid on
the Closing Date). The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent after any applicable grace
periods have expired, in its sole discretion and the Borrower shall immediately
reimburse the Administrative Agent, as applicable. This Section 10.04 shall not
apply with respect to Taxes other than any Taxes that directly relate to any
non-Tax cost or expense described above.

Section 10.05    Indemnification.

(a)    The Borrower shall indemnify and hold harmless each Arranger, each
Agent-Related Person, each Lender, each L/C Issuer, each of their respective
Affiliates and each partner, director, officer, employee, counsel, agent and
representative of the foregoing and, in the case of any funds, trustees and
advisors and attorneys-in-fact (collectively, the “Indemnitees”) from and
against (and will reimburse each Indemnitee, as and when incurred, for) any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs (including settlement costs), disbursements,
and reasonable and documented or invoiced out-of-pocket fees and expenses
(including the reasonable, documented out-of-pocket fees, disbursements and
other charges of (i) one counsel to the Indemnitees taken as a whole, (ii) in
the case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel , of another firm of counsel for each such affected
Indemnitee in each relevant jurisdiction material to the interests of the
Lenders, and (iii) if necessary, one local counsel in each jurisdiction material
to the interests of the Indemnitees (which may include a single special counsel
acting in multiple jurisdictions) and special counsel for each relevant
specialty) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted or awarded against any such Indemnitee in any way
relating to or arising out of or in connection with or by reason of (x) any
actual or prospective claim, litigation, investigation or proceeding in any way
relating to, arising out of, in connection with or by reason of any of the
following, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding): (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby or (b) any Commitment, Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by any L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, disbursements,
fees or expenses are determined by a court of competent jurisdiction in a final
and non-appealable judgment to have resulted from (A) the bad faith, gross
negligence or willful misconduct of such Indemnitee or any of its Affiliates or
controlling persons or any of the officers, directors, employees, agents,
advisors, or members of any of the foregoing or (B) any dispute that is solely
among Indemnitees (other than any dispute involving claims against the
Administrative Agent, any Arranger or any other Agent or any L/C Issuer, in each
case in their respective capacities as such) that a court of

 

160



--------------------------------------------------------------------------------

competent jurisdiction has determined in a final and non-appealable judgment did
not involve actions or omissions of the Borrower or any direct or indirect
parent or controlling person of the Borrower or its Subsidiaries or any of the
officers, directors, employees, agents, advisors, or members of any of the
foregoing; or (y) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by
Holdings or any of its Subsidiaries, or any Environmental Liability related in
any way to Holdings or any of its Subsidiaries ((x) and (y), collectively, the
“Indemnified Liabilities”) and, in all cases, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through the Platform or other information transmission
systems (including electronic telecommunications) in connection with this
Agreement unless determined by a court of competent jurisdiction in a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date); provided that such waiver of special, punitive, indirect or
consequential damages shall not limit the indemnification obligations of the
Loan Parties under this Section 10.05. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee or any other Person, and whether or
not any Indemnitee is otherwise a party thereto. Should any investigation,
litigation or proceeding be settled, or if there is a judgment in any such
investigation, litigation or proceeding, the Borrower shall indemnify and hold
harmless each Indemnitee in the manner set forth above; provided that the
Borrower shall not be liable for any settlement effected without the Borrower’s
prior written consent (such consent not to be unreasonably withheld, delayed or
conditioned). All amounts due under this Section 10.05 shall be payable within
30 days after demand therefor. The agreements in this Section 10.05 shall
survive the resignation of any Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. This Section 10.05 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. that arise from any non-Tax claim described above.

(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent under paragraph (a) of this Section, and without
limiting the Borrower’s obligation to do so, each Lender severally agrees to pay
to the applicable Agent such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against any Agent in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the
aggregate outstanding Loans and unused Commitments at the time.

Section 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent, to any L/C Issuer or any Lender, in
each case in their capacities as such, or any Agent, any L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent, such L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 10.07    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative

 

161



--------------------------------------------------------------------------------

Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee (other than
to any Disqualified Institution or natural person) in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f) or (iv) to an
SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations) at the time owing to it);
provided that:

i.    (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility, no minimum amount shall need be assigned, and (B) in
any case not described in clause (b)(i)(A) of this Section, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the outstanding
principal balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 (or equivalent) or be in integral multiples of
$1,000,000 (or equivalent) in excess thereof (or, in each case, such other
amount as is acceptable to the Administrative Agent and the Borrower), in the
case of any assignment in respect of the Revolving Credit Facility, or shall not
be less than $1,000,000 or be in integral multiples of $100,000 in excess
thereof (or, in each case, such other amount as is acceptable to the
Administrative Agent and the Borrower), in the case of any assignment in respect
of a Term Facility, in each case unless each of the Administrative Agent and, so
long as no Event of Default under Section 8.01(a), (f) or (g) has occurred and
is continuing, the Borrower otherwise consents (such consent not to be
unreasonably withheld, conditioned or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

ii.    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities (or Tranches of any Facility) on a
non-pro rata basis;

iii.    no consent shall be required for any assignment except to the extent
required by clause (b)(i)(B) of this Section and, in addition (A) the consent of
the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed) shall be required for any assignment unless (1) an Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing at the time of
such assignment, (2) such assignment is in respect of a Term Facility and is to
a Lender, an Affiliate of a Lender or an Approved Fund (other than any
Disqualified Institution) holding Term Loans, in each case, under the same Term
Loan Tranche being assigned, or (3) such assignment is in respect of the
Revolving Credit Facility and is to a Revolving Credit Lender or an Affiliate of
a Revolving Credit Lender (other than any Disqualified Institution); provided
that (1) the Borrower shall be deemed to have consented to any assignment unless
the Borrower objects thereto by written notice to the Administrative Agent
within ten Business Days after having received notice thereof and (2) during the
60-day period following the Closing Date, the Borrower shall be deemed to have
consented to an assignment to any Lender if such Lender was previously
identified and approved in the initial allocations of the Loans provided by the
Arrangers to the Borrower, (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment unless (1) such assignment is in respect of a Term Facility and to a
Lender, an Affiliate of a Lender or an Approved Fund holding Term Loans, in each
case, under the same Term Loan Tranche being assigned or (2) such assignment is
in respect of the Revolving Credit Facility and is to a Revolving Credit

 

162



--------------------------------------------------------------------------------

Lender, an Affiliate of a Revolving Credit Lender or an Approved Fund related
thereto (provided that in each case the Administrative Agent shall acknowledge
any such assignment) and (C) the consent of each L/C Issuer (such consent not to
be unreasonably withheld, conditioned or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility; provided, however, that
the consent of each L/C Issuer shall not be required for any assignment of a
Term Loan;

iv.    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (except, (x) in the case of assignments in connection with the initial
syndication of the facilities, (y) in the case of contemporaneous assignments by
any Lender to one or more Approved Funds, assignments among Approved Funds or
among any Lender and any of its Approved Funds, in each case, only a single
processing and recording fee shall be payable for such assignments and (z) the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recording fee in the case of any assignment). Each Eligible Assignee that is
not an existing Lender shall deliver to the Administrative Agent an
Administrative Questionnaire;

v.    no such assignment shall be made (A) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this subclause (A), (B) to
any natural person, (C) to any Disqualified Institution, or (D) to any Affiliate
of Holdings, the Borrower or any of its Subsidiaries, except as permitted under
Section 10.07(j) below;

vi.    no Revolving Credit Commitments or Revolving Credit Loans may be assigned
to any Affiliate Lender;

vii.    the assigning Lender shall deliver any Notes or, in lieu thereof, a lost
note affidavit and indemnity reasonably acceptable to the Borrower evidencing
such Loans to the Borrower or the Administrative Agent;

viii.    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to any Agent or any L/C Issuer or Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata share of all Loans and participations in Letters
of Credit in accordance with its Pro Rata Share; provided that notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this clause, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Notwithstanding the foregoing, each Loan
Party and the Lenders acknowledge and agree that Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of loans, or disclosure of confidential information, to, or the
restrictions on any exercise of rights or remedies of, any Disqualified
Institution;

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this

 

163



--------------------------------------------------------------------------------

Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, and subject to the obligations set forth in Section 10.08). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender; provided,
to the extent that the assigning Lender shall have lost the Note provided to it,
such Lender shall execute a customary loss affidavit and provide customary
indemnities with respect to the same. Any assignment or transfer by a Lender of
rights or obligations under this Agreement (other than any purported assignment
or transfer to a Disqualified Institution) that does not comply with this clause
(b) shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with
Section 10.07(d).

(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office, a copy of each
Assignment and Assumption delivered to it and a register in which it shall
record the names and addresses of the Lenders, and the Commitments of, and
principal amounts (and related interest amounts) of the Loans, L/C Obligations
(specifying the Unreimbursed Amounts), L/C Borrowings and amounts due under
Section 2.03, owing to, each Lender pursuant to the terms hereof from time to
time (each such register maintained by the Administrative Agent, a “Register”).
The entries in the applicable Register shall be conclusive with respect to the
applicable entries in such Register, absent manifest error, and the Borrower,
the Agents, the Arrangers and the Lenders shall treat each Person whose name is
recorded in each Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as
Defaulting Lender. The Registers shall be available for inspection by the
Borrower, any Agent and any Lender (but only to entries with respect to itself),
at any reasonable time and from time to time upon reasonable prior notice. This
Section 10.07(c) and Section 2.11 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Treasury
Regulations Section 5f.103-1(c) and Proposed Section 1.163-5(b) (or any other
relevant or successor provisions of the Code or of such Treasury Regulations).

(d)    Any Lender may at any time, without the consent of, or notice to the any
Loan Party, the Administrative Agent or the L/C Issuers, sell participations to
any Person (other than a natural person, an Affiliate Lender, a Person that the
Administrative Agent has identified in a notice to the Lenders as a Defaulting
Lender or a Disqualified Institution) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents, the
Arrangers and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that disproportionately and adversely affects such Participant.
Subject to Section 10.07(e), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and the limitations of such Sections (it being understood that the
documentation required under Section 3.01(h) shall be delivered to the
participating Lender) and Section 3.08) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a change in any Law after the
sale of the participation to such Participant takes place.

(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) (other than to a Disqualified Institution) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or

 

164



--------------------------------------------------------------------------------

any central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g)    Notwithstanding anything to the contrary herein, any Lender (a “Granting
Lender”) may grant to a special purpose funding vehicle identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Borrower (an “SPC”) the option to provide all or any part of any Loan that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to the Administrative Agent as is required under
Section 2.12(b)ii. Each party hereto hereby agrees that an SPC shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
the limitations of such Sections and Section 3.08); provided that neither the
grant to any SPC nor the exercise by any SPC of such option shall increase the
costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including under Section 3.01, 3.04 or 3.05),
except to the extent that the grant o the SPC is made with the Borrower’s prior
written consent to such greater amounts. Each party hereto further agrees that
(i) no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable, and (ii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the Lender of record
hereunder. Other than as expressly provided in this Section 10.07(g), (A) such
Granting Lender’s obligations under this Agreement shall remain unchanged,
(B) such Granting Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Agents,
the Arrangers and the other Lenders shall continue to deal solely and directly
with such Granting Lender in connection with such Granting Lender’s rights and
obligations under this Agreement. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior debt of
any SPC, it will not, other than in respect of matters unrelated to this
Agreement or the transactions contemplated hereby, institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its rights hereunder with
respect to any Loan to the Granting Lender and (ii) subject to Section 10.08,
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(h)    Notwithstanding anything to the contrary herein, any Lender that is a
Fund may create a security interest in all or any portion of the Loans owing to
it and the Note, if any, held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (i) no
such pledge shall release the pledging Lender from any of its obligations under
the Loan Documents, and (ii) such trustee shall not be entitled to exercise any
of the rights of a Lender under the Loan Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(i)    [Reserved].

(j)    Notwithstanding anything to the contrary herein, so long as no Default or
Event of Default pursuant to Sections 8.01(a), (f) or (g) exists, any Lender may
assign all or any portion of its Term Loans, Specified Refinancing Term Loans
and New Term Loans hereunder to Holdings or any of its Subsidiaries, but only
if:

i.    (A) such assignment is made pursuant to a Dutch Auction open to all Term
Lenders, Specified Refinancing Term Loan lenders or New Term Loan lenders on a
pro rata basis or (B) such assignment is made as an open market purchase;

 

165



--------------------------------------------------------------------------------

ii.    any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by Holdings or any of its Subsidiaries; and

iii.    Holdings and its Subsidiaries do not use the proceeds of the Revolving
Credit Facility (whether or not the Revolving Credit Facility has been increased
pursuant to Section 2.14 or refinanced pursuant to Section 2.18) to acquire such
Term Loan.

(k)    [Reserved].

(l)    Notwithstanding anything to the contrary herein, any L/C Issuer may, upon
30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer shall have identified a successor L/C
Issuer willing to accept its appointment as successor L/C Issuer, and the
effectiveness of such resignation shall be conditioned upon such successor
assuming the rights and duties of the L/C Issuer. If an L/C Issuer resigns as
L/C Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(d)).
Upon the appointment of a successor L/C Issuer, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, and (B) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

(m)    The applicable Lender, acting solely for this purpose as a non-fiduciary
agent of the Borrower (solely for tax purposes), shall maintain a register on
which it enters the name and address of (i) each SPC (other than any SPC that is
treated as a disregarded entity of the Granting Lender for U.S. federal income
tax purposes) that has exercised its option pursuant to Section 10.07(g) and
(ii) each Participant, and the principal amount (and stated interest) of each
such SPC’s and Participant’s interest in such Lender’s rights and/or obligations
under this Agreement or any Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) and Proposed Section 1.163-5(b) (or any successor
sections) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and the Borrower
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of the applicable rights and/or obligations of
such Lender under this Agreement, notwithstanding notice to the contrary.

(n)    In the event that a transfer by any of the Secured Parties of its rights
and/or obligations under this Agreement (and/or any relevant Loan Document)
occurred or was deemed to occur by way of novation, the Borrower and any other
Loan Parties explicitly agree that all securities and guarantees created under
any Loan Documents shall be preserved for the benefit of the new Lender and the
other Secured Parties.

Section 10.08    Confidentiality. Each of the Agents, the Arrangers and the
Lenders agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliate’s respective partners, directors, officers, employees, trustees,
representatives and agents, including accountants, legal counsel and other
advisors and service providers on a need to know basis (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
in accordance with customary practices); (b) to the extent requested by any
regulatory authority having jurisdiction over such Agent, Lender or its
respective Affiliates or in connection with any pledge or assignment permitted
under Section 10.07(f); (c) in any legal, judicial, administrative proceeding or
other compulsory process or otherwise as required by applicable Laws or
regulations or by any subpoena or similar legal process, in each case based upon
the reasonable advice of the disclosing Agent’s or Lender’s legal counsel (in
which case the disclosing Agent or Lender, as applicable, agrees (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), to the extent not prohibited by applicable Law, to promptly notify
the Borrower prior to such disclosure);

 

166



--------------------------------------------------------------------------------

(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; provided, that no such disclosure shall be made by such Lender
or such Agent or any of their respective Affiliates to any such Person that is a
Disqualified Institution; (g) with the written consent of Holdings; (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.08; (i) to any state, federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; (j) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender); (k) to any actual
or prospective contractual counterparty in any swap, hedge, or similar agreement
or to any such contractual counterparty’s professional advisor (other than a
Disqualified Institution), or (l) in connection with establishing a “due
diligence” defense in connection with any legal, judicial, administrative
proceeding or other process. In addition, the Agents, the Arrangers and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents, the Arrangers and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions; provided that such
Person is advised and agrees to be bound by the provisions of this
Section 10.08.

For the purposes of this Section 10.08, “Information” means all information
received from any Loan Party or any Subsidiary thereof relating to any Loan
Party or any Subsidiary thereof or their respective businesses, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08 by such Lender or Agent. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (i) the Information may include material non-public information concerning
Holdings or any of its Subsidiaries, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.

Section 10.09    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Secured Party is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in any
currency), other than deposits in fiduciary accounts as to which a Loan Party is
acting as fiduciary for another Person who is not a Loan Party and other than
payroll or trust fund accounts, at any time held by, and other Indebtedness (in
any currency) at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Secured Party hereunder or under any other Loan Document (or other Secured
Agreement (as defined in the Guarantee and Collateral Agreement)), now or
hereafter existing, irrespective of whether or not such Agent or such Lender
shall have made demand under this Agreement or any other Loan Document (or other
Secured Agreement (as defined in the Guarantee and Collateral Agreement)) and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness or are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such Indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Secured Party agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Secured
Party; provided, however, that the failure to give such notice shall not affect
the validity of such setoff and

 

167



--------------------------------------------------------------------------------

application. The rights of the Administrative Agent and each Secured Party under
this Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Secured Party may have.

Section 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.11    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

Section 10.12    Integration; Effectiveness. This Agreement and the other Loan
Documents, and those provisions of the Commitment Letter, the Backstop
Commitment Letter and the Fee Letters that, by its terms, survive the
termination or expiration of the Commitment Letter, the Backstop Commitment
Letter or the Closing Date, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. It is expressly agreed and confirmed by the parties hereto that the
provisions of the Fee Letters shall survive the execution and delivery of this
Agreement, the occurrence of the Closing Date, and shall continue in effect
thereafter in accordance with their terms. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents, the Arrangers or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof. Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.

Section 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification or other obligations and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements) hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding (other than Letters of Credit which have been
Cash Collateralized).

Section 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.

 

168



--------------------------------------------------------------------------------

The invalidity of a provision in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction. Without
limiting the foregoing provisions of this Section 10.14, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws then such provisions
shall be deemed to be in effect only to the extent not so limited.

Section 10.15    Governing Law; Jurisdiction; Etc.

(a)    Governing Law. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (OTHER THAN WITH RESPECT TO ANY LOAN DOCUMENTS TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE THEREIN) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN WITH RESPECT
TO ANY COLLATERAL DOCUMENT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE THEREIN),
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.15(B). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

Section 10.16    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE OTHER
PROVISIONS OF THIS SECTION 10.16 AND IN ADDITION TO THE SERVICE OF PROCESS
PROVIDED FOR HEREIN, THE BORROWER AND HOLDINGS HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS THE BORROWER (AND THE BORROWER HEREBY IRREVOCABLY ACCEPTS
SUCH APPOINTMENT), AS ITS AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE,
ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY,
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY
BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON THE BORROWER SHALL
CEASE TO BE AVAILABLE TO ACT AS SUCH, THE BORROWER AND HOLDINGS AGREES TO
PROMPTLY DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK
CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.

 

169



--------------------------------------------------------------------------------

Section 10.17    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.18    Binding Effect. When this Agreement shall have become effective
in accordance with Section 10.12, it shall thereafter shall be binding upon and
inure to the benefit of Holdings, the Borrower, each Agent and each Lender and
their respective successors and permitted assigns, except that no Borrower shall
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders, except as permitted by Section 7.03.

Section 10.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and Holdings acknowledges and agrees, and each of them
acknowledges and agrees that it has informed its other Affiliates, that: (i) (A)
no fiduciary, advisory or agency relationship between any of Holdings and its
Subsidiaries and any Agent, Lender or any Arranger is intended to be or has been
created in respect of any of the transactions contemplated hereby and by the
other Loan Documents, irrespective of whether any Agent or any Arranger has
advised or is advising Holdings and its Subsidiaries on other matters, (B) the
arranging and other services regarding this Agreement provided by the Agents and
the Arrangers are arm’s-length commercial transactions between Holdings and its
Subsidiaries, on the one hand, and the Agents and the Arrangers, on the other
hand, (C) the Borrower and Holdings has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (D) the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Agent and Arranger is and has been acting
solely as a principal and, except as may otherwise be expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Holdings or the Borrower or any of their
respective Affiliates, or any other Person and (B) neither any Agent nor any
Arranger has any obligation to Holdings or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Agents and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Holdings, the
Borrower and their respective Affiliates, and neither any Agent nor any Arranger
has any obligation to disclose any of such interests and transactions to
Holdings, the Borrower or their respective Affiliates. To the fullest extent
permitted by law, the Borrower and Holdings hereby waives and releases any
claims that it may have against the Agents, the Arrangers, and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 10.20    Affiliate Activities. The Borrower and Holdings acknowledge
that each Agent, Lender and each Arranger (and their respective Affiliates) is a
full service securities firm engaged, either directly or through affiliates, in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, any of them may make or hold a broad array of investments and
actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including bank loans) for their own account and
for the accounts of customers and may at any time hold long and short positions
in such securities and/or instruments. Such investment and other activities may
involve securities and instruments of Holdings and its Affiliates, as well as of
other entities and persons and their Affiliates which may (i) be involved in
transactions arising from or relating to the engagement contemplated hereby and
by the other Loan Documents, (ii) be customers or competitors of Holdings and
its Affiliates or (iii) have other

 

170



--------------------------------------------------------------------------------

relationships with Holdings and its Affiliates. In addition, it may provide
investment banking, underwriting and financial advisory services to such other
entities and persons. It may also co-invest with, make direct investments in,
and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of Holdings and its Affiliates or
such other entities. The transactions contemplated hereby and by the other Loan
Documents may have a direct or indirect impact on the investments, securities or
instruments referred to in this clause.

Section 10.21    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, any Assignment and Assumption or in any amendments or other
modification of Loan Documents, Committed Loan Notices, waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.22    USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that (a) pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001, as
amended from time to time)) (the “PATRIOT Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the PATRIOT Act and (b) pursuant to the Beneficial
Ownership Regulation, it is required to obtain a certification in relation to
the Borrower that qualifies as a “legal entity customer” regarding beneficial
ownership as required by the Beneficial Ownership Regulation. Each Loan Party
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act and the Beneficial Ownership Regulation.

Section 10.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges and accepts that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the exercise of any Write-Down and Conversion Powers;
(b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the cancellation of any such
liability and (c) a variation of the terms of any Loan Document to the extent
necessary to give effect to any Write-Down and Conversion Powers.

Section 10.24    Effect of Amendment and Restatement.

(a)    As of the Closing Date, “Revolving Loans” (as defined in the Existing
Credit Agreement) and “Revolving Commitments” (as defined in the Existing Credit
Agreement) immediately prior to the Closing Date shall automatically, without
any action on the part of any Person, be designated for all purposes of this
Agreement and the other Loan Documents as Revolving Credit Commitments. The
Administrative Agent shall mark the Register accordingly to provide for such
designation of the existing loans that are “Revolving Loans” (as defined in the
Existing Credit Agreement) and “Revolving Commitments” (as defined in the
Existing Credit Agreement) among the Lenders in this Agreement according to
their proportionate shares thereof, as applicable. On the Closing Date, the
commitments of each such Exiting Lender shall be terminated, all outstanding
amounts due under the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement) to such Exiting Lender on the Closing

 

171



--------------------------------------------------------------------------------

Date shall be paid in full, and each Exiting Lender (i) shall cease to be a
Lender under the Existing Credit Agreement and (ii) shall not be a Lender under
this Agreement, and each Lender under this Agreement shall not have been deemed
to assume the commitments of the Lenders under the Existing Credit Agreement.

(b)    Each of the Loan Parties hereby confirms that each Loan Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents, the payment and performance of
all “Obligations” under each of the Loan Documents to which it is a party (in
each case as such terms are defined in the applicable Loan Document). Each of
the Loan Parties acknowledges and agrees that (i) any of the Loan Documents to
which it is a party or is otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid, enforceable,
ratified and confirmed in all respects and shall not be impaired or limited by
the execution or effectiveness of this Agreement, and (ii) all security
interests created under any of the Collateral Documents shall continue in full
force and effect pursuant to the terms of such Collateral Document.

(c)    Each Rollover Lender severally agrees to exchange its “Term Loans” (as
defined in the Existing Credit Agreement) outstanding immediately prior to the
effectiveness of the amendment and restatement of the Existing Credit Agreement
on the Closing Date for Initial Term Loans hereunder, and as of the Closing Date
shall be automatically deemed to constitute Initial Term Loans outstanding under
this Agreement

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

172



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

ALLISON TRANSMISSION, INC., as Borrower By:  

/s/ G. Frederick Bohley

Name: G. Frederick Bohley Title:   Vice President, Chief Financial Officer and
Treasurer ALLISON TRANSMISSION HOLDINGS, INC., as Holdings By:  

/s/ G. Frederick Bohley

Name: G. Frederick Bohley Title:   Vice President, Chief Financial Officer and
Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Lender and L/C Issuer By:  

/s/ Matthew Burke

Name: Matthew Burke

Title:   Vice President

CITICORP NORTH AMERICA, INC., as Collateral Agent By:  

/s/ Matthew Burke

Name: Matthew Burke

Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Revolving Credit Lender

 

By:  

/s/ Thomas Manning

Name: Thomas Manning Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as a Revolving Credit Lender

 

By:  

/s/ Suzanne Ergastolo

Name: Suzanne Ergastolo

Title:   Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as a Revolving Credit Lender

 

By:  

/s/ Suzanne Ergastolo

Name: Suzanne Ergastolo

Title:   Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as a Revolving Credit Lender

 

By:  

/s/ Eric Hill

Name: Eric Hill

Title:  Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Revolving Credit Lender

 

By:  

/s/ Katsuyuki Kubo

Name: Katsuyuki Kubo

Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Revolving Credit Lender

 

By:  

/s/ Prathamesh Kshirsagar

Name: Prathamesh Kshirsagar

Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Revolving Credit Lender

 

By:  

/s/ Craig Malloy

Name: Craig Malloy

Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A.,

as a Revolving Credit Lender

 

By:  

/s/ Betsy Phillips Yang

Name: Betsy Phillips Yang Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Revolving Credit Lender

 

By:  

/s/ Michael Strobel

Name: Michael Strobel Title:   Vice President By:  

/s/ Alicia Schug

Name: Alicia Schug Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Revolving Credit Lender

By:  

/s/ Mike Gifford

Name: Mike Gifford Title:   Director

[Signature Page to Credit Agreement]